            Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 1 of 295



 1 ALLETTA D. BELIN (State Bar No. 75806)
   360 Alcatraz Avenue
 2 Oakland, California 94618
   Telephone: (505) 310-3466
 3 Facsimile: (505) 310-3466
   letty.belin@gmail.com
 4 (admission to the Northern District of California pending)
 5 ELLISON FOLK (State Bar No. 149232)
   MARLENE DEHLINGER (State Bar No. 292282)
 6 SHUTE, MIHALY & WEINBERGER LLP
   396 Hayes Street
 7 San Francisco, California 94102
   Telephone: (415) 552-7272
 8 Facsimile: (415) 552-5816
   Folk@smwlaw.com
 9 Dehlinger@smwlaw.com
10 Attorneys for Amici Curiae
11                                     UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13 STATE OF CALIFORNIA, by and                                 Case No. 4:18-cv-05712-YGR
   through XAVIER BECERRA, Attorney                            [Consolidated with Case No.
14 General, and the CALIFORNIA AIR                             4:18-cv-05984-YGR]
   RESOURCES BOARD; and STATE OF
15 NEW MEXICO, by and through HECTOR                           EXHIBIT A TO DECLARATION OF
   BALDERAS, Attorney General, et al.,                         MARLENE DEHLINGER IN
16                                                             SUPPORT OF MEMBERS OF
                  Plaintiffs,                                  CONGRESS’S REQUEST FOR
17                                                             JUDICIAL NOTICE
          v.
18                                                             Date:      January 14, 2020
   DAVID BERNHARDT, Secretary of the                           Time:      10:00 a.m.
19 Interior; JOSEPH R. BALASH, Assistant                       Courtroom: 1, 4th Floor
   Secretary for Land and Minerals                             Judge:     Hon. Yvonne Gonzalez Rogers
20 Management, United States Department of
   the Interior; UNITED STATES BUREAU
21 OF LAND MANAGEMENT; and
   UNITED STATES DEPARTMENT OF
22 THE INTERIOR,
23                    Defendants.
24
25
26
27
28

     Exhibit A to Declaration of Marlene Dehlinger in Support of Members of Congress’s Request for Judicial Notice
     Case No. 4:18-cv-05712-YGR
             Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 2 of 295
                                United States Government Accountability Office
                               Report to Congressional Committees




                               HIGH-RISK SERIES
March 2019




                               Substantial Efforts
                               Needed to Achieve
                               Greater Progress on
                               High-Risk Areas




GAO-19-157SP
                  Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 3 of 295
                                                March 2019

                                                HIGH-RISK SERIES
                                                Substantial Efforts Needed to Achieve Greater
                                                Progress on High-Risk Areas
Highlights of GAO-19-157SP, a report to
congressional committees




Why GAO Did This Study                          What GAO Found
The federal government is one of the            The ratings for more than half of the 35 areas on the 2019 High-Risk List remain
world’s largest and most complex                largely unchanged. Since GAO’s last update in 2017, seven areas improved,
entities; about $4.1 trillion in outlays in     three regressed, and two showed mixed progress by improving in some criteria
fiscal year 2018 funded a broad array           but declining in others. Where there has been improvement in high-risk areas,
of programs and operations. GAO’s               congressional actions have been critical in spurring progress in addition to
high-risk program identifies                    actions by executive agencies.
government operations with
vulnerabilities to fraud, waste, abuse,         GAO is removing two of the seven areas with improved ratings from the High-
and mismanagement, or in need of                Risk List because they met all of GAO’s five criteria for removal. The first area,
transformation to address economy,              Department of Defense (DOD) Supply Chain Management, made progress on
efficiency, or effectiveness challenges.        seven actions and outcomes related to monitoring and demonstrated progress
This biennial update describes the
                                                that GAO recommended for improving supply chain management. For example,
status of high-risk areas, outlines             DOD improved the visibility of physical inventories, receipt processing, cargo
actions that are still needed to assure         tracking, and unit moves. Improvements in asset visibility have saved millions of
further progress, and identifies two            dollars and allow DOD to better meet mission needs by providing assets where
new high-risk areas needing attention           and when needed.
by the executive branch and Congress.           The second area, Mitigating Gaps in Weather Satellite Data, made significant
Solutions to high-risk problems save            progress in establishing and implementing plans to mitigate potential gaps. For
billions of dollars, improve service to
                                                example, the National Oceanic and Atmospheric Administration successfully
the public, and would strengthen
                                                launched a satellite, now called NOAA-20, in November 2017. NOAA-20 is
government performance and
accountability.                                 operational and provides advanced weather data and forecasts. DOD developed
                                                plans and has taken actions to address gaps in weather data through its plans to
GAO uses five criteria to assess                launch the Weather System Follow-on–Microwave satellite in 2022.
progress in addressing high-risk areas:
(1) leadership commitment, (2) agency           There are two new areas on the High-Risk List since 2017. Added in 2018
capacity, (3) an action plan, (4)               outside of GAO’s biennial high-risk update cycle, the Government-Wide
monitoring efforts, and (5)                     Personnel Security Clearance Process faces significant challenges related to
demonstrated progress.                          processing clearances in a timely fashion, measuring investigation quality, and
                                                ensuring information technology security. The second area, added in 2019, is
What GAO Recommends                             Department of Veterans Affairs (VA) Acquisition Management. VA has one of the
This report describes GAO’s views on            most significant acquisition functions in the federal government, both in
progress made and what remains to be            obligations and number of contract actions. GAO identified seven contracting
done to bring about lasting solutions           challenges for VA, such as outdated acquisition regulations and policies, lack of
for each high-risk area. Substantial            an effective medical supplies procurement strategy, and inadequate acquisition
efforts are needed by the executive             training.
branch to achieve progress on high-
                                                Overall, 24 high-risk areas have either met or partially met all five criteria for
risk areas. Addressing GAO’s
hundreds of open recommendations
                                                removal from the list; 20 of these areas fully met at least one criterion. Ten high-
across the high-risk areas and                  risk areas have neither met nor partially met one or more criteria.
continued congressional oversight and           While progress is needed across all high-risk areas, GAO has identified nine that
action are essential to achieving               need especially focused executive and congressional attention, including
greater progress.                               Ensuring the Cybersecurity of the Nation, Resolving the Federal Role in Housing
                                                Finance, addressing Pension Benefit Guaranty Corporation Insurance Programs,
                                                Managing Risks and Improving VA Health Care, and ensuring an effective 2020
                                                Decennial Census. Beyond these specific areas, focused attention is needed to
View GAO-19-157SP. For more information,        address mission-critical skills gaps in 16 high-risk areas, confront three high-risk
contact J. Christopher Mihm at (202) 512-6806   areas concerning health care and tax law enforcement that include billions of
or mihmj@gao.gov.
                                                dollars in improper payments each year, and focus on a yawning tax gap.
                                                                                         United States Government Accountability Office
                    Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 4 of 295

GAO’s 2019 High-Risk List

Strengthening the Foundation for Efficiency and Effectiveness
Strategic Human Capital Management
Managing Federal Real Property
                                                   a
Funding the Nation’s Surface Transportation System
                                                 a
Modernizing the U.S. Financial Regulatory System
                                              a
Resolving the Federal Role in Housing Finance
                        a
USPS Financial Viability
Management of Federal Oil and Gas Resources
                                                                                          a
Limiting the Federal Government’s Fiscal Exposure by Better Managing Climate Change Risks
Improving the Management of IT Acquisitions and Operations
                                                                               a
Improving Federal Management of Programs That Serve Tribes and Their Members
                        a
2020 Decennial Census
                                       a
U.S. Government Environmental Liability
Transforming DOD Program Management
DOD Weapon Systems Acquisition
DOD Financial Management
DOD Business Systems Modernization
                                      a
DOD Support Infrastructure Management
DOD Approach to Business Transformation
Ensuring Public Safety and Security
Government-wide Personnel Security Clearance Process (new)a
                                         a
Ensuring the Cybersecurity of the Nation
Strengthening Department of Homeland Security Management Functions
                                                                                               a
Ensuring the Effective Protection of Technologies Critical to U.S. National Security Interests
                                            a
Improving Federal Oversight of Food Safety
Protecting Public Health through Enhanced Oversight of Medical Products
                                                                               a
Transforming EPA’s Processes for Assessing and Controlling Toxic Chemicals
Managing Federal Contracting More Effectively
VA Acquisition Management (new)
                                                                                                                  a
DOE’s Contract Management for the National Nuclear Security Administration and Office of Environmental Management
                            a
NASA Acquisition Management
DOD Contract Management
Assessing the Efficiency and Effectiveness of Tax Law Administration
Enforcement of Tax Lawsa
Modernizing and Safeguarding Insurance and Benefit Programs
Medicare Program & Improper Paymentsa
                                        a
Strengthening Medicaid Program Integrity
Improving and Modernizing Federal Disability Programs
                                                        a
Pension Benefit Guaranty Corporation Insurance Programs
                                 a
National Flood Insurance Program
Managing Risks and Improving VA Health Carea
Source: GAO. | GAO-19-157SP
                                              a
                                              Legislation is likely to be necessary in order to effectively address this area.
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 5 of 295


Contents


Letter                                                                                                      1
                                How We Identify and Rate High-Risk Areas                                   2
                                Changes to the 2019 High-Risk List                                         4
                                DOD Supply Chain Management                                                6
                                Mitigating Gaps in Weather Satellite Data                                 13
                                High-Risk Areas That Made Progress                                        25
                                High-Risk Areas Needing Significant Attention                             45

Appendix I                      Background                                                                69



Appendix II                     Overview for Each High-Risk Area                                          74
                                Strategic Human Capital Management                                        75
                                Managing Federal Real Property                                            78
                                Funding the Nation’s Surface Transportation System                        86
                                Modernizing the U.S. Financial Regulatory System                          91
                                Resolving the Federal Role in Housing Finance                             95
                                USPS Financial Viability                                                  99
                                Management of Federal Oil and Gas Resources                              103
                                Limiting the Federal Government’s Fiscal Exposure by Better
                                   Managing Climate Change Risks                                         110
                                Improving the Management of IT Acquisitions and Operations               123
                                Improving Federal Management of Programs that Serve Tribes
                                   and Their Members                                                     128
                                2020 Decennial Census                                                    134
                                U.S. Government’s Environmental Liability                                138
                                DOD Weapon Systems Acquisition                                           143
                                DOD Financial Management                                                 147
                                DOD Business Systems Modernization                                       152
                                DOD Support Infrastructure Management                                    158
                                DOD Approach to Business Transformation                                  163
                                Government-wide Personnel Security Clearance Process                     170
                                Ensuring the Cybersecurity of the Nation                                 178
                                Strengthening Department of Homeland Security Management
                                   Functions                                                             185
                                Ensuring the Effective Protection of Technologies Critical to U.S.
                                   National Security Interests                                           190
                                Improving Federal Oversight of Food Safety                               195
                                Protecting Public Health through Enhanced Oversight of Medical
                                   Products                                                              198



                                Page i                                           GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 6 of 295




                                 Transforming EPA’s Process for Assessing and Controlling Toxic
                                   Chemicals                                                            204
                                 VA Acquisition Management                                              210
                                 DOE’s Contract and Project Management for the National Nuclear
                                    Security Administration and Office of Environmental
                                    Management                                                          217
                                 NASA Acquisition Management                                            222
                                 DOD Contract Management                                                227
                                 Enforcement of Tax Laws                                                235
                                 Medicare Program & Improper Payments                                   241
                                 Strengthening Medicaid Program Integrity                               250
                                 Improving and Modernizing Federal Disability Programs                  259
                                 Pension Benefit Guaranty Corporation Insurance Programs                267
                                 National Flood Insurance Program                                       272
                                 Managing Risks and Improving VA Health Care                            275

Appendix III                     GAO’s 2019 High-Risk List                                              283



GAO Related Products                                                                                    285


Tables
                                 Table 1: Status of Asset Visibility Remaining Action Items
                                         Required to Remove Supply Chain Management from
                                         GAO’s High-Risk List                                              8
                                 Table 2: Status of Materiel Distribution Remaining Action Items
                                         Required to Remove Supply Chain Management from
                                         GAO’s High-Risk List                                            10
                                 Table 3: 2017 High-Risk Areas Rated Against Five Criteria for
                                         Removal from GAO’s High-Risk List                               25
                                 Table 4: 2019 High-Risk Area Ratings on Five Criteria for
                                         Removal from GAO’s High-Risk List                               28
                                 Table 5: Examples of Congressional Actions Taken on High-Risk
                                         Areas                                                           35
                                 Table 6: Examples of GAO High-Risk Area Recommendations
                                         Leading to Financial Benefits                                   43
                                 Table 7: Skills Gaps Related to High-Risk Areas                         60
                                 Table 8: Changes to the High-Risk List, 1990-2019                       69




                                 Page ii                                        GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 7 of 295




                            Table 9: Percent of Executive Branch Agencies Meeting Security
                                    Clearance Processing Timeliness Objectives in Fiscal
                                    Year 2018                                                     174
                            Table 10: GAO’s 2019 High-Risk List                                   283

Figures
                            Figure 1: Illustrative Example of High-Risk Progress Criteria
                                     Ratings                                                         4
                            Figure 2: Segments of GAO’s Department of Defense’s Supply
                                     Chain Management High-Risk Area                                 6
                            Figure 3: High-Risk Areas’ Progress and Regress on High-Risk
                                     Criteria Since 2017                                           27
                            Figure 4: Percentage of Agencies That Identified Their
                                     Involvement with the Fraud Reduction and Data Analytics
                                     Act of 2015 Working Group as a Great or Moderate
                                     Challenge                                                     39
                            Figure 5: Essential Elements of Federal Government Enterprise
                                     Risk Management                                               45
                            Figure 6: Ten Critical Actions Needed to Address Four Major
                                     Cybersecurity Challenges                                      53
                            Figure 7: Improper Payment Estimates Were Concentrated in
                                     Three Areas in Fiscal Year 2018                               64
                            Figure 8: Criteria for Removal from the High-Risk List and
                                     Examples of Actions Leading to Progress                       71
                            Figure 9: History of Areas Removed from the High-Risk List             72
                            Figure 10: Areas on GAO’s 2019 High-Risk List Were Designated
                                     as High Risk, by Year Added                                   73
                            Figure 11: Projected Cumulative Highway Trust Fund Balance,
                                     Fiscal Years 2022 through 2029                                87
                            Figure 12: Ten Critical Actions Needed to Address Four Major
                                     Cybersecurity Challenges                                     182
                            Figure 13: Percent of VHA Contract Actions Designated as
                                     Emergencies, Fiscal Year 2016                                213
                            Figure 14: Pension Benefit Guaranty Corporation’s (PBGC) Net
                                     Financial Position of the Single-Employer and
                                     Multiemployer Programs Combined, Fiscal Years 1990
                                     through 2018                                                 268




                            Page iii                                      GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 8 of 295




                  This is a work of the U.S. government and is not subject to copyright protection in the
                  United States. The published product may be reproduced and distributed in its entirety
                  without further permission from GAO. However, because this work may contain
                  copyrighted images or other material, permission from the copyright holder may be
                  necessary if you wish to reproduce this material separately.




                  Page iv                                                    GAO-19-157SP High-Risk Series
            Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 9 of 295
                              Letter




441 G St. N.W.                                                                                 Comptroller General
Washington, DC 20548                                                                           of the United States




                              March 6, 2019

                              The Honorable Ron Johnson
                              Chairman
                              The Honorable Gary C. Peters
                              Ranking Member
                              Committee on Homeland Security and Governmental Affairs
                              United States Senate

                              The Honorable Elijah E. Cummings
                              Chairman
                              The Honorable Jim Jordan
                              Ranking Member
                              Committee on Oversight and Reform
                              House of Representatives

                              Since the early 1990s, our high-risk program has focused attention on
                              government operations with greater vulnerabilities to fraud, waste, abuse,
                              and mismanagement, or that are in need of transformation to address
                              economy, efficiency, or effectiveness challenges. This effort, supported
                              by the Senate Committee on Homeland Security and Governmental
                              Affairs and by the House of Representatives Committee on Oversight and
                              Reform, has brought much needed attention to problems impeding
                              effective government and costing billions of dollars each year.

                              We have made hundreds of recommendations to reduce the
                              government’s high-risk challenges. Executive agencies either have
                              addressed or are addressing many of them and, as a result, progress is
                              being made in a number of areas. Congress also continues to take
                              important actions. For example, Congress has enacted a number of laws
                              since our last report in February 2017 that are helping to make progress
                              on high-risk issues. Financial benefits to the federal government due to
                              progress in addressing high-risk areas over the past 13 years (fiscal year
                              2006 through fiscal year 2018) totaled nearly $350 billion or an average of
                              about $27 billion per year. In fiscal year 2018, financial benefits were the
                              highest we ever reported at nearly $47 billion. 1



                              1
                               Financial benefits are based on actions taken in response to our work, such as reducing
                              government expenditures, increasing revenues, or reallocating funds to other areas.




                              Page 1                                                    GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 10 of 295




                           This report describes (1) progress made addressing high-risk areas and
                           the reasons for that progress, and (2) actions that are still needed. It also
                           identifies two new high-risk areas—Government-wide Personnel Security
                           Clearance Process and Department of Veterans Affairs (VA) Acquisition
                           Management, and two high-risk areas we removed from the list because
                           they demonstrated sufficient progress in managing risk—Department of
                           Defense (DOD) Supply Chain Management and Mitigating Gaps in
                           Weather Satellite Data. 2

                           Substantial efforts are needed on the remaining high-risk areas to
                           achieve greater progress and to address regress in some areas since the
                           last high-risk update in 2017. Continued congressional attention and
                           executive branch leadership attention remain key to success.


                           To determine which federal government programs and functions should
How We Identify and        be designated high-risk, we use our guidance document, Determining
Rate High-Risk Areas       Performance and Accountability Challenges and High Risks. 3

                           We consider qualitative factors, such as whether the risk

                       •   involves public health or safety, service delivery, national security,
                           national defense, economic growth, or privacy or citizens’ rights, or
                       •   could result in significantly impaired service, program failure, injury or
                           loss of life, or significantly reduced economy, efficiency, or effectiveness.
                           We also consider the exposure to loss in monetary or other quantitative
                           terms. At a minimum, $1 billion must be at risk, in areas such as the value
                           of major assets being impaired; revenue sources not being realized;
                           major agency assets being lost, stolen, damaged, wasted, or
                           underutilized; potential for, or evidence of improper payments; and
                           presence of contingencies or potential liabilities.

                           Before making a high-risk designation, we also consider corrective
                           measures planned or under way to resolve a material control weakness
                           and the status and effectiveness of these actions.

                           2
                            Government-wide Personnel Security Clearance Process was added to the High-Risk
                           List in January 2018.
                           3
                            GAO, Determining Performance and Accountability Challenges and High Risks,
                           GAO-01-159SP (Washington, D.C.: November 2000).




                           Page 2                                                 GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 11 of 295




                    Our experience has shown that the key elements needed to make
                    progress in high-risk areas are top-level attention by the administration
                    and agency leaders grounded in the five criteria for removal from the
                    High-Risk List, as well as any needed congressional action. The five
                    criteria for removal that we issued in November 2000 are as follows:

                •   Leadership commitment. Demonstrated strong commitment and top
                    leadership support.
                •   Capacity. Agency has the capacity (i.e., people and resources) to
                    resolve the risk(s).
                •   Action plan. A corrective action plan exists that defines the root cause,
                    solutions, and provides for substantially completing corrective measures,
                    including steps necessary to implement solutions we recommended.
                •   Monitoring. A program has been instituted to monitor and independently
                    validate the effectiveness and sustainability of corrective measures.
                •   Demonstrated progress. Ability to demonstrate progress in
                    implementing corrective measures and in resolving the high-risk area.
                    Starting in our 2015 update, we added clarity and specificity to our
                    assessments by rating each high-risk area’s progress on the five criteria
                    and used the following definitions:
                •   Met. Actions have been taken that meet the criterion. There are no
                    significant actions that need to be taken to further address this criterion.
                •   Partially met. Some, but not all, actions necessary to meet the criterion
                    have been taken.
                •   Not met. Few, if any, actions towards meeting the criterion have been
                    taken.
                    Figure 1 shows a visual representation of varying degrees of progress in
                    each of the five criteria for a high-risk area. Each point of the star
                    represents one of the five criteria for removal from the High-Risk List and
                    each ring represents one of the three designations: not met, partially met,
                    or met. An unshaded point at the innermost ring means that the criterion
                    has not been met, a partially shaded point at the middle ring means that
                    the criterion has been partially met, and a fully shaded point at the
                    outermost ring means that the criterion has been met. Further, a plus
                    symbol inside the star indicates the rating for that criterion progressed
                    since our last high-risk update. Likewise, a minus symbol inside the star
                    indicates the rating for that criterion declined since our last update.




                    Page 3                                            GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 12 of 295




                         Figure 1: Illustrative Example of High-Risk Progress Criteria Ratings




                         Some high-risk areas are comprised of segments or subareas that make
                         up the overall high-risk area. For example, the high-risk area Protecting
                         Public Health through Enhanced Oversight of Medical Products includes
                         two segments—Response to Globalization and Drug Availability—to
                         reflect two interrelated parts of the overall high-risk area. Multidimensional
                         high-risk areas such as these have separate ratings for each segment as
                         well as a summary rating of the overall high-risk area that reflects a
                         composite of the ratings received under the segment for each of the five
                         high-risk criteria. High-risk areas that are primarily based on the need for
                         congressional action are not rated on the criteria and do not receive a star
                         graphic.

                         We are removing two areas—DOD Supply Chain Management and
Changes to the 2019      Mitigating Gaps in Weather Satellite Data—from the list due to the
High-Risk List           progress that was made in addressing the high-risk issues. As we have
                         with areas previously removed from the High-Risk List, we will continue to
                         monitor these areas to ensure that the improvements we have noted are
                         sustained. If significant problems again arise, we will consider reapplying
                         the high-risk designation. We added two areas to the High-Risk List since
                         our 2017 update—Government-Wide Personnel Security Clearance
                         Process and VA Acquisition Management. See pages 6-18 for more
                         information on the two high-risk areas being removed.




                         Page 4                                                 GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 13 of 295




                  In addition to specific areas that we have designated as high risk, other
                  important challenges facing our nation merit continuing close attention.
                  One of these is the use of illicit drugs and the misuse of prescription
                  drugs and the ways they affect individuals, their families, and the
                  communities in which they live.




                  Page 5                                           GAO-19-157SP High-Risk Series
                Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 14 of 295


DOD Supply Chain Management
                                                DOD Supply Chain Management




We are removing this high-risk area because the Department of Defense (DOD) has made sufficient progress
on the remaining seven actions and outcomes we recommended for improving supply chain management.
Congressional attention, DOD leadership commitment, and our collaboration contributed to this successful
outcome.
                                                                          Why High-Risk Area is Being
 Why Area Was High Risk
                                                                          Removed
 DOD manages about 4.9 million
 secondary inventory items, such as
 spare parts, with a reported value of                                                    From 2014 to 2017, we identified
 $92.9 billion as of September 2017.                                                      18 actions and outcomes DOD
 Effective and efficient supply chain
                                                                                          needed to implement in order for
 management is critical for (1) supporting
 the readiness and capabilities of the                                                    its supply chain management to
 force and (2) helping to ensure that DOD                                                 be removed from our High-Risk
 avoids spending resources on unneeded                                                    List. In our 2017 High-Risk
 inventory that could be better applied to
                                                                                          Report, we reported that DOD
 other defense and national priorities. We
 define supply chain management as                                                        had made progress in addressing
 including three segments—inventory                                                       11 actions and met the criteria of
 management, asset visibility, and                                                        leadership commitment, capacity,
 materiel distribution.
                                                                                          and action plan for asset visibility
 DOD Supply Chain Management has
                                                                                          and materiel distribution.
 been on our High-Risk List since 1990—
 starting with inventory management—                                                      However, DOD needed to take
 because of inefficient and ineffective         additional actions to fully implement the remaining seven actions and
 management practices leading to excess         outcomes related to the monitoring and demonstrated progress criteria.
 inventory. In 2005, we added asset
 visibility and materiel distribution to this
                                                (See fig. 2.)
 high-risk area due to weaknesses
 identified during operations in Iraq and       Figure 2: Segments of GAO’s Department of Defense’s Supply Chain Management
 Afghanistan, including backlogs of             High-Risk Area
 hundreds of pallets and containers at
 distribution points.
 In 2017, we removed inventory
 management from this area because
 DOD made key improvements, such as
 reducing on-order excess inventory by
 about $600 million and addressing each
 of our high-risk criteria, resulting in
 demonstrable and sustained
 improvements.
 Contact Information
 For additional information about this
 high-risk area, contact Diana Maurer at
 202-512-9627 or maurerd@gao.gov.


                                                We are removing DOD Supply Chain Management from the High-Risk
                                                List because, since 2017, DOD has addressed the remaining two criteria
                                                (monitoring and demonstrated progress) for asset visibility and materiel
                                                distribution by addressing the seven actions and outcomes identified in
                                                our 2017 High-Risk Report.




                                                Page 6                                             GAO-19-157SP High-Risk Series
         Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 15 of 295

                           DOD Supply Chain Management




                                                         Since our 2017 High-Risk Report, DOD has
Asset Visibility                                         continued to meet the criteria of leadership
                                                         commitment, capacity, and action plan for
                                                         asset visibility. Further, DOD has fully
                                                         addressed the three remaining actions and
                                                         outcomes we outlined in 2017 in order to
                                                         mitigate or resolve long-standing
                                                         weaknesses in asset visibility.
                                                         Consequently, DOD has met the monitoring
                                                         and demonstrated progress criteria for
                                                         asset visibility to remove this area from our
                                                         High-Risk List.

                           Leadership commitment: met. Senior leaders have continued to
                           demonstrate commitment through their involvement in groups such as the
                           Supply Chain Executive Steering Committee—senior-level officials
                           responsible for overseeing asset visibility improvement efforts—and
                           through the Asset Visibility Working Group, which identifies opportunities
                           for improvement and monitors the implementation of initiatives by issuing
                           its Strategy for Improving DOD Asset Visibility (Strategy) in 2014, 2015,
                           and 2017.

                           Capacity: met. DOD continues to demonstrate that it has the capacity—
                           personnel and resources—to improve asset visibility. For example, DOD’s
                           2015 and 2017 Strategies advise the components to consider items such
                           as staffing, materiel, and sustainment costs when documenting cost
                           estimates for the initiatives in the Strategy, as we recommended in
                           January 2015.

                           Action plan: met. A provision in the National Defense Authorization Act
                           for Fiscal Year 2014 required DOD to submit to Congress a
                           comprehensive strategy and implementation plans for improving asset
                           tracking and in-transit visibility. In January 2014, DOD issued the Strategy
                           and accompanying implementation plans, which outlined initiatives
                           intended to improve asset visibility. DOD updated its 2014 Strategy in
                           October 2015 and in August 2017.

                           Importantly, since 2017 DOD addressed the three remaining actions and
                           outcomes related to the monitoring and demonstrated progress criteria
                           through updates to and implementation of the Strategies (see table 1).




                           Page 7                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 16 of 295

                  DOD Supply Chain Management




                  Table 1: Status of Asset Visibility Remaining Action Items Required to Remove
                  Supply Chain Management from GAO’s High-Risk List

                   Action items                                                      Action     High-risk
                                                                                     item       category
                                                                                     status
                   1.    Incorporate the attributes of successful performance        Met        Monitoring
                         measures (e.g., clear, quantifiable, objective, and
                         reliable), as appropriate, in subsequent updates to the
                         Strategy for Improving DOD Asset Visibility
                   2.    Take steps to incorporate into after-action reports         Met        Monitoring
                         information relating to performance measures for the
                         asset visibility initiatives
                   3.    Demonstrate sustained progress in implementing              Met        Demonstrated
                         initiatives that result in measurable outcomes and                     progress
                         progress towards realizing the goals and objectives in
                         the Strategy for Improving DOD Asset Visibility
                  Source: GAO analysis and prior GAO report. | GAO-19-157SP



                  Monitoring: met. DOD provided guidance in its 2017 update to the
                  Strategy for the military components to consider key attributes of
                  successful performance measures during metric development for their
                  improvement initiatives. As appropriate, the military components have
                  followed the guidance and provided high-level summary metrics updates
                  to the Asset Visibility Working Group. In addition, DOD has taken steps to
                  monitor asset visibility by incorporating into after-action reports, as
                  appropriate, information relating to performance measures. These after-
                  action reports serve as closure documents and permanent records of
                  each initiative’s accomplishments.

                  Demonstrated progress: met. DOD has demonstrated sustained
                  progress by completing 34 of the 39 initiatives to improve asset visibility
                  and continues to monitor the remaining 5 initiatives. These initiatives have
                  supported DOD’s goals and objectives, which include: (1) improving
                  visibility efficiencies of physical inventories, receipt processing, cargo
                  tracking, and unit moves; (2) ensuring asset visibility data are
                  discoverable, accessible, and understandable to support informed
                  decision-making across the enterprise; and (3) increasing efficiencies for
                  delivery accuracy and cycle times. Also, the Asset Visibility Working
                  Group meets regularly to identify opportunities to further improve asset
                  visibility within DOD.

                  DOD has taken the following actions to demonstrate sustained progress:
                  (1) created an integrated single portal system providing 7,500 users
                  access to near-real-time, in-transit visibility of eight million lines of items
                  of supply and transportation data; and (2) increased its visibility of assets
                  through radio-frequency identification (RFID), an automated data-capture
                  technology that can be used to electronically identify, track, and store
                  information contained on a tag. There are two main types of RFID tags,


                  Page 8                                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 17 of 295

                          DOD Supply Chain Management




                          passive and active, which show whether assets are in-storage, in-transit,
                          in-process, or in-use. Passive tags, such as mass transit passes, do not
                          contain their own power source and cannot initiate communication with a
                          reader; while active tags, such as an “E-Z pass,” contain a power source
                          and a transmitter, and send a continuous signal over longer distances.

                          DOD closed nine initiatives from its Strategies by implementing RFID
                          technology. For example, the Marine Corps implemented long-range
                          passive RFID for visibility and accountability of items, resulting in
                          improvements that include an increased range for “reading” an item—
                          from 30 feet to 240 feet—and reduced inventory cycle times from 12 days
                          to 10 hours. Also, the Navy reported that the use of passive RFID
                          technology to support the overhaul of its nuclear-powered attack
                          submarines enabled the Navy to better track parts, resulting in 98 percent
                          fewer missing components and an average cost avoidance of $1.3 million
                          per boat.

                          Additionally, according to DOD, the use of RFID tags to provide visibility
                          of sustainment cargo at the tactical leg resulted in $1.4 million annual cost
                          savings. Further, DOD reported that the migration of the active RFID
                          enterprise from a proprietary communication standard to a competitive
                          multivendor environment reduced the cost of active RFID tags by half,
                          resulting in an estimated $5.7 million annual reduction in costs.


                                                        Since our 2017 High-Risk Report, DOD has
Materiel Distribution                                   continued to meet the criteria of leadership
                                                        commitment, capacity, and action plan for
                                                        materiel distribution. Further, DOD has fully
                                                        addressed the four remaining actions and
                                                        outcomes we outlined in 2017 in order to
                                                        mitigate or resolve long-standing
                                                        weaknesses in materiel distribution.
                                                        Consequently, DOD has met the monitoring
                                                        and demonstrated progress criteria for
                                                        materiel distribution to remove this area from
                                                        our High-Risk List.

                          Leadership commitment: met. Senior leaders continue to demonstrate
                          commitment through their involvement in groups such as the Supply
                          Chain Executive Steering Committee—senior-level officials responsible
                          for overseeing materiel distribution corrective actions—and through the
                          Distribution Working Group, which helped develop the Materiel
                          Distribution Improvement Plan (Improvement Plan) in 2016.

                          Capacity: met. DOD has continued to demonstrate that it has the
                          personnel and resources, such as key organizations and the associated


                          Page 9                                            GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 18 of 295

                  DOD Supply Chain Management




                  governance structure, to improve materiel distribution. The Improvement
                  Plan recognizes that additional resources will be required to accomplish
                  its corrective actions and close any identified performance gaps within the
                  time frame specified.

                  Action plan: met. In 2016, DOD developed its corrective action plan to
                  address the department’s materiel distribution challenges. The
                  Improvement Plan details specific goals and actions to better measure
                  the end-to-end distribution process, ensure the accuracy of underlying
                  data, and strengthen and integrate distribution policies and the
                  governance structure.

                  Importantly, since 2017, DOD has fully addressed the four remaining
                  actions and outcomes related to monitoring and demonstrated progress
                  to mitigate or resolve long-standing weaknesses in materiel distribution
                  (see table 2).

                  Table 2: Status of Materiel Distribution Remaining Action Items Required to
                  Remove Supply Chain Management from GAO’s High-Risk List

                      Action items                                                           Action      High-risk
                                                                                             item        category
                                                                                             status
                      1.   Make progress in developing Department of Defense’s               Met         Monitoring
                           (DOD’s) suite of distribution performance metrics,
                           improving the quality of data underlying those metrics,
                           and sharing metrics information among stakeholders.
                      2.   Integrate distribution metrics data, including cost data,         Met         Monitoring
                           from the combatant commands and other DOD
                           components, as appropriate, on the performance of all
                                                                                        a
                           legs of the distribution system, including the tactical leg.
                      3.   Refine existing actions in the Materiel Distribution              Met         Monitoring
                           Improvement Plan or incorporate additional actions
                           based on interim progress and results, and update the
                           Materiel Distribution Improvement Plan accordingly.
                      4.   Demonstrate that the actions implemented under its                Met         Demonstrated
                           Materiel Distribution Improvement Plan improve its                            progress
                           capability to comprehensively measure distribution
                           performance, identify distribution problems and root
                           causes, and identify and implement solutions.
                  Source: GAO analysis and prior GAO report. | GAO-19-157SP
                  a
                   The tactical leg is the last segment of the distribution system between the supply points in a military
                  theater of operations and the forward operating bases and units.


                  Monitoring: met. DOD has monitored materiel distribution by making
                  progress in developing its suite of distribution performance metrics,
                  improving the quality of their underlying data, and sharing metrics
                  information with stakeholders. For example, in January 2017, DOD
                  developed a suite of performance metrics that provides a comprehensive
                  picture of the distribution process, including whether supplies are



                  Page 10                                                              GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 19 of 295

                  DOD Supply Chain Management




                  delivered on time and at sufficient quantity and quality. Also, DOD
                  implemented checklists to assess the quality of data underlying each
                  performance metric based on relevance, accuracy, comparability, and
                  interpretability.

                  The checklists and their standards assist in identifying root causes and
                  addressing areas where performance data quality may be lacking. DOD
                  has also incorporated internal control requirements in its supply chain
                  management guidance to increase confidence in the performance data.
                  Additionally, DOD has revised its policy documents to require
                  stakeholders to routinely capture and share distribution performance
                  metrics, including cost data, and the department maintains websites to
                  provide current performance information to distribution stakeholders.

                  DOD has also incorporated distribution metrics, as appropriate, on the
                  performance of all legs of the distribution system, including the tactical leg
                  (i.e., the last segment of the distribution system). We previously reported
                  on DOD’s deficiencies to accurately assess its distribution performance at
                  the tactical leg, such as missing delivery dates for shipments in
                  Afghanistan. Since that time, the geographic combatant commands have
                  been tracking metrics at the tactical leg, including required delivery dates,
                  to determine the movement and causes of delays for shipments, and
                  have been sharing distribution performance information with the U.S.
                  Transportation Command (TRANSCOM) through their deployment and
                  distribution operations centers. DOD is implementing a cost framework to
                  incorporate transportation costs for all legs of the distribution system,
                  which will provide an additional metric for distribution stakeholders to
                  assess the efficiency of the system. The first phase of the cost framework
                  began operating in August 2018 and is expected to be fully implemented
                  in 2019.

                  DOD is making progress in refining its Improvement Plan and is
                  incorporating additional actions based on interim progress and results.
                  Since DOD issued the Improvement Plan in September 2016, the agency
                  has (1) documented the results and monitored the status of each
                  corrective action, (2) revised completion dates as needed, and (3)
                  periodically provided decision makers with summary action charts, plans,
                  and milestones. DOD is also updating its instruction on management and
                  oversight of the distribution enterprise to clarify the roles and
                  responsibilities of all distribution stakeholders. DOD officials have not
                  determined a date for when this instruction will be issued.

                  Demonstrated progress: met. DOD has demonstrated sustained
                  progress in improving its capability to comprehensively measure
                  distribution performance, identify distribution problems and root causes,
                  and implement solutions. DOD has implemented 10 of 18 corrective
                  actions in its Improvement Plan and is on track to implement the


                  Page 11                                            GAO-19-157SP High-Risk Series
         Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 20 of 295

                           DOD Supply Chain Management




                           remaining 8 by September 2019. Because of this progress, DOD’s
                           monthly shipment reports have assessed performance against enhanced
                           metrics across the distribution system. For example, in December 2017,
                           TRANSCOM investigated performance standards for truck deliveries from
                           its Defense Logistics Agency warehouses in Bahrain to customers in
                           Kuwait due to frequent delays in shipments. TRANSCOM determined that
                           inadequate time for clearing customs in Kuwait resulted in an unrealistic
                           delivery standard.

                           TRANSCOM, in coordination with distribution stakeholders, adjusted the
                           delivery standard to adequately account for the in-theater customs
                           process. In addition, TRANSCOM, in partnership with the Defense
                           Logistics Agency and the General Services Administration, developed
                           and implemented initiatives focused on distribution process and
                           operational improvements to reduce costs and improve distribution
                           services to the warfighter. According to DOD, these efforts have resulted
                           in at least $1.56 billion in distribution cost avoidances to date.


Monitoring After Removal   DOD has demonstrated commendable, sustained progress improving its
                           supply chain management. This does not mean DOD has addressed all
                           risk within this area. It remains imperative that senior leaders continue
                           their efforts to implement initiatives and corrective actions to maintain
                           visibility of supplies, track cargo movements, meet delivery standards,
                           and maintain delivery data for shipments. Continued oversight and
                           attention are also warranted given the recent reorganization of the Office
                           of the Under Secretary of Defense for Acquisition and Sustainment and
                           the resulting change in the oversight structure of Supply Chain
                           Management. We will therefore continue to conduct oversight of supply
                           chain management at DOD.


                           Defense Logistics: Improved Performance Measures and Information
Related GAO                Needed for Assessing Asset Visibility Initiatives. GAO-17-183.
Products                   Washington, D.C.: Mar. 16, 2017.

                           Defense Logistics: DOD Has Addressed Most Reporting Requirements
                           and Continues to Refine its Asset Visibility Strategy. GAO-16-88.
                           Washington, D.C.: Dec. 22, 2015.

                           Defense Logistics: Improvements Needed to Accurately Assess the
                           Performance of DOD’s Materiel Distribution Pipeline. GAO-15-226.
                           Washington, D.C.: Feb. 26, 2015.




                           Page 12                                          GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 21 of 295


Mitigating Gaps in Weather Satellite Data
                                               Mitigating Gaps in Weather Satellite Data




We are removing this high-risk area because—with strong congressional support and oversight—the National
Oceanic and Atmospheric Administration (NOAA) and the Department of Defense (DOD) have made
significant progress in establishing and implementing plans to mitigate potential gaps in weather satellite data.

 Why Area Was High Risk                                                                    Why High-Risk Area Is Being
 The United States relies on two satellite
                                                                                           Removed
 systems for weather forecasts and
 observations: (1) polar-orbiting satellites                                               In our 2017 High-Risk Report, we
 that provide a global perspective every                                                   reported that NOAA had fully
 morning and afternoon and (2)
 geostationary satellites that maintain a
                                                                                           implemented criteria associated
 fixed view of the nation. NOAA is                                                         with demonstrating leadership
 responsible for the polar satellite                                                       commitment, having the needed
 program that crosses the equator in the                                                   capacity to address risks, and
 afternoon and for the geostationary
 satellite program. DOD is responsible for                                                 monitoring progress.
 the polar satellite program that crosses
 the equator in the early morning orbit.                                                We also reported that NOAA had
 These agencies are planning or                                                         partially implemented the criteria
 executing major satellite acquisition
 programs to replace existing polar and                                                 for establishing an action plan and
 geostationary satellites that are nearing                                              demonstrating progress. In
 the end of, or are beyond, their expected                                              addition, our 2017 report noted
 life spans.                                                                            DOD’s slow progress in
 A gap in satellite data would result in       establishing plans for its follow-on weather satellite program and for
 less accurate and timely weather
 forecasts and warnings of extreme             determining how it would fulfill other weather requirements in the early
 events—such as hurricanes and floods.         morning orbit.
 Given the criticality of satellite data to
 weather forecasts, the likelihood of          Since that time, (1) NOAA has fully implemented actions in response to
 significant gaps in weather satellite data,
 and the potential impact of such gaps on      the remaining two criteria that had previously been partially implemented
 the health and safety of the U.S.             and (2) DOD, pursuant to statutes and accompanying congressional
 population and economy, we concluded          direction, established and began implementing plans both for its follow-on
 that the potential gap in weather satellite   weather satellite program and for addressing the key requirements that
 data was a high-risk area and added it to
 the High-Risk List in 2013. More              were not included in that satellite program. Consequently, we are
 recently, in recognition of NOAA’s            removing the need to mitigate gaps in weather satellite data from our
 progress, we removed the geostationary        High-Risk List.
 satellite segment from the high-risk area
 in 2017.
 Contact Information
 For additional information about this
 high-risk area, contact Carol C. Harris at
 202-512-4456 or at harriscc@gao.gov.




                                               Page 13                                             GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 22 of 295

                         Mitigating Gaps in Weather Satellite Data




                                                               Since our last high-risk update in 2017,
NOAA’s Polar-                                                  NOAA continues to meet the criteria of
Orbiting Weather                                               leadership commitment, capacity, and
                                                               monitoring and now also meets the criteria
Satellites                                                     of action plan and demonstrated progress.

                                                         Leadership commitment: met. NOAA
                                                         program officials met the leadership
                                                         commitment criteria in 2015 and have
                                                         continued to sustain their strong leadership
                                                         commitment to mitigating potential satellite
                                                         data gaps since that time. For example,
                         NOAA issued and frequently updated its polar satellite gap mitigation
                         plan, which identifies the specific technical, programmatic, and
                         management steps the agency is taking to ensure that satellite mitigation
                         options are viable. In addition, NOAA executives continue to oversee the
                         acquisition of polar-orbiting satellites through monthly briefings on the
                         cost, schedule, and risks affecting the satellites’ development.

                         Capacity: met. NOAA continues to meet the criterion of improving its
                         capacity to address the risk of a satellite data gap. In December 2014, we
                         recommended that NOAA investigate ways to prioritize the gap mitigation
                         projects with the greatest potential benefit to weather forecasting, such as
                         by improving its high-performance computing capacity. NOAA agreed
                         with this recommendation and implemented it. For example, NOAA
                         upgraded its high-performance computers, which allowed the agency to
                         move forward on multiple other mitigation activities, including
                         experimenting with other data sources and assimilating these data into its
                         weather models.

                         Action plan: met. NOAA now meets the criterion for having a plan to
                         address the risk of a polar satellite data gap, which is an increase over its
                         rating in 2017. In June 2012, we reported that, while NOAA officials
                         communicated publicly and often about the risk of a polar satellite data
                         gap, the agency had not established plans to mitigate the gap. We
                         recommended that NOAA establish a gap mitigation plan, and the agency
                         did so in February 2014. However, in December 2014, we recommended
                         that NOAA revise its plan to address shortfalls, including (1) adding
                         recovery time objectives for key products, (2) identifying opportunities for
                         accelerating the calibration and validation of satellite data products, (3)
                         providing an assessment of available alternatives based on their costs
                         and impacts, and (4) establishing a schedule with meaningful timelines
                         and linkages among mitigation activities.

                         The agency agreed with the recommendation and subsequently
                         addressed it. Specifically, NOAA issued three updates to its gap


                         Page 14                                                 GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 23 of 295

                         Mitigating Gaps in Weather Satellite Data




                         mitigation plan between January 2016 and February 2017. With the last
                         of the updates, the agency addressed the shortfalls we had identified.

                         Monitoring: met. NOAA met this criterion in 2017, and continues to meet
                         it now, by implementing our recommendations to more consistently and
                         comprehensively monitor its progress on gap mitigation activities. For
                         example, all three NOAA organizations responsible for gap mitigation
                         projects regularly brief senior management on their progress.

                         Demonstrated progress: met. NOAA now meets the criterion for
                         demonstrated progress, which is an increase over its prior rating. In our
                         2017 High-Risk Report, we noted that NOAA had identified 35 different
                         gap mitigation projects and was making progress in implementing them.
                         These projects fell into three general categories: (1) understanding the
                         likelihood and impact of a gap, (2) reducing the likelihood of a gap, and
                         (3) reducing the impact of a gap. Nevertheless, one of the most important
                         steps in reducing the likelihood of a gap—keeping the launch of the next
                         polar satellite on schedule—had encountered problems. Specifically,
                         agency officials decided to delay the launch due to challenges in
                         developing the ground system and a critical instrument on the spacecraft.
                         This delay exacerbated the probability of a satellite data gap.

                         More recently, however, NOAA was able to demonstrate progress by
                         successfully launching the satellite in November 2017. That satellite, now
                         called NOAA-20, is currently operational and is being used to provide
                         advanced weather data and forecasts. Moreover, the agency is also
                         working to build and launch the next satellites in the polar satellite
                         program.


                                                              Since our last high-risk update in 2017,
DOD’s Polar-Orbiting                                          DOD now meets all five high-risk criteria.
Weather Satellites
                                                          Leadership commitment: met. With strong
                                                          congressional oversight, DOD now meets
                                                          this criterion. Pursuant to enactment of the
                                                          Carl Levin and Howard P. ’Buck’ McKeon
                                                          National Defense Authorization Act for
                                                          Fiscal Year 2015 (NDAA for FY 2015), the
                                                          National Defense Authorization Act for
                                                          Fiscal Year 2016 (NDAA for FY 2016), and
                                                          the Consolidated Appropriations Act, 2016,
                         DOD leadership committed to developing and implementing plans to
                         address its weather satellite requirements. For example, in late 2017, the
                         department awarded a contract for its Weather System Follow-on—
                         Microwave satellite to fulfill core weather requirements.



                         Page 15                                                 GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 24 of 295

                  Mitigating Gaps in Weather Satellite Data




                  Capacity: met. With strong congressional oversight, DOD now meets the
                  capacity criterion. Specifically, the NDAA for FY 2015 restricted the
                  availability of 50 percent of the FY 2015 funds authorized for the Weather
                  Satellite Follow-on System (now called the Weather System Follow-on—
                  Microwave satellite program) until DOD submitted to the congressional
                  defense committees a plan to meet weather monitoring data collection
                  requirements. In addition, the explanatory statement that accompanied
                  the Consolidated Appropriations Act, 2016, recommended that the Air
                  Force focus on ensuring that the next generation of weather satellites
                  meet the full spectrum of requirements and work with civil stakeholders to
                  leverage appropriate civil or international weather assets.

                  As called for in the law and the explanatory statement, DOD established
                  plans to meet weather monitoring data collection needs, including by
                  acquiring satellites as part of a family of systems to replace its aging
                  legacy weather satellites. Additionally, DOD formally coordinated with
                  NOAA on weather monitoring data collection efforts. In January 2017, the
                  Air Force and NOAA signed a memorandum of agreement, and in
                  November 2017, signed an annex to that agreement, to allow for the
                  exchange of information and collaboration on a plan for collecting weather
                  monitoring data. The Air Force and NOAA are now developing plans to
                  relocate a residual NOAA satellite over the Indian Ocean, an area of
                  concern for cloud characterization and area-specific weather imagery
                  coverage.

                  Action plan: met. In our 2017 High-Risk Report, we reported that DOD
                  was slow to establish plans for its Weather System Follow-on–Microwave
                  program and had made little progress in determining how it would meet
                  weather satellite requirements for cloud characterization and area-specific
                  weather imagery. Pursuant to the NDAA for FY 2015, the NDAA for FY
                  2016, and the explanatory statement that accompanied the Consolidated
                  Appropriations Act, 2016, the department developed and began
                  implementing plans to address its weather satellite requirements. As
                  mentioned above, in late 2017, the department awarded a contract for its
                  Weather System Follow-on–Microwave satellite to fulfill core weather
                  requirements. Under this program, the department may launch a
                  demonstration satellite in 2021 and plans to launch an operational
                  satellite in 2022.

                  DOD also developed plans for providing its two highest-priority
                  capabilities—cloud characterization and area-specific weather imagery
                  data collection—that will not be covered by the Weather System Follow-
                  on–Microwave satellite program. The department is planning a longer-
                  term solution, called the Electro-Optical/Infrared Weather Systems
                  program, to meet these needs, with a planned satellite launch in 2024.




                  Page 16                                          GAO-19-157SP High-Risk Series
         Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 25 of 295

                           Mitigating Gaps in Weather Satellite Data




                           Monitoring: met. DOD now meets the monitoring criterion as evidenced
                           by its actions to initiate a major acquisition program, the Weather System
                           Follow-on–Microwave, and award a contract for the first satellite. In
                           addition, program officials stated that they plan to monitor the program’s
                           progress toward addressing critical needs and assess its operations and
                           sustainment costs.

                           Demonstrated progress: met. DOD now meets the demonstrated
                           progress criterion because it has developed plans and taken actions to
                           address gaps in weather data through its plans to launch the Weather
                           System Follow-on–Microwave satellite in 2022. The department also
                           plans to launch the Electro-Optical/Infrared Weather Systems satellite in
                           2024. By developing these plans, DOD has reduced the risk of a gap in
                           weather satellite data and addressed the concerns about a lack of
                           planning that we identified in our 2017 High-Risk Report. DOD’s effective
                           implementation of its plans will be key to further reducing the risks of gaps
                           in weather satellite data in the future.


Monitoring After Removal   Moving forward, we will continue to monitor both NOAA and DOD efforts
                           to develop and launch the next satellites in their respective weather
                           satellite programs. NOAA plans to launch its next geostationary weather
                           satellite in 2021 and to launch its next polar weather satellite in 2022.
                           DOD plans satellite launches in 2021 (potentially), 2022, and 2024. In
                           addition, we will continue to monitor DOD’s efforts to develop long-term
                           plans to meet its weather satellite requirements.


                           Weapon Systems Annual Assessment: Knowledge Gaps Pose Risks to
Related GAO                Sustaining Recent Positive Trends. GAO-18-360SP. Washington, D.C.:
Products                   Apr. 25, 2018.

                           Satellite Acquisitions: Agencies May Recover a Limited Portion of
                           Contract Value When Satellites Fail. GAO-17-490. Washington, D.C.:
                           June 9, 2017.

                           Defense Acquisitions: Assessments of Selected Weapon Programs.
                           GAO-17-333SP. Washington, D.C.: Mar. 30, 2017.

                           Defense Weather Satellites: DOD Faces Acquisition Challenges for
                           Addressing Capability Needs. GAO-16-769T. Washington, D.C.: July 7,
                           2016.

                           Polar Satellites: NOAA Faces Challenges and Uncertainties that Could
                           Affect the Availability of Critical Weather Data. GAO-16-773T.
                           Washington, D.C.: July 7, 2016.



                           Page 17                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 26 of 295

                  Mitigating Gaps in Weather Satellite Data




                  Polar Weather Satellites: NOAA Is Working to Ensure Continuity but
                  Needs to Quickly Address Information Security Weaknesses and Future
                  Program Uncertainties. GAO-16-359. Washington, D.C.: May 17, 2016.

                  Defense Weather Satellites: Analysis of Alternatives Is Useful for Certain
                  Capabilities, but Ineffective Coordination Limited Assessment of Two
                  Capabilities. GAO-16-252R. Washington, D.C.: Mar. 10, 2016.




                  Page 18                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 27 of 295




Government-wide               Executive branch agencies are not meeting investigation timeliness
Personnel Security            objectives, and these processing delays have contributed to a significant
                              backlog that the National Background Investigations Bureau (NBIB)—the
Clearance Process Added
                              agency responsible for personnel security clearance investigations—
to the High-Risk List         reported to be approximately 565,000 investigations as of February 2019.
                              In addition, the executive branch has not finalized performance measures
                              to ensure the quality of background investigations and some long-
                              standing key reform initiatives remain incomplete. Further, information
                              technology (IT) security concerns may delay planned milestones for the
                              development of a new background investigation IT system.

                              We included the DOD program on our High-Risk List in 2005 and
                              removed it in 2011 because of improvements in the timeliness of
                              investigations and adjudications, and steps toward measuring the quality
                              of the process. We put the government-wide personnel security clearance
                              process on our High-Risk List in January 2018 because of significant
                              challenges related to the timely processing of security clearances and
                              completing the development of quality measures. In addition, the
                              government’s effort to reform the personnel security clearance process,
                              starting with the enactment of the Intelligence Reform and Terrorism
                              Prevention Act of 2004, has had mixed progress, and key reform efforts
                              have not been implemented government-wide. 4 Since adding this area to
                              the High-Risk List, the Security Clearance, Suitability, and Credentialing
                              Performance Accountability Council (PAC), including its four principal
                              members—the Deputy Director for Management of the Office of
                              Management and Budget (OMB), the Director of National Intelligence
                              (DNI); the Under Secretary of Defense for Intelligence; and the Director of
                              the Office of Personnel Management (OPM)—have not fully met the five
                              criteria for high-risk removal.

                              Several issues contribute to the risks facing the government-wide
                              personnel security clearance process:

                          •   Clearance processing delays. Executive branch agencies are not
                              meeting most investigation timeliness objectives. The percentage of
                              executive branch agencies meeting established timeliness objectives for
                              initial secret clearances, initial top secret clearances, and periodic
                              reinvestigations decreased each year from fiscal years 2012 through
                              2018. For example, 97 percent of the executive branch agencies we

                              4
                              Pub. L. No. 108-458, 118 Stat. 3638 (2004).




                              Page 19                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 28 of 295




                    reviewed did not meet the timeliness objectives for initial secret clearance
                    investigations in fiscal year 2018.
                •   Lack of quality measures. While the executive branch has taken steps
                    to establish government-wide performance measures for the quality of
                    background investigations—including establishing quality assessment
                    standards and a quality assessment reporting tool—it is unclear when
                    this effort will be completed.
                •   Security clearance reform delays. The executive branch has reformed
                    many parts of the personnel security clearance process—such as
                    updating adjudicative guidelines to establish common adjudicative criteria
                    for security clearances; however, some long-standing key initiatives
                    remain incomplete—such as completing plans to fully implement and
                    monitor continuous evaluation.
                •   IT security. DOD is responsible for developing a new system to support
                    background investigation processes, and DOD officials expressed
                    concerns about the security of connecting to OPM’s legacy systems
                    since a 2015 data breach compromised OPM’s background investigation
                    systems and files for 21.5 million individuals. As of December 2018, OPM
                    has not fully taken action on our priority recommendations to update its
                    security plans, evaluate its security control assessments, and implement
                    additional training opportunities.
                    However, since we added this area to our High-Risk List, the PAC has
                    demonstrated progress in some areas. For example, NBIB reported that
                    the backlog of background investigations decreased from almost 715,000
                    cases in January 2018 to approximately 565,000 cases in February 2019.
                    NBIB officials credit an Executive Memorandum—issued jointly in June
                    2018 by the DNI and the Director of OPM and containing measures to
                    reduce the investigation backlog—as a driver in backlog reduction.

                    Further, in response to a requirement in the Securely Expediting
                    Clearances Through Reporting Transparency (SECRET) Act of 2018, in
                    September 2018, NBIB reported to Congress, for each clearance level,
                    (1) the size of the investigation backlog, (2) the average length of time to
                    conduct an initial investigation and a periodic reinvestigation, and (3) a
                    discussion of the factors contributing to investigation timeliness. 5 The
                    PAC is also reporting publicly on the progress of key reforms through
                    www.performance.gov, and for fiscal year 2018, the website contains
                    quarterly action plans and progress updates, which present figures on the

                    5
                    Pub. L. No. 115-173, § 3, 132 Stat. 1291, 1291–1292 (2018).




                    Page 20                                                 GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 29 of 295




                          average timeliness of initial investigations and periodic reinvestigations
                          for the executive branch as a whole, investigation workload and backlog,
                          and investigator headcounts.

                          We have made numerous recommendations to PAC members to address
                          risks associated with the personnel security clearance process between
                          2011—when we removed DOD’s personnel security clearance program
                          from the High-Risk List, and 2018—when we placed the government-wide
                          personnel security clearance process on the High-Risk List. We consider
                          27 of these recommendations key to addressing the high-risk designation.
                          Eight recommendations key to the high-risk designation have been
                          implemented, including three since January 2018.

                          Nineteen of these key recommendations remain open—including
                          recommendations that the principal members of the PAC (1) conduct an
                          evidence-based review of investigation and adjudication timeliness
                          objectives, (2) develop and report to Congress on investigation quality
                          measures, (3) prioritize the timely completion of efforts to modernize and
                          secure IT systems that affect clearance holders government-wide, and (4)
                          develop and implement a comprehensive workforce plan that identifies
                          the workforce needed to meet current and future demand for background
                          investigations services and to reduce the investigations backlog.

                          See appendix II for additional detail on this high-risk area, including more
                          details on actions that need to be taken.


VA Acquisition            VA spends tens of billions of dollars to procure a wide range of goods and
Management Added to the   services—including medical supplies, IT, and construction of hospitals,
                          clinics, and other facilities—to meet its mission of providing health care
High-Risk List
                          and other benefits to millions of veterans. VA has one of the most
                          significant acquisition functions in the federal government, both in
                          obligations and number of contract actions. The Veterans Health
                          Administration (VHA) provides medical care to veterans and is by far the
                          largest administration in the VA. Since we began focusing on VA’s
                          acquisition management activities in 2015, we have reported numerous
                          challenges in this area. Since 2015, we have made 31 recommendations,
                          21 of which remain open, that cover a range of areas to address
                          challenges in VA’s acquisition management.

                          In fiscal year 2019, VA received the largest discretionary budget in its
                          history—$86.5 billion, about $20 billion higher than in 2015. About a third
                          of VA’s discretionary budget in fiscal year 2017, or $26 billion, has been


                          Page 21                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 30 of 295




                    used to contract for goods and services. VA’s acquisition management
                    continues to face challenges including (1) outdated acquisition regulations
                    and policies; (2) lack of an effective medical supplies procurement
                    strategy; (3) inadequate acquisition training; (4) contracting officer
                    workload challenges; (5) lack of reliable data systems; (6) limited contract
                    oversight and incomplete contract file documentation; and (7) leadership
                    instability.

                    In light of these challenges and given the significant taxpayer investment,
                    it is imperative that VA show sustained leadership commitment to take
                    steps to improve the performance of its procurement function so that it
                    can use its funding in the most efficient manner possible to meet the
                    needs of those who served our country.

                    This area has been added to the High-Risk List for the following reasons
                    in particular:

                •   Outdated acquisition regulations and policies. VA’s procurement
                    policies have historically been outdated, disjointed, and difficult for
                    contracting officers to use. In September 2016, we reported that the
                    acquisition regulations contracting officers currently follow have not been
                    fully updated since 2008 and that VA had been working on completing a
                    comprehensive revision of its acquisition regulations since 2011. VA’s
                    delay in updating this fundamental source of policy has impeded the
                    ability of contracting officers to effectively carry out their duties. We
                    recommended in September 2016 that VA identify measures to expedite
                    the revision of its acquisition regulations and clarify what policies are
                    currently in effect. VA concurred with this recommendation but has not
                    yet fully implemented it.
                •   Lack of an effective medical supplies procurement strategy. VA’s
                    Medical Surgical Prime Vendor-Next Generation (MSPV-NG) program for
                    purchasing medical supplies to meet the needs of about 9 million
                    veterans at 172 medical centers has not been effectively executed, nor is
                    it in line with practices at leading hospitals that have launched similar
                    programs. We reported in November 2017 that VA’s approach to
                    developing its catalog of supplies was rushed and lacked key stakeholder
                    involvement and buy-in. As a result, VA was not able to accomplish some
                    of the key efficiencies the program was intended to achieve, such as
                    streamlining the purchase of medical supplies and saving money. We
                    recommended in November 2017 that VA develop, document, and
                    communicate to stakeholders an overarching strategy for the program.
                    VA concurred with this recommendation and reported that it would
                    develop a new strategy by March 2019.



                    Page 22                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 31 of 295




                •   Contracting officer workload challenges. The majority of our reviews
                    since 2015 have highlighted workload as a contributing factor to the
                    challenges that contracting officers face. Most recently, in September
                    2018, we reported that about 54 percent of surveyed VA contracting
                    officers said their workload was not reasonable. In addition, in September
                    2016, we reported that VHA contracting officers processed a large
                    number of emergency procurements of routine medical supplies, which
                    accounted for approximately 20 percent of VHA’s overall contract actions
                    in fiscal year 2016, with obligations totaling about $1.9 billion.
                    Contracting officers told us that these frequent and urgent small-dollar
                    transactions reduce contracting officers’ efficiency and ability to take a
                    strategic view of procurement needs. We recommended in November
                    2017 that VHA network contracting offices work with medical centers to
                    identify opportunities to more strategically purchase goods and services
                    frequently purchased on an emergency basis. VA concurred with this
                    recommendation and reported in December 2018 that it is utilizing a
                    supply chain dashboard to track items purchased on an emergency basis
                    and determine which of those items to include on the catalog. VA noted
                    that it added 13,300 items to the catalog from June 2018 to December
                    2018, including items often purchased on an emergency basis. We
                    requested documentation showing which items added to the catalog were
                    previously purchased on an emergency basis, but as of January 2019, VA
                    had not yet provided it.

                    Among other things, VA should implement our 21 open recommendations
                    and specifically needs to take the following steps to demonstrate greater
                    leadership commitment and strategic planning to ensure efficient use of
                    its acquisition funding and staffing resources:

                •   Prioritize completing the revision of its acquisition regulations, which has
                    been in process since 2011.
                •   Develop, document, and communicate to stakeholders a strategy for the
                    Medical Surgical Prime Vendor program to achieve overall program
                    goals.
                •   Identify opportunities to strategically purchase goods and services that
                    are frequently purchased on an emergency basis.
                    See appendix II for additional detail on this high-risk area, including more
                    details on actions that need to be taken.




                    Page 23                                           GAO-19-157SP High-Risk Series
         Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 32 of 295




Emerging Issue Requiring   In addition to specific areas that we have designated as high risk, other
Close Attention: Federal   important challenges facing our nation merit continuing close attention.
                           One of these is the use of illicit drugs and the misuse of prescription
Efforts to Prevent Drug
                           drugs and the ways they affect individuals, their families, and the
Misuse                     communities in which they live. Over 70,000 people died from drug
                           overdoses in 2017—about 191 people every day—according to the
                           Centers for Disease Control and Prevention, with the largest portion of
                           these deaths attributed to opioids. Further, drug overdoses are the
                           leading cause of death due to injuries in the United States. They are
                           currently at their highest ever recorded level and, since 2011, have
                           outnumbered deaths by firearms, motor vehicle crashes, suicide, and
                           homicide, according to the Drug Enforcement Administration. The Council
                           of Economic Advisors estimates that in 2015, the economic cost of the
                           opioid crisis alone was more than $500 billion when considering the value
                           of lives lost due to opioid-related overdose.

                           Federal drug control efforts spanning prevention, treatment, interdiction,
                           international operations, and law enforcement represent a considerable
                           federal investment. According to the President’s fiscal year 2019 budget,
                           federal drug control funding for fiscal year 2017 was $28.8 billion. Multiple
                           federal agencies have ongoing efforts to respond to this crisis, including
                           efforts to reduce the supply and demand for illicit drugs, to prevent
                           misuse of prescription drugs, and to treat substance use disorders.

                           However, we previously found that many efforts lacked measures to
                           gauge the success of the federal response. Further, we have long
                           advocated an approach to decision-making based on risk management.
                           Such an approach would (1) link agencies’ plans and budgets to
                           achieving their strategic goals, (2) assess values and risks of various
                           courses of actions to help set priorities and allocate resources, and (3)
                           provide for the use of performance measures to assess progress.

                           The Office of National Drug Control Policy (ONDCP) is responsible for
                           overseeing and coordinating the implementation of U.S. drug policy,
                           including developing the National Drug Control Strategy (Strategy).
                           ONDCP released the 2019 Strategy on January 31, 2019. The Strategy
                           focuses on approaches related to prevention, treatment and recovery,
                           and steps to reduce the availability of illicit drugs in the United States. We
                           will continue to monitor the extent to which ONDCP and other federal
                           agencies are employing a risk management and coordinated approach to
                           their efforts to limit drug misuse.




                           Page 24                                            GAO-19-157SP High-Risk Series
                 Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 33 of 295




                                            In particular, we have ongoing and planned work to assess ONDCP’s
                                            operations, including its (1) leadership and coordination of efforts across
                                            the federal government; (2) the effects of the drug crisis on labor force
                                            participation and productivity and on people with disabilities and other
                                            vulnerable populations; (3) key federal efforts to reduce the availability of
                                            illicit drugs; and (4) agency efforts around drug education and prevention.
                                            We will determine whether this issue should be added to the High-Risk
                                            List once we have completed this ongoing and planned work.


                                            Agencies can show progress by addressing our five criteria for removal
High-Risk Areas That                        from the list: leadership commitment, capacity, action plan, monitoring,
Made Progress                               and demonstrated progress. 6 As shown in table 3, 24 high-risk areas, or
                                            about two-thirds of all the areas, have met or partially met all five criteria
                                            for removal from our High-Risk List; 20 of these areas fully met at least
                                            one criterion. Compared with our last assessment, 7 high-risk areas
                                            showed progress in one or more of the five criteria without regressing in
                                            any of the criteria. Ten high-risk areas have neither met nor partially met
                                            one or more criteria. Two areas showed mixed progress by increasing in
                                            at least one criterion and also declining in at least one criterion. Three
                                            areas declined since 2017. These changes are indicated by the up and
                                            down arrows in table 3.

Table 3: 2017 High-Risk Areas Rated Against Five Criteria for Removal from GAO’s High-Risk List

                                                                                                                   Number of criteria
High-risk area                                                                                   Change           Met       Partially   Not met
                                                                                              since 2017                         met
Department of Defense (DOD) Supply Chain Management                                                                5              0         0
Mitigating Gaps in Weather Satellite Data                                                                          5              0         0
DOD Support Infrastructure Management                                                                              2              3         0
Medicare Program & Improper Paymentsa                                                                              2              3         0
DOD Financial Management                                                                                           1              3         1
DOE’s Contract Management for the National Nuclear Security Administration and                                     1              3         1
Office of Environmental Management
DOD Business Systems Modernization                                                                                 0              5         0
DOD Approach to Business Transformation                                                                           1              4         0
USPS Financial Viability                                                                                          1              3         1


                                            6
                                                Additional detail on our high-risk criteria and ratings is in appendix I.




                                            Page 25                                                           GAO-19-157SP High-Risk Series
                   Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 34 of 295




                                                                                                                            Number of criteria
High-risk area                                                                                           Change           Met     Partially     Not met
                                                                                                      since 2017                       met
NASA Acquisition Management                                                                                                 1             4           0
Transforming the Environmental Protection Agency’s (EPA) Processes for                                                      0             5           0
Assessing and Controlling Toxic Chemicals
Limiting the Federal Government’s Fiscal Exposure by Better Managing Climate                                                0             3           2
Change Risks
Strengthening Department of Homeland Security Management Functions                                                ●          3             2           0
DOD Contract Management                                                                                           ●          1             4           0
DOD Weapon Systems Acquisition                                                                                    ●          1             4           0
Enforcement of Tax Laws                                                                                           ●          1             4           0
Ensuring the Cybersecurity of the Nation                                                                          ●          1             4           0
Improving the Management of IT Acquisitions and Operations                                                        ●          1             4           0
Managing Federal Real Property                                                                                    ●          1             4           0
Protecting Public Health through Enhanced Oversight of Medical Products                                           ●          1             4           0
Strategic Human Capital Management                                                                                ●          1             3           1
Ensuring the Effective Protection of Technologies Critical to U.S. National Security                              ●          0             5           0
Interests
Improving and Modernizing Federal Disability Programs                                                             ●          0             5           0
Management of Federal Oil and Gas Resources                                                                       ●          0             5           0
Modernizing the U.S. Financial Regulatory System                                                                  ●          0             5           0
National Flood Insurance Program                                                                                  ●          0             5           0
Strengthening Medicaid Program Integrity                                                                          ●          0             5           0
Resolving the Federal Role in Housing Finance                                                                     ●          0             4           1
Improving Federal Oversight of Food Safety                                                                        ●          0             3           2
Managing Risks and Improving VA Health Care                                                                       ●          0             2           3
                              b
2020 Decennial Census                                                                                                        1             4           0
                                                                   b
Government-wide Personnel Security Clearance Process                                                                         1             3           1
Improving Federal Management of Programs that Serve Tribes and Their Membersb                                                0             5           0
                                              b
U.S. Government’s Environmental Liability                                                                                    0             1           4
                                                             c
Funding the Nation’s Surface Transportation System
Pension Benefit Guaranty Corporation Insurance Programsc
( indicates one or more areas progressed;  indicates one or more areas declined since 2017;   indicates mixed progress; ● indicates no change)
Source: GAO. | GAO-19-157SP
                                                  a
                                                   Medicare Program & Improper Payments was only rated on the Improper Payments program; we did
                                                  not rate other elements of the Medicare program because the area is subject to frequent legislative
                                                  updates and the program is in a state of transition.
                                                  b
                                                      Four areas are receiving ratings for the first time because they were newly added in 2017 and 2018.
                                                  c
                                                   Two high-risk areas were not rated because addressing them primarily involves congressional action
                                                  (Funding the Nation’s Surface Transportation System and Pension Benefit Guaranty Corporation
                                                  Insurance Programs).




                                                  Page 26                                                              GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 35 of 295




                                        Figure 3 shows that since our 2017 update, the most progress was made
                                        on the action plan criterion—four high-risk areas received higher ratings.
                                        We rated two areas lower on leadership commitment and two areas lower
                                        on monitoring.

Figure 3: High-Risk Areas’ Progress and Regress on High-Risk Criteria Since 2017




Leadership Attention                    Table 4 shows that 17 of the 34 high-risk areas we rated have met the
Needed to Meet High-Risk                leadership commitment criterion while two high-risk area ratings
                                        regressed on leadership commitment from met to partially met since our
Criteria
                                        last report.

                                        Leadership commitment is the critical element for initiating and sustaining
                                        progress, and leaders provide needed support and accountability for
                                        managing risks. Leadership commitment is needed to make progress on



                                        Page 27                                          GAO-19-157SP High-Risk Series
                 Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 36 of 295




                                            the other four high-risk criteria. Table 4 shows that only three high-risk
                                            areas met the criterion for capacity, six met the criterion for action plan,
                                            and two met the criterion for demonstrated progress. One high-risk
                                            area—U.S. Government’s Environmental Liability—has partially met only
                                            one criterion since we added the area to our list in 2017 and the rest are
                                            not met.

Table 4: 2019 High-Risk Area Ratings on Five Criteria for Removal from GAO’s High-Risk List

                                                                                  Criteria
High-risk area                                           Leadership Capacity      Action      Monitoring    Demonstrated
                                                         commitment               plan                      progress
Department Of Defense (DOD) Supply Chain Management 3                 3           3           3             3           5

Mitigating Gaps in Weather Satellite Data                3            3           3           3             3           5

Strengthening Department of Homeland Security            3            2           3           3             2           3
Management Functions
Medicare Program & Improper Paymentsa                    3            3           2           2             2           2.1

DOD Support Infrastructure Management                    3            2           3           2             2           2

2020 Decennial Census                                    3            2           2           2             2           1.8

DOD Contract Management                                  3            2           2           2             2           1.4

DOD Weapon Systems Acquisition                           3            2           2           2             2           1.4

Enforcement of Tax Laws                                  3            2           2           2             2           1.4

Ensuring the Cybersecurity of the Nation                 3            2           2           2             2           1.4

Improving the Management of Information Technology       3            2           2           2             2           1.4
Acquisitions and Operations
Managing Federal Real Property                           3            2           2           2             2           1.4

Protecting Public Health through Enhanced Oversight of
Medical Products
DOD Approach to Business Transformation

NASA Acquisition Management

DOD Financial Management

Strategic Human Capital Management




                                            Page 28                                           GAO-19-157SP High-Risk Series
                   Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 37 of 295




                                                                                               Criteria
High-risk area                                                    Leadership Capacity          Action         Monitoring         Demonstrated
                                                                  commitment                   plan                              progress
Government-wide Personnel Security Clearance Process

DOE’s Contract Management for the National Nuclear
Security Administration and Office of Environmental
Management
USPS Financial Viability

DOD Business Systems Modernization

Ensuring the Effective Protection of Technologies Critical to
U.S. National Security Interests
Improving and Modernizing Federal Disability Programs

Improving Federal Management of Programs that Serve
Tribes and Their Members
Management of Federal Oil and Gas Resources

Modernizing the U.S. Financial Regulatory System

National Flood Insurance Program

Strengthening Medicaid Program Integrity

Transforming the Environmental Protection Agency’s (EPA)
Processes for Assessing and Controlling Toxic Chemicals
Resolving the Federal Role in Housing Finance

Limiting the Federal Government’s Fiscal Exposure by
Better Managing Climate Change Risks
Improving Federal Oversight of Food Safety

Managing Risks and Improving VA Health Care

U.S. Government’s Environmental Liability

Legend:               Met           Partially Met       Not Met

Source: GAO. | GAO-19-157SP

                                              Notes: Two high-risk areas—Funding the Nation’s Surface Transportation System and Pension
                                              Benefit Guaranty Corporation Insurance Programs—did not receive ratings against the five high-risk
                                              criteria because progress would primarily involve congressional action.
                                              a
                                               Medicare Program & Improper Payments was only rated on the Improper Payments , and we did not
                                              rate other elements of the Medicare program




                                              Page 29                                                          GAO-19-157SP High-Risk Series
         Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 38 of 295




Progress in High-Risk        As noted, seven areas showed improvement in one or more criterion
Areas                        without regressing in any criteria. Two areas showed sufficient progress
                             to be removed from the High-Risk List. The other five high-risk areas
                             remaining on the 2019 list demonstrated improvement and are described
                             below. Three of these five improving high-risk areas are the responsibility
                             of the Department of Defense (DOD)—DOD Support Infrastructure
                             Management, DOD Financial Management, and DOD Business Systems
                             Modernization. The two other improving areas are Department of
                             Energy’s (DOE's) Contract Management for the National Nuclear Security
                             Administration and Office of Environmental Management, and Medicare
                             Program & Improper Payments.

                         •   DOD Support Infrastructure Management: DOD manages a portfolio of
                             real property assets that, as of fiscal year 2017, reportedly included about
                             586,000 facilities—including barracks, maintenance depots,
                             commissaries, and office buildings. The combined replacement value of
                             this portfolio is almost $1.2 trillion and includes about 27 million acres of
                             land at nearly 4,800 sites worldwide. This infrastructure is critical to
                             maintaining military readiness, and the cost to build and maintain it
                             represents a significant financial commitment. Since our 2017 High-Risk
                             Report, DOD’s rating for two criteria—leadership commitment and action
                             plan—improved from partially met to met.
                             DOD has demonstrated leadership commitment by stating its commitment
                             to addressing key recommendations we have made by, for example, (1)
                             better forecasting the initial Base Realignment and Closure (BRAC) costs
                             for military construction, IT, and relocating military personnel and
                             equipment; (2) better aligning infrastructure to DOD force structure needs
                             by, for example, improving the accuracy and sufficiency of its excess
                             capacity estimates; and (3) pursuing an effort to consolidate and
                             standardize leases, which includes analyzing whether it is feasible to
                             relocate functions from commercial leased space to existing space on an
                             installation, thereby reducing leases and better utilizing excess space.
                             DOD has developed action plans to better identify excess infrastructure
                             and thus be positioned to dispose of it. For example, in the 2017 High-
                             Risk Report, we stated that DOD’s Real Property Efficiency Plan includes
                             DOD’s goals for reducing the footprint of its real property inventory and
                             metrics to gauge progress, to be implemented by the end of 2020. We
                             also found in 2018 that DOD was achieving cost savings and cost
                             avoidances as it had begun using intergovernmental support agreements
                             between military installations and local governments to obtain installation
                             services, such as waste removal, grounds maintenance, and stray animal
                             control. As a result of these and other actions, DOD now meets the action
                             plan criterion for this high-risk area.


                             Page 30                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 39 of 295




                    As of December 2018, 23 recommendations related to this high-risk area
                    remain open. DOD continues to partially meet the criteria for capacity,
                    monitoring, and demonstrated progress.
                    See appendix II for additional detail on this high-risk area, including more
                    details on actions that need to be taken.

                •   DOD Financial Management: Since our 2017 High-Risk Report, ratings
                    for the DOD Financial Management high-risk area improved for the
                    criteria of leadership commitment and monitoring. For the leadership
                    commitment criterion, the high-risk area rating improved from partially met
                    to met in 2019 due to several DOD leadership actions. For example, in
                    2018, DOD leadership met the goal of undergoing an agency-wide
                    financial statement audit and established a process to remediate any
                    audit findings—ultimately to improve the quality of financial information
                    that is most valuable in managing the department’s day-to-day
                    operations. In addition, according to a DOD official, audit remediation
                    efforts have produced benefits in certain inventory processes that have
                    led to operational improvements.
                    DOD leadership demonstrated its commitment to making needed
                    improvements by developing a database that tracks hundreds of findings
                    and recommendations that came out of the audits. In addition, senior
                    leadership has been meeting bimonthly with military services’ leadership
                    for updates on the status of corrective action plans to address audit
                    findings and recommendations, and the Under Secretary of Defense
                    (Comptroller) has been meeting frequently with the Secretary of Defense
                    to review the plans.
                    These same DOD actions also led to the high-risk area’s rating for the
                    criterion of monitoring to improve from not met to partially met. For
                    example, the database mentioned above is intended to capture, prioritize,
                    and assign responsibility for auditor findings and related corrective action
                    plans, which are meant to be used to measure progress towards
                    achieving a clean audit opinion.
                    Further, DOD leadership has held frequent meetings to discuss the status
                    of corrective action plans. In addition, DOD also established councils in
                    certain areas (e.g., financial reporting) to review the status of audit
                    remediation activities and challenges. All of these actions demonstrate an
                    improvement in DOD’s monitoring activities for its financial management
                    function.
                    However, DOD’s efforts to improve its financial management continue to
                    be impaired by long-standing issues—including its decentralized
                    environment; cultural resistance to change; lack of skilled financial



                    Page 31                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 40 of 295




                    management staff; ineffective processes, systems, and controls;
                    incomplete corrective action plans; and the need for more effective
                    monitoring and reporting. DOD remains one of the few federal entities
                    that cannot accurately account for and report on its spending or assets.
                    As of December 2018, 53 recommendations for this high-risk area are
                    open. The DOD Financial Management high-risk area continues to
                    partially meet the capacity and action plan criteria and not meet the
                    demonstrated progress criterion.
                    See appendix II for additional detail on this high-risk area, including more
                    details on actions that need to be taken.

                •   DOD Business Systems Modernization: DOD spends billions of dollars
                    each year to acquire modernized systems, including systems that
                    address key areas such as personnel, financial management, health care,
                    and logistics. This high-risk area includes three critical challenges facing
                    DOD: (1) improving business system acquisition management, (2)
                    improving business system investment management, and (3) leveraging
                    DOD’s federated business enterprise architecture.
                    DOD’s capacity for modernizing its business systems has improved over
                    time and, since our 2017 High-Risk Report, DOD’s overall rating for the
                    criterion of action plan improved from not met to partially met in 2019.
                    DOD established a plan for improving its federated business enterprise
                    architecture (i.e., description of DOD’s current and future business
                    environment and a plan for transitioning to the future environment).
                    Specifically, the rating improved for DOD’s federated business enterprise
                    architecture segment of the high-risk area because DOD’s assistant
                    deputy chief management officer approved a business architecture
                    improvement plan in January 2017.
                    Since 2017, we have made 10 recommendations related to this high-risk
                    issue. As of December 2018, 27 recommendations are open. The
                    leadership, capacity, monitoring, and demonstrated progress criteria
                    remain partially met as in 2017.
                    See appendix II for additional detail on this high-risk area, including more
                    details on actions that need to be taken.

                •   DOE's Contract Management for the National Nuclear Security
                    Administration and Office of Environmental Management: DOE
                    oversees a broad range of programs related to nuclear security, science,
                    energy, and waste cleanup, among other areas. As the largest civilian
                    contracting agency in the federal government, DOE relies primarily on
                    contractors to carry out its programs. For instance, DOE spends about 90




                    Page 32                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 41 of 295




                    percent of its annual budget on contracts and acquiring capital assets. In
                    fiscal year 2018, DOE’s budget was $34.5 billion.
                    The high-risk area focuses on contracts, as well as major projects—those
                    with an estimated cost of $750 million or greater—managed by DOE’s
                    National Nuclear Security Administration (NNSA) and Office of
                    Environmental Management (EM).
                    Since our 2017 High-Risk Report, DOE has made progress by improving
                    from a not met to a partially met rating for the demonstrated progress
                    criterion. Specifically, through its Office of Cost Estimating and Program
                    Evaluation, NNSA has enhanced its capability to estimate costs and
                    schedules, and to assess alternatives for programs and projects, among
                    other things. NNSA also made progress by adopting best practices in
                    several areas, such as those for estimating costs and schedules in
                    nuclear weapons refurbishment activities and capital asset acquisitions.
                    For example, we determined that DOE’s revised cost estimate of $17.2
                    billion to construct a Mixed Oxide Fuel Fabrication Facility to dispose of
                    surplus, weapons-grade plutonium substantially met best practices—
                    providing assurance that the estimated costs could be considered
                    reliable. This finding contributed to DOE’s reevaluation of the project and
                    ultimate termination, in October 2018, in favor of a potentially less costly
                    disposal approach.
                    Fifty-one of our recommendations were open as of December 2018; 15
                    recommendations were made since the last high-risk update in February
                    2017. DOE continues to meet the criterion of leadership commitment,
                    partially meet the criteria for action plan and monitoring, and not meet the
                    criterion for capacity.
                    See appendix II for additional detail on this high-risk area, including more
                    details on actions that need to be taken.

                •   Medicare Program & Improper Payments: In calendar year 2017,
                    Medicare, which is overseen by the Centers for Medicare & Medicaid
                    Services (CMS), financed $702 billion worth of health services for
                    approximately 58 million elderly and disabled beneficiaries. Medicare
                    faces a significant risk with improper payments—payments that either
                    were made in an incorrect amount or should not have been made at all—
                    which reached an estimated $48 billion in fiscal year 2018.
                    Since our 2017 High-Risk Report, estimated improper payment rates
                    declined more than one percent across the Medicare program. In
                    addition, CMS’ rating for the capacity criterion of the improper payments
                    segment improved from partially met to met in 2019 due to several
                    actions. First, the Center for Program Integrity’s (CPI) budget and



                    Page 33                                           GAO-19-157SP High-Risk Series
         Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 42 of 295




                           resources have increased over time and the agency has established work
                           groups and interagency collaborations to extend its capacity. For
                           example, CMS allocated more staff to CPI after Congress provided
                           additional funding. CPI’s full-time equivalent positions increased from 177
                           in 2011 to 419 in 2017.
                           Additionally, in August 2017, we reported that CMS’s Fraud Prevention
                           System, which analyzes claims to identify health care providers with
                           suspect billing patterns, helped speed up certain fraud investigation
                           processes. Further, the Healthcare Fraud Prevention Partnership helped
                           improve information sharing among payers inside and outside of the
                           government.
                           Since 1990, when we added Medicare to our High-Risk List, we have
                           made many recommendations related to the Medicare program, 28 of
                           which were made since the last high-risk update in February 2017. As of
                           December 2018, more than 80 recommendations remain open. CMS
                           continues to meet the criterion of leadership commitment and to partially
                           meet the remaining three criteria of action plan, monitoring, and
                           demonstrated progress.
                           See appendix II for additional detail on this high-risk area, including more
                           details on actions that need to be taken.


Congressional Action       Congress enacted several laws since our last report in February 2017 to
Aided Progress on High-    help make progress on high-risk issues. Table 5 lists selected examples
                           of congressional actions taken on high-risk areas.
Risk Issues




                           Page 34                                           GAO-19-157SP High-Risk Series
                 Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 43 of 295




Table 5: Examples of Congressional Actions Taken on High-Risk Areas

High-risk area           Congressional actions taken              How GAO work contributed to Impact on high-risk area
                                                                  congressional actions
Department of Defense    Section 901(c) of the National           The 2016 passage of the NDAA        Based on congressional
(DOD) Approach to        Defense Authorization Act (NDAA) for     is consistent with our February     direction, DOD established and
Business                 Fiscal Year 2017 created the position    2005 report, in which we            is beginning to restructure its
Transformation           of Chief Management Officer (CMO)        identified the need for DOD to      CMO office to fulfill its
                         within DOD, effective February 1,        have a full-time CMO position       responsibilities given by
                         2018.a                                   created through legislation, with   Congress. Continued leadership
                                                                  responsibility, authority, and      commitment at the highest
                                                                  accountability for DOD’s overall    levels will help sustain focus on
                                                                  business transformation efforts.    this business transformation.
                                                                                                      The longer this critical position
                                                                                                      is filled by someone in an acting
                                                                                                      capacity, the greater the risk
                                                                                                      that DOD’s transformation
                                                                                                      efforts could be impacted.
                                                                                                      (Leadership commitment)
Improving the            Subtitle G of title X of the NDAA for    We identified the need to better    These provisions (1) allowed
Management of            Fiscal Year 2018 established a           manage the billions of dollars      agencies to establish working
Information Technology   Technology Modernization Fund and        the federal government spends       capital funds for use in
(IT) Acquisitions and    Board, and allowed agencies to           annually on legacy IT when we       transitioning away from legacy
Operations               establish agency information             added this area to the High-Risk    IT systems and (2) created a
                         technology system modernization and      List in 2015. We further            technology modernization fund
                         working capital funds.b                  examined the government’s           to help agencies retire and
                                                                  heavy reliance on legacy IT         replace legacy systems, as well
                                                                  systems in our 2016 report.         as acquire or develop new
                                                                                                      systems. (Capacity)
Government-wide          Section 925(k) of the NDAA for Fiscal    The 2017 passage of the NDAA        Annual assessments will help
Personnel Security       Year 2018 requires the Director of       is consistent with our December     Congress monitor the timeliness
Clearance Process        National Intelligence, in coordination   2017 report, in which we asked      of the executive branch’s
                         with the Chair and other principals of   Congress to consider both           background investigations to
                         the Suitability, Security, and           reinstating and adding to the       monitor its own timeliness. The
                         Credentialing Performance                requirement in the Intelligence     act requires the executive
                         Accountability Council, to provide an    Reform and Terrorism                branch to report the length of
                         annual assessment of any                 Prevention Act of 2004 for the      time for initiating and conducting
                         impediments to the timely processing     executive branch to report to       investigations and finalizing
                         of personnel security clearances.c       appropriate congressional           adjudications, and case load
                                                                  committees annually on its          composition and costs, among
                                                                  background investigation            other matters deemed relevant
                                                                  process.                            by Congress. (Monitoring)




                                         Page 35                                                        GAO-19-157SP High-Risk Series
                 Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 44 of 295




High-risk area           Congressional actions taken                 How GAO work contributed to Impact on high-risk area
                                                                     congressional actions
Mitigating Gaps in       Provisions of the NDAA for Fiscal           We found that DOD was slow to      These provisions (1)
Weather Satellite Data   Year 2015 limited the availability of       establish plans for its Weather    encouraged DOD to develop
                         certain funds until the Secretary of        System Follow-on–Microwave         and implement plans to address
                         Defense submitted to congressional          program in our 2017 High-Risk      its weather satellite
                         defense committees a plan related to        Report. We also found it had       requirements and (2) helped
                         weather satellites.d Similarly, the         made little progress in            Congress monitor DOD plans
                         NDAA for Fiscal Year 2016 limited the       determining how it would meet      and actions to address these
                         availability of certain funds until (1)     weather satellite requirements     requirements. (Action plan)
                         the Secretary of Defense briefed the        for cloud descriptions and area-
                         congressional defense committees on         specific weather imagery.
                         a plan for cloud characterization and
                         theater weather imagery, and (2) the
                         Chairman of the Joint Chiefs of Staff
                         certified to the committees that the
                         plan would meet DOD requirements
                         without negatively affecting
                         commanders of combatant
                         commands.e
Limiting the Federal     Section 1234(a)(5) of the Disaster          We found that federal              These provisions could improve
Government’s Fiscal      Recovery Reform Act of 2018 allows          investments in resilience could    state and local resilience to
Exposure by Better       the President to set aside, with            be more effective if post-         disasters by increasing the
Managing Climate         respect to each major disaster, a           disaster hazard mitigation         amount of funding available for
Change Risks             percentage of certain grants to use         efforts were balanced with         pre-disaster hazard mitigation
                         for pre-disaster hazard mitigation.         resources for pre-disaster         and increasing state and local
                         Section 1206(a)(3) makes federal            hazard mitigation, as part of a    adoption and enforcement of
                         assistance available to state and local     comprehensive resilience           the latest building codes.
                         governments for building code               investment strategy. We also       (Capacity)
                         administration and enforcement.f            found that enhancing state and
                                                                     local disaster resilience could
                                                                     help reduce federal fiscal
                                                                     exposure.
Ensuring the             An explanatory statement                    We reported that NCCIC had         As of January 2019, DHS had
Cybersecurity of the     accompanying the Consolidated               taken steps to perform each of     fully addressed two of the nine
Nation                   Appropriations Act, 2018 directed the       the Department of Homeland         recommendations we made to
                         National Protection and Programs            Security’s (DHS) statutorily       enhance the effectiveness and
                         Directorate to brief the appropriations     required cybersecurity             efficiency of NCCIC, and had
                         committees on its specific plans to         functions. However, the extent     taken initial actions toward
                         address GAO recommendations                 to which NCCIC performed the       addressing several others.
                         including the National Cybersecurity        actions was unclear, in part,      (Demonstrated progress)
                         and Communications Integration              because the center had not yet
                         Center’s (NCCIC) implementation of          established metrics and
                         the recommendations for ensuring            methods by which to evaluate
                         that it fulfills its statutory functions,   its performance.
                         such as sharing information about
                         cyber threats, by timely reporting
                         information that is relevant and
                         actionable, and establishing
                         appropriate performance metrics.g




                                          Page 36                                                        GAO-19-157SP High-Risk Series
                    Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 45 of 295




High-risk area                         Congressional actions taken                  How GAO work contributed to Impact on high-risk area
                                                                                    congressional actions
Managing Risks and                     The No Veterans Crisis Line Call             About 6 months prior to the            In July 2017, VA updated a
Improving VA Health                    Should Go Unanswered Act directs             passage of this legislation, our       quality assurance plan with
Care                                   the Department of Veterans Affairs           May 2016 report identified the         measurable targets and time
                                       (VA) to develop a quality assurance          need for VA to take several            frames for key performance
                                       document for carrying out the toll-free      steps to better test, track, and       indicators needed to assess
                                       Veterans Crisis Line, and requires VA        assess the performance of the          Veterans Crisis Line
                                       to develop a plan to ensure that each        Veterans Crisis Line in order to       performance. VA also
                                       telephone call, text message, and            improve the timeliness and             established an Executive
                                       other communication received is              quality of its responses to            Leadership Council in March
                                       answered in a timely manner.h                veterans and others.                   2017 to monitor data on the key
                                                                                                                           performance indicators. These
                                                                                                                           two actions will assist with the
                                                                                                                           oversight and accountability of
                                                                                                                           the Veterans Crisis Line, and
                                                                                                                           the services provided to
                                                                                                                           veterans. (Leadership
                                                                                                                           commitment, Action plan, and
                                                                                                                           Monitoring)
Improving Federal                      An explanatory statement                     We found that IHS had not              IHS developed specific
Management of                          accompanying the Consolidated                conducted any systematic,              standards for patient wait times
Programs that Serve                    Appropriations Act, 2018 directed the        agency-wide oversight of the           and developed a plan and
Tribes and Their                       Indian Health Service (IHS) to report        timeliness of primary care in its      timeline for implementing an
Members                                to the appropriations committees on          federally operated facilities and      agency-wide standard for
                                       the status of its efforts on improving       recommended that IHS                   patient wait times. It is also in
                                       wait times for patients seeking              communicate specific agency-           the process of updating its
                                       primary and urgent care, including an        wide standards for patient wait        patient wait time policy to
                                       explanation of how these efforts will        times; monitor patient wait            include emergency department
                                       address GAO recommendations.i                times; and ensure corrective           wait times and developing
                                                                                    actions are taken when                 automated data collection for
                                                                                    standards are not met.                 wait times. (Leadership
                                                                                                                           commitment, Action plan,
                                                                                                                           Monitoring)
Source: GAO analysis. | GAO-19-157SP
                                                       a
                                                           Pub. L. No. 114-328, § 901(c), 130 Stat. 2000, 2341 (2016).
                                                       b
                                                           Pub. L. No. 115-91, §§ 1076–1078, 131 Stat. 1283, 1586–1594 (2017).
                                                       c
                                                           Pub. L. No. 115-91, § 925(k)(1)(F), (3)(I), 131 Stat. 1283, 1530, 1532 (2017).
                                                       d
                                                        Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015,
                                                       Pub. L. No. 113-291, § 1612, 128 Stat. 3292, 3628 (2014).
                                                       e
                                                        National Defense Authorization Act for Fiscal Year 2016, Pub. L. No. 114-92, § 1615, 129 Stat. 726,
                                                       1105 (2015).
                                                       f
                                                       FAA Reauthorization Act of 2018, Pub. L. No. 115-254, div. D, §§ 1206(a)(3), 1234(a)(5) 132 Stat.
                                                       3186, 3440, 3462 (2018).
                                                       g
                                                        Chairman Rodney P. Frelinghuysen of the Committee on Appropriations of the House of
                                                       Representatives filed an explanatory statement relating to the House amendment of H.R. 1625 in the
                                                       Congressional Record on March 22, 2016. 164 Cong. Rec. H2045, H2557. Section 4 of the
                                                       Consolidated Appropriations Act, 2018, states that this explanatory statement shall have the same
                                                       effect with respect to the allocation of funds and implementation of divisions A through L of the act as
                                                       if it were a joint explanatory statement of a committee of conference. Pub. L. No. 115-141, § 4, 132
                                                       Stat. 348, 350 (2018).
                                                       h
                                                           Pub. L. No. 114-247, 130 Stat. 996 (2016).




                                                       Page 37                                                                GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 46 of 295




                    i
                     Chairman Rodney P. Frelinghuysen of the Committee on Appropriations of the House of
                    Representatives filed an explanatory statement relating to the House amendment of H.R. 1625 in the
                    Congressional Record on March 22, 2016. 164 Cong. Rec. H2045, H2628. Section 4 of the
                    Consolidated Appropriations Act, 2018, states that this explanatory statement shall have the same
                    effect with respect to the allocation of funds and implementation of divisions A through L of the act as
                    if it were a joint explanatory statement of a committee of conference. Pub. L. No. 115-141, § 4, 132
                    Stat. 348, 350 (2018).


                    Congressional oversight also plays a vital role in addressing high-risk
                    issues. For example, at a May 2018 hearing, we testified that the Census
                    Bureau’s (Bureau) cost estimate was not reliable, and that the actual cost
                    could be higher than planned. 7 Further, the Secretary of Commerce
                    created a dedicated team to provide oversight and guidance to the
                    Bureau on cost estimation.

                    In addition to its instrumental role in supporting progress in individual
                    high-risk areas, Congress also enacted the following statutes that, if
                    implemented effectively, will help foster progress on high-risk issues
                    government-wide:

                •       Fraud Reduction and Data Analytics Act of 2015 (FRDAA): 8 FRDAA
                        is intended to strengthen federal antifraud controls. FRDAA requires
                        OMB to use our Fraud Risk Framework 9 to create guidelines for federal
                        agencies to identify and assess fraud risks, and then design and
                        implement control activities to prevent, detect, and respond to fraud.
                        Agencies, as part of their annual financial reports beginning in fiscal year
                        2017, are further required to report on their fraud risks and their
                        implementation of fraud reduction strategies, which should help Congress
                        monitor agencies’ progress in addressing and reducing fraud risks.
                    To aid federal agencies in better analyzing fraud risks, FRDAA requires
                    OMB to establish a working group tasked with developing a plan for
                    creating an interagency library of data analytics and data sets to facilitate
                    the detection of fraud and the recovery of improper payments. This
                    working group and the library should help agencies coordinate their fraud
                    detection efforts and improve their ability to use data analytics to monitor
                    databases for potential improper payments. The billions of dollars in
                    improper payments, some of which may be a result of fraud, are a central

                    7
                     GAO, 2020 Census: Actions Needed to Mitigate Key Risks Jeopardizing a Cost-Effective
                    and Secure Enumeration, GAO-18-543T (May 8, 2018).
                    8
                        Pub. L. No. 114-186, 130 Stat. 546 (2016).
                    9
                     GAO, A Framework for Managing Fraud Risks in Federal Programs, GAO-15-593SP
                    (Washington, D.C.: July 2015).




                    Page 38                                                             GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 47 of 295




                                         part of the Medicare Program, Medicaid Program, and Enforcement of
                                         Tax Laws (Earned Income Tax Credit) high-risk areas.

                                         We reported in 2018 that, among other things, OMB did not involve all
                                         agencies subject to the act as required by FRDAA or hold the required
                                         minimum number of working-group meetings in 2017. 10 As shown in
                                         figure 4, a majority of the 72 agencies surveyed indicated a lack of
                                         involvement with and information from the working group as challenges in
                                         implementing FRDAA. We made three recommendations, including that
                                         OMB ensure the working group meets FRDAA’s requirements to involve
                                         all agencies that are subject to the act and ensure that mechanisms to
                                         share controls, best practices, and data-analytics techniques are in place.
                                         OMB did not concur with our recommendations. We continue to believe
                                         the recommendations are valid, as discussed in the 2018 report.



Figure 4: Percentage of Agencies That Identified Their Involvement with the Fraud Reduction and Data Analytics Act of 2015
Working Group as a Great or Moderate Challenge




                                         10
                                           GAO, Fraud Risk Management: OMB Should Improve Guidelines and Working-Group
                                         Efforts to Support Agencies’ Implementation of the Fraud Reduction and Data Analytics
                                         Act, GAO-19-34 (Washington, D.C.: December 4, 2018).




                                         Page 39                                                  GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 48 of 295




                •   IT Acquisition Reform, statutory provisions known as the Federal
                    Information Technology Acquisition Reform Act (FITARA): 11 FITARA,
                    enacted in December 2014, was intended to improve how agencies
                    acquire IT and better enable Congress to monitor agencies’ progress in
                    reducing duplication and achieving cost savings. Since the enactment of
                    these provisions, OMB and federal agencies have paid greater attention
                    to IT acquisition and operation, resulting in improvements to the
                    government-wide management of this significant annual investment.
                    These efforts have been motivated in part by sustained congressional
                    support for improving implementation of this law, as highlighted in
                    agencies’ FITARA implementation scores issued biannually by the House
                    Committee on Oversight and Reform.
                    This continuing oversight has produced positive results. For example, in
                    the committee’s December 2018 FITARA implementation scorecard, 18
                    of the 24 major federal agencies received the highest possible rating for
                    their efforts to improve the management of software licenses, of which we
                    have found there are thousands annually across the government. Seven
                    months earlier, in the prior scorecard, only eight agencies had achieved
                    this rating. Moreover, federal agencies have taken actions to address 106
                    of the 136 related recommendations that we have made in this area since
                    2014.
                    FITARA includes specific requirements related to seven areas: the federal
                    data center consolidation initiative, enhanced transparency and improved
                    risk management, agency Chief Information Officer authority
                    enhancements, portfolio review, expansion of training and use of IT
                    acquisition cadres, government-wide software purchasing, and
                    maximizing the benefit of the federal strategic sourcing initiative.
                    In November 2017, Congress extended or removed the sunset dates of
                    several of these statutory requirements that were originally to end in 2018
                    and 2019. 12 While all of the 24 federal agencies covered by this law have
                    developed FITARA implementation plans, the agencies need to
                    effectively execute these plans. Successfully addressing FITARA
                    requirements is central to making progress in Improving the Management
                    of IT Acquisitions and Operations, which has been on our High-Risk List
                    since 2015.


                    11
                      FITARA was enacted into law as part of the Carl Levin and Howard P. “Buck” McKeon
                    National Defense Authorization Act for Fiscal Year 2015, Pub. L. No. 113-291 (2014), div.
                    A, title VIII, subtitle D, §§ 831-837, 128 Stat. 3292, 3438-3450.
                    12
                     FITARA Enhancement Act of 2017, Pub. L. No. 115-88, 131 Stat. 1278 (2017).




                    Page 40                                                   GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 49 of 295




                •   Program Management Improvement Accountability Act (PMIAA): 13
                    Enacted in December 2016, the act is intended to improve program and
                    project management in certain larger federal agencies. Among other
                    things, the act requires the Deputy Director for Management of OMB to
                    adopt and oversee implementation of government-wide standards,
                    policies, and guidelines for program and project management in executive
                    agencies. The act also requires the Deputy Director to conduct portfolio
                    reviews to address programs we identify as high-risk. It further creates a
                    Program Management Policy Council to act as the principal interagency
                    forum for improving practices related to program and project
                    management. The council is to review programs identified as high-risk
                    and make recommendations to the Deputy Director or designee.
                    OMB has produced a general strategy for implementing the law through
                    2022 and met some initial milestones required by PMIAA. For example, in
                    June 2018, OMB issued OMB Memorandum M-18-19, which includes: (1)
                    agency guidance for implementing PMIAA, (2) a five-year strategic outline
                    for improving program and project management, and (3) initial program
                    management standards and principles. 14 Further, agencies have
                    designated Program Management Improvement Officers to guide their
                    implementation of PMIAA.
                    According to OMB, it began implementing PMIAA’s requirement to
                    conduct portfolio reviews on high-risk areas by requiring relevant
                    agencies to provide several items for discussion during the 2018 Strategic
                    Review meetings. These annual meetings are to consist primarily of a
                    discussion of agency progress towards each of the strategic objectives
                    outlined in their strategic plans, but also cover other management topics
                    such as enterprise risk management and high-risk area progress.
                    According to OMB documents, in advance of these meetings, OMB
                    required agencies to provide a high-level summary of (1) any
                    disagreements with our recommendations, (2) progress barriers, and (3)
                    actions needed by OMB, other agencies, or Congress to help the agency
                    achieve progress towards removal from our High-Risk List.
                    OMB officials told us their 2018 Strategic Review meetings did not
                    address each high-risk area but did address government-wide high-risk
                    areas, such as cybersecurity, information technology, and strategic
                    human capital as they related to the President’s Management Agenda.

                    13
                     Pub. L. No. 114-264, 130 Stat. 1371 (2016).
                    14
                      Office of Management and Budget, Improving the Management of Federal Programs
                    and Projects through Implementing the Program Management Improvement Accountability
                    Act (PMIAA), OMB Memorandum M-18-19 (Washington, D.C.: June 25, 2018).




                    Page 41                                               GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 50 of 295




                          In the past, senior management officials from OMB, applicable agencies,
                          and our agency have met to address areas where additional management
                          attention could be beneficial to high-risk issues. These trilateral meetings,
                          beginning in 2007 and pre-dating PMIAA’s 2016 enactment, have
                          continued across administrations.
                          However, OMB has organized only one of these high-risk meetings since
                          the last high-risk update in 2017, on the Government-wide Personnel
                          Security Clearance Process. In November 2018, OMB told us of plans to
                          hold additional meetings on priority high-risk areas, including the 2020
                          Decennial Census, Strategic Human Capital Management, Ensuring the
                          Cybersecurity of the Nation, National Aeronautics and Space
                          Administration (NASA) Acquisition Management, and Managing Federal
                          Real Property.
                          Effective implementation of PMIAA provides an important opportunity to
                          enhance progress on high-risk areas by focusing leadership attention
                          through the portfolio reviews and trilateral meetings. Further, a number of
                          high-risk areas have longstanding or significant program and project
                          management concerns, including the acquisition-related high-risk areas
                          for DOD, DOE, NASA, and VA. These and other programs can benefit
                          from improving program and project management. In December 2019, we
                          will report on OMB’s progress in implementing PMIAA, including what
                          further steps it has taken to use the portfolio review process required in
                          PMIAA to address issues on our High-Risk List.


Executive Branch Action   Agency leaders took actions to implement our recommendations. These
on Our Recommendations    resulted in numerous improvements to programs and operation and
                          improved service. Further, these actions to implement our
Aided Progress on High-   recommendations resulted in significant financial benefits. Table 6 shows
Risk Issues               some examples of the financial benefits achieved since our last High-Risk
                          Report.




                          Page 42                                           GAO-19-157SP High-Risk Series
                    Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 51 of 295




Table 6: Examples of GAO High-Risk Area Recommendations Leading to Financial Benefits

High-risk area                         GAO recommendations leading to financial                  Financial benefits achieved
                                       benefits
Strengthening Medicaid                 In multiple reports, we found that demonstration          HHS responded by limiting the amount of
Program Integrity                      spending limits approved by the Department of Health      unspent funds states may accrue and
                                       and Human Services (HHS) often were not budget            reducing the federal government’s fiscal
                                       neutral, as required by HHS policy. This increased the    liability. As a result, the Centers for
                                       federal government’s fiscal liability by billions of      Medicare & Medicaid Services was able to
                                       dollars. We recommended that HHS better ensure that       identify a total of $23.5 billion in financial
                                       valid methods are used to determine spending limits.      benefits for fiscal year (FY) 2017.
Improving the Management of            In multiple reports, we made recommendations for          Agencies have achieved about $2.5 billion
Information Technology (IT)            improving the management of IT portfolios, which          in savings from fiscal years 2012 to 2017
Acquisitions and Operations            resulted in reduced agency commodity IT spending          through the Office of Management and
                                       and fewer duplicative investments.                        Budget’s PortfolioStat that was intended to
                                                                                                 consolidate and eliminate duplicative
                                                                                                 systems. Agencies have the potential to
                                                                                                 achieve about $3.5 billion in additional
                                                                                                 savings.
Resolving the Federal Role in          In June 2013, we recommended actions for the              FHA’s actions in response to our
Housing Finance                        Federal Housing Administration (FHA) to increase          recommendations improved its returns and
                                       returns on sales of foreclosed properties with FHA-       led to financial benefits totaling about $1.3
                                       insured mortgages.                                        billion in 2017.
Medicare Program & Improper            In December 2015, we recommended that Congress            This change in reimbursement resulted in
Payments                               consider directing the Secretary of HHS to equalize       estimated cost savings to the program of
                                       payment rates between physician offices and hospital      $1.6 billion in FYs 2017 and 2018, and will
                                       outpatient departments for evaluation and                 result in additional savings going forward.
                                       management services and to return the associated
                                       savings to the Medicare program.
Enforcement of Tax Laws                In June 2015, we expressed concerns to Internal           As a result of our suggestion and the new
                                       Revenue Service (IRS) officials about fraudsters          authentication procedures, in August 2017
                                       potentially using taxpayer account information stolen     we found that IRS prevented paying a total
                                       in the 2014 and 2015 “Get Transcript” online service      of $480.2 million in fraudulent refunds in
                                       data breach to file multiple fraudulent returns and       FYs 2015 and 2016. In 2018, we found
                                       receive refunds. In response, IRS changed its             that IRS prevented an additional $110
                                       authentication and monitoring procedures for accounts     million in FY 2017.
                                       affected by the breach.
National Flood Insurance               Staff from the Federal Emergency Management               As a result of changes FEMA has made in
Program                                Administration (FEMA) identified a number of actions      rates for certain subsidized properties, we
                                       that the agency has taken or has underway to address      estimate that policyholders with these
                                       issues we raised related to its rate-setting methods in   subsidized premiums paid $338.4 million
                                       June 2011. In response to a congressional matter we       (net present value) more in premiums as
                                       made, congressional staff notified us that Congress       of the end of FY 2017 than they would
                                       passed the Biggert-Waters Flood Insurance Reform          have paid prior to the enactment of the
                                       Act of 2012 which eliminated or phased out subsidized     Biggert-Waters Act.
                                       premium rates for several types of properties.
Source: GAO analysis. | GAO-19-157SP




                                                Page 43                                                       GAO-19-157SP High-Risk Series
         Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 52 of 295




Enterprise Risk            Successful outcomes in highly uncertain environments require leadership
Management Can Help        and commitment to managing risks and other complex outcomes.
                           Enterprise Risk Management (ERM) is the practice of identifying and
Agencies Address High-     managing risks that cover an entire organization, including how risks
Risk Challenges            interact, as an interrelated portfolio. To help ensure that agencies are
                           effectively managing risks that could affect the achievement of agency
                           strategic objectives, OMB added ERM in its Circular A-11 on budget
                           preparation in July 2014 and its Circular A-123 on agencies’ responsibility
                           for ERM and Internal Control in July 2016. In the spring of 2018, agencies
                           were to follow the OMB guidance to profile their top risks as part of the
                           discussion in OMB’s required Strategic Review meetings.
                           To further assist agencies in managing their risks, in December 2016 we
                           identified six essential elements of ERM—along with agency good
                           practices—that federal leaders can use to implement and sustain an
                           effective risk management program. 15 The consistent and regular use of
                           ERM can help agency leaders identify and manage risks, including high-
                           risk issues. Figure 5 shows the six essential elements we identified.




                           15
                            GAO, Enterprise Risk Management: Selected Agencies' Experiences Illustrate Good
                           Practices in Managing Risk, GAO-17-63 (Washington, D.C.: December 1, 2016).




                           Page 44                                                GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 53 of 295




                          Figure 5: Essential Elements of Federal Government Enterprise Risk Management




                          In the 2 years since our last High-Risk Report, three areas—NASA
High-Risk Areas           Acquisition Management, Transforming EPA's Process for Assessing and
Needing Significant       Controlling Toxic Chemicals, and Limiting the Federal Government's
                          Fiscal Exposure By Better Managing Climate Change Risks—have
Attention                 regressed in their ratings against our criteria for removal from the High-
                          Risk List. In addition, while progress is needed across all high-risk areas,
                          we have identified nine additional areas that require significant attention
                          to address imminent, longstanding, or particularly broad issues affecting
                          the nation.




                          Page 45                                            GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 54 of 295




Three High-Risk Areas
That Regressed

NASA Acquisition              NASA plans to invest billions of dollars in the coming years to explore
Management                    space, improve its understanding of the Earth’s environment, and conduct
                              aeronautics research, among other things. We designated NASA’s
                              acquisition management as high risk in 1990 in view of NASA’s history of
                              persistent cost growth and schedule delays in the majority of its major
                              projects.

                              Following several years of continuing a generally positive trend of limiting
                              cost growth and schedule delays for its portfolio of major projects, we
                              found that NASA’s average launch delay increased from 7 to 12 months
                              between May 2017 and May 2018. Further, the overall development cost
                              growth increased from 15.6 percent to at least 18.8 percent over the
                              same time period. NASA’s largest science project, the James Webb
                              Space Telescope, has experienced schedule delays of 81 months and
                              cost growth of 95 percent since the project’s cost and schedule baseline
                              was first established in 2009.

                              NASA is at risk for continued cost growth and schedule delays in its
                              portfolio of major projects. Since our 2017 high-risk update, we have
                              lowered NASA acquisition management from meeting the rating to
                              partially meeting the rating in two criteria—leadership commitment and
                              monitoring. The other three criteria ratings remained the same as in 2017.
                              Ratings for capacity and demonstrated progress remain partially met and
                              the rating for action plan remains met.

                              Over the next several years, NASA plans to add new, large, and complex
                              projects to the portfolio, including a lunar Gateway—currently being
                              discussed as a platform in a lunar orbit to mature deep space exploration
                              capabilities. In addition, many of NASA’s current major projects, including
                              some of the most expensive ones, are in the phase of their life cycles
                              when cost growth and schedule delays are most likely.

                              NASA acquisition management requires significant attention for the
                              following reasons:

                          •   NASA leadership has approved risky programmatic decisions for
                              complex major projects, which compounded technical challenges. For
                              example, leadership has approved some programs to proceed (1) with
                              low cost and schedule reserves, (2) with overly aggressive schedules,


                              Page 46                                           GAO-19-157SP High-Risk Series
           Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 55 of 295




                                    and (3) without following best practices for establishing reliable cost and
                                    schedule baselines.
                                •   NASA leadership has also not been transparent about cost and schedule
                                    estimates for some of its most expensive projects. Without transparency
                                    into these estimates, both NASA and Congress have limited data to
                                    inform decision making.
                                •   NASA has not yet instituted a program for monitoring and independently
                                    validating the effectiveness and sustainability of the corrective action
                                    measures in its new action plan, which NASA finalized in December
                                    2018.
                                    In addition, while NASA has taken some steps to build capacity to help
                                    reduce acquisition risk, including updating tools aimed at improving cost
                                    and schedule estimates, other areas still require attention. For example,
                                    we reported in May 2018 that several major NASA projects experienced
                                    workforce challenges, including not having enough staff or staff with the
                                    right skills. NASA has also identified capability gaps in areas such as
                                    scheduling, earned value management, and cost estimating, and has
                                    efforts underway to try to improve capacity in these areas.

                                    Since 2017, we have made 9 recommendations on this high-risk area,
                                    and as of December 2018, 15 recommendations remain open. These
                                    recommendations include that NASA needs to improve transparency of
                                    major project cost and schedule estimates, especially for its human
                                    spaceflight programs, as well as continue to build capacity to reduce
                                    acquisition risk. NASA will also need to implement its new action plan and
                                    track progress against it. See appendix II for additional detail on this high-
                                    risk area, including more details on actions that need to be taken.

Transforming EPA's Process          The Environmental Protection Agency’s (EPA’s) ability to effectively
for Assessing and Controlling       implement its mission of protecting public health and the environment is
Toxic Chemicals                     dependent on it assessing the risks posed by chemicals in a credible and
                                    timely manner. Such assessments are the cornerstone of scientifically
                                    sound environmental decisions, policies, and regulations under a variety
                                    of statutes.

                                    Based on our work since our 2017 High-Risk Report, the overall rating for
                                    leadership commitment decreased from met to partially met due to limited
                                    information for completing chemical assessments and proposed budget
                                    cuts in the Integrated Risk Information System (IRIS) Program. The
                                    ratings for the remaining four criteria remain unchanged and are partially
                                    met.



                                    Page 47                                            GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 56 of 295




                    The EPA Acting Administrator indicated his commitment to fulfill the
                    agency’s obligations under the Toxic Substances Control Act (TSCA) as
                    amended by the 2016 Frank R. Lautenberg Chemical Safety for the 21
                    Century Act (Lautenberg Act) and ensure chemicals in the marketplace
                    are safe for human health and the environment. Nonetheless, EPA needs
                    to give more attention to several areas to fully realize the benefits of the
                    new law, and to demonstrate additional progress in the IRIS Program,
                    such as:
                •   While EPA released a document in late December 2018 called the IRIS
                    Program Outlook, the Outlook fails to list the projected date for most of
                    the assessments and includes no information regarding assessment
                    prioritization—including how these assessments will meet program and
                    regional office needs.
                •   The Lautenberg Act increases both EPA’s responsibility for regulating
                    chemicals and its workload. EPA recently issued a rule under the act to
                    collect fees from certain companies to defray a portion of the
                    implementation costs, but it is unclear whether the fees collected will be
                    sufficient to support relevant parts of the program.
                •   EPA issued a First Year Implementation Plan in June 2016 noting that
                    this document is intended to be a roadmap of major activities EPA will
                    focus on during the initial year of implementation. As of mid-February
                    2019 the plan has not been updated, according to publically available
                    information, although EPA had indicated that it is a living document that
                    will be further developed over time.
                    EPA needs to ensure that the people and resources dedicated to the
                    IRIS Program and TSCA implementation are sufficient. Our March 2019
                    report on chemical assessments provides information on what remains to
                    be done to address challenges in the IRIS program and implement the
                    Lautenberg Act. 16
                    Since we added this area to our High-Risk List in 2009, we have made 12
                    recommendations to EPA related to IRIS and TSCA. As of February
                    2019, seven recommendations remain open. See appendix II for
                    additional detail on this high-risk area including actions that need to be
                    taken.




                    16
                      GAO, Chemical Assessments: Status of EPA’s Efforts to Produce Assessments and
                    Implement the Toxic Substances Control Act. GAO-19-270. Washington, D.C.: March 4,
                    2019.




                    Page 48                                                GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 57 of 295




Limiting the Federal           Numerous studies have concluded that climate change poses risks to
Government's Fiscal Exposure   many environmental and economic systems and creates a significant
by Better Managing Climate     fiscal risk to the federal government. The rising number of natural
Change Risks                   disasters and increasing reliance on the federal government for
                               assistance is a key source of federal fiscal exposure. As of December
                               2018, total federal funding for disaster assistance since 2005 is
                               approaching half a trillion dollars (about $430 billion), most recently for
                               catastrophic hurricanes, flooding, wildfires, and other losses in 2017 and
                               2018. The costliness of disasters is projected to increase as extreme
                               weather events become more frequent and intense due to climate
                               change. There are five areas where government-wide action is needed to
                               reduce federal fiscal exposure, including, but not limited to, the federal
                               government’s role as (1) the insurer of property and crops; (2) the
                               provider of disaster aid; (3) the owner or operator of infrastructure; (4) the
                               leader of a strategic plan that coordinates federal efforts and informs
                               state, local, and private-sector action; and (5) the provider of data and
                               technical assistance to decision makers.

                               Neither global efforts to mitigate climate change causes nor regional
                               adaptation efforts currently approach the scales needed to avoid
                               substantial damages to the U.S. economy, environment, and human
                               health over the coming decades, according to the November 2018 Fourth
                               National Climate Assessment. Government-wide action is needed to
                               improve the nation’s resilience to natural hazards and reduce federal
                               fiscal exposure to climate change impacts.

                               Congress continues to show its commitment to progress on this high-risk
                               issue by enacting legislation such as the National Defense Authorization
                               Act of 2018, which among other things required DOD to report on climate
                               impacts to its installations. 17 However, the federal government has not
                               made measurable progress since 2017 to reduce its fiscal exposure to
                               climate change, and in some cases, has revoked prior policies designed
                               to do so. Specifically, since 2017, the ratings for four criteria remain
                               unchanged—three at partially met and one at not met. The rating for one
                               criterion—monitoring—regressed to not met.

                               Limiting the federal government’s fiscal exposure to climate change
                               requires significant attention because the federal government has
                               revoked prior policies that had partially addressed this high-risk area and
                               has not implemented several of our recommendations that could help

                               17
                                Pub. L. No. 115-91, § 335, 131 Stat. 1283, 1357 (2017).




                               Page 49                                                    GAO-19-157SP High-Risk Series
           Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 58 of 295




                                    reduce federal fiscal exposure. For example, since our 2017 high-risk
                                    update, the federal government:

                                •   revoked Executive Order 13690, which had established a government-
                                    wide federal flood risk management standard to improve the resilience of
                                    communities and federal assets against the impacts of flooding. This
                                    action could increase federal fiscal exposure, as taxpayer-funded
                                    projects may not last as long as intended because they are not required
                                    to account for future changes in climate-related risk.
                                •   rescinded its guidance directing agencies to consider climate change in
                                    their National Environmental Policy Act of 1969 reviews for certain types
                                    of federal projects.
                                •   has not implemented our July 2015 recommendation to establish a
                                    comprehensive investment strategy identifying, prioritizing, and
                                    implementing federal disaster resilience investments that could reduce
                                    federal fiscal exposure to climate change.
                                •   has not implemented our November 2015 recommendations to create a
                                    national climate information system providing authoritative, accessible
                                    information useful for state, local, and private-sector decision making.
                                    We have made 62 recommendations related to this high-risk area, 12 of
                                    which were made since our February 2017 high-risk update. As of
                                    December 2018, 25 remain open. The federal government needs a
                                    cohesive strategic approach with strong leadership and the authority to
                                    manage climate change risks across the entire range of federal activities.
                                    See appendix II for additional detail on this high-risk area, including
                                    actions that need to be taken.


Additional High-Risk Areas
That Need Significant
Attention
Ensuring the Cybersecurity of       Federal agencies and the nation’s critical infrastructures—such as
the Nation                          energy, transportation systems, communications, and financial services—
                                    are dependent on information technology systems to carry out operations.
                                    The security of these systems and the data they use is vital to public
                                    confidence and national security, prosperity, and well-being. The risks to
                                    systems underpinning the nation’s critical infrastructure are increasing as
                                    security threats evolve and become more sophisticated.




                                    Page 50                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 59 of 295




                  We first designated information security as a government-wide high-risk
                  area in 1997. This was expanded to include protecting cyber critical
                  infrastructure in 2003 and protecting the privacy of personally identifiable
                  information in 2015. In 2018, we updated this high-risk area to reflect the
                  lack of a comprehensive cybersecurity strategy for the federal
                  government.

                  Since 2010, we have made over 3,000 recommendations to agencies
                  aimed at addressing cybersecurity shortcomings, including protecting
                  cyber critical infrastructure, managing the cybersecurity workforce, and
                  responding to cybersecurity incidents. Of those 3,000 recommendations,
                  448 were made since our last high-risk update in February 2017.
                  Although many recommendations have been addressed, about 700 have
                  not yet been implemented.

                  Despite the number of unimplemented recommendations, since our 2017
                  High-Risk Report, the administration has made progress in this high-risk
                  area as it continues to meet the leadership commitment criterion through
                  various actions. These include the President issuing (1) an executive
                  order in May 2017 requiring federal agencies to take a variety of actions,
                  including better managing their cybersecurity risks and coordinating to
                  meet reporting requirements related to cybersecurity of federal networks
                  and critical infrastructure 18 and (2) a National Security Strategy in
                  December 2017 citing cybersecurity as a national priority and identifying
                  needed actions. Further, the administration issued a government-wide
                  reform plan and reorganization recommendations in June 2018 with,
                  among other things, proposals for solving the federal cybersecurity
                  workforce shortage. Additionally, the administration released a National
                  Cyber Strategy in September 2018 outlining activities such as securing
                  critical infrastructure, federal networks, and associated information.

                  However, additional actions are needed. We have identified four major
                  cybersecurity challenges facing the nation: (1) establishing a
                  comprehensive cybersecurity strategy and performing effective oversight,
                  (2) securing federal systems and information, (3) protecting cyber critical
                  infrastructure, and (4) protecting privacy and sensitive data. To address
                  the four major cybersecurity challenges, we identified 10 critical actions
                  the federal government and other entities need to take. These critical
                  actions include, for example, developing and executing a more

                  18
                    Executive Order 13,800, 82 Fed. Reg. 22,391 (May 16, 2017).




                  Page 51                                                 GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 60 of 295




                  comprehensive federal strategy for national cybersecurity and global
                  cyberspace; addressing cybersecurity workforce management
                  challenges; and strengthening the federal role in protecting the
                  cybersecurity of critical infrastructure (see figure 6).




                  Page 52                                         GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 61 of 295




                  Figure 6: Ten Critical Actions Needed to Address Four Major Cybersecurity
                  Challenges




                  Page 53                                              GAO-19-157SP High-Risk Series
           Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 62 of 295




                                Until these shortcomings are addressed, federal agencies’ information
                                and systems will be increasingly susceptible to the multitude of cyber-
                                related threats that exist. See appendix II for additional detail on this high-
                                risk area, including more details on actions that need to be taken.

Resolving the Federal Role in   The expanded federal role in housing finance that began during the
Housing Finance                 2007–2009 financial crisis has substantially increased the government’s
                                exposure to potential mortgage losses. Federally supported mortgages
                                include those backed by the Federal National Mortgage Association
                                (Fannie Mae) and the Federal Home Loan Mortgage Corporation (Freddie
                                Mac)—collectively, the enterprises—which the Federal Housing Finance
                                Agency (FHFA) placed into government conservatorships in 2008.
                                Federal support also occurs through Federal Housing Administration
                                (FHA) mortgage insurance and Government National Mortgage
                                Association (Ginnie Mae) guarantees on mortgage-backed securities. The
                                substantial financial assistance the enterprises required during and after
                                the crisis, coupled with the large fiscal exposure they and other federal
                                mortgage entities represent today, underscore the need to reform the
                                federal role in housing finance.

                                Delay in resolving the federal role in housing finance poses considerable
                                risks. Through the enterprises, FHA, and Ginnie Mae, the federal
                                government is exposed to potential losses on several trillion dollars in
                                mortgage debt. A severe economic downturn could trigger significant
                                taxpayer assistance to one or more of these entities.

                                Congress and federal agencies have taken some steps to facilitate the
                                transition to a revised federal role, such as holding hearings, introducing
                                legislation, issuing regulations, and developing market monitoring tools.
                                For example, in 2013 and 2014, housing and regulatory agencies
                                finalized rules designed to prevent a recurrence of risky practices in
                                originating and securing mortgages that contributed to the financial crisis.
                                Additionally, FHFA and the Consumer Financial Protection Bureau have
                                developed a representative database of mortgage information that could
                                be useful for examining the effect of mortgage market reforms. However,
                                overall progress on resolving the federal role will be difficult to achieve
                                until Congress provides further direction by enacting changes to the
                                housing finance system.

                                Several issues contribute to the risks facing federal housing finance,
                                including the following:




                                Page 54                                            GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 63 of 295




                •   More than 10 years after entering federal conservatorships, the
                    enterprises’ futures remain uncertain and billions of taxpayer dollars
                    remain at risk. Under agreements with the Department of the Treasury
                    (Treasury), the enterprises have received $191.4 billion in capital support
                    as of the end of fiscal year 2018 and have paid dividends to the
                    department exceeding that amount. If they were to incur major additional
                    losses, they would draw required amounts from their remaining $254.1
                    billion in Treasury commitments. In addition, prolonged conservatorships
                    could hinder development of the broader mortgage securities market by
                    creating uncertainty and crowding out private investment.
                •   Nonbanks (lenders and loan servicers that are not depository institutions)
                    have played an increasingly large role in the mortgage market in recent
                    years. While nonbanks have helped provide access to mortgage credit,
                    they also may pose additional risks, in part because they are not federally
                    regulated for safety and soundness. However, FHFA lacks statutory
                    authority to examine nonbank mortgage servicers and other third parties
                    who do business with and pose potential risks to the enterprises.
                •   The statutory 2 percent capital requirement for FHA’s $1.26 trillion
                    mortgage insurance fund is not based on a specified risk threshold, such
                    as the economic conditions the fund would be expected to withstand. As
                    a result, it may not provide an adequate financial cushion under
                    scenarios in which Congress may anticipate the fund would be self-
                    sufficient. During the last housing downturn, the fund’s capital ratio fell
                    below the required level and remained there for 6 consecutive years. At
                    the end of fiscal year 2013, the fund required supplemental funds—about
                    $1.7 billion—for the first time in its history.
                    Six of our federal housing recommendations remain open, including those
                    we made in June 2015 on assessing the effects of mortgage reforms
                    already in place.

                    Further, as we previously recommended in November 2016 and January
                    2019, Congress should consider housing finance reform legislation that:

                •   establishes objectives for the future federal role in housing finance,
                    including the role and structure of the enterprises within the housing
                    finance system;
                •   provides a transition plan to a reformed system that enables the
                    enterprises to exit federal conservatorship; and
                •   addresses all relevant federal entities, including FHA and Ginnie Mae.
                    As we recommended in March 2016 and November 2017, respectively,
                    Congress also should consider granting FHFA explicit authority to


                    Page 55                                          GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 64 of 295




                            examine nonbank servicers and other third parties that do business with
                            the enterprises, and specifying the economic conditions FHA’s insurance
                            fund would be expected to withstand without a substantial risk of requiring
                            supplemental funds. See appendix II for additional detail on this high-risk
                            area, including more details on actions that need to be taken.

                            Due to the significance and risk associated with Resolving the Federal
                            Role in Housing Finance, we are separating it from the high-risk area of
                            Modernizing the U.S. Financial Regulatory System. These areas were
                            combined in our 2017 High-Risk report.

Pension Benefit Guaranty    The Pension Benefit Guaranty Corporation (PBGC) is responsible for
Corporation Insurance       insuring the defined benefit pension plans for nearly 37 million American
Programs                    workers and retirees, who participate in about 24,800 private sector
                            plans. PBGC faces an uncertain financial future due, in part, to a long-
                            term decline in the number of traditional defined benefit plans and the
                            collective financial risk of the many underfunded pension plans that
                            PBGC insures.

                            PBGC’s financial portfolio is one of the largest of all federal government
                            corporations. While PBGC’s single employer program had a net surplus
                            of about $2.4 billion at the end of fiscal year 2018, its multiemployer
                            program had a net deficit of about $54 billion—or a combined net
                            accumulated financial deficit of over $51 billion. Its deficit has increased
                            by nearly 45 percent since fiscal year 2013. PBGC has estimated that,
                            without additional funding, its multiemployer insurance program will likely
                            be exhausted by 2025 as a result of current and projected pension plan
                            insolvencies. The agency’s single-employer insurance program is also at
                            risk due to the continuing decline of traditional defined benefit pension
                            plans, as well as premiums that are not well aligned to the financial risk
                            presented by the plans it insures.

                            While Congress and PBGC have taken significant and positive steps to
                            strengthen the agency in the past 5 years, challenges related to PBGC’s
                            funding and governance structure remain. Congress established a
                            temporary Joint Select Committee on multiemployer pension plans in
                            2018—with the goal of improving the solvency of the multiemployer
                            program. However, the committee did not release draft legislation.
                            Addressing the significant financial risk and governance challenges that
                            PBGC faces will require additional congressional action.

                            Over the years since we added PBGC to the High-Risk List, we have
                            suggested a number of matters for congressional consideration,


                            Page 56                                           GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 65 of 295




                               including: (1) authorizing a redesign of PBGC’s single employer program
                               premium structure to better align premium rates with sponsor risk; (2)
                               adopting additional changes to PBGC’s governance structure—in
                               particular, expanding the composition of its board of directors; (3)
                               strengthening funding requirements for plan sponsors as appropriate
                               given national economic conditions; (4) working with PBGC to develop a
                               strategy for funding PBGC claims over the long term as the defined
                               benefit pension system continues to decline; and (5) enacting additional
                               structural reforms to reinforce and stabilize the multiemployer system,
                               and balance the needs and potential sacrifices of contributing employers,
                               participants, and the federal government.

                               Absent additional steps to improve PBGC’s finances, the long-term
                               financial stability of the agency remains uncertain, and the retirement
                               benefits of millions of American workers and retirees could be at risk of
                               dramatic reductions. See appendix II for additional detail on this high-risk
                               area, including more details on actions that need to be taken.

Managing Risks and Improving   VA operates one of the largest health care delivery systems in the nation
VA Health Care                 through its Veterans Health Administration (VHA), with 172 medical
                               centers and more than 1,000 outpatient facilities organized into regional
                               networks. VA has faced a growing demand by veterans for its health care
                               services—due, in part, to the needs of an aging veteran population—and
                               that trend is expected to continue. The total number of veterans enrolled
                               in VA’s health care system rose from 7.9 million to more than 9 million
                               from fiscal year 2006 through fiscal year 2017. Over that same period,
                               VHA’s total budgetary resources have more than doubled, from $37.8
                               billion in fiscal year 2006 to $92.3 billion in fiscal year 2017.

                               Given the importance of VHA’s mission, coupled with its lack of progress
                               in addressing its high-risk designation, we continue to be concerned
                               about VHA’s ability to ensure its resources are being used effectively and
                               efficiently to improve veterans’ timely access to safe and high-quality
                               health care. We have identified five areas of concern: (1) ambiguous
                               policies and inconsistent processes; (2) inadequate oversight and
                               accountability; (3) IT challenges; (4) inadequate training for VA staff; and
                               (5) unclear resource needs and allocation priorities. VHA has begun to
                               address each of these areas but, prior to Secretary Robert Wilkie’s July
                               2018 confirmation, its efforts were impeded by leadership instability.
                               Since taking office, Secretary Wilkie has demonstrated his commitment to
                               addressing the department’s high-risk designation by, among other
                               things, creating an office to direct an integrated, focused high-risk



                               Page 57                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 66 of 295




                    approach and communicating to VA leaders the importance of addressing
                    our recommendations.

                    While VHA completed root cause analyses for each area of concern and
                    developed an action plan in response, the plan lacks milestones and
                    metrics needed to effectively monitor its implementation and demonstrate
                    progress made in addressing the high-risk designation. Additionally, many
                    of VHA’s capacity-building initiatives are either in the initial stages of
                    development or are lacking necessary funding and resources. As such,
                    VHA has not made sufficient progress since our 2017 update to improve
                    its overall ratings, as two high-risk criteria remain partially met and three
                    criteria remain unmet.

                    We remain concerned about VHA’s ability to oversee its programs, hold
                    its workforce accountable, and avoid ambiguous policies and inconsistent
                    processes that jeopardize its ability to provide safe, high-quality care to
                    veterans:

                •   In November 2017, we reported that, due in part to misinterpretation or
                    lack of awareness of VHA policy, VA medical center officials did not
                    always document or conduct timely required reviews of providers when
                    allegations were made against them. As a result, we concluded that VA
                    medical center officials may have lacked necessary information to
                    reasonably ensure that their providers were competent to provide safe,
                    high-quality care to veterans and to grant approvals about these
                    providers’ privileges to perform specific clinical services at VA medical
                    centers. We made four recommendations related to this and other
                    findings, all of which remain open.
                •   In June 2018, we reported that VHA could not systematically monitor the
                    timeliness of veterans’ access to Veterans Choice Program (VCP) care
                    because it lacked complete, reliable data to do so. We also found that
                    veterans, who were referred to the VCP for routine care because health
                    care services were not available in a timely manner, could potentially wait
                    for care up to 70 calendar days if the maximum amount of time allowed
                    by VA processes is used. This wait time exceeds the statutory
                    requirement that veterans receive VCP care within 30 days of the dates
                    their VA health care providers indicated they should receive
                    appointments, or if no such date existed, within 30 days of the veteran’s
                    preferred date. We made 10 recommendations related to this and other
                    findings, all of which remain open.
                •   Similarly, in July 2018, we reported that VA collected data related to
                    employee misconduct and disciplinary actions, but data fragmentation



                    Page 58                                           GAO-19-157SP High-Risk Series
           Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 67 of 295




                               and reliability issues impeded department-wide analysis of those data.
                               Additionally, we found that VA did not consistently ensure that allegations
                               of misconduct involving senior officials were reviewed according to its
                               investigative standards or ensure these officials were held accountable.
                               We made 16 recommendations related to this and other findings, all of
                               which remain open.
                           •   In November 2018, we reported that VHA’s suicide prevention media
                               outreach activities declined in recent years due to leadership turnover
                               and reorganization. Additionally, we found that VHA did not assign key
                               leadership responsibilities or establish clear lines of reporting for its
                               suicide prevention media outreach campaign, which hindered its ability to
                               oversee the campaign. Consequently, we concluded that VHA may not
                               be maximizing its reach with suicide prevention media content to
                               veterans, especially those who are at-risk. This is inconsistent with VHA’s
                               efforts to reduce veteran suicides, which is VA’s highest clinical priority.
                               We made two recommendations related to this and other findings, both of
                               which remain open.
                               VA needs to further develop its capacity-building initiatives and establish
                               metrics to monitor and measure its progress addressing the high-risk
                               areas of concern. It is also important that our recommendations continue
                               to be implemented. The department has implemented 209 of the 353
                               recommendations related to VA health care that we made from January
                               1, 2010 through December 2018, but more than 125 recommendations
                               remain open as of December 2018. This includes 17 that are older than 3
                               years. In addition to addressing our recommendations, VA needs to make
                               systemic change to department management and oversight in order to
                               fully address the high-risk issues and improve the health care provided to
                               our nation’s veterans.

                               See appendix II for additional detail on this high-risk area, including more
                               details on actions that need to be taken.

Strategic Human Capital        Mission-critical skills gaps both within federal agencies and across the
Management                     federal workforce impede the government from cost-effectively serving
                               the public and achieving results. For example, the difficulties in recruiting
                               and retaining skilled health care providers and human resource staff at
                               VHA’s medical centers make it difficult to meet the health care needs of
                               more than 9 million veterans. As a result, VHA’s 168 medical centers
                               have large staffing shortages, including physicians, registered nurses,
                               physician assistants, psychologists, physical therapists, as well as human
                               resource specialists and assistants.




                               Page 59                                           GAO-19-157SP High-Risk Series
                 Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 68 of 295




                                          OPM continues to demonstrate top leadership commitment through its
                                          numerous efforts to assist agencies’ in addressing mission-critical skills
                                          gaps within their workforces. This includes providing guidance, training
                                          and on-going support for agencies on the use of comprehensive data
                                          analytic methods for identifying skills gaps and the development of
                                          strategies to address these gaps. However, since we first added strategic
                                          human capital management to our High-Risk List in 2001, we have
                                          reported on the need for agencies to address their workforce skills gaps.

                                          As of December 2018, OPM had not fully implemented 29 of our
                                          recommendations made since 2012 relating to this high-risk area. Staffing
                                          shortages and the lack of skills among current staff not only affect
                                          individual agencies but also cut across the entire federal workforce in
                                          areas such as cybersecurity and acquisition management. Skills gaps
                                          caused by insufficient number of staff, inadequate workforce planning,
                                          and a lack of training in critical skills are contributing to our designating
                                          other areas as high-risk.

                                          As table 7 shows, of the 34 other high-risk areas covered in this report,
                                          skills gaps played a significant role in 16 of the areas.

Table 7: Skills Gaps Related to High-Risk Areas

High-risk area                       Examples of skills gaps and causes
2020 Decennial Census                Staffing: Lack of staff to oversee the $886 million contract for integrating the Information
                                     Technology (IT) systems needed to conduct the 2020 Census.
Strengthening DHS Management         Workforce Planning: Lack of guidance on how to identify critical cybersecurity and
Functions                            acquisition skills needed to support its new IT delivery model.
                                     Training: Insufficient technical skills to support its biometric identification services program.
DOD Business Systems                 Workforce Planning: Incomplete assessment of the extent to which DOD personnel meet IT
Modernization                        management knowledge and skill requirements.
                                     Staffing: Slow and inefficient hiring processes have led to challenges in recruiting and
                                     retaining qualified chief information officers (CIO) and IT personnel.
                                     Training: Statutorily required guidance and training for cross-functional team members and
                                     presidential appointees not completed.
DOD Financial Management             Staffing: Financial management staff remains insufficient in number, qualifications, and
                                     expertise.
DOD Contract Management              Staffing: Challenges in recruiting talent for acquisition management.
DOE’s Contract Management for        Workforce Planning: Unmet critical staffing needs and evidence that the agency is
the National Nuclear Security        understaffed across all functions.
Administration and Office of         Staffing: Competing agency priorities and limited hiring have contributed to critical staff
Environmental Management             shortages to manage and oversee strategic materials programs.




                                          Page 60                                                        GAO-19-157SP High-Risk Series
                    Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 69 of 295




High-risk area                         Examples of skills gaps and causes
U.S. Government’s Environmental        Workforce Planning: Lack of information to evaluate overall project and program
Liability                              performance, including number of staff and skills needed to meet its environmental
                                       management cleanup mission.
Improving Federal Management of        Staffing: Lack of expert staff to review proposals for wind and solar projects, or petroleum
Programs that Serve Tribes and         engineers to review oil and gas proposals. Additionally, shortages of health care providers,
Their Members                          including physicians, nurses, midwives, dentists, and pharmacists.
                                       Training: Limited funding and lack of a safety training plan contributed to incomplete training
                                       to protect Bureau of Indian Education schools.
Management of Federal Oil and          Workforce Planning: Lacks plan for identifying key oil and gas positions and their respective
Gas Resources                          technical competencies. No evaluation of the effectiveness of its recruitment and retention
                                       incentives as well as its student loan repayment program.
                                       Training: No evaluation of its training needs, training effectiveness, or opportunities for its
                                       bureaus to share training resources.
NASA Acquisition Management            Staffing and Skills: Lacks staff or staff with skills in the areas of avionics, flight software,
                                       systems engineering, business management, software development for certain acquisition
                                       projects, as well as gaps in areas such as cost estimating and earned value management
                                       capabilities.
Protecting Public Health Through       Staffing: At times, significant gaps in staffing still remain during the time staff complete
Enhanced Oversight of Medical          necessary processes to be stationed overseas.
Products
Improving and Modernizing              Staffing: SSA’s disability appeals plan calls for increased hiring to reduce disability appeals
Federal Disability Programs            backlogs and improve timeliness, and VA has not completed hiring and planning efforts to
                                       ensure it has the capacity to comprehensively update its disability eligibility criteria.
VA Acquisition Management              Training: Lack of training for contracting officers.
Managing Risks and Improving VA        Workforce Planning: No annual tracking and reviewing of data related to IT skills needed in
Health Care                            the future.
                                       Staffing: Insufficient number of community care staff and medical support assistants.
                                       Training: No assessment of the training needs or monitoring of completed training for patient
                                       advocate positions.
Ensuring the Cybersecurity of the      Staffing and Training: The administration’s June 2018 government reform plan includes
Nation                                 recommendations for solving the federal cybersecurity workforce shortage, including
                                       prioritizing and accelerating efforts to reform how the federal government recruits, evaluates,
                                       selects, pays, and places cyber talent.
Improving the Management of IT         Workforce Planning: None of the 24 major federal agencies had IT management policies that
Acquisitions and Operations            fully addressed the role of their CIOs. The majority of the agencies minimally addressed or did
                                       not address their CIO’s role in assessing agency IT workforce needs, and developing
                                       strategies and plans for meeting those needs.
Source: GAO analysis. | GAO-19-157SP

                                            Over the years since we added this area to our High-Risk List, in addition
                                            to recommendations to address critical skills gaps in individual high-risk
                                            areas, we have made numerous recommendations to OPM related to this
                                            high-risk issue, 29 of which remain open. Agencies also need to take
                                            action to address mission-critical skills gaps within their own workforces –
                                            a root cause of many high-risk areas. See appendix II for additional detail
                                            on this high-risk area, including more details on actions that need to be
                                            taken.


                                            Page 61                                                        GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 70 of 295




2020 Decennial Census       The 2010 Census was the costliest in history at about $12.3 billion; as of
                            October 2017, the 2020 Census is projected to cost about $15.6 billion, a
                            27 percent increase. For the 2020 Census, the U.S. Census Bureau
                            (Bureau) plans to implement several innovations, including new IT
                            systems. Implementing these innovations, along with other challenges,
                            puts the Bureau’s ability to conduct a cost-effective census at risk.

                            The decennial census is mandated by the U.S. Constitution and provides
                            vital data for the nation. Census data are used, among other purposes, to
                            apportion seats in the Congress and allocate billions of dollars in federal
                            assistance to state and local governments. To ensure its success, this
                            complicated and costly undertaking requires careful planning, risk
                            management, and oversight. Census activities, some of which are new for
                            the 2020 cycle, must be carried out on schedule to deliver the state
                            apportionment counts to the President by December 31, 2020.

                            The Bureau and the Department of Commerce (Commerce) have
                            strengthened leadership commitment with executive-level oversight of the
                            2020 Census by holding regular meetings on the status of IT systems and
                            other risk areas. In addition, in 2017 Commerce designated a team to
                            assist senior Bureau management with cost estimation challenges. These
                            examples demonstrate both the Bureau’s and Commerce’s strong
                            leadership commitment to implementing the 2020 Census.

                            One of the Bureau’s major challenges is to control any further cost growth
                            and develop cost estimates that are reliable and reflect best practices for
                            the 2020 Census. According to the Bureau, the total cost of the 2020
                            Census is now estimated to be approximately $15.6 billion, more than $3
                            billion higher than previously estimated by the Bureau. The higher
                            estimated life-cycle cost is due, in part, to the Bureau’s failure to
                            previously include all cost associated with the decennial census.

                            The Bureau’s schedule for developing IT systems has experienced delays
                            that have compressed the time available for system testing, integration
                            testing, and security assessments. These schedule delays have
                            contributed to systems experiencing problems after deployment, as well
                            as cybersecurity challenges. For example, as of December 2018, the
                            Bureau had identified nearly 1,100 system security weaknesses that
                            needed to be addressed. Continued schedule management challenges
                            may compress the time available for the remaining system testing and
                            security assessments, and increase the risk that deployed systems will
                            either not function as intended, have security vulnerabilities, or both.



                            Page 62                                          GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 71 of 295




                            As of January 2019, 30 of our recommendations related to this high-risk
                            area had not been implemented. To make continued progress, the
                            Bureau needs to ensure that its approach to strategic planning, IT
                            management, cybersecurity, human capital management, internal
                            collaboration, knowledge sharing, as well as risk and change
                            management are all aligned toward delivering more cost-effective
                            outcomes. Among other things, the Bureau needs to ensure cost growth
                            is controlled and that the development and testing of key systems is
                            completed and fully integrated with all census operations before the 2020
                            Census. In addition, the Bureau needs to address cybersecurity
                            weaknesses in a timely manner and ensure that security risks are at an
                            acceptable level before systems are deployed. See appendix II for
                            additional detail on this high-risk area, including more details on actions
                            that need to be taken.

Medicare, Medicaid, and     An improper payment is any payment that should not have been made or
Earned Income Tax Credit    that was made in an incorrect amount (including overpayments and
Improper Payments           underpayments) under statutory, contractual, administrative, or other
                            legally applicable requirements. Reducing improper payments—such as
                            payments to ineligible recipients or duplicate payments—is critical to
                            safeguarding federal funds. However, the federal government has
                            consistently been unable to determine the full extent of improper
                            payments and reasonably assure that appropriate actions are taken to
                            reduce them.

                            Since 2003—when certain agencies were required by statute to begin
                            reporting improper payments—cumulative improper payment estimates
                            have totaled about $1.5 trillion. As shown in figure 7, for fiscal year 2018,
                            federal entities estimated about $151 billion in improper payments.
                            Medicare and Medicaid improper payments and the Earned Income Tax
                            Credit (EITC) improper payments—a part of the Enforcement of Tax Laws
                            high-risk area—accounted for about 68.5 percent of this total.

                            Federal spending for Medicare programs and Medicaid is expected to
                            significantly increase in the coming years, so it is especially critical to take
                            appropriate measures to reduce improper payments in these programs.
                            Internal Revenue Service estimates also show that the EITC has
                            consistently had a high improper payment rate. OMB has designated
                            Medicare programs, Medicaid, and EITC as high-priority programs for
                            improper payments, indicating they are amongst the highest-risk
                            programs where the government can achieve the greatest return on
                            investment for the taxpayer by ensuring that improper payments are
                            eliminated.


                            Page 63                                             GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 72 of 295




                            Figure 7: Improper Payment Estimates Were Concentrated in Three Areas in Fiscal
                            Year 2018




                            Our work has identified a number of strategic and specific actions
                            agencies can take to reduce improper payments, which could yield
                            significant savings, and help ensure that taxpayer funds are adequately
                            safeguarded. Continued agency attention is needed to (1) identify
                            susceptible programs, (2) develop reliable methodologies for estimating
                            improper payments, (3) report as required by statute, and (4) implement
                            effective corrective actions based on root cause analysis. Absent such
                            continued efforts, the federal government cannot be assured that
                            taxpayer funds are adequately safeguarded.

                            See appendix II for additional detail on the Medicare Program & Improper
                            Payments, Strengthening Medicaid Program Integrity, and Enforcement
                            of Tax Laws high-risk areas including more details on actions that need to
                            be taken.

Enforcement of Tax Laws     The Internal Revenue Service (IRS) continues to face two pressing
                            challenges in enforcing tax laws: addressing the tax gap—amounting to
                            hundreds of billions of dollars each year when some taxpayers fail to pay
                            the taxes that they owe—and combatting identity theft (IDT) refund fraud.
                            Enforcement of Tax Laws has been on GAO’s high risk list since 1990.



                            Page 64                                             GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 73 of 295




                  IRS enforcement of tax laws helps fund the U.S. government by collecting
                  revenue from noncompliant taxpayers and, perhaps more importantly,
                  promoting voluntary compliance by giving taxpayers confidence that
                  others are paying their fair share. In 2016, IRS estimated that the average
                  annual net tax gap, the difference between taxes owed and taxes paid on
                  time, was $406 billion, on average, for tax years 2008-2010.

                  While IRS continues to demonstrate top leadership support to address
                  the tax gap, IRS’s capacity to implement new initiatives and improve
                  ongoing enforcement and taxpayer service programs remains a
                  challenge. For example, IRS’s strategic plan includes a goal to facilitate
                  voluntary compliance and deter noncompliance that could address the tax
                  gap. However, IRS could do more to identify specific efforts for improving
                  compliance in its strategic plan, measure the effects of compliance
                  programs—such as those used for large partnerships—and develop
                  specific quantitative goals to reduce the tax gap. Such efforts would help
                  IRS make more effective use of its resources and gauge the success of
                  its strategies.

                  The second challenge facing IRS is IDT refund fraud, which occurs when
                  an identity thief files a fraudulent tax return using a legitimate taxpayer’s
                  identifying information and claims a refund. IRS estimates that at least
                  $12.2 billion in individual IDT tax refund fraud was attempted in 2016, of
                  which it prevented at least $10.5 billion (86 percent). Of the amount
                  attempted, IRS estimated that at least $1.6 billion (14 percent) was paid.

                  IRS’s ability to combat IDT fraud continues to be challenged as more
                  personally identifiable information has become readily available as a
                  result of large-scale cyberattacks on various entities. This makes it more
                  difficult for IRS to distinguish between fraudsters and legitimate
                  taxpayers.

                  While IRS has demonstrated some progress by developing tools and
                  programs to further detect and prevent IDT refund fraud, it has not
                  completed updating its authentication procedures to be in compliance
                  with new government standards. As a result, IRS may be missing an
                  opportunity to implement the most secure, robust technologies to protect
                  taxpayers.

                  As of December 2018, 189 GAO recommendations related to this high-
                  risk area had not been implemented. To make continued progress on
                  closing the tax gap, IRS needs to re-establish goals for improving
                  voluntary compliance and develop and document a strategy that outlines


                  Page 65                                            GAO-19-157SP High-Risk Series
           Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 74 of 295




                                 how it will use its data to help address this issue. Reducing the tax gap
                                 will also require targeted legislative actions, including additional third-
                                 party information reporting, enhanced electronic filing, expanded math
                                 error authority (also referred to as correctible error authority), and paid
                                 preparer regulation. To help stay on top of IDT refund fraud, IRS should
                                 develop a comprehensive process to evaluate alternative options for
                                 improving taxpayer authentication. Given that IDT refund fraud continues
                                 to be a challenge, targeted legislative action, such as requiring a
                                 scannable code on returns prepared electronically but filed on paper
                                 could help IRS address such fraud.

                                 See appendix II for additional detail on this high-risk area, including more
                                 details on actions that need to be taken.

Improving the Management of      The federal government currently invests more than $90 billion annually
IT Acquisitions and Operations   in IT, and OMB has implemented several key initiatives intended to help
                                 better manage this investment. Additionally, enactment of FITARA, in
                                 conjunction with greater attention paid to the acquisition and operation of
                                 IT, has helped further improve the government-wide management of this
                                 significant annual investment. 19 OMB’s current level of top leadership
                                 support and commitment to ensure that agencies successfully execute its
                                 guidance on implementing FITARA and related IT initiatives has helped
                                 this high-risk area meet the leadership commitment high-risk criteria.

                                 Additional positive government-wide actions have enabled this high-risk
                                 area to partially meet the four remaining high-risk criteria. For example,
                                 OMB has established an IT Dashboard—a public website that provides
                                 detailed information on major IT investments at 26 federal agencies—and
                                 agencies’ data center consolidation efforts have resulted in a total savings
                                 of slightly more than 80 percent of the agencies’ planned $5.7 billion in
                                 savings since 2011. However, major federal agencies have yet to fully
                                 address the requirements of FITARA and realize billions of dollars in
                                 planned or possible savings and improved government performance
                                 through more efficient budgeting and management of IT.

                                 As government-wide spending on IT increases every year, the need for
                                 appropriate stewardship of that investment increases as well. However,
                                 OMB and federal agencies have not made significant progress since

                                 19
                                   FITARA was enacted into law as part of the Carl Levin and Howard P. “Buck” McKeon
                                 National Defense Authorization Act for Fiscal Year 2015, Pub. L. No. 113-291, div. A, title
                                 VIII, subtitle D, §§ 831-837, 128 Stat. 3292, 3438-3450 (2014).




                                 Page 66                                                     GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 75 of 295




                  2017 in taking the steps needed to improve how these financial resources
                  are budgeted and utilized. While OMB has continued to demonstrate its
                  leadership commitment through guidance and sponsorship of key
                  initiatives, agencies still have not fully implemented all requirements of
                  FITARA, such as putting into place authorities the law requires for chief
                  information officers (CIO). Additionally, while the President’s Management
                  Agenda has a goal to improve IT spending transparency, agencies are
                  underreporting IT contract obligations by billions of dollars. OMB and the
                  agencies also have not yet implemented hundreds of our
                  recommendations on improving shortcomings in IT acquisitions and
                  operations.

                  In an August 2018 review of the 24 federal agencies covered by FITARA,
                  none had IT management policies that fully addressed the role of their
                  CIOs consistent with federal laws and guidance. Specifically, the majority
                  of the agencies only minimally addressed, or did not address, their CIO’s
                  role in assessing agency IT workforce needs and developing strategies
                  and plans for meeting those needs. Correspondingly, the majority of the
                  24 CIOs acknowledged that they were not fully effective at implementing
                  IT management responsibilities, such as IT strategic planning and
                  investment management.

                  Further, in January 2018, we reported that the majority of 22 agencies did
                  not identify all of their IT acquisition contracts, totaling about $4.5 billion in
                  IT-related contract obligations beyond those reported by agencies. In
                  addition, in November 2018 we reported that four selected agencies
                  lacked quality assurance processes for ensuring that billions of dollars
                  requested in their IT budgets were informed by reliable cost information.
                  Until agencies properly identify IT contracts and establish processes for
                  ensuring the quality of cost data used to inform their budgets, agency
                  CIOs are at risk of not having appropriate oversight of IT acquisitions and
                  may lack adequate transparency into IT spending to make informed
                  budget decisions.

                  As of December 2018, OMB and federal agencies had fully implemented
                  only 59 percent of the recommendations we have made since fiscal year
                  2010 to address shortcomings in IT acquisitions and operations. OMB
                  and agencies should work toward implementing our remaining 456 open
                  recommendations related to this high-risk area. These remaining
                  recommendations include 12 priority recommendations to agencies to,
                  among other things, report all data center consolidation cost savings to
                  OMB, plan to modernize or replace obsolete systems as needed, and



                  Page 67                                              GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 76 of 295




                  improve their implementation of PortfolioStat—an initiative that is to
                  consolidate and eliminate duplicative systems.

                  OMB and agencies need to take additional actions to (1) implement at
                  least 80 percent of our open recommendations related to the
                  management of IT acquisitions and operations, (2) ensure that a
                  minimum of 80 percent of the government’s major IT acquisitions deliver
                  functionality every 12 months, and (3) achieve at least 80 percent of the
                  over $6 billion in planned PortfolioStat savings.

                  See appendix II for additional detail on this high-risk area, including more
                  details on actions that need to be taken.


                  Our high-risk program continues to be a top priority at GAO and we will
                  maintain our emphasis on identifying high-risk issues across government
                  and on providing recommendations and sustained attention to help
                  address them, by working collaboratively with Congress, agency leaders,
                  and OMB. As part of this effort, we hope to continue to participate in
                  regular meetings with the OMB Deputy Director for Management and with
                  top agency leaders to discuss progress in addressing high-risk areas.
                  Such efforts have been critical for the progress that has been made.

                  We are providing this update to the President and Vice President,
                  congressional leadership, other Members of Congress, OMB, and the
                  heads of major departments and agencies.




                  Gene L. Dodaro
                  Comptroller General
                  of the United States




                  Page 68                                           GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 77 of 295


Appendix I: Background
                             Appendix I: Background




What Is the History of the   In 1990, we began a program to report on government operations that we
High-Risk Program?           identified as “high risk.” Since then, generally coinciding with the start of
                             each new Congress, we have reported on the status of progress
                             addressing high-risk areas and have updated the High-Risk List. Our last
                             high-risk update was in February 2017. 1 That update identified 34 high-
                             risk areas. Since then, we added a high-risk area outside of our normal
                             biennial reporting cycle in 2018—Government-wide Personnel Security
                             Clearance Process. In 2019 we separated one high-risk area—
                             Modernizing the U.S. Financial Regulatory System and Federal Role in
                             Housing Finance—into two high-risk areas—Modernizing the U.S.
                             Financial Regulatory System and Resolving the Federal Role in Housing
                             Finance—to provide additional clarity on what needs to be done to
                             address both areas.

                             Overall, this program has served to identify and help resolve serious
                             weaknesses in areas that involve substantial resources and provide
                             critical services to the public. Since our program began, the federal
                             government has taken high-risk problems seriously and has made long-
                             needed progress toward correcting them. In a number of cases, progress
                             has been sufficient for us to remove the high-risk designation. A summary
                             of changes to our High-Risk List over the past 29 years is shown in table
                             8. This 2019 update identifies 35 high-risk areas.

                             Table 8: Changes to the High-Risk List, 1990-2019

                                                                                                  Number of areas
                             Original High-Risk List in 1990                                                       14
                             High-risk areas added since 1990                                                      48
                             High-risk areas removed since 1990                                                    26
                             High-risk area separated out from existing area                                        1
                             High-risk areas consolidated since 1990                                                2
                             High-Risk List in 2019                                                                35
                             Source: GAO. | GAO-19-157SP




                             1
                              GAO, High-Risk Series: Progress on Many High-Risk Areas, While Substantial Efforts
                             Needed on Others, GAO-17-317 (Washington, D.C.: Feb. 15, 2017).




                             Page 69                                                 GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 78 of 295

                          Appendix I: Background




How Can Agencies Use      The five high-risk criteria form a road map for efforts to improve and
the Criteria to Make      ultimately address high-risk issues. Addressing some of the criteria leads
                          to progress, while satisfying all of the criteria is central to removal from
Progress on High-Risk
                          the list. Our April 2016 report provided additional information, drawn from
Issues?                   our 2015 high-risk update, on how agencies had made progress
                          addressing high-risk issues. 2 We provided illustrative actions that
                          agencies took that led to progress or removal from our High-Risk List.
                          This information provides additional guidance to agencies whose
                          programs are on the High-Risk List.

                          Figure 8 shows the five criteria and illustrative actions taken by agencies
                          to address the criteria as cited in that report. Importantly, the actions
                          listed are not “stand alone” efforts taken in isolation from other actions to
                          address high-risk issues. That is, actions taken under one criterion may
                          be important to meeting other criteria as well. For example, top leadership
                          can demonstrate its commitment by establishing a corrective action plan
                          including long-term priorities and goals to address the high-risk issue and
                          using data to gauge progress—actions which are also vital to monitoring
                          criteria.




                          2
                           GAO, High-Risk Series: Key Actions to Make Progress Addressing High-Risk Issues,
                          GAO-16-480R (Washington, D.C.: Apr. 25, 2016).




                          Page 70                                                GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 79 of 295

                                         Appendix I: Background




Figure 8: Criteria for Removal from the High-Risk List and Examples of Actions Leading to Progress




                                         Page 71                                               GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 80 of 295

                                         Appendix I: Background




What Is the History of                   A summary of areas removed from our High-Risk List over the past 29
Programs Removed from                    years is shown in figure 9.
the High-Risk List?

Figure 9: History of Areas Removed from the High-Risk List




                                         Page 72                                       GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 81 of 295

                                        Appendix I: Background




When Were Areas Added                   The areas on our 2019 High-Risk List, and the year each was designated
to the High-Risk List?                  as high risk, are shown in figure 10.




Figure 10: Areas on GAO’s 2019 High-Risk List Were Designated as High Risk, by Year Added




                                        Page 73                                             GAO-19-157SP High-Risk Series
     Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 82 of 295


Appendix II: Overview for Each High-Risk
                       Appendix II: Overview for Each High-Risk Area




Area

                       The following pages provide overviews of the 35 high-risk areas on our
                       updated list. Each overview discusses (1) why the area is high risk, (2)
                       the actions that have been taken and that are under way to address the
                       problem since our last update in 2017, and (3) what remains to be done.
                       Each of these high-risk areas is also described on our High-Risk List
                       website, http://www.gao.gov/highrisk/overview.




                       Page 74                                         GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 83 of 295


Strategic Human Capital Management
                                             Strategic Human Capital Management




The Office of Personnel Management and federal agencies must continue developing the capacity to measure
and address existing mission-critical skills gaps, and use workforce analytics to predict and mitigate future
gaps so agencies can effectively carry out their missions.
                                                                                     For this high-risk area, all five
 Why Area Is High Risk
                                                                                     criteria remain unchanged since
 Mission-critical skills gaps both within
 federal agencies and across the federal
                                                                                     our previous report in 2017.
 workforce pose a high risk to the nation
 because they impede the government                                                  Leadership commitment: met.
 from cost-effectively serving the public                                            The Office of Personnel
 and achieving results. This area was
 added to the High-Risk List in 2001.                                                Management (OPM) continues to
 We, along with OPM and individual
                                                                                     demonstrate top leadership
 agencies, have identified skills gaps in                                            commitment through its numerous
 such government-wide occupations in                                                 efforts to assist agencies in
 the fields of science, technology,                                                  addressing mission-critical skills
 engineering, mathematics, cybersecurity,
 and acquisitions. Causes for these skills
                                                                                     gaps within their workforces.
 gaps vary; however, they often occur                                                OPM’s regulation on strategic
 due to a shortfall in one or more talent                                            human capital management, which
 management activities such as robust                                                took effect in April 2017, requires
 workforce planning or training.
                                                                                     executive branch agencies to issue
 Additionally, the changing nature of
 federal work and the high percentage of
                                             human capital operating plans that, in part, must describe the agencies’
 employees eligible for retirement could     skills gaps and the strategies to be used for closing these gaps. OPM has
 produce gaps in leadership and              provided guidance, training, and on-going support for agencies on the use
 institutional knowledge, and could          of comprehensive data analytic methods for identifying skills gaps and the
 threaten to aggravate the problems
 created from existing skills gaps. For      development of strategies to address these gaps. Additionally, the
 example, 31.6 percent of permanent          Director of OPM uses the Chief Human Capital Officers (CHCO) Council’s
 federal employees who were on board         quarterly meetings to review and discuss agency data on the closure of
 as of September 30, 2017, will be           agency-specific skills gaps.
 eligible to retire in the next five years
 with some agencies having particularly
 high levels of employees to retire.         Capacity: partially met. OPM and the CHCO Council continue
 Mission-critical skills gaps are a          supporting the efforts of the Federal Agency Skills Teams (FAST), which
 contributing factor in making other areas   consist of occupational leaders and CHCO representatives who are
 across the government high risk. Of the     responsible for setting goals for closing skills gaps and using
 34 other high-risk areas, skill gaps
 played a significant role in 16 areas,      measureable targets and appropriate metrics. OPM staff meet quarterly
 such as veterans’ health care.              with FASTs to provide guidance on the development of action plans and
 Contact Information                         use of OPM’s multi-factor model, a methodology for identifying skills
 For additional information about this       gaps. In mid-2019, OPM plans to launch an automated version of the
 high-risk area, contact Robert Goldenkoff   multi-factor model to facilitate and promote its use among FASTs.
 at (202) 512-2757 or
 goldenkoffr@gao.gov or Yvonne D.
 Jones at (202) 512-2717 or
                                             Action plan: partially met. On a quarterly basis, OPM staff review and
 jonesy@gao.gov.                             provide feedback to FASTs on the content of their action plans, such as
                                             the identification of the root causes for the skills gap, assignment of roles
                                             and responsibilities for implementing strategies, and the creation of
                                             outcome-oriented performance metrics. Additionally, OPM staff stated
                                             that they continue to train FAST members on applying OPM’s multi-factor
                                             model, developing a sound action plan, and identifying strategies for
                                             addressing identified skills gaps.


                                             Page 75                                           GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 84 of 295

                          Strategic Human Capital Management




                          Monitoring: partially met. On a quarterly basis, OPM provides to
                          agencies’ management and FASTs a data dashboard of 12 metrics which
                          gives a snapshot of agencies’ progress on closing identified skills gaps. In
                          March 2019, OPM plans to begin a “midterm” review of agencies’ efforts
                          to mitigate skills gaps by issuing a memo to agencies asking for the
                          status on their specific skills gaps and a description of challenges
                          encountered during their efforts.

                          Demonstrated progress: not met. On the one hand, OPM has, among
                          other actions, issued a regulation and developed tools and processes that
                          could help agencies better identify and address current and newly
                          emerging skills gaps. Additionally, senior agency leaders are required to
                          meet annually with OPM officials to hold high-level, data-driven
                          discussions on agencies’ progress towards meeting their human capital
                          goals.

                          On the other hand, OPM needs to ensure that individual agencies
                          implement guidance, tools, and training, and fully develop and implement
                          effective strategies to mitigate and close skills gaps within their own
                          workforces. For instance, the inability of the Veterans Health
                          Administration’s human resource staff to implement an effective
                          recruitment strategy has affected the ability of its medical centers to
                          maintain an adequate team of medical professionals to meet veterans’
                          health care needs.

                          Agencies’ critical skills gaps contributed to 16 other high-risk areas and
                          are noted throughout this report. They include 2020 Decennial Census,
                          Strengthening DHS Management Functions, DOD Business Systems
                          Modernization, DOD Financial Management, DOD Contract Management,
                          DOE’s Contract Management for the National Nuclear Security
                          Administration and Office of Environmental Management, U.S.
                          Government’s Environmental Liability, Improving Federal Management of
                          Programs that Serve Tribes and Their Members, Management of Federal
                          Oil and Gas Resources, NASA Acquisition Management, Protecting
                          Public Health through Enhanced Oversight of Medical Products,
                          Improving and Modernizing Federal Disability Programs, VA Acquisition
                          Management, Managing Risks and Improving VA Health Care, Ensuring
                          the Cybersecurity of the Nation, and Improving the Management of IT
                          Acquisitions and Operations.


What Remains to Be Done   Over the years since we added this area to our High-Risk List, in addition
                          to recommendations to address critical skills gaps in individual high-risk
                          areas, we have made numerous recommendations to OPM related to this
                          high-risk issue, 29 of which remain open. OPM needs to fully address the
                          recommendations in our January 2015 report which call on the Director of
                          OPM to make more strategic use of government workforce data to build a
                          predictive capacity for identifying and mitigating emerging skills gaps



                          Page 76                                          GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 85 of 295

                        Strategic Human Capital Management




                        across government. Our January 2015 report also recommended that
                        OPM work with agency CHCOs to bolster the ability of agencies to
                        assess workforce competencies by sharing competency surveys, lessons
                        learned, and other tools and resources. Agencies also need to take action
                        to address mission-critical skills gaps within their own workforces—a
                        significant factor contributing to many high-risk areas.


                        Embassy Construction: Pace is Slower Than Projected, and State Could
Related GAO             Make Program Improvements. GAO-18-653. Washington, D.C.:
Products                September 25, 2018.

                        Tax Administration: Opportunities Exist to Improve Monitoring and
                        Transparency of Appeal Resolution Timeliness. GAO-18-659.
                        Washington, D.C.: September 21, 2018.

                        Information Technology: IRS Needs to Take Actions to Address
                        Significant Risks to Tax Processing. GAO-18-298. Washington, D.C.:
                        June 28, 2018.

                        Cybersecurity Workforce: Agencies Need to Improve Baseline
                        Assessments and Procedures for Coding Positions. GAO-18-466.
                        Washington, D.C.: June 14, 2018.

                        Defense Acquisition Workforce: Opportunities Exist to Improve Practices
                        for Developing Program Managers. GAO-18-217. Washington, D.C.:
                        February 15, 2018.

                        Cybersecurity Workforce: Urgent Need for DHS to Take Actions to
                        Identify Its Position and Critical Skill Requirements. GAO-18-175.
                        Washington, D.C.: February 6, 2018.

                        Bureau of Prisons: Better Planning and Evaluation Could Help Ensure
                        Effective Use of Retention Incentives. GAO-18-147. Washington, D.C.:
                        December 7, 2017.

                        National Weather Service: Actions Have Been Taken to Fill Increasing
                        Vacancies, but Opportunities Exist to Improve and Evaluate Hiring.
                        GAO-17-364. Washington, D.C.: May 24, 2017.

                        Strategic Human Capital Management: NRC Could Better Manage the
                        Size and Composition of Its Workforce by Further Incorporating Leading
                        Practices. GAO-17-233. Washington, D.C.: April 27, 2017.

                        Veterans Health Administration: Actions Needed to Better Recruit and
                        Retain Clinical and Administrative Staff. GAO-17-475T. Washington,
                        D.C.: March 22, 2017.




                        Page 77                                         GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 86 of 295


Managing Federal Real Property
                                               Managing Federal Real Property




The federal government would save millions of dollars by disposing of unneeded buildings and reducing lease
costs. Federal departments and agencies should also improve data reliability and federal facility security.

 Why Area Is High Risk                                                                   Since our 2017 High-Risk Report,
 The federal government’s real estate
                                                                                         overall, the five criteria remain
 portfolio is vast and diverse—including                                                 unchanged although there was
 about 267,000 domestic buildings as of                                                  progress within some individual
 September 2016 that cost billions of                                                    segments. Three agencies
 dollars annually to operate and maintain.
 OMB and GSA both provide                                                                involved in managing, tracking,
 management support to agencies. OMB                                                     and protecting federal real
 establishes federal policies and chairs                                                 property government-wide—
 the Federal Real Property Council. GSA                                                  Office of Management and
 provides space for federal tenants and
 collects data on real property.                                                         Budget (OMB), General Services
 Additionally, DHS has management-level
                                                                                         Administration (GSA), and
 responsibilities through the DHS-chaired                                                Department of Homeland Security
 Interagency Security Committee (ISC)                                                    (DHS)—have made steady
 that sets security standards, and its                                                   progress over multiple
 Federal Protective Service (FPS)
 protects about 9,000 federal buildings.                                                 administrations in addressing
 Federal managers, however, rely on                                                      federal real property challenges.
 other agencies to reduce unneeded
 properties, produce reliable data, and        However, momentum has slowed, due to delayed implementation of the
 follow ISC standards.
                                               Federal Assets Sale and Transfer Act of 2016 (FASTA) and decreased
 Since federal real property management
 was placed on the High-Risk List in           implementation of reforms by federal agencies. Over the years since we
 2003, the federal government has given        added this area to our High-Risk List, we have made numerous
 high-level attention to this issue;           recommendations related to this high-risk issue, 40 of which were made
 however, federal agencies continue to         since the last high-risk update in February 2017. As of December 2018,
 face long-standing challenges, including:
 (1) effectively disposing of excess and       63 recommendations are open.
 underutilized property, (2) relying too
 heavily on leasing, (3) collecting reliable
 real property data for decision making,       Excess and Underutilized Property
 and (4) protecting federal facilities.
 Contact Information                                                            Ratings for this segment remain unchanged
 For additional information about this                                          since our 2017 High-Risk Report.
 high-risk area, contact Lori Rectanus at
 rectanusl@gao.gov or (202) 512-2834
                                                                             Leadership commitment: met. In 2015,
                                                                             OMB implemented our recommendation to
                                                                             issue government-wide guidance—the
                                                                             National Strategy for the Efficient Use of
                                                                             the Real Property (National Strategy)—
                                                                             which identified actions to reduce the size
                                                                             of the federal real property portfolio by
                                                                             prioritizing consolidation, co-location, and
                                                                             disposal actions, consistent with the
                                               Reduce the Footprint policy that required agencies to set goals for
                                               reducing unneeded space. An OMB official said that the National Strategy
                                               and Reduce the Footprint Policy are still in place.



                                               Page 78                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 87 of 295

                  Managing Federal Real Property




                  In 2016, FASTA established a 7-member civilian board to recommend
                  unneeded federal buildings for disposal. However, the administration has
                  not yet appointed a chair, a full board, or staff.

                  In 2018, the Administration released its plan on Delivering Government
                  Solutions in the 21st Century. As part of this plan, the Administration
                  proposed a series of improvements to streamline and accelerate the
                  disposal of excess federal property. These improvements include
                  reducing the number of steps needed to dispose of unneeded federal
                  property and creating incentives for disposals by allowing agencies to
                  retain the proceeds from sales.

                  Capacity: partially met. As noted in our 2017 high-risk update, OMB
                  created the National Strategy and the Reduce the Footprint Policy to
                  assist agencies, which represented positive steps. However, the National
                  Strategy does not address the extent to which underlying challenges,
                  such as budget limitations, impede agencies’ abilities to dispose of or
                  better use real property, nor does it offer guidance on how agencies can
                  overcome these challenges. Once the board is appointed, FASTA has the
                  potential to increase the federal government’s capacity by establishing a
                  process for identifying and disposing of unneeded federal buildings.

                  Action plan: met. We noted in 2017 that OMB had, through the Reduce
                  the Footprint policy, established a government-wide action plan to (1) use
                  property as efficiently as possible, and (2) reduce portfolios through
                  annual reduction targets.

                  Monitoring: partially met. OMB and GSA monitor progress in meeting
                  space reduction targets using the government-wide real property
                  database called the Federal Real Property Profile (FRPP). However, the
                  database is not yet sufficiently reliable to produce accurate results. The
                  Department of Defense (DOD) has almost half of the federal
                  government’s buildings. However, OMB chose not to use DOD’s real
                  property data in reporting the 2017 results of the Reduce the Footprint
                  policy—the most recent year for which data is available—because the
                  data were not sufficiently reliable. We reported in 2018 that weaknesses
                  in the quality of the DOD’s real property data result, in part, because DOD
                  has not developed a strategy to identify and address risks with
                  accompanying time frames and performance metrics. Without such a
                  strategy, DOD may miss the opportunity to reasonably ensure that the
                  information needed for effective decision making by DOD, Congress, and
                  other federal agencies is available to meet real property accountability
                  and reporting objectives.

                  Demonstrated progress: partially met. The fiscal year 2016 results
                  from Reduce the Footprint show progress with the federal government
                  more than doubling its reduction goal. However, in fiscal year 2017, the




                  Page 79                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 88 of 295

                            Managing Federal Real Property




                            federal government failed to reach the halfway point of its more modest
                            reduction goal.


What Remains to Be Done     As part of the reforms that OMB is considering, it should:

                        •   identify alternative approaches to address underlying causes of real
                            property problems and address the extent to which challenges impede
                            progress, as we recommended in 2016; and
                        •   refocus agency attention on meeting space reduction targets, as
                            discussed.
                            Additionally, the Administration needs to appoint vacant FASTA board
                            positions and hire staff.


                                                             The ratings for capacity and action plan
Costly Leasing                                               improved since our 2017 High-Risk Report
                                                             and the remaining three criteria remain
                                                             unchanged.

                                                            Leadership commitment: met. OMB and
                                                            GSA continue to take action to reduce costly
                                                            leasing. For example, OMB proposed the
                                                            creation of a capital revolving fund designed
                                                            to facilitate ownership over operating leases
                                                            for large-dollar buildings, although no action
                                                            has been taken to implement it. An OMB
                            staff member said that the legislative proposal to establish a capital fund
                            was similar to an option we identified in a 2014 report. Additionally, GSA
                            has developed a strategy to reduce leasing costs by a projected $4.7
                            billion by fiscal year 2023, through steps that include focusing resources
                            on high-value lease renewals.

                            Capacity: partially met. GSA made improvements and now partially
                            meets the capacity criterion. Specifically, GSA implemented our
                            September 2013 recommendation to develop a strategy to increase
                            ownership investments for a prioritized list of high-value leases. These
                            leases are for properties where it would be less expensive in the long run
                            to own. GSA plans to purchase at least one leased building in 2019. In
                            addition, as noted in our 2017 high-risk update, GSA could potentially
                            help tenant agencies save millions of dollars from some leases by loaning
                            them funds to improve newly leased spaces instead of agencies financing
                            these costs with private-sector owners at private-sector interest rates.
                            While GSA officials agreed that doing so would save money in interest
                            fees, it has not yet developed a legislative proposal to obtain the needed
                            authority, as we recommended in 2016.




                            Page 80                                            GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 89 of 295

                          Managing Federal Real Property




                          Action plan: met. GSA has made improvements and now meets the
                          action plan criterion. GSA created an action plan to purchase buildings
                          when it is more cost-effective than leasing by establishing criteria to rank
                          and prioritize leased spaces that would benefit from federal ownership as
                          discussed above. Additionally, GSA is implementing strategies to better
                          manage leases that include avoiding short-term extensions and
                          identifying opportunities to enter into long-term and lower cost leases.

                          Monitoring: partially met. GSA continues to partially meet this criterion
                          through implementation of the National Strategy, as noted in our 2017
                          high-risk update. However, GSA should also implement our
                          recommendations to reduce the costs to tenants by exploring strategies
                          to enhance competition for GSA leases and reducing unneeded fees.

                          Additionally, GSA has identified actions to better monitor leases at
                          different points along the process in order to minimize the need to enter
                          into short-term, costly lease extensions.

                          Demonstrated progress: partially met. GSA has made some progress
                          in reducing the long-term costs of leasing by stemming the growth in
                          leasing according to GSA data and committing to further reducing leasing
                          costs. However, GSA must follow through on its plans to purchase leased
                          buildings and reduce costs. GSA could also further reduce costs by
                          loaning tenant agencies the funds needed to improve newly leased
                          spaces but still needs to develop a legislative proposal to obtain authority
                          to do so.


What Remains to Be Done   GSA should develop a legislative proposal to obtain authority to loan
                          agencies funds needed to improve newly leased spaces, as we
                          recommended in 2016.


                                                           Ratings for one criterion improved since our
Data Reliability                                           2017 High-Risk Report and the other four
                                                           criteria remain unchanged.

                                                        Leadership commitment: met. In
                                                        December 2017, GSA continued efforts to
                                                        improve data reliability by completing a
                                                        major effort to make the Federal Real
                                                        Property Profile (FRPP) public. Also, as we
                                                        reported in our 2017 High-Risk Report, GSA
                                                        issued its Federal Real Property Data
                                                        Validation and Verification (V&V) Guidance
                          in May 2016 and required agencies to address 13,257 data anomalies it
                          found in fiscal year 2016 data.




                          Page 81                                             GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 90 of 295

                          Managing Federal Real Property




                          Capacity: met. OMB and GSA continue to help agencies’ increase their
                          capacity to submit accurate data. For example, GSA revised certain data
                          elements’ definitions in 2016 and incorporated them in the 2018 FRPP
                          Data Dictionary. In addition, OMB and GSA have further increased the
                          capacity of FRPP to act as a government-wide database since additional
                          agencies are required to report.

                          Action plan: met. GSA has made progress by developing an action plan
                          in 2017 for federal agencies to develop processes to assess, address,
                          and track FRPP data quality. Specifically, this plan identifies data
                          elements to appropriately indicate data quality, identifies best practices
                          and other methods that help agencies measure and assess
                          improvements, and enables federal agencies to develop performance
                          metrics.

                          Monitoring: partially met. While GSA required agencies to research the
                          anomalies it found in its V&V process, only some agencies have identified
                          and committed to correct mistakes. Further, of the 13,257 anomalies GSA
                          identified in the fiscal year 2016 data, agencies overall acknowledged that
                          less than 8 percent of the anomalies (1,004 anomalies) represented
                          erroneous data to be corrected, while indicating that the others were
                          correct. Furthermore, some agencies acknowledged less than 1 percent
                          of the anomalies represented erroneous data. In addition, we found in
                          2018 that DOD did not correct discrepancies identified by its own V&V
                          process.

                          Demonstrated progress: partially met. While GSA and some agencies
                          have taken action to correct data, serious data reliability challenges
                          remain with some individual agencies that undermine the reliability of the
                          FRPP. In 2018, we found that DOD’s real property data continue to be
                          inaccurate and incomplete, and that DOD lacks a plan for making the
                          necessary improvements.


What Remains to be Done   OMB and GSA should continue working with federal agencies to improve
                          the reliability of their real property data through V&V efforts and
                          encouraging agencies to implement action plans to better assess,
                          address, and track data quality, as discussed in the above action plan. In
                          particular, DOD should take steps to ensure that DOD improves the
                          reliability of its real property data, as we recommended in 2018.




                          Page 82                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 91 of 295

                          Managing Federal Real Property




                                                           Ratings for this segment remain
Physical Security                                          unchanged since our 2017 High-Risk
                                                           Report.

                                                            Leadership commitment: met. DHS’s
                                                            Federal Protective Service (FPS)
                                                            continues to take action to address our
                                                            recommendations. The Interagency
                                                            Security Committee (ISC), an organization
                                                            chaired by DHS that sets standards for
                                                            physical security for federal nonmilitary
                                                            facilities, also continues to implement the
                          updated Risk Management Process—a consolidated set of standards for
                          physical security at federal facilities. In addition, in 2018, GSA, the
                          Administrative Office of the U. S. Courts (AOUSC), the U.S. Marshals
                          Service, and FPS implemented our 2017 recommendation to establish a
                          national-level working forum for courthouse security, known as the
                          Interagency Judicial Security Council.

                          Capacity: partially met. FPS has taken several actions to address
                          identified physical security issues since our 2017 High-Risk Report. For
                          example, in 2018 FPS improved its risk assessment tool to incorporate all
                          necessary elements recommended by the ISC, which has now certified it.
                          In 2018, FPS also addressed our recommendation related to improving
                          training for instructors and identified actions to address our
                          recommendations associated with tracking guard training. Finally, in
                          2018, FPS also implemented several actions associated with our
                          recommendation to develop human capital-related performance
                          measures to evaluate progress towards agency goals.

                          Some agencies may not have the capacity to conduct adequate risk
                          assessments because their processes do not fully align with the ISC Risk
                          Management Process. To improve their capacity, the U.S. Customs and
                          Border Protection, Federal Aviation Administration, and the Department of
                          Veterans’ Affairs still need to complete an assessment of their policies
                          against the ISC’s standards in response to our 2017 and 2018
                          recommendations.

                          Action plan: partially met. In September 2018, FPS and GSA signed a
                          memorandum of agreement (MOA) clarifying their respective roles and
                          responsibilities for federal facility security. However, FPS, GSA, and the
                          Department of Justice have not yet addressed our 2011 recommendation
                          to address a number of courthouse security challenges. Specifically, FPS,
                          the U.S. Marshals Service, AOUSC, and GSA are still working to finalize
                          the draft MOA on courthouse security.




                          Page 83                                           GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 92 of 295

                            Managing Federal Real Property




                            Monitoring: partially met. FPS continues to develop a system that will
                            allow FPS to verify independently that FPS’s contract guards are current
                            on all training and certification requirements, and are taking steps to close
                            this recommendation as implemented. FPS expects that system to be in
                            place in 2019. In 2018, we also found that actions were needed to better
                            address various emerging security threats to federal facilities.

                            Demonstrated progress: not met. The federal government has not
                            demonstrated progress to improve physical security. Although agencies
                            have taken some actions, time is needed for agencies to demonstrate the
                            results of these actions. Additionally, agencies need to complete other
                            actions. For example, once FPS, the U.S. Marshals Service, AOUSC, and
                            GSA sign their MOA on courthouse security, they will be able to better
                            protect federal facilities. Further, once FPS fully implements its guard
                            management system and it interacts with its training system, FPS will be
                            able to obtain information to assess its guards’ capability to address
                            physical security risks across its portfolio.


What Remains to be Done     To improve the physical security of federal buildings, the following steps
                            are necessary:

                        •   Clarify roles and responsibilities for the protection of federal facilities by
                            finalizing the MOA for federal courthouse security between GSA, FPS,
                            the U.S. Marshals, and AOUSC, as we recommended in 2011.
                        •   FPS must validate training information being entered to ensure that
                            guards are getting critical training, as we recommended in 2012.
                        •   Implement our recommendations for agencies to improve their monitoring
                            of collaborative efforts to protect federal facilities, as we recommended in
                            2015.
                        •   Take actions to better address emerging security threats to federal
                            facilities, as we recommended in 2018.

                            Federal Facility Security: Actions Needed to Better Address Various
Related GAO                 Emerging Threats. GAO-19-32SU. Washington, D.C.: October 17, 2018.
Products
                            Defense Real Property: DOD Needs to Take Additional Actions to
                            Improve Management of Its Inventory Data. GAO-19-73. Washington,
                            D.C.: November 13, 2018.

                            Federal Buildings: More Consideration of Operations and Maintenance
                            Costs Could Better Inform the Design Excellence Program. GAO-18-420.
                            Washington, D.C.: May 22, 2018.




                            Page 84                                             GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 93 of 295

                  Managing Federal Real Property




                  Federal Real Property: Agencies Make Some Use of Telework in Space
                  Planning but Need Additional Guidance. GAO-18-319. Washington, D.C.:
                  March 22, 2018.

                  Federal Buildings: Agencies Focus on Space Utilization As They Reduce
                  Office and Warehouse Space. GAO-18-304. Washington, D.C.: March 8,
                  2018.

                  VA Facility Security: Policy Review and Improved Oversight Strategy
                  Needed. GAO-18-201. Washington, D.C.: January 11, 2018.

                  Federal Facility Security: Selected Agencies Should Improve Methods for
                  Assessing and Monitoring Risk. GAO-18-72. Washington, D.C.: October
                  26, 2017.

                  Federal Real Property: GSA Should Inform Tenant Agencies When
                  Leasing High-Security Space from Foreign Owners. GAO-17-195.
                  Washington, D.C.: January 3, 2017.




                  Page 85                                        GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 94 of 295


Funding the Nation’s Surface Transportation
                                               Funding the Nation’s Surface Transportation
                                               System



System
Congress needs to pass a long-term, sustainable solution for funding surface transportation.

 Why Area Is High Risk                                                                       We are not rating this high-risk area
 The nation’s surface transportation
                                                                                             because addressing the identified
 system—including highways, transit,                                                         issues primarily involves
 maritime ports, and rail systems that                                                       congressional action.
 move both people and freight—is under
 growing strain. Further, the cost to
 repair and upgrade the system to meet                                               Motor fuel taxes and additional
 current and future demand is estimated                                              truck-related taxes that support the
 in the hundreds of billions of dollars. The                                         Highway Trust Fund—the major
 oldest portions of the Interstate Highway                                           source of federal surface
 System are over 60 years old, and
 almost 9 percent of the nation’s bridges                                            transportation funding—are
 were rated as structurally deficient in                                             eroding. Federal motor fuel tax
 2017.These challenges are intensified by                                            rates have not increased since
 a range of factors such as shifting                                                 1993, and we reported in 2012 that
 demographics, a growing economy, and
 rapid development of new technologies.                                              drivers of passenger vehicles with
 This issue has been on our High-Risk                                                average fuel efficiency paid about
 List since 2007.                              $96 per year in federal gasoline taxes. Because of inflation, the 18.4 cent-
 These surface transportation challenges       per-gallon federal tax on gasoline has about one-third less purchasing
 come at a time when traditional funding       power than it did when the tax was last raised in 1993.
 sources are eroding, and the federal
 government lacks a long-term
 sustainable strategy for funding surface      To maintain spending levels of about $45-50 billion a year for highway
 transportation. Funding is further            and transit programs and to cover revenue shortfalls, Congress
 complicated by the federal government’s       transferred a total of about $141 billion in general revenues to the
 financial condition and fiscal outlook.
 The nation is on an unsustainable long-       Highway Trust Fund on eight occasions from 2008 through 2015. These
 term fiscal path of deficits and debt, and    transfers each represented a one-time infusion of funding, not a
 Congress and the administration face          sustainable long-term source of revenues. This funding approach
 difficult policy choices about federal        effectively ended the long-standing principle of “users pay” in highway
 revenues, spending and investment;
 choices that need to be accompanied by        finance, breaking the link between the taxes paid and the benefits
 a broader fiscal plan to put the              received by highway users.
 government on a more sustainable long-
 term fiscal path.                             Most recently, the Fixing America’s Surface Transportation (FAST) Act
 Contact Information                           authorized around $70 billion of the $141 billion in transfers for 2015
 For additional information about this         through 2020. After 2021, the gap between projected revenues and
 high-risk area, contact Susan Fleming at
 (202) 512-2834 or flemings@gao.gov.           spending will recur. In January 2019, the Congressional Budget Office
                                               estimated that $159 billion in additional funding would be required to
                                               maintain current spending levels plus inflation from 2022 through 2029,
                                               as shown in figure 11.




                                               Page 86                                                 GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 95 of 295

                  Funding the Nation’s Surface Transportation
                  System




                  Figure 11: Projected Cumulative Highway Trust Fund Balance, Fiscal Years 2022
                  through 2029




                  Note: This projection assumes no further augmentation of highway-related taxes to the Highway Trust
                  Fund after 2021 from general revenues or other sources. By law, the Highway Trust Fund cannot
                  incur negative balances.


                  A long-term sustainable plan for funding surface transportation requires
                  congressional action and remains the pivotal action that will determine
                  whether this issue remains on, or is removed from, our High-Risk List.
                  However, it is also important that federal funding for surface
                  transportation be spent wisely and efficiently.

                  Over the last decade we have noted opportunities to improve
                  performance and accountability in how surface transportation funds are
                  spent by maximizing the use of existing resources and linking funding to
                  performance. These opportunities include (1) implementing a
                  performance-based approach to surface transportation funding, and (2)
                  improving how surface transportation projects are selected through DOT’s
                  discretionary grant programs.

                  Performance-based approach to surface transportation funding.
                  Historically, spending for surface transportation programs has not
                  effectively addressed key challenges, such as deteriorating infrastructure
                  conditions and increasing congestion and freight demand. This is
                  because federal goals and roles have been unclear, programs have
                  lacked links to performance, and programs have not used the best tools
                  and approaches to ensure effective investment decisions. Beginning in
                  2008, we suggested that Congress consider a fundamental reexamination
                  of these programs to improve performance and accountability by



                  Page 87                                                         GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 96 of 295

                  Funding the Nation’s Surface Transportation
                  System




                  clarifying federal goals and roles, establishing performance links, and
                  improving investment decision-making.

                  Provisions enacted in 2012 in the Moving Ahead for Progress in the 21st
                  Century Act (MAP-21) and affirmed in the 2015 FAST Act have begun to
                  address these key challenges. Specifically, MAP-21 included provisions
                  to move toward a more performance-based surface transportation
                  program by establishing national performance goals in areas such as
                  infrastructure condition, safety, and system performance. The act and its
                  implementing regulations set forth a three-stage process in which (1)
                  DOT establishes performance measures and standards, (2) states and
                  other grantees set targets based on these performance measures and
                  states report progress to DOT, and (3) DOT evaluates whether grantees
                  have met or made significant progress toward their targets.

                  DOT has been implementing the performance-based approach
                  envisioned in MAP-21. For example, in January 2017, the Federal
                  Highway Administration (FHWA) finalized the last of six interrelated rules
                  establishing performance measures in the areas of safety, pavement and
                  bridge conditions, and system performance. States and other grantees
                  began setting targets in 2018. In July 2017 we reported that without a
                  formal plan guiding and coordinating FHWA’s efforts, the agency might
                  struggle to articulate the goals and purpose of the transition, and to
                  identify and address the activities best suited to help states and others
                  overcome challenges. As a result, we recommended that FHWA develop
                  an implementation plan—including strategic goals for the transition to a
                  performance-based approach, specific efforts FHWA plans to take to help
                  states and other grantees successfully make the transition, and a
                  timetable for when these efforts would be completed. In July 2018, FHWA
                  publicly released an implementation plan that addressed the issues we
                  identified and the recommendation we made in 2017.

                  Discretionary grants. Discretionary grants are an important component
                  in improving the performance and accountability of transportation funding
                  decisions. We have reported that the historic approach to funding surface
                  transportation, in particular highways, poses challenges because funding
                  has been principally provided through formulas designed largely to return
                  revenues to their attributed state of origin in order to closely align the
                  states’ contributions to the Highway Trust Fund with the funding they
                  receive. The FAST Act authorized about a dozen new discretionary grant
                  programs. For example, the FAST Act established a grant program to
                  fund freight and highway projects of regional or national importance, and
                  in 2016 DOT awarded nearly $760 million for the Fostering
                  Advancements in Shipping and Transportation for the Long-term
                  Achievement of National Efficiencies (FASTLANE) grant program to 18
                  projects. While over 90 percent of spending from the Highway Trust Fund
                  will continue to be distributed by formula, the FAST Act represents a



                  Page 88                                          GAO-19-157SP High-Risk Series
         Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 97 of 295

                           Funding the Nation’s Surface Transportation
                           System




                           promising development to address national and regional transportation
                           priorities.

                           We have found challenges with DOT’s implementation of discretionary
                           grant programs, including problems with the transparency of the
                           application review and selection process, and a lack of documentation of
                           key decisions. For example, in November 2017 we reported that, due to
                           inconsistencies in assessing applications for the FASTLANE program, we
                           were unable to determine the rationale DOT used to award $759.2 million
                           to the 18 projects it selected. Similarly, in December 2016, we found that
                           the Federal Transit Administration (FTA) did not document key decisions
                           in awarding $3.6 billion in discretionary grants for projects to increase the
                           resilience of transit systems to withstand future disasters in areas affected
                           by Hurricane Sandy. We have raised concerns about the lack of
                           documentation of key decisions in DOT discretionary grant programs
                           since 2011.

                           Given the continuing challenges we have found with DOT discretionary
                           grant programs, and the number of new programs authorized by the
                           FAST Act, we recommended in December 2016 that the Secretary of
                           Transportation issue a directive governing department-wide and modal
                           administration discretionary grant programs. Such a directive should
                           include requirements to, among other things, (1) develop an up-front plan
                           for evaluating project proposals to ensure DOT reviews applications
                           consistently, and (2) document key decisions, including the reason for
                           any rating changes, as well as how high-level concerns raised during the
                           process were addressed. DOT concurred with the recommendation and
                           stated it planned to implement it in 2019 by updating its Financial
                           Assistance Guidance Manual. In order to fully implement this
                           recommendation, DOT needs to issue a directive that incorporates all of
                           the elements identified above.


Congressional Actions      Congress and the administration need to agree on a long-term plan for
Needed                     funding surface transportation. Continuing to augment the Highway Trust
                           Fund with general revenues may not be sustainable, given competing
                           demands and the federal government’s long-term fiscal challenges. A
                           sustainable solution would balance revenues to and spending from the
                           Highway Trust Fund. New revenues from users can come only from taxes
                           and fees; ultimately, major changes in transportation spending or in
                           revenues, or in both, will be needed to bring the two into balance. In
                           2008, we reported that Congress should consider addressing the
                           imbalance between federal surface transportation revenues and
                           spending. That matter has not been addressed, and the current
                           authorization for surface transportation funding expires in October 2020.




                           Page 89                                           GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 98 of 295

                            Funding the Nation’s Surface Transportation
                            System




What Remains to Be Done     While passage by Congress of a long-term sustainable plan for funding
                            surface transportation is the pivotal action that is needed to remove this
                            issue from our High-Risk List, it is also increasingly important that the
                            effectiveness of surface transportation programs be improved by
                            maximizing the use of existing resources and linking funding to
                            performance. Specifically, DOT can:

                        •   continue to make progress implementing the performance-based
                            framework established in MAP-21, and
                        •   enhance the management of its discretionary grant programs and
                            respond to our recommendation to develop a directive to help ensure the
                            integrity of future DOT discretionary grant programs.

                            Discretionary Transportation Grants: DOT Should Take Actions to
Related GAO                 Improve the Selection of Freight and Highway Projects. GAO-18-38.
Products                    Washington, D.C.: November 2, 2017.

                            Surface Transportation: A Comprehensive Plan Could Facilitate
                            Implementation of a National Performance Management Approach.
                            GAO-17-638. Washington, D.C.: July 27, 2017.

                            DOT Discretionary Grants: Problems with Hurricane Sandy Transit Grant
                            Selection Process Highlight the Need for Additional Accountability.
                            GAO-17-20. Washington, D.C.: December 14, 2016.

                            Surface Transportation: DOT Is Progressing Toward a Performance-
                            Based Approach, but States and Grantees Report Potential
                            Implementation Challenges. GAO-15-217. Washington, D.C.: January 16,
                            2015.

                            Surface Transportation: Actions Needed to Improve Documentation of
                            Key Decisions in the TIGER Discretionary Grant Program. GAO-14-628R.
                            Washington, D.C.: May 28, 2014.

                            Highway Trust Fund: Pilot Program Could Help Determine the Viability of
                            Mileage Fees for Certain Vehicles. GAO-13-77. Washington, D.C.:
                            December 13, 2012.

                            Highway Trust Fund: All States Received More Funding Than They
                            Contributed in Highway Taxes from 2005 to 2009. GAO-11-918.
                            Washington, D.C.: September 8, 2011.

                            Surface Transportation: Restructured Federal Approach Needed for More
                            Focused, Performance-Based, and Sustainable Programs. GAO-08-400.
                            Washington, D.C.: March 6, 2008.



                            Page 90                                           GAO-19-157SP High-Risk Series
                Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 99 of 295


Modernizing the U.S. Financial Regulatory
                                                Modernizing the U.S. Financial Regulatory
                                                System



System
Financial regulators need to strengthen systemic risk oversight and monitor progress on reforms, and
Congress may want to consider options to address inefficiencies that hamper the financial regulatory system.

                                                                                            Since our 2017 High-Risk Report,
 Why Area Is High Risk                                                                      ratings for all five criteria remain
 The U.S. financial regulatory structure                                                    unchanged. Actions are needed
 remains complex, with responsibilities
 fragmented among a number of                                                               by financial regulators and
 regulators that have overlapping                                                           Congress to address this high-risk
 authorities. The current structure                                                         area.
 introduces significant challenges for
 efficient and effective oversight of
 financial institutions and activities.                                                    Leadership commitment:
 Moreover, in the decades leading up to                                                    partially met. Since policymakers
 the financial crisis of 2007—2009, the                                                    enacted the Dodd-Frank Wall
 financial regulatory system failed to
                                                                                           Street Reform and Consumer
 adapt to significant changes.
                                                                                           Protection Act (Dodd-Frank Act)
 First, although the financial sector
 increasingly had become dominated by                                                      in July 2010, financial regulators
 large, interconnected financial                                                           have shown leadership
 conglomerates, no single regulator was                                                    commitment by finalizing rules to
 tasked with monitoring and assessing                                                      implement most of the Dodd-
 the risks that these firms' activities posed
 across the entire financial system.                                                       Frank Act’s rule-making
 Second, entities that had come to play         requirements. While the act included provisions to better position the
 critical roles in the financial markets were   financial regulatory system to address key financial stability risks, it
 not subject to sufficiently comprehensive
                                                generally left the financial regulatory structure unchanged. In February
 regulation and oversight. Third, the
 regulatory system was not effectively          2016, we reported that remaining fragmentation and overlap in the
 providing key information and protections      structure have created inefficiencies in regulatory processes and
 for new and more complex financial             inconsistencies in how regulators oversee similar types of institutions. We
 products for consumers and investors.
 Consequently, we added this area to the
                                                also reported that while the Dodd-Frank Act created the Financial Stability
 High-Risk List in 2009.                        Oversight Council (FSOC) to identify and address threats to financial
 Modernizing the U.S. financial regulatory      stability, FSOC’s legal authorities may not allow it to respond effectively to
 system and aligning it to current              systemic risks.
 conditions is essential to reducing the
 likelihood that our nation will experience
 another major financial crisis.
                                                Capacity: partially met. The Dodd-Frank Act created FSOC and
                                                included other provisions intended to increase the capacity of the financial
 Contact Information
                                                regulatory system to identify and address risks to the stability of the
 For additional information about this
 high-risk area, contact Lawrance Evans,        financial system. While most of these reforms have been implemented,
 Jr. at (202) 512-8678 or                       rulemakings for certain reforms have only recently been finalized or taken
 evansl@gao.gov.                                effect, while others are currently being modified under the May 2018
                                                Economic Growth, Regulatory Relief and Consumer Protection Act. In
                                                addition, FSOC and the Department of the Treasury’s Office of Financial
                                                Research (OFR) have not completed steps to clarify their respective
                                                responsibilities for monitoring financial stability risks.

                                                Action plan: partially met. FSOC’s annual reports have served as the
                                                council’s key accountability document, as each report (1) discusses the
                                                progress regulators have made in implementing reforms, (2) identifies
                                                newly emerging threats, and (3) includes recommendations to address


                                                Page 91                                              GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 100 of 295

                            Modernizing the U.S. Financial Regulatory
                            System




                            them. While FSOC can respond to certain potential systemic risks,
                            primarily through its designation authority, FSOC cannot compel
                            regulators to act with respect to other sources of systemic risk. This
                            presents a challenge to holding FSOC and the financial regulators
                            accountable for addressing systemic risk.

                            In addition, financial regulators are required to conduct retrospective
                            reviews of the effects of their regulations. However, some have not yet
                            developed plans for how these reviews will incorporate quantitative
                            analysis and identify opportunities for streamlining bodies of regulation.

                            Monitoring: partially met. FSOC monitors and reports on indicators of
                            financial stability and potential emerging threats to financial stability.
                            Since the financial crisis, the Board of Governors of the Federal Reserve
                            System’s (Federal Reserve) stress test programs have played a key role
                            in supervisory efforts to evaluate and maintain financial stability. In
                            November 2016, we recommended that the Federal Reserve enhance the
                            effectiveness of these stress test programs by further assessing—and
                            adjusting as needed—the severity of the stress scenarios and other
                            aspects of the test design.

                            Demonstrated progress: partially met. The new agencies and
                            oversight bodies created under the Dodd-Frank Act have taken actions to
                            carry out their missions. For example, FSOC meets regularly to discuss
                            issues related to risks to the U.S. financial system. The Federal Reserve
                            and the OFR have taken steps to reduce potential duplication and ensure
                            comprehensive efforts to monitor systemic risks. For example, the two
                            agencies coordinated semi-annual meetings to jointly discuss views from
                            their respective monitoring of the financial system. In our continuing work
                            to monitor this area, we determined that federal financial regulators could
                            take additional steps to improve the efficiency and effectiveness of the
                            financial regulatory system. For example, additional progress is needed in
                            the areas of planning for retrospective reviews of rules and implementing
                            the Federal Reserve’s stress test programs.


What Remains to Be Done     Over the years since we added this area to our high-risk list, we have
                            made numerous recommendations related to this area. As of December
                            2018, 26 of these recommendations remain open. FSOC and its member
                            agencies should implement our open recommendations related to
                            strengthening oversight of risks to financial stability and assessing the
                            effectiveness of Dodd-Frank Act reforms:

                        •   FSOC and the OFR should clarify their respective responsibilities to
                            monitor risks to financial stability to avoid gaps and duplication in these
                            efforts.




                            Page 92                                           GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 101 of 295

                               Modernizing the U.S. Financial Regulatory
                               System




                           •   To improve the effectiveness of its stress test programs, the Federal
                               Reserve should further assess key aspects of stress scenario design and
                               take steps to improve its ability to manage model risk (the potential for
                               adverse consequences from decisions based on incorrect or misused
                               model outputs). Although the Federal Reserve has taken responsive
                               actions related to some of our recommendations in this area, taking the
                               additional steps we recommended can help the Federal Reserve identify
                               and manage the risks introduced into its models, and account
                               appropriately for uncertainty and sensitivity of model results.
                           •   Under their authority, FSOC should work with federal financial regulators
                               to establish formal coordination policies that clarify issues such as when
                               interagency coordination should occur around rulemakings and the role
                               FSOC should play in facilitating that coordination.
                           •   The Federal Reserve and the Office of the Comptroller of the Currency
                               should develop plans for how they will conduct required retrospective
                               analyses of rulemakings, including how and when they will collect,
                               analyze, and report needed data.

Congressional Actions Needed   Addressing weaknesses in the U.S. financial regulatory structure will
                               require additional congressional leadership in the following two areas as
                               suggested in our reports:

                           •   Addressing fragmentation and overlap in the regulatory structure.
                               Congress should consider whether additional changes to the financial
                               regulatory structure are needed to reduce or better manage
                               fragmentation and overlap in the oversight of financial institutions and
                               activities to improve (1) the efficiency and effectiveness of oversight; (2)
                               the consistency of consumer and investor protections; and (3) the
                               consistency of financial oversight for similar institutions, products, risks,
                               and services.
                               For example, Congress could consider consolidating the number of
                               federal agencies involved in overseeing the safety and soundness of
                               depository institutions, combining the entities involved in overseeing the
                               securities and derivatives markets, and determining the optimal federal
                               role in insurance regulation, among other considerations.

                           •   Clarifying FSOC’s authorities and mission. Congress should consider
                               whether legislative changes are necessary to align FSOC’s authorities
                               with its mission to respond to systematic risks. Congress could do so by
                               making changes to FSOC’s mission, its authorities, or both, or to the
                               missions and authorities of one or more of the FSOC member agencies
                               to support a stronger link between the responsibility and capacity to
                               respond to systemic risks.




                               Page 93                                            GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 102 of 295

                         Modernizing the U.S. Financial Regulatory
                         System




                         Community Banks and Credit Unions: Regulators Could Take Additional
Related GAO              Steps to Address Compliance Burdens. GAO-18-213. Washington, D.C.:
Products                 February 13, 2018.

                         Federal Reserve: Additional Actions Could Help Ensure the Achievement
                         of Stress Test Goals. GAO-17-48. Washington, D.C.: November 15,
                         2016.

                         Resolution Plans: Regulators Have Refined Their Review Processes but
                         Could Improve Transparency and Timeliness. GAO-16-341. Washington,
                         D.C.: April 12, 2016.

                         Financial Regulation: Complex and Fragmented Structure Could Be
                         Streamlined to Improve Effectiveness. GAO-16-175. Washington, D.C.:
                         February 25, 2016.

                         Dodd-Frank Regulations: Impacts on Community Banks, Credit Unions
                         and Systemically Important Institutions. GAO-16-169. Washington, D.C.:
                         December 30, 2015.

                         Bank Regulation: Lessons Learned and a Framework for Monitoring
                         Emerging Risks and Regulatory Response. GAO-15-365. Washington,
                         D.C.: June 25, 2015.

                         Financial Stability Oversight Council: Further Actions Could Improve the
                         Nonbank Designation Process. GAO-15-51. Washington, D.C.: November
                         20, 2014.

                         Financial Stability: New Council and Research Office Should Strengthen
                         the Accountability and Transparency of Their Decisions. GAO-12-886.
                         Washington, D.C.: September 11, 2012.

                         Dodd-Frank Act Regulations: Implementation Could Benefit from
                         Additional Analyses and Coordination. GAO-12-151. Washington, D.C.:
                         November 10, 2011.

                         Financial Regulation: A Framework for Crafting and Assessing Proposals
                         to Modernize the Outdated U.S. Financial Regulatory System.
                         GAO-09-216. Washington, D.C.: January 8, 2009.




                         Page 94                                        GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 103 of 295


Resolving the Federal Role in Housing
                                                Resolving the Federal Role in Housing Finance




Finance
Congress should consider establishing objectives for the future federal role in housing finance and establishing
a transition plan that enables Fannie Mae and Freddie Mac—to exit federal conservatorship. Additionally,
housing and regulatory agencies need to take actions to help manage mortgage-related risk.

 Why Area Is High Risk                                                                          Our ratings for the five criteria
 The expanded federal role in housing
                                                                                                remain unchanged from our 2017
 finance began during the 2007–2009                                                             High-Risk Report. Actions are
 financial crisis and has substantially                                                         needed by housing and
 increased the government’s fiscal                                                              regulatory agencies and by
 exposure. Because objectives for the
 future role have not been established,                                                         Congress to address this high-
 we designated resolving the federal role                                                       risk area.
 in housing finance as a high-risk area in
 2013.                                                                                     Leadership commitment:
 In recent years, the federal government                                                   partially met. Housing and
 has supported more than two-thirds of
 the value of new home mortgages. FHFA
                                                                                           regulatory agencies have
 placed the enterprises into                                                               demonstrated some leadership
 conservatorships in 2008 due to concern                                                   commitment. For example, in
 that their deteriorating financial condition                                              January 2013 and December
 threatened economic stability. As of
 September 2018, the enterprises had                                                       2014, respectively, agencies
 received $191.4 billion in capital support                                                finalized “qualified mortgage” and
 from the Department of the Treasury            “qualified residential mortgage” regulations designed to prevent a
 (Treasury) and paid dividends to               recurrence of risky practices in originating and securitizing mortgages that
 Treasury exceeding that amount. If they
 were to incur major additional losses,         contributed to the financial crisis.
 they would draw required amounts from
 their remaining $254.1 billion in Treasury     Resolving the federal role in housing finance will require statutory
 commitments.                                   changes. Congress held hearings and developed legislative proposals on
 The federal government also supports           housing finance reform since our 2017 High-Risk Report. However, it has
 mortgages through insurance and
 guarantee programs. FHA has an                 not enacted legislation establishing objectives for the future federal role in
 insured portfolio that exceeds $1.2 trillion   housing finance or a transition plan that enables the enterprises—the
 and that required about $1.7 billion in        Federal National Mortgage Association (Fannie Mae) and Federal Home
 supplemental funds in 2013. Ginnie Mae         Loan Mortgage Corporation (Freddie Mac)—to exit federal
 guarantees the performance of almost
 $2 trillion in securities backed by            conservatorship. Also, some prior proposals have not had a system-wide
 mortgages with FHA or other federal            focus. For example, some proposals address the enterprises but do not
 agency support.                                consider other entities such as the Federal Housing Administration (FHA)
 Contact Information                            and the Government National Mortgage Association (Ginnie Mae).
 For additional information about this
 high-risk area, contact Daniel Garcia-         Capacity: partially met. Under the Federal Housing Finance Agency’s
 Diaz at (202) 512-8678 or
 garciadiazd@gao.gov.                           (FHFA) conservatorship, the enterprises—which guarantee more than $5
                                                trillion in mortgage-backed securities—generally have operated profitably
                                                since 2012. FHFA also has taken actions to assess the financial capacity
                                                of the enterprises and mitigate some of their risks by overseeing annual
                                                stress tests and directing them to take actions that have transferred
                                                increasing amounts of credit risk to private market entities.

                                                However, FHFA lacks statutory authority to examine nonbank mortgage
                                                servicers (nondepository institutions that collect loan payments, among



                                                Page 95                                                 GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 104 of 295

                   Resolving the Federal Role in Housing Finance




                   other functions) and other third parties who do business with and pose
                   potential risks to the enterprises. Also, prolonged conservatorships could
                   create uncertainties for market participants and hinder the development of
                   the broader mortgage securities market.

                   FHA has enhanced its risk-management practices in response to our
                   recommendations, and while the agency’s Mutual Mortgage Insurance
                   Fund did not meet its statutory minimum capital requirement in fiscal
                   years 2009–2014, it has met the requirement each subsequent year.
                   FHA’s capital requirement, however, is not based on a specified risk
                   threshold, such as the economic conditions the fund would be expected
                   to withstand.

                   A severe economic downturn could strain the capacity of FHA and the
                   enterprises, and require taxpayer funds to cover actual or expected
                   losses, as occurred during the financial crisis and associated housing
                   market crash.

                   Action plan: partially met. Although fundamental changes to the
                   housing finance system have yet to be enacted, federal agencies have
                   taken some planning steps to facilitate the transition to a future federal
                   role. For example, FHFA has continued efforts to create a common
                   securitization platform for the enterprises, with the ultimate goal of
                   building an infrastructure that could be used by other market participants
                   in the future. Additionally, in July 2016, the Department of the Treasury,
                   FHFA, and the Department of Housing and Urban Development (of which
                   FHA is a component) issued a report with guiding principles for future
                   efforts to mitigate mortgage losses, based on lessons from the financial
                   crisis.

                   If Congress enacts changes to the housing finance system, relevant
                   federal agencies will need to develop action plans to effectively
                   implement the changes.

                   Monitoring: partially met. Federal agencies have taken some steps to
                   provide the types of monitoring that may aid assessment of the effects of
                   changes to the housing finance system. For example, FHFA and the
                   Consumer Financial Protection Bureau monitor different aspects of the
                   mortgage market, including emerging risks and consumer challenges,
                   through activities such as examinations of regulated entities and analysis
                   of consumer complaints.

                   FHFA and the Consumer Financial Protection Bureau also have
                   continued a joint initiative—the National Mortgage Database Program—
                   that could be useful for examining the effect of mortgage market reforms.
                   One component is developing a representative database of loan-level
                   information on the terms and performance of mortgages, as well as
                   characteristics of the associated borrowers and properties. Another



                   Page 96                                          GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 105 of 295

                               Resolving the Federal Role in Housing Finance




                               component is a quarterly national survey of a representative sample of
                               recent borrowers about their experiences in obtaining a mortgage. But
                               housing and regulatory agencies have not taken all necessary steps,
                               including specifying metrics and methods, to assess the effects of key
                               mortgage regulations implemented in response to the last housing crisis.

                               Demonstrated progress: not met. Overall progress on resolving the
                               federal role in housing finance will be difficult to achieve until Congress
                               provides further direction by enacting changes to the housing finance
                               system. Assessing progress against specific goals is not yet possible
                               because Congress has not provided an overall blueprint for the future
                               federal role in housing finance or determined the specific roles federal
                               agencies will play.


What Remains to Be Done        Housing and regulatory agencies should implement our previous
                               recommendations designed to help manage mortgage-related risks and
                               assess the effects of mortgage reforms already in place:

                           •   The Department of Housing and Urban Development should develop a
                               plan that identifies the metrics, baselines, and analytical methods needed
                               to conduct retrospective reviews of its qualified mortgage regulations
                               (i.e., analyze how well the regulations work in practice), consistent with
                               Executive Orders and Office of Management and Budget guidance.
                           •   Agencies responsible for the qualified residential mortgage regulations—
                               including the Federal Deposit Insurance Corporation, Board of Governors
                               of the Federal Reserve System, Office of the Comptroller of the
                               Currency, and Department of Housing and Urban Development—should
                               develop plans that identify the metrics, baselines, and analytical methods
                               to be used for retrospective reviews.
                               Over the years since we added this area to the High-Risk List, we have
                               made numerous recommendations related to this high-risk issue, two of
                               which were made since the last high-risk update in February 2017. As of
                               December 2018, six recommendations are open.

Congressional Actions Needed   Congressional actions we have previously recommended will be needed
                               to help resolve the federal role in housing finance and manage federal
                               fiscal exposure to the mortgage market.

                               Specifically, Congress should consider housing finance reform legislation
                               that

                           •   establishes objectives for the future federal role in housing finance,
                               including the role and structure of the enterprises within the housing
                               finance system,
                           •   provides a transition plan to a reformed system that enables the
                               enterprises to exit federal conservatorship, and



                               Page 97                                            GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 106 of 295

                          Resolving the Federal Role in Housing Finance




                      •   considers all relevant federal entities, including FHA and Ginnie Mae.
                          Congress also should consider other actions we have previously
                          recommended to help manage mortgage risks, such as

                      •   granting FHFA explicit authority to examine nonbank servicers and other
                          third parties that do business with the enterprises, and
                      •   specifying the economic conditions that FHA’s Mutual Mortgage
                          Insurance Fund would be expected to withstand without substantial risk
                          of drawing on supplemental funds, and require FHA to specify and
                          comply with a capital ratio consistent with these conditions.

                          Housing Finance: Prolonged Conservatorships of Fannie Mae and
Related GAO               Freddie Mac Prompt Need for Reform. GAO-19-239. Washington, D.C.:
Products                  January 18, 2019.

                          Federal Housing Administration: Capital Standards and Stress Testing
                          Practices Need Strengthening. GAO-18-92. Washington, D.C.: November
                          9, 2017.

                          Federal Housing Finance Agency: Objectives Needed for the Future of
                          Fannie Mae and Freddie Mac After Conservatorships. GAO-17-92.
                          Washington, D.C.: November 17, 2016.

                          Nonbank Mortgage Servicers: Existing Regulatory Oversight Could Be
                          Strengthened. GAO-16-278. Washington, D.C.: March 10, 2016.

                          Mortgage Reforms: Actions Needed to Help Assess Effects of New
                          Regulations. GAO-15-185. Washington, D.C.: June 25, 2015.

                          Housing Finance System: A Framework for Assessing Potential Changes.
                          GAO-15-131. Washington, D.C.: October 7, 2014.




                          Page 98                                         GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 107 of 295


USPS Financial Viability
                                             USPS Financial Viability




Comprehensive legislative reform and additional cost-cutting are needed for the U.S. Postal Service (USPS) to
achieve sustainable financial viability.
                                                                                      Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                      ratings for one criterion improved,
 USPS’s financial viability has been on
 our High-Risk List due to the need for                                               one regressed, and three remain
 action to address USPS’s poor financial                                              unchanged. The monitoring
 condition. In July 2009, we reported that                                            progress criterion is now met, but
 USPS’s financial condition needed                                                    the demonstrated progress
 attention by Congress and the executive
 branch to achieve broad-based                                                        criterion regressed to not met.
 restructuring. Currently one open Matter
 for Congressional Consideration is                                                Removal of USPS’s financial
 related to this high-risk area.                                                   viability from the High-Risk List
 USPS financial viability continues to be                                          would require fundamental
 high-risk because USPS cannot fund its
 current level of services and financial                                           changes. Both Congress and
 obligations from its revenues. As an                                              USPS need to act to put it on a
 independent establishment in the                                                  sustainable financial footing.
 executive branch, USPS has long been                                              USPS has lost $69.0 billion over
 expected to provide affordable, quality,
 and universal postal service to all parts                                         the past 11 fiscal years—
 of the country while remaining self-                                              including $3.9 billion in fiscal year
 financing. Specifically, USPS is expected   2018—and has budgeted for a $6.6 billion net loss in fiscal year 2019.
 to be financially self-sufficient by
 covering its expenses through revenues
 generated from the sale of its products     Leadership commitment: partially met. USPS continues to seek some
 and services.                               legislative changes intended to improve its financial condition. For
 However, USPS is no longer able to do       example, USPS has sought legislation that would integrate its retiree
 so. USPS’s most profitable product—         health program with Medicare, which would significantly reduce its total
 First-Class Mail—is expected to continue    unfunded liabilities. USPS also has sought legislation that would require a
 declining for the foreseeable future, and
 USPS faces increasing competition in its    rate increase for most mail. Further, USPS is seeking the elimination of
 less profitable package shipping            the price cap that generally limits rate increases for most mail to the rate
 business. Meanwhile, key costs, such as     of inflation.
 compensation and benefits, are rising.
 Contact Information                         USPS has implemented limited initiatives to manage its labor costs, such
 For additional information about this       as a small reduction to its workforce in fiscal year 2018 through attrition.
 high-risk area, contact Lori Rectanus at
 (202) 512-2834 or rectanusl@gao.gov.        USPS has stated that opportunities for further cost savings are limited
                                             under the existing legal framework and would do little to close its financial
                                             gap.

                                             Capacity: partially met. USPS plans to increase capital spending in the
                                             coming decade to replace and modernize its infrastructure after years of
                                             reduced capital investment. For example, USPS plans to replace its aging
                                             fleet of delivery vehicles, which is intended to increase its capacity to
                                             deliver mail and packages in a more cost-efficient manner.

                                             However, given the uncertainty of USPS’s financial situation, the ability to
                                             carry out this spending may require tradeoffs with other commitments.
                                             USPS is only able to make capital investments and pay for its ongoing



                                             Page 99                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 108 of 295

                   USPS Financial Viability




                   operations by not making certain required federal payments to fund
                   accrued retirement benefits.

                   Action plan: partially met. USPS issued its 5-year strategic plan for
                   fiscal years 2017 to 2021 outlining its strategy for making progress
                   towards financial viability, and developed annual performance plans that
                   specify goals for each fiscal year. However, these plans fall short of
                   maximizing what USPS can do within its existing authority to operate
                   more efficiently and reduce its costs. For example, USPS has no plans to
                   resume consolidating its processing facilities, recognizing that actions
                   such as this would likely face stakeholder resistance.

                   Monitoring: met. USPS regularly monitors its financial condition and
                   issues quarterly and independently-audited annual financial reports. The
                   independent audits have consistently found that USPS’s financial
                   statements conform with U.S. generally accepted accounting principles
                   and fairly present, in all material aspects, USPS’s financial position at the
                   end of each fiscal year, as well as the results of its operations and cash
                   flows. USPS’s quarterly and annual financial reports provide information
                   on key trends and measures, such as (1) revenues and expenses; (2)
                   unfunded liabilities; and (3) debt obligations. USPS publishes the reports
                   on its public website and provides quarterly public webcasts on its
                   financial results.

                   Demonstrated progress: not met. USPS’s overall financial condition is
                   deteriorating and unsustainable. The savings from USPS cost-reduction
                   efforts have dwindled in recent years and although USPS has stated it will
                   aggressively reduce costs within its control, USPS’s plans will not achieve
                   the kind of savings necessary to significantly reduce current operating
                   costs. USPS expenses are now growing faster than its revenues, in part
                   due to rising compensation and benefits costs combined with continuing
                   declines in First-Class Mail. Further, USPS’s total unfunded liabilities and
                   debt were $143 billion at the end of fiscal year 2018, an amount double its
                   annual revenue.

                   As we testified in February 2017, a comprehensive package of legislative
                   actions is needed to improve USPS’s financial viability. In that testimony,
                   we also stated that USPS’s financial situation leaves Congress with
                   difficult choices and trade-offs to achieve the broad-based restructuring
                   that will be necessary for USPS to become financially sustainable.

                   In addition, USPS has missed $48.2 billion in required payments for
                   postal retiree health and pension benefits through fiscal year 2018,
                   including $42.6 billion in missed payments for retiree health benefits since
                   fiscal year 2010, and $5.6 billion for pension benefits since fiscal year
                   2014. USPS has stated that it missed these payments to minimize the
                   risk of running out of cash, citing its precarious financial condition and the
                   need to cover current and anticipated costs and any contingencies.



                   Page 100                                           GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 109 of 295

                               USPS Financial Viability




                               USPS appears likely to miss required payments for retiree health benefits
                               for the foreseeable future. Based on Office of Personnel Management
                               projections, the fund supporting postal retiree health benefits would be
                               depleted in fiscal year 2030 if USPS continues to miss all payments. If the
                               fund is depleted, USPS would be required by law to make the payments
                               necessary to cover its share of health benefits premiums for postal
                               retirees. However, current law does not address what would happen if
                               USPS misses those payments. Depletion of the fund, together with
                               USPS’s potential inability to make remaining contributions, could affect
                               postal retirees as well as USPS, customers, and other stakeholders,
                               including the federal government.


What Remains to Be Done        As USPS has stated, it needs to aggressively pursue additional cost-
                               reduction initiatives in areas in which it has managerial discretion.
                               Because USPS actions under its existing authority will be insufficient to
                               restore its financial viability, a balanced package of legislative reform
                               continues to be needed.

Congressional Actions Needed   Congress should consider a comprehensive package of legislative
                               actions to improve USPS’s financial viability, including (1) facilitating
                               USPS’s ability to better align costs with revenues; (2) putting postal
                               retiree health benefits on a more sustainable financial footing; and (3)
                               requiring any binding arbitration in the negotiation process for USPS labor
                               contracts to take USPS’s financial condition into account. Congress
                               should consider various options to better align USPS costs with revenues,
                               and address constraints and legal restrictions that limit USPS's ability to
                               reduce costs and improve efficiency.


                               Postal Retiree Health Benefits: Unsustainable Finances Need to Be
Related GAO                    Addressed. GAO-18-602. Washington, D.C: August 31, 2018.
Products
                               U.S. Postal Service: Projected Capital Spending and Processes for
                               Addressing Uncertainties and Risks. GAO-18-515. Washington, D.C.:
                               June 28, 2018.

                               International Mail: Information on Changes and Alternatives to the
                               Terminal Dues System. GAO-18-112. Washington, D.C.: October 12,
                               2017.

                               U.S. Postal Service: Key Considerations for Potential Changes to USPS’s
                               Monopolies. GAO-17-543. Washington, D.C.: June 22, 2017.

                               U.S. Postal Service: Key Considerations for Restoring Fiscal
                               Sustainability. GAO-17-404T. Washington, D.C.: February 7, 2017.




                               Page 101                                         GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 110 of 295

                   USPS Financial Viability




                   U.S. Postal Service: Continuing Financial Challenges and the Need for
                   Postal Reform. GAO-16-651T. Washington, D.C.: May 11, 2016.

                   U.S. Postal Service: Financial Challenges Continue. GAO-16-268T.
                   Washington, D.C.: January 21, 2016.




                   Page 102                                       GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 111 of 295


Management of Federal Oil and Gas
                                              Management of Federal Oil and Gas Resources




Resources
To enhance its oversight of oil and gas development on federal lands and waters, the Department of the
Interior (Interior) needs to accurately determine and collect royalties; resolve its human capital challenges; and,
address leadership commitment deficiencies within the Bureau of Safety and Environmental Enforcement.

                                                                                    Since our 2017 update, Interior
 Why Area Is High Risk
                                                                                    has partially met all criteria for this
 Management of federal oil and gas                                                  high-risk area. This high-risk area
 resources was added to the High-Risk
 List in 2011, based on challenges we                                               is composed of three segments:
 identified in Interior’s management of oil                                         royalty determination and
 and gas on leased federal lands and                                                collection, human capital, and
 waters. This high-risk area has three
                                                                                    restructuring of offshore oil and
 segments: royalty determination and
 collection, human capital challenges,                                              gas oversight. Under human
 and restructuring of offshore oil and gas                                          capital, for example, Interior has
 oversight.                                                                         taken steps to assess its special
 Royalty determination and collection.                                              salary rates but has not provided
 Interior lacks reasonable assurance that
                                                                                    evidence that it evaluated its
 it is collecting its fair share of revenue
 from oil and gas produced on federal                                               bureaus' training needs, training
 lands and waters.                                                                  effectiveness, or opportunities for
 Human capital. Interior continues to                                               the bureaus to share training
 experience problems hiring, training, and                                          resources. Each of our five
 retaining sufficient staff to oversee and
                                                                                    recommendations related to
 manage oil and gas operations on
 federal lands and waters.                    human capital, such as annually evaluating the bureaus' training
 Restructuring of offshore oil and gas        programs, also remain open.
 oversight. Interior’s restructuring of
 BSEE has made limited progress               In February 2016, we reported that BSEE had not addressed
 addressing long-standing deficiencies in     longstanding oversight deficiencies. In March 2017, we reported that
 the bureau’s investigative, environmental
 compliance, and enforcement                  BSEE needed to improve its leadership commitment toward completing
 capabilities. Additionally, BSEE has         strategic initiatives for enhancing offshore oversight and internal
 struggled to implement strategic             management. These reports were the basis for adding the third segment
 initiatives to improve offshore oversight
                                              to this High-Risk area in 2017.
 and internal management.
 Contact Information
                                              Over the years since we added this area to our High-Risk List, we have
 For additional information about this
 high-risk area, contact Frank Rusco,         made numerous recommendations related to this high-risk issue, 4 of
 (202) 512-4597, ruscof@gao.gov.              which were made since the last high-risk update in February 2017. As of
                                              December 2018, 17 recommendations are open or unimplemented.




                                              Page 103                                          GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 112 of 295

                          Management of Federal Oil and Gas Resources




                                                            Ratings for this segment remain largely
Royalty                                                     unchanged since our previous High-Risk
Determination and                                           Report in 2017, though the rating for
                                                            leadership commitment has been revised
Collection                                                  from met to partially met due to recent
                                                            regulatory actions. Ratings for the four
                                                            remaining criteria remain unchanged.

                                                    Leadership commitment: partially met.
                                                    We revised the rating from met to partially
                                                    met in light of recent regulatory actions
                                                    addressing methane emissions and oil and
                          gas measurement that may adversely affect the agency’s past efforts to
                          implement our recommendations.

                          In October 2010 and July 2016, we found that Interior could take steps to
                          better account for and manage methane emissions and issued several
                          recommendations. For example, in October 2010, we found that
                          economically capturing onshore vented and flared methane could
                          increase federal royalty payments by $23 million annually. In response,
                          Interior took steps to implement our recommendations. Specifically, in
                          November 2016, Interior issued regulations intended to reduce wasteful
                          methane emissions from onshore oil and gas production, which were
                          consistent with our recommendations. In June 2017, however, Interior
                          postponed compliance dates with relevant sections of the new
                          regulations, and then suspended certain requirements in December
                          2017. Interior subsequently issued revised regulations in September
                          2018. Interior’s revised regulations were not consistent with our prior work
                          because they eliminated certain regulations that would potentially have
                          addressed our recommendations. Better methane control is important for
                          ensuring the federal government receives all the royalties it is due.

                          In April 2015, we found that Interior had not updated several oil and gas
                          measurement and site security regulations in over 25 years. As a result,
                          Interior’s measurement regulations did not reflect current measurement
                          technologies and standards, and its site security regulations did not
                          require the tracking of the number or location of its royalty measurement
                          points. This hampered Interior’s ability to have reasonable assurance that
                          oil and gas production was being accurately measured and verified,
                          raising concerns about whether the federal government was receiving the
                          royalties it was due. Accordingly, we recommended that Interior update
                          those regulations. In response, Interior issued new regulations consistent
                          with our recommendations, which went into effect in January 2017. Later
                          that month, Interior announced a new rulemaking effort to begin in
                          January 2019 to revise its oil and gas measurement and site security
                          regulations. It is uncertain whether these revisions will be consistent with




                          Page 104                                            GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 113 of 295

                   Management of Federal Oil and Gas Resources




                   our prior work and provide reasonable assurance that the federal
                   government is receiving the royalties it is due.

                   We will continue to monitor Interior’s regulatory actions and reevaluate its
                   progress to regulate methane emissions and measurement, and site
                   security.

                   Capacity: partially met. Interior has an uneven capacity to address
                   weaknesses in its ability to determine and collect royalties. Interior was
                   unable to consistently meet its oil and gas measurement goals—an
                   important control for ensuring accurate royalty payments—for fiscal years
                   2014 through 2017. In September 2018, Bureau of Land Management
                   (BLM) officials stated that while BLM had generally met its goals for high-
                   priority oil and gas measurement inspections for fiscal years 2014 through
                   2017, it was unable to meet its goals for low-priority inspections, in part
                   due to insufficient staff.

                   Action plan: partially met. In March 2017, the Secretary of the Interior
                   established the Royalty Policy Committee, which is tasked with providing
                   advice to the Secretary on the fair market value of and on the collection of
                   revenues derived from development of energy and natural resources on
                   Federal lands. Since then, the Committee has met several times. This
                   effort is ongoing.

                   Monitoring: partially met. Interior has undertaken efforts to monitor its
                   performance addressing royalty determination and collection
                   weaknesses. For instance, Interior has implemented a majority of our
                   recommendations addressing royalty determination and collection.
                   However, it is uncertain if the effect of Interior’s recent regulatory actions
                   on methane emissions and oil and gas measurement will be consistent
                   with our prior work. Additionally, BLM has still not completed a planned
                   internal review to assess the overall effectiveness of previously issued
                   guidance on commingling requests—requests to combine oil or gas from
                   public, state, or private leases prior to royalty measurement.

                   Demonstrated progress: partially met. Interior has demonstrated
                   progress addressing weaknesses in its revenue collection policies and
                   practices. As of December 2018, Interior fully implemented 47 of our 50
                   recommendations. However, the effect of Interior’s recent regulatory
                   actions on methane emissions and oil and gas measurement may not be
                   consistent with our prior work. Our recommendations related to methane
                   emissions and oil and gas measurement are important for ensuring the
                   government collects the royalties it is due. Interior may hinder its
                   demonstrated progress if its recent regulatory actions jeopardize its prior
                   efforts to implement our recommendations.




                   Page 105                                            GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 114 of 295

                           Management of Federal Oil and Gas Resources




What Remains to Be Done    Interior has made good progress addressing our recommendations yet
                           needs to (1) continue to consider how to ensure the public gets a fair
                           return from oil and gas produced from onshore and offshore leases, ( 2)
                           complete its rulemaking to replace its recently issued onshore oil and gas
                           measurement and site security regulations, (3) continue to assess
                           technologies to minimize methane emissions, where applicable, (4) meet
                           its goals for onshore and offshore oil and gas measurement inspections,
                           and (5) consider technological options to more efficiently and effectively
                           receive oil and gas volume data from companies. As of December 2018,
                           3 of the 50 recommendations we have made related to this segment
                           remain unimplemented. Interior generally concurred with the remaining
                           unimplemented recommendations. However as stated above, some of
                           Interior’s recent regulatory actions may not be consistent with our prior
                           work. We will continue to monitor Interior’s regulatory actions and
                           reevaluate its progress to regulate methane emissions and measurement,
                           and site security.


                                                             Interior continues to partially meet all criteria
Human Capital                                                for this segment, as it did in 2017.
Challenges
                                                             Leadership commitment: partially met.
                                                             Interior has taken steps to implement each
                                                             of our five recommendations related to
                                                             human capital, such as evaluating the need
                                                             for and viability of a certification program for
                                                             BSEE inspectors. But Interior officials need
                                                             to provide the guidance and direction to
                                                             ensure Interior continues to work toward full
                                                             implementation of these recommendations.

                           Capacity: partially met. In January 2017, Interior stated that it would
                           direct BLM, BSEE, and the Bureau of Ocean Energy Management to
                           identify their technical competency needs for key oil and gas personnel
                           and develop a plan with milestones. In May 2018, Interior said it asked
                           the bureaus to provide a plan for identifying key oil and gas positions and
                           their respective technical competencies. As of December 2018, Interior
                           had not provided us with a plan for developing technical competencies.

                           Action plan: partially met. Among other actions, Interior has taken initial
                           steps to assess the effectiveness of its special salary rates by examining
                           hiring and retention data from the fiscal year 2017 hiring cycle. However,
                           as of December 2018, Interior had not evaluated the bureaus' training
                           needs, training effectiveness, or opportunities for the bureaus to share
                           training resources.

                           Monitoring: partially met. In September 2016, Interior outlined steps it
                           will take to assess the effectiveness of special salary rates, as well as



                           Page 106                                              GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 115 of 295

                           Management of Federal Oil and Gas Resources




                           recruitment, relocation, and retention incentives by tracking measures
                           such as turnover and acceptance rates. As of December 2018, the three
                           bureaus had taken initial steps to regularly evaluate the effectiveness of
                           the special salary rates incentive by examining data from fiscal year 2017
                           but had not yet evaluated the effectiveness of recruitment, relocation, and
                           retention incentives, or its student loan repayment program.

                           Demonstrated progress: partially met. In September 2016, we
                           reported on Interior’s progress to hire, train, and retain staff, and made
                           five recommendations. Interior has agreed with one recommendation,
                           partially agreed with three, and disagreed with the remaining one. The
                           agency has made some progress, but all recommendations remain open.


What Remains to Be Done    In 2016, we made five recommendations to Interior and all remain open.
                           Interior needs to fully implement our recommendations to address its
                           human capital challenges.

                           To help ensure Interior can hire, retain, and train needed staff, we
                           recommended that Interior (1) regularly evaluate the effectiveness of
                           incentives, such as special salary rates, to hire and retain key oil and gas
                           staff; (2) annually evaluate the bureaus' training programs, including
                           training needs and effectiveness, and potential opportunities for the
                           bureaus to share training resources; (3) develop technical competencies
                           for all key oil and gas staff; (4) evaluate the need for and viability of a
                           certification program for BSEE inspectors; and (5) create or use an
                           existing mechanism to facilitate collaboration across the three bureaus in
                           addressing their shared hiring, retention, and training challenges.


                                                             We added this segment to our 2017 High-
Restructuring of                                             Risk List and are rating it for the first time.
Offshore Oil and Gas
                                                          Leadership commitment: partially met. In
Oversight                                                 March 2017, we reported that BSEE
                                                          leadership had started several initiatives to
                                                          improve its safety and environmental
                                                          oversight capabilities, but its limited efforts
                                                          to obtain and incorporate input from within
                                                          the bureau hindered its progress. In March
                                                          2017, we recommended that BSEE
                                                          establish a mechanism for management to
                           obtain and incorporate input from bureau personnel and any external
                           parties that can affect the bureau's ability to achieve its objectives. We
                           highlighted this recommendation as a top priority for the Secretary of the
                           Interior. BSEE has taken some actions to address our concerns, including
                           establishing an Ombudsman position within the bureau in May 2017, an
                           Employee Engagement Council in February 2018, and an Innovation



                           Page 107                                               GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 116 of 295

                           Management of Federal Oil and Gas Resources




                           Program in April 2018. However, BSEE has not yet demonstrated that
                           these actions represent an enduring institutionalization of improved
                           communication throughout the bureau.

                           Capacity: partially met. Since March 2017, BSEE has taken some
                           actions for management to obtain and incorporate input from bureau
                           personnel and any external parties that can affect the bureau's ability to
                           achieve its objectives. However, BSEE has not completed other actions,
                           such as a risk analysis of the regional-based reporting structure of the
                           Environmental Compliance Division, including actions to mitigate any
                           identified risk.

                           Action plan: partially met. In September 2016, BSEE issued a plan with
                           milestones for implementing its case management system for
                           investigations of offshore incidents. However, BSEE has not completed
                           other actions, such as developing a plan to address documented
                           environmental oversight staffing needs.

                           Monitoring: partially met. In April 2016, BSEE issued a bureau manual
                           chapter regarding the review and adjustment of civil penalty amounts, and
                           in February 2018 added a supplementary standard operating procedure
                           that defines business practices for civil penalty inflation adjustment and
                           identifies specific bureau roles, responsibilities, and timelines. However,
                           BSEE has not completed other actions. For example, BSEE has not
                           coordinated with the Administrator of the Environmental Protection
                           Agency to consider existing interagency agreements for monitoring
                           operator compliance with National Pollutant Discharge Elimination
                           System permits on the Outer Continental Shelf and, if necessary, update
                           them to reflect current oversight needs.

                           Demonstrated progress: partially met. We made a total of 13
                           recommendations to improve BSEE oversight capabilities and internal
                           management, 9 of which remain open regarding its implementation of
                           oversight divisions, ability to meet strategic objectives, and efforts to
                           improve organizational trust.


What Remains to be Done    Interior should implement all open recommendations to complete the
                           restructuring of BSEE’s oversight functions and improve leadership
                           commitment to its key strategic initiatives for improving offshore oversight
                           and internal management. Interior neither agreed nor disagreed with our
                           recommendations.


                           Oil and Gas Lease Management: BLM Could Improve Oversight of Lease
Related GAO                Suspensions with Better Data and Monitoring Procedures. GAO-18-411.
Products                   Washington, D.C.: June 4, 2018.




                           Page 108                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 117 of 295

                   Management of Federal Oil and Gas Resources




                   Oil and Gas Wells: Bureau of Land Management Needs to Improve Its
                   Data and Oversight of Its Potential Liabilities. GAO-18-250. Washington,
                   D.C.: May 16, 2018.

                   Oil and Gas Development: Improved Collection and Use of Data Could
                   Enhance BLM's Ability to Assess and Mitigate Environmental Impacts.
                   GAO-17-307. Washington, D.C.: April 25, 2017.

                   Oil and Gas Management: Stronger Leadership Commitment Needed at
                   Interior to Improve Offshore Oversight and Internal Management.
                   GAO-17-293. Washington, D.C.: March 21, 2017.

                   Oil and Gas Oversight: Interior Has Taken Steps to Address Staff Hiring,
                   Retention More Evaluative and Collaborative Approach. GAO-16-742.
                   Washington, D.C.: September 29, 2016.

                   Oil and Gas: Interior Could Do More to Account for and Manage Natural
                   Gas Emissions. GAO-16-607. Washington, D.C.: July 7, 2016.

                   Oil and Gas Management: Interior’s Bureau of Safety and Environmental
                   Enforcement has Not Addressed Long-Standing Oversight Deficiencies.
                   GAO-16-245. Washington, D.C.: February 10, 2016.

                   Oil and Gas Resources: Interior’s Production Verification Efforts and
                   Royalty Data Have Improved, but Further Actions Needed. GAO-15-39.
                   Washington, D.C.: April 7, 2015.

                   Oil and Gas: Updated Guidance, Increased Coordination, and
                   Comprehensive Data Could Improve BLM’s Management and Oversight.
                   GAO-14-238. Washington, D.C.: May 5, 2014.

                   Oil and Gas Resources: Actions Needed for Interior to Better Ensure a
                   Fair Return. GAO-14-50. Washington, D.C.: December 6, 2013.

                   Oil and Gas Management: Interior’s Reorganization Complete, but
                   Challenges Remain in Implementing New Requirements. GAO-12-423.
                   Washington, D.C.: July 30, 2012.




                   Page 109                                        GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 118 of 295


Limiting the Federal Government’s Fiscal
                                                Limiting the Federal Government’s Fiscal
                                                Exposure by Better Managing Climate Change
                                                Risks


Exposure by Better Managing Climate
Change Risks
To reduce its fiscal exposure, the federal government needs a cohesive strategic approach with strong
leadership and the authority to manage risks across the entire range of related federal activities.

 Why Area Is High Risk                                                               The rising number of natural
 Numerous studies have concluded that
                                                                                     disasters and increasing reliance
 climate change poses risks to many                                                  on federal assistance is a key
 environmental and economic systems                                                  source of federal fiscal exposure.
 and creates a significant fiscal risk to the                                        Since 2005, federal funding for
 federal government. For example,
 according to the November 2018
                                                                                     disaster assistance is approaching
 National Climate Assessment report, the                                             half a trillion dollars (about $430
 continued increase in the frequency and                                             billion), most recently for
 extent of high-tide flooding due to sea                                             catastrophic hurricanes, flooding,
 level rise threatens America’s trillion-
 dollar coastal property market and public                                           wildfires, and other losses in 2017
 infrastructure, with cascading impacts to                                           and 2018. Disaster costs are
 the larger economy. We added this area                                              projected to increase as extreme
 to the High-Risk List in 2013.                                                      weather events become more
 There are five areas where government-                                              frequent and intense due to
 wide action is needed to reduce federal
 fiscal exposure, including, but not limited                                         climate change—as observed and
 to, the federal government’s role as (1)                                            projected by the U.S. Global
 the insurer of property and crops; (2) the                                          Change Research Program and
 provider of disaster aid; (3) the owner or     the National Academies of Sciences, Engineering, and Medicine.
 operator of infrastructure; (4) the leader
 of a strategic plan that coordinates
 federal efforts and informs state, local,      One way to reduce federal fiscal exposure is to enhance resilience by
 and private-sector action; and (5) the         reducing or eliminating long-term risk to people and property from natural
 provider of data and technical assistance      hazards. For example, we reported that elevating homes and
 to decision makers.
                                                strengthened building codes in Texas and Florida prevented greater
 We have made 62 recommendations
 related to this high-risk area, 12 of which    damages during the 2017 hurricane season. Additionally, in October
 were made since the February 2017              2018, the Disaster Recovery Reform Act of 2018 was enacted, which,
 high-risk update. As of December 2018,         among other things, allows the President to set aside, with respect to
 25 remain open.                                each major disaster, a percentage of certain grants to use for pre-disaster
 Contact Information                            hazard mitigation. However, for some Native American tribes and
 For additional information about this          communities, such as Alaska Native villages, climate change impacts are
 high-risk area, contact J. Alfredo Gómez
 at (202) 512-3841 or gomezj@gao.gov.
                                                an immediate threat, and we and others have reported on institutional
                                                barriers that limit proactive responses. We have ongoing work examining
                                                how to identify and prioritize resilience projects.

                                                According to the November 2018 Fourth National Climate Assessment,
                                                neither global efforts to reduce emissions nor regional resilience efforts
                                                approach the scales needed to avoid substantial damages over the
                                                coming decades. However, beginning in 2017, the administration revoked
                                                policies that had identified addressing climate change as a priority and
                                                demonstrated top leadership support for executive branch action.
                                                Although leadership commitment remains partially met due to
                                                congressional action since our 2017 High-Risk Report, the federal



                                                Page 110                                         GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 119 of 295

                          Limiting the Federal Government’s Fiscal
                          Exposure by Better Managing Climate Change
                          Risks




                          government has not made measurable progress to reduce its fiscal
                          exposure to climate change. As a result, ratings for four criteria remain
                          unchanged and monitoring has regressed to not met.


                                                         Federal flood and crop insurance programs
Federal Insurance                                        were not designed to generate sufficient
Programs                                                 funds to fully cover all losses and expenses.
                                                         The flood insurance program, for example,
                                                         was about $21 billion in debt to the Treasury
                                                         as of September, 2018. Further, the
                                                         Congressional Budget Office estimated in
                                                         January 2017 that federal crop insurance
                                                         would cost the federal government an
                                                         average of about $8 billion annually from
                                                         2017 through 2026. Implementing our prior
                                                         recommendations to improve the long-term
                          resiliency of insured structures and crops and address structural
                          weaknesses may decrease federal fiscal exposure to climate change.

                          The ratings for this segment remain unchanged at partially met or not
                          met.

                          Leadership commitment: partially met. Leadership commitment
                          remains partially met to reflect action by Congress, such as passage of
                          the Biggert-Waters Flood Insurance Reform Act of 2012. Specifically, the
                          Biggert-Waters Act created the Technical Mapping Advisory Council
                          (TMAC) and directed it to produce a “Future Conditions Risk Assessment
                          and Modeling Report” with recommendations on how to ensure that (1)
                          rate maps incorporate the best available climate science; and (2) the
                          Federal Emergency Management Agency (FEMA) uses the best available
                          methodology to consider the impact of rising sea levels and future
                          development on flood risk. In its 2015 report, TMAC made several
                          recommendations to FEMA for how to incorporate climate science into
                          FEMA’s maps and tools on an advisory basis, which FEMA has plans to
                          implement.

                          However, our rating for top leadership support within the executive branch
                          has regressed because related executive orders have been rescinded.
                          For example, the March 2017 E.O. 13783 Promoting Energy
                          Independence and Economic Growth revoked E.O. 13653, which we
                          previously found had partially met this criterion. Specifically, we had found
                          that E.O. 13653 demonstrated top leadership support for federal
                          agencies, such as FEMA and the United States Department of Agriculture
                          (USDA), to incorporate adapting to climate change risks into their
                          planning efforts.



                          Page 111                                          GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 120 of 295

                               Limiting the Federal Government’s Fiscal
                               Exposure by Better Managing Climate Change
                               Risks




                               Capacity: partially met. FEMA and USDA continue to take actions to
                               improve stakeholder capacity to increase their resilience to climate
                               change. For instance, FEMA reported progress at developing information
                               on future conditions for flood maps in June 2017. Additionally, USDA’s
                               Climate Hubs continue to deliver relevant science-based knowledge that
                               may improve producers’ capacity to manage climate change impacts for
                               crop insurance.

                               Action plan: partially met. FEMA and USDA have previously identified
                               actions to address aspects of climate change in their programs on an
                               advisory basis, in FEMA’s 2015 TMAC Future Conditions report and
                               USDA’s 2016 Building Blocks for Climate Smart Agriculture and Forestry
                               initiative. In its 2017 annual report, TMAC identified additional actions
                               FEMA could take to advance its development of future conditions
                               products and services, such as assessing stakeholders’ highest-priority
                               needs.

                               Monitoring: not met. FEMA has yet to publish metrics and milestones to
                               assess its progress incorporating future conditions into flood map
                               products. USDA established milestones for certain actions to improve
                               resilience from 2016 through 2018, but it no longer monitors its progress.

                               Demonstrated progress: not met. The federal government has not
                               implemented our recommendations to improve the resilience of federally-
                               insured property or address structural weaknesses in each program, as
                               described in the following section.


What Remains to Be Done        The federal government needs to incentivize climate resilience by
                               incorporating it into the requirements for federal insurance programs.
                               Specifically, we made the following recommendations in October 2014:

                           •   FEMA should consider amending the floodplain management minimum
                               standards to incorporate forward-looking requirements, similar to the
                               minimum flood risk reduction standard adopted by the Hurricane Sandy
                               Rebuilding Task Force. FEMA agreed with this recommendation and
                               plans to start implementing it in 2020.
                           •   USDA should consider working with agricultural experts to incorporate
                               long-term resilience into the good farming practices that are required for
                               claim payments. USDA neither agreed nor disagreed with this
                               recommendation; as of this report, USDA has not implemented it.
Congressional Actions Needed   Reducing federal fiscal exposure to climate change risks will also require
                               congressional action to address other structural challenges in these
                               insurance programs that send inaccurate price signals to policyholders
                               about their risk of loss or increase the cost of these programs to
                               taxpayers. For example,



                               Page 112                                         GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 121 of 295

                           Limiting the Federal Government’s Fiscal
                           Exposure by Better Managing Climate Change
                           Risks




                       •   In April 2017, we reported that Congress should consider comprehensive
                           reform to the flood insurance program to improve its solvency and
                           enhance the nation’s resilience to floods, including funding for flood
                           mitigation and flood mapping.
                       •   In July 2017, we reported that Congress should consider repealing
                           certain provisions in the Agricultural Act of 2014 that hinder the crop
                           insurance program’s ability to adjust participating private insurers’ rate of
                           return and share of premiums as changing conditions warrant.

                                                         In September 2018, we reported that the
Disaster Aid and                                         four near-sequential hurricane and wildfire
Resilience                                               disasters in 2017 created an unprecedented
                                                         demand for federal disaster resources and
                                                         that hurricanes Harvey, Irma, and Maria
                                                         ranked among the top five costliest
                                                         hurricanes on record. Subsequently, fall of
                                                         2018 brought additional catastrophic
                                                         disasters such as Hurricanes Florence and
                                                         Michael and devastating California wildfires,
                                                         with further needs for federal disaster
                                                         assistance. We have also reported that
                           disaster costs are a key source of federal fiscal exposure and will likely
                           continue to rise. Implementing our prior recommendations to improve
                           state and local resilience and adopting adequate budgeting procedures to
                           account for the costs of disasters could help decision makers better
                           manage federal fiscal exposure to climate change.

                           In October 2018, the Disaster Recovery Reform Act (DRRA) of 2018 was
                           enacted. DRRA, among other things, allows the President to set aside,
                           with respect to each major disaster, a percentage of the estimated
                           aggregate amount of certain grants to use for pre-disaster hazard
                           mitigation and makes federal assistance available to state and local
                           governments for building code administration and enforcement. It is too
                           early to tell what impact the implementation of the act will have on state
                           and local resilience and this high-risk rating. Additionally, we have
                           ongoing work examining managed retreat from vulnerable areas as an
                           option to reduce communities’ exposure to climate change impacts.

                           The ratings for this segment remain unchanged at partially met or not
                           met.

                           Leadership commitment: partially met. Leadership commitment
                           remains partially met to reflect action by Congress, such as passage of
                           DRRA in October 2018. Additionally, according to FEMA’s 2018–2022
                           Strategic Plan, the agency will work with Congress and others to




                           Page 113                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 122 of 295

                           Limiting the Federal Government’s Fiscal
                           Exposure by Better Managing Climate Change
                           Risks




                           incentivize investments that reduce risk, including pre-disaster mitigation,
                           and increase the number of properties covered by flood insurance.

                           However, top leadership support within the executive branch has
                           regressed, as related executive orders have been rescinded. For
                           example, the August 2017 E.O. 13807 Establishing Discipline and
                           Accountability in the Environmental Review and Permitting Process for
                           Infrastructure Projects revoked E.O. 13690, which we previously found
                           had partially met this criterion. E.O. 13690 had established a government-
                           wide federal flood risk management standard to improve the resilience of
                           communities and federal assets against the impacts of flooding.

                           Capacity: partially met. FEMA has continued to improve federal
                           capacity by implementing our July 2015 recommendation to improve its
                           Public Assistance delivery model. Additionally, as noted previously,
                           DRRA allows the president to set aside certain funding for pre-disaster
                           hazard mitigation efforts and requires FEMA to issue guidance on the
                           acquisition of property for open space as a mitigation measure, which
                           may improve state and local capacity for resilience.

                           Action plan: not met. The federal government has yet to implement our
                           July 2015 priority recommendation to establish a comprehensive
                           investment strategy to identify, prioritize, and implement federal disaster
                           resilience investments. FEMA and its partners have developed a draft
                           National Mitigation Investment Strategy (NMIS) that may address this
                           recommendation, but it is too early to assess its responsiveness because
                           it has not been finalized, although FEMA plans to do so in February 2019.
                           Additionally, FEMA’s 2018–2022 strategic plan—issued in March 2018—
                           established the performance targets of doubling the number of properties
                           covered by flood insurance and quadrupling the amount of pre-disaster
                           mitigation by 2022. However, without a comprehensive strategy in place
                           to identify and prioritize FEMA’s resilience investments, it is unclear
                           whether these efforts will reduce federal fiscal exposure.

                           Monitoring: not met. The federal government has not established a
                           mechanism to track the effectiveness of federal investments in disaster
                           resilience government-wide.

                           Demonstrated progress: not met. The federal government has not
                           developed the information necessary to account for its fiscal exposure to
                           climate change nor a strategy to reduce this exposure, as described
                           below.


What Remains to Be Done    The federal government needs to develop the information needed to
                           manage disaster assistance programs’ long-term exposure to climate
                           change and fully implement measures that promote resilience from our


                           Page 114                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 123 of 295

                    Limiting the Federal Government’s Fiscal
                    Exposure by Better Managing Climate Change
                    Risks




                    prior recommendations and the recently enacted DRRA. Specifically, the
                    federal government should:

                •   implement our April 2018 recommendation to provide, concurrent with
                    any future climate change funding reports to Congress, funding
                    information for federal programs with fiscal exposure to climate change,
                    including costs for disaster assistance programs. OMB disagreed with
                    this recommendation and has not implemented it as of this report;
                •   implement our July 2015 priority recommendation to develop a
                    comprehensive strategy for identifying, prioritizing, and implementing
                    investments for disaster resilience by incorporating these elements into
                    the draft NMIS and finalizing it, which FEMA plans to do in February
                    2019.
                •   implement our September 2012 priority recommendation to update the
                    methodology for assessing jurisdictions’ capability to respond and
                    recover from a disaster without federal assistance. In 2017, FEMA had
                    proposed establishing a disaster deductible but abandoned this effort in
                    August 2018 in response to public comments. FEMA is currently
                    exploring alternative options to update its methodology, but it has not
                    provided a timetable for their implementation.
                •   implement our March 2011 recommendation to complete a national
                    preparedness assessment of capability gaps at each jurisdiction’s level
                    based on tiered, capability-specific performance objectives to enable
                    better prioritization of FEMA grant funding to states and localities. FEMA
                    reported that it plans on implementing a new methodology to assess core
                    capabilities by December 2019 and will be able to provide complete
                    assessment results in 2020.
                •   implement our 2003 recommendation to adopt adequate budgeting and
                    forecasting procedures to account for fiscal exposures, such as major
                    disaster costs, as part of the federal budget process. These procedures
                    should provide a comprehensive view of overall funding and the trade-
                    offs between spending with long-term benefits, such as resilience
                    investments and short-term benefits, such as post-disaster repairs and
                    recovery. OMB neither agreed nor disagreed with this recommendation
                    and has not taken any action to implement it as of this report;
                •   consistent with our criteria for removal from the High-Risk List, implement
                    its efforts to manage disaster assistance programs’ long-term exposure
                    by (1) defining the responsibilities of federal and other partners, (2)
                    identifying the resources necessary to sustain its efforts, and (3) tracking
                    its results.




                    Page 115                                         GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 124 of 295

                         Limiting the Federal Government’s Fiscal
                         Exposure by Better Managing Climate Change
                         Risks




                                                        The federal government owns and operates
Federal Government                                      hundreds of thousands of facilities and
as Property Owner                                       manages millions of acres of land that could
                                                        be affected by a changing climate and
                                                        represent a significant federal fiscal
                                                        exposure. For example, the Department of
                                                        Defense (DOD) owns and operates
                                                        domestic and overseas infrastructure with
                                                        an estimated replacement value of about $1
                                                        trillion. In September 2018, Hurricane
                                                        Florence damaged Camp Lejeune and other
                                                        Marine Corps facilities in North Carolina,
                         with a preliminary Marine Corps repair estimate of $3.6 billion. One month
                         later, Hurricane Michael devastated Tyndall Air Force Base in Florida,
                         with a preliminary Air Force repair estimate of $3 billion and upwards of
                         five years to complete the work. Implementing our prior recommendations
                         to improve the resilience of federally-owned and operated property by
                         accounting for climate change impacts in planning processes and
                         decisions could reduce federal fiscal exposure to climate change.

                         Two ratings for this segment regressed to not met and three others
                         remain unchanged at partially met and not met.

                         Leadership commitment: partially met. Leadership commitment
                         remains partially met to reflect action by Congress, such as passage of
                         the National Defense Authorization Act for Fiscal Year 2018, which
                         requires DOD to report on climate change impacts to its installations and
                         to provide an overview of mitigation actions to address them.

                         However, top leadership support within the executive branch has
                         regressed, as executive orders and agencies revoked policies indicating
                         leadership support. The August 2017 E.O. 13807 revoked E.O. 13690,
                         which we previously found had established a standard for reducing the
                         flood risk of federally-funded projects in flood plains. This action
                         potentially increases the federal government’s fiscal exposure to climate
                         change, as taxpayer-funded projects may not last as long as intended
                         because they are not required to account for future climate-related
                         changes in risk.

                         Capacity: not met. The May 2018 E.O.13834 Regarding Efficient
                         Federal Operations revoked E.O. 13693, which we previously found had
                         partially met this criterion because it directed federal agencies to
                         incorporate resilient design elements into their facilities as part of federal
                         sustainability goals. Additionally, in April 2017, the Council on
                         Environmental Quality (CEQ) rescinded its guidance directing agencies to
                         consider climate change in their National Environmental Policy Act of
                         1969 (NEPA) reviews for certain types of federal projects. We had


                         Page 116                                           GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 125 of 295

                            Limiting the Federal Government’s Fiscal
                            Exposure by Better Managing Climate Change
                            Risks




                            previously found that this guidance helped partially meet this criterion.
                            Without such guidance, agencies no longer have White House direction
                            to consider climate change impacts, such as sea level rise, when
                            planning federally-funded infrastructure.

                            Action plan: partially met. DOD has made some progress implementing
                            our May 2014 recommendations to consider climate change impacts for
                            its domestic installations. In November 2017, we made six
                            recommendations to DOD to also consider climate change impacts for its
                            overseas installations. DOD partially concurred with four of these
                            recommendations and non-concurred with two. All six recommendations
                            remain open as of this report. Further, as mentioned above, the National
                            Defense Authorization Act for Fiscal Year 2018 requires DOD to provide
                            an overview of mitigation actions to address climate change impacts.

                            Monitoring: not met. E.O. 13834 revoked E.O. 13693, which we
                            previously found had partially met this criterion because it established a
                            mechanism for OMB to monitor agencies’ progress toward sustainability
                            goals. These goals included federal facilities’ resilience to climate change
                            impacts.

                            Demonstrated progress: not met. The federal government has not
                            implemented our recommendations to improve resilience government-
                            wide, as described in the following section.


What Remains to be Done     The federal government needs a comprehensive approach to improve the
                            resilience of the facilities it owns and operates, and land it manages. This
                            involves incorporating climate change resilience into agencies’
                            infrastructure and facility planning processes, such as DOD’s efforts to
                            implement our prior recommendations. It also involves accounting for
                            climate change in NEPA analyses and working with relevant professional
                            associations to incorporate climate change information into structural
                            design standards. We made the following recommendations:

                        •   In April 2013, we recommended that CEQ should finalize guidance on
                            how federal agencies can consider climate change in their evaluations of
                            proposed federal actions under NEPA. CEQ neither agreed nor
                            disagreed with this recommendation but in August 2016, CEQ
                            implemented it by issuing final guidance. However, in April 2017, CEQ
                            rescinded this guidance.
                        •   In November 2016, we recommended that the Department of Commerce
                            should convene federal agencies to provide the best available forward-
                            looking climate information to standards-developing organizations.
                            Commerce neither agreed nor disagreed with this recommendation and
                            as of May 2018, Commerce had not implemented it.



                            Page 117                                          GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 126 of 295

                          Limiting the Federal Government’s Fiscal
                          Exposure by Better Managing Climate Change
                          Risks




                          Additionally, in our 2017 High-Risk Report, we reported that implementing
                          the January 2015 federal flood risk management standard—which
                          required all future federal investments in, and affecting, floodplains to
                          meet a certain elevation level—would have enhanced federal flood
                          resilience by ensuring agencies addressed current and future flood risk.
                          The August 2017 E.O. 13807 rescinded this standard.

                          Further, once the federal government provides leadership support to
                          improve the resilience of federal property, it should identify the resources
                          necessary to implement its plans, sustain its efforts over time and track its
                          results.


                                                          As noted previously, as of December 2018,
Federal Government                                        federal obligations and appropriations for
as Leader of National                                     disaster assistance are approaching half a
                                                          trillion dollars since 2005. However, the
Climate Strategic                                         federal government is currently not well
Plan                                                      organized to address the fiscal exposure
                                                          presented by climate change, partly
                                                          because of the inherently complicated
                                                          crosscutting nature of the issue.
                                                          Implementing our prior recommendations,
                                                          such as developing a strategic approach to
                                                          guide federal adaptation efforts and
                          providing information on related fiscal exposures to Congress, could
                          improve the nation’s ability to prepare for and adapt by reducing the
                          government’s fiscal exposure. Additionally, we have ongoing work on how
                          the federal government could identify and prioritize adaptation projects of
                          national significance.

                          Four ratings regressed to not met and one remains unchanged at not met
                          since our 2017 update.

                          Leadership commitment: not met. The March 2017 Executive Order
                          E.O. 13783 revoked policies, including the Climate Action Plan and E.O.
                          13653 that we previously found had demonstrated leadership support for
                          reducing aspects of fiscal exposure to climate change.

                          Capacity: not met. The May 2018 E.O.13834 revoked E.O. 13693, which
                          we had previously found partially met this criterion. Specifically, E.O.
                          13693 had directed the Office of Personnel Management to include
                          resilience in federal training and also directed the creation of interagency
                          workgroups to address, among other things, resilience planning in
                          coordination with states and other stakeholders.




                          Page 118                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 127 of 295

                            Limiting the Federal Government’s Fiscal
                            Exposure by Better Managing Climate Change
                            Risks




                            Action plan: not met. Executive orders 13783 and 13834 withdrew
                            previous direction to develop adaptation plans and strategic sustainability
                            performance plans that identified agency actions to prepare for climate
                            change impacts and improve resilience. As previously mentioned, FEMA
                            and its partners have developed a draft National Mitigation Investment
                            Strategy (NMIS) that may partially meet this criterion, if the final version
                            includes a strategy to identify, prioritize, and implement federal disaster
                            resilience investments. However, it is too early to assess the NMIS
                            because it has not been finalized, although FEMA plans to do so in
                            February 2019.

                            Monitoring: not met. Executive orders 13783 and 13834 also eliminated
                            monitoring mechanisms that we previously found had partially met this
                            criterion. Specifically, E.O. 13783 revoked E.O. 13653, which had
                            directed agencies to submit adaptation plans to CEQ and OMB for review
                            and E.O. 13834 revoked E.O. 13693, which had directed OMB to
                            evaluate agencies’ strategic sustainability performance.

                            Demonstrating progress: not met. The federal government has not
                            implemented key recommendations in this area, as described in the
                            following section.


What Remains to be Done     The federal government could better reduce its fiscal exposure if federal
                            efforts were coordinated and directed toward common goals such as
                            improving climate resilience. For example, entities within the Executive
                            Office of the President (EOP), including OMB should:

                        •   implement our May 2011 recommendation to develop a strategic plan to
                            guide the nation’s efforts to adapt to climate change, which includes clear
                            priorities that reflect the full range of climate-related federal activities, as
                            well as establishes clear roles, responsibilities, and working relationships
                            among federal, state, and local governments;
                        •   implement our September 2017 recommendation to use information on
                            potential economic effects from climate change to help identify significant
                            climate risks and craft appropriate federal responses; and
                        •   implement our April 2018 recommendation to provide information on
                            fiscal exposures related to climate change to Congress in conjunction
                            with future reports on climate change funding.
                            EOP neither agreed nor disagreed with our 2011 recommendation to
                            develop a strategic plan to guide adaptation efforts and our 2017
                            recommendation to use information on potential economic effects from
                            climate change to identify significant risks and responses. OMB disagreed
                            with our 2018 recommendation to provide information on fiscal exposures
                            related to climate change to Congress in conjunction with any future



                            Page 119                                            GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 128 of 295

                          Limiting the Federal Government’s Fiscal
                          Exposure by Better Managing Climate Change
                          Risks




                          climate change funding reports. As of this high-risk update, EOP and
                          OMB have not implemented any of these recommendations.

                          Further, to meet our criteria for removal from the High-Risk List, the
                          federal government’s approach will need to include measurable goals;
                          identify the responsibilities and relationships among federal, state, and
                          other entities; determine how such efforts will be funded and staffed over
                          time; and establish mechanisms to monitor and demonstrate its progress.
                          Because decisions at the state and local levels drive much of the federal
                          government’s fiscal exposure, coordination between levels of government
                          is essential.


                                                         Decision makers at all levels of government
Technical Assistance                                     can affect federal fiscal exposure to climate
to Federal, State,                                       change. Specifically, state, local, and
                                                         private-sector decision makers can drive
Local, and Private-                                      federal fiscal exposures because they are
Sector Decision                                          responsible for planning, constructing, and
                                                         maintaining certain types of vulnerable
Makers                                                   infrastructure paid for with federal funds,
                                                         insured by federal programs, or eligible for
                                                         federal disaster assistance. For example,
                                                         the federal government annually invests
                                                         billions of dollars in infrastructure that state
                          and local governments plan and build. To reduce fiscal exposure, the
                          federal government has a role to play in providing information to decision
                          makers at all levels so they can make more informed choices about how
                          to manage climate change risks.

                          Two ratings for this segment regressed to not met and three others
                          remain unchanged at not met.

                          Leadership commitment: not met. The March 2017 E.O. 13783
                          revoked the Climate Action Plan and E.O. 13653 that we previously found
                          had partially met this criterion because they demonstrated top leadership
                          support for federal technical assistance.

                          Capacity: not met. Under the Global Change Research Act of 1990, the
                          administration released the Fourth National Climate Assessment in
                          November 2018, which summarizes the impacts of climate change on the
                          U.S. and provides some web-based tools to help people understand and
                          manage their climate-related risk. However, this criterion remains not met
                          because the resources and government-wide structure for providing
                          technical assistance to decision makers—with clear roles, responsibilities,
                          and working relationships among federal, state, local, and private-sector
                          entities—remain undefined. We have made multiple recommendations to


                          Page 120                                            GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 129 of 295

                            Limiting the Federal Government’s Fiscal
                            Exposure by Better Managing Climate Change
                            Risks




                            the EOP to address these issues; however, the EOP has yet to make
                            progress implementing them. Additionally, E.O. 13783 revoked E.O.
                            13653, which had directed federal agencies to develop and provide
                            authoritative and accessible climate information to support federal and
                            nonfederal decision makers.

                            Action plan: not met. We had previously found that E.O. 13653 and the
                            Climate Action Plan had partially met this criterion because they outlined
                            some steps for federal agencies to provide information to support
                            resilience. However, these policies were revoked by E.O. 13783.

                            Monitoring: not met. There are still no programs or mechanisms to
                            monitor government-wide progress in addressing the challenges we have
                            identified related to the federal government’s role in providing climate-
                            related technical assistance. These challenges include clarifying the
                            roles, responsibilities, and working relationships among federal, state,
                            local, and private-sector entities; identifying the necessary resources and
                            establishing the government-wide structure necessary to implement
                            plans; and addressing the fragmentation of federal climate information
                            across individual agencies that use the information in different ways to
                            meet their missions.

                            Demonstrated progress: not met. The federal government has not
                            implemented our recommendations to improve its technical assistance to
                            decision makers, as described in the following section.


What Remains to be Done     The federal government needs a government-wide approach for providing
                            federal, state, local, and private-sector decision makers with (1) the best
                            available climate-related information, and (2) assistance for translating
                            climate-related data into accessible information.

                            In November 2015, we found that federal efforts, such as the National
                            Climate Assessment, provide useful information about climate change
                            impacts. However, we also found that these efforts did not fully meet the
                            climate information needs of federal, state, local, and private sector
                            decision makers, which hinders their planning efforts. We found that
                            these decision makers would benefit from a national climate information
                            system that would develop and update authoritative climate observations
                            and projections specifically for use in decision-making. As a result, we
                            recommended that EOP should:

                        •   designate a federal entity to develop and periodically update a set of
                            authoritative climate observations and projections for use in federal
                            decision-making, which other decision makers could also access, and




                            Page 121                                         GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 130 of 295

                          Limiting the Federal Government’s Fiscal
                          Exposure by Better Managing Climate Change
                          Risks




                      •   designate a federal entity to create a national climate information system
                          with defined roles for federal agencies and nonfederal entities with
                          existing statutory authority.
                          EOP neither agreed nor disagreed with our recommendations and as of
                          this report, has not implemented them.


                          2017 Hurricanes and Wildfires: Initial Observations on the Federal
Related GAO               Response and Key Recovery Challenges. GAO-18-472. Washington,
Products                  D.C.: September 4, 2018.

                          Climate Change: Analysis of Reported Federal Funding. GAO-18-223.
                          Washington, D.C.: April 30, 2018.

                          Climate Change Adaptation: DOD Needs to Better Incorporate Adaptation
                          into Planning and Overseas Installations. GAO-18-206. Washington,
                          D.C.: November 13, 2017.

                          Disaster Assistance: Opportunities to Enhance Implementation of the
                          Redesigned Public Assistance Grant Program. GAO-18-30. Washington,
                          D.C.: November 8, 2017.

                          Climate Change: Information on Potential Economic Effects Could Help
                          Guide Federal Efforts to Reduce Fiscal Exposure. GAO-17-720.
                          Washington, D.C.: September 28, 2017.

                          Crop Insurance: Opportunities Exist to Improve Program Delivery and
                          Reduce Costs. GAO-17-501. Washington, D.C.: July 26, 2017.

                          Flood Insurance: Comprehensive Reform Could Improve Solvency and
                          Enhance Resilience. GAO-17-425. Washington, D.C. April 27, 2017.

                          Climate Change: Improved Federal Coordination Could Facilitate Use of
                          Forward-Looking Climate Information in Design Standards, Building
                          Codes, and Certifications. GAO-17-3. Washington, D.C.: November 30,
                          2016.

                          Climate Information: A National System Could Help Federal, State, Local,
                          and Private Sector Decision Makers Use Climate Information.
                          GAO-16-37. Washington, D.C.: November 23, 2015.

                          Climate Change: Better Management of Exposure to Potential Future
                          Losses Is Needed for Federal Flood and Crop Insurance. GAO-15-28.
                          Washington, D.C.: October 29, 2014.




                          Page 122                                        GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 131 of 295


Improving the Management of IT Acquisitions
                                                Improving the Management of IT Acquisitions
                                                and Operations



and Operations
To better manage billions of dollars in information technology (IT) investments, the Office of Management and
Budget (OMB) and other federal agencies should further implement the requirements of federal IT acquisition
reforms.

                                                                                              Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                              ratings for all five criteria remain
 The executive branch has undertaken
                                                                                              unchanged.
 numerous initiatives to better manage
 the more than $90 billion that is annually
 invested in IT. However, federal IT                                                      Leadership commitment: met.
 investments too frequently fail or incur                                                 OMB continues to demonstrate its
 cost overruns and schedule slippages
 while contributing little to mission-related
                                                                                          leadership commitment by (1)
 outcomes. These investments often                                                        issuing guidance for covered
 suffered from a lack of disciplined and                                                  departments and agencies
 effective management, such as project                                                    (agencies) to implement statutory
 planning, requirements definition, and
 program oversight and governance. In
                                                                                          provisions commonly referred to
 2015, we added the government’s                                                          as the Federal Information
 management of IT acquisitions and                                                        Technology Acquisition Reform
 operations to the High-Risk list.                                                        Act (FITARA), (2) optimizing
 Recognizing the severity of issues                                                       federal data centers, and (3)
 related to the government-wide
 management of IT, in December 2014,
                                                                                          acquiring and managing software
 Congress and the President enacted                                                       licenses. It will be important for
 federal IT acquisition reform legislation;     OMB to maintain its current level of top leadership support and
 in November 2017, the sunset dates of          commitment to ensure that agencies successfully execute OMB’s
 several of these statutory provisions
 were extended or removed. Among other
                                                guidance on implementing FITARA and related IT initiatives. Sustained
 things, these laws require covered             Congressional focus on implementing FITARA has led to improvement,
 agencies to: (1) enhance agency CIO            as highlighted in agencies’ FITARA implementation scores issued
 authority, (2) enhance transparency and        biannually by the House Committee on Oversight and Reform. However,
 improve risk management, (3)
 consolidate federal data centers, (4)
                                                further Executive branch and Congressional attention is required.
 review IT investment portfolios, (5)
 purchase government-wide software              Capacity: partially met. OMB has established guidance for FITARA and
 licenses, (6) maximize the benefit of          related IT management practices that addresses how agencies are to
 federal strategic sourcing and (7) expand
 training and use of IT acquisition cadres.     implement roles and responsibilities. The guidance covers, among other
 Contact Information
                                                things, enhancing the authority of federal chief information officers (CIO)
 For additional information about this
                                                and ensuring that program staff has the necessary knowledge and skills
 high-risk area, contact Carol Harris at        to effectively acquire IT. As we reported in August 2018, none of the 24
 202-512-4456 or harriscc@gao.gov.              major federal agencies had IT management policies that fully addressed
                                                the role of their CIOs consistent with federal laws and guidance. The
                                                majority of the agencies minimally addressed or did not address their
                                                CIO’s role in assessing agency IT workforce needs, and developing
                                                strategies and plans for meeting those needs. Correspondingly, the
                                                majority of the 24 CIOs acknowledged they were not fully effective at
                                                implementing IT workforce responsibilities.

                                                In November 2016, we reported that while the five agencies we reviewed
                                                had demonstrated important progress in implementing key IT workforce
                                                planning activities, each had shortfalls. For example, four agencies had



                                                Page 123                                               GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 132 of 295

                   Improving the Management of IT Acquisitions
                   and Operations




                   not demonstrated an established IT workforce planning process. All five
                   agencies either agreed or partially agreed with our recommendations and
                   identified planned actions to address our recommendations to improve
                   their IT workforce planning. However, as of December 2018, none of our
                   recommendations had been fully implemented.

                   Action plan: partially met. In addition to requiring covered agencies to
                   conduct self-assessments, OMB’s FITARA implementation guidance
                   requires agencies to develop and implement plans describing changes
                   they will make to ensure that IT management responsibilities for CIOs
                   and other senior agency officials are effectively implemented. These
                   plans are to address the areas of IT management that we have identified
                   as high risk, such as reviewing poorly performing investments, managing
                   agencies’ IT portfolios, and implementing incremental development. While
                   all 24 major federal agencies have developed FITARA implementation
                   plans, the agencies need to demonstrate additional progress in effectively
                   implementing these plans. As of December 2018, our continuing work to
                   monitor progress in this area showed that 22 of the 24 major federal
                   agencies had publicly reported at least partial completion of their FITARA
                   milestones; however, all 22 of those agencies also reported incomplete
                   milestones.

                   Significant work remains for federal agencies to establish action plans to
                   modernize or replace obsolete IT investments. In May 2016, we reported
                   that agencies were using systems which had components that were, in
                   some cases, at least 50 years old. To address this issue, we
                   recommended that 12 agencies identify and plan to modernize or replace
                   legacy systems, including establishing time frames, activities to be
                   performed, and system functions to be replaced or enhanced. Of the 12
                   agencies, 10 either concurred or partially concurred with our
                   recommendations, while 2 stated they had no comment. However, as of
                   December 2018, only 3 of the 12 agencies had implemented our
                   recommendation and made progress in planning to modernize their
                   legacy systems.

                   Monitoring: partially met. The President’s Management Agenda
                   identified improving IT spending transparency as one of the
                   Administration’s 14 cross-agency priority goals and tasked OMB with
                   leading the drive towards better agency reporting on IT spending.

                   In January 2018, we reported that the majority of 22 agencies that we
                   reviewed did not identify all of their IT contracts, leaving about $4.5 billion
                   in IT-related contract obligations beyond those reported by agencies.
                   Further, in November 2018, we reported that four selected agencies
                   lacked quality assurance processes for ensuring that billions of dollars
                   requested in their IT budgets were informed by reliable cost information.
                   We made recommendations for those agencies to improve how IT



                   Page 124                                            GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 133 of 295

                   Improving the Management of IT Acquisitions
                   and Operations




                   acquisitions are identified and to establish procedures for ensuring IT
                   budgets are informed by reliable cost information. Until agencies properly
                   identify IT acquisitions and establish processes for ensuring the quality of
                   cost data used to inform their IT budgets, agency CIOs are at risk of not
                   having appropriate oversight of IT acquisitions worth billions of dollars
                   and not having adequate transparency into IT spending to make informed
                   budget decisions.

                   OMB has taken action to improve monitoring through its IT Dashboard—a
                   public website that provides detailed information on major IT investments
                   at 26 federal agencies, including ratings from CIOs that should reflect the
                   level of risk facing each investment. However, in June 2016, we reported
                   that our assessments of IT Dashboard risk ratings showed more risk on
                   the majority of agency IT investments we sampled than did the
                   associated CIO ratings. Consequently, we made 25 recommendations to
                   15 agencies to improve their CIO’s risk ratings; 12 agencies generally
                   agreed with or did not comment on our recommendations, and 3
                   disagreed. As of December 2018, only 14 of the recommendations had
                   been fully implemented. Agencies should continue to fully and accurately
                   report on these risks to ensure their IT investments receive appropriate
                   oversight.

                   An additional area of concern regarding the monitoring of IT acquisitions
                   is agencies’ reported use of incremental development; OMB policy
                   requires that IT investments deliver functionality in 6-month increments.
                   However, our May 2014 report found that delivery rate to be challenging
                   for agencies and, thus, we recommended that OMB instead require
                   increments of 12 months. While OMB disagreed with our
                   recommendation, our continuing work in this area has found that most
                   agencies have reported progress in improving the rate at which their IT
                   acquisitions deliver functionality at the 12-month rate. Nonetheless, in
                   November 2017, we reported that most agencies lacked the required
                   policies intended to ensure adequate consideration of incremental
                   development approaches for major IT investments and we made 19
                   recommendations to 17 agencies to address this issue. Eleven agencies
                   agreed with our recommendations, 1 partially agreed, and 5 did not state
                   whether they agreed or disagreed. As of December 2018, 11 of our 19
                   recommendations remained open.

                   Demonstrated progress: partially met. In our 2017 high-risk update, we
                   identified agency plans to save $5.3 billion from data center consolidation,
                   a number which included $3.3 billion planned through fiscal year 2015.
                   Agencies subsequently reported achieving $2.8 billion of that amount. In
                   2016, OMB issued new guidance on consolidating data centers and
                   subsequently, a number of agencies revised their planned savings,
                   resulting in $2.4 billion planned from fiscal years 2016 through 2018. As
                   of August 2018, our continuing work to monitor progress in this area has



                   Page 125                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 134 of 295

                            Improving the Management of IT Acquisitions
                            and Operations




                            shown that over $1.9 billion of that savings had been achieved. The total
                            achieved savings of $4.7 billion represents slightly more than 80 percent
                            of the agencies’ planned $5.7 billion in savings since 2011. In our 2017
                            high-risk update, we cited this 80 percent target as one of several actions
                            that should be taken and recognize the positive government-wide
                            progress this demonstrates. However, improvement is still needed in
                            other areas.

                            Since fiscal year 2010, we have made 1,242 recommendations to
                            address shortcomings in IT acquisitions and operations; 514 since this
                            area was added to the High-Risk List in February 2015. As of December
                            2018, OMB and federal agencies had fully implemented only 735 (or
                            about 59 percent) of the total recommendations and only 169 (about 33
                            percent) of the recommendations made since February 2015. In addition,
                            agencies have made progress in achieving about $2.5 billion in savings
                            across a key OMB initiative—PortfolioStat—intended to improve the
                            management of IT investments by consolidating and eliminating
                            duplicative systems, among other things. Through fiscal year 2016,
                            agencies had saved almost $1.8 billion, with more than $754 million in
                            fiscal year 2017. Nevertheless, agencies have approximately $3.5 billion
                            in their reported planned savings still to be achieved.


What Remains to Be Done     As we have recommended, OMB and covered federal agencies should
                            further implement the requirements of FITARA. OMB will need to provide
                            sustained oversight to ensure that agency actions are completed and the
                            desired results are achieved.

                        •   Beyond implementing FITARA and OMB’s guidance to improve the
                            capacity to address our high-risk area, agencies need to implement our
                            recent recommendations related to improving CIO authorities, as well as
                            past recommendations on improving IT workforce planning practices.
                        •   Agencies must establish action plans to modernize or replace obsolete IT
                            investments.
                        •   Agencies need to implement our recommendations to address
                            weaknesses in their IT Dashboard reporting of investment risk and
                            incremental development implementation.
                        •   OMB and agencies should work toward implementing our remaining 456
                            open recommendations related to this high-risk area. These remaining
                            recommendations include 12 priority recommendations for agencies to,
                            among other things, report all data center consolidation cost savings to
                            OMB, plan to modernize or replace obsolete systems as needed, and
                            improve their implementation of PortfolioStat. OMB and agencies need to
                            take additional actions to (1) implement at least 80 percent of our open
                            recommendations related to the management of IT acquisitions and
                            operations, (2) ensure that a minimum of 80 percent of the government’s



                            Page 126                                         GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 135 of 295

                         Improving the Management of IT Acquisitions
                         and Operations




                         major IT acquisitions deliver functionality every 12 months, and (3)
                         achieve at least 80 percent of the over $6 billion in planned PortfolioStat
                         savings.

                         Information Technology: Departments Need to Improve Chief Information
Related GAO              Officers’ Review and Approval of IT Budgets. GAO-19-49. Washington,
Products                 D.C.: November 13, 2018.

                         Federal Chief Information Officers: Critical Actions Needed to Address
                         Shortcomings and Challenges in Implementing Responsibilities.
                         GAO-18-93. Washington, D.C.: August 2, 2018.

                         Data Center Optimization: Continued Agency Actions Needed to Meet
                         Goals and Address Prior Recommendations. GAO-18-264. Washington,
                         D.C.: May 23, 2018.

                         Information Technology: Agencies Need to Involve Chief Information
                         Officers in Reviewing Billions of Dollars in Acquisitions. GAO-18-42.
                         Washington, D.C.: January 10, 2018.

                         Information Technology: OMB Needs to Report On and Improve Its
                         Oversight of the Highest Priority Programs. GAO-18-51. Washington,
                         D.C.: November 21, 2017.

                         Information Technology Reform: Agencies Need to Improve Certification
                         of Incremental Development. GAO-18-148. Washington, D.C.: November
                         7, 2017.

                         Data Center Optimization: Agencies Need to Address Challenges and
                         Improve Progress to Achieve Cost Savings Goal. GAO-17-448.
                         Washington, D.C.: August 15, 2017.

                         Data Center Optimization: Agencies Need to Complete Plans to Address
                         Inconsistencies in Reported Savings. GAO-17-388. Washington, D.C.:
                         May 18, 2017.

                         Information Technology: Opportunities for Improving Acquisitions and
                         Operations. GAO-17-251SP. Washington, D.C.: April 11, 2017.




                         Page 127                                          GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 136 of 295


Improving Federal Management of Programs
                                               Improving Federal Management of Programs
                                               that Serve Tribes and Their Members



that Serve Tribes and Their Members
The Bureau of Indian Education (BIE), Indian Health Service (IHS), and Bureau of Indian Affairs (BIA) have
demonstrated some progress in all high-risk area segments. All three agencies continue to face challenges
retaining permanent leadership and a sufficient workforce.

 Why Area Is High Risk                                                                    We added this area to our High-
 Because our work has shown federal
                                                                                          Risk List in 2017 and are
 agencies have ineffectively administered                                                 assessing all three segments
 Indian education and health care                                                         against our high-risk criteria for the
 programs, and inefficiently met their                                                    first time. Overall, the three
 responsibility for managing the
 development of Indian energy resources,                                                  agencies have partially met the
 we added this area to our High-Risk List                                                 leadership commitment, capacity,
 in 2017. It includes three components                                                    action plan, monitoring, and
 across agencies in two departments,                                                      demonstrated progress criteria for
 including BIE and BIA under Interior’s
 Office of the Assistant-Secretary of                                                     the education, health care, and
 Indian Affairs (Indian Affairs), and IHS in                                              energy areas.
 Health and Human Services.
 Education. BIE challenges included                                                   Since we added this area to our
 poor conditions at BIE school facilities                                             High-Risk List in 2017, we have
 that endangered students and the
 agency’s weak oversight of school                                                    testified at seven congressional
 spending.                                                                            hearings. We believe that it is vital
 Health care. HHS’s inadequate                 for Congress to maintain its focus on improving the effectiveness with
 oversight has hindered IHS’s ability to       which federal agencies meet their responsibilities to serve tribes and their
 ensure that Indian communities have           members in these areas.
 timely access to quality health care.
 Energy. BIA mismanagement of Indian
 energy resources held in trust limited
                                               When we added this area to our High-Risk List in February 2017, there
 opportunities for tribes and their            were 39 open recommendations. Since then, we added 13
 members to use those resources to             recommendations. As of December 2018, 32 recommendations remain
 create economic benefits and improve          open.
 the well-being of their communities.
 Contact Information
 For additional information about this         Education
 high-risk area and our Indian Education
 work, contact Melissa Emrey-Arras at                                             The education segment has partially met
 (617) 788-0534 or
 emreyarrasm@gao.gov; for our Indian                                              all five criteria for addressing high-risk
 Health work, contact Jessica Farb at                                             issues.
 (202) 512-7114 or farbj@gao.gov; and
 for our Indian Energy work, contact                                         Leadership commitment: partially met.
 Frank Rusco at (202) 512-3841 or
 ruscof@gao.gov.                                                             Indian Affairs leaders have shown
                                                                             commitment to addressing key
                                                                             weaknesses in the management of BIE
                                                                             schools. For example, the BIE Director
                                                                             formed an internal working group,
                                                                             convened meetings with other senior
                                                                             leaders within Indian Affairs, and publicly
                                               stated that his agency is committed to implementing our
                                               recommendations. We also met with the new Assistant Secretary-Indian
                                               Affairs, who expressed her commitment to supporting the agency’s efforts



                                               Page 128                                             GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 137 of 295

                           Improving Federal Management of Programs
                           that Serve Tribes and Their Members




                           to address weaknesses in the management of BIE schools. However,
                           frequent turnover in key leadership positions in recent years has
                           hampered Indian Affairs’ efforts to make improvements to Indian
                           education.

                           Capacity: partially met. BIE and other Indian Affairs offices that
                           support BIE schools have made some progress in increasing their
                           capacity to address risks to Indian education. For example, BIE officials
                           hired a full-time program analyst to coordinate the agency’s working
                           group and help oversee the implementation of our recommendations.
                           However, about 50 percent of all BIE positions have not been filled and
                           the bureau has not completed a workforce plan to address staffing and
                           training gaps, as we previously recommended. BIE officials told us they
                           are developing a workforce plan, which they plan to complete by the end
                           of 2018.

                           Action plan: partially met. Among other actions, BIE implemented a
                           new action plan, including written procedures and risk criteria for
                           overseeing BIE school expenditures, which fully addressed two priority
                           recommendations. However, Indian Affairs has not provided
                           documentation that it has developed and put in place action plans on
                           other important issues, such as a comprehensive, long-term capital asset
                           plan to inform its allocation of school facility funds, which we
                           recommended.

                           Monitoring: partially met. Indian Affairs, in consultation with
                           Department of Interior’s Office of Occupational Safety and Health, has
                           taken actions to monitor corrective measures that address weaknesses
                           with the agency’s safety program—which covers safety at BIE schools.
                           However, the agency has not yet demonstrated that it is monitoring
                           several other areas, such as whether relevant employees are being held
                           to the agency’s required performance standards for safety inspections.

                           Demonstrated progress: partially met. Since our 2017 High-Risk
                           report, Indian Affairs has fully addressed 11 of our 23 outstanding
                           recommendations on Indian education. Overall, this represents a
                           substantial increase in implementing our recommendations on Indian
                           education since we identified the area as high-risk. Significant work,
                           however, remains to address our outstanding recommendations in
                           several key areas, such as workforce planning and accountability for BIE
                           school safety and school construction projects.


What Remains to Be Done    Continued progress will depend on sustained direction and support of top
                           management in Indian Affairs and BIE. In addition, to increase its capacity
                           to support functions related to administering and overseeing BIE schools,
                           BIE needs to conduct strategic workforce planning and determine how



                           Page 129                                         GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 138 of 295

                          Improving Federal Management of Programs
                          that Serve Tribes and Their Members




                          best to align its human capital program with its mission and programmatic
                          goals, as we have recommended. As of December 2018, 12
                          recommendations related to this high-risk area remain open and Indian
                          Affairs concurred with all 12 recommendations.


                                                             IHS has partially met all five criteria to
Health Care                                                  address the health care high-risk segment.

                                                           Leadership commitment: partially met.
                                                           IHS officials have demonstrated
                                                           leadership commitment by regularly
                                                           meeting with us to discuss the agency’s
                                                           progress in addressing our
                                                           recommendations. In addition, IHS has
                                                           chartered a policy advisory council that will
                                                           focus on issues related to strategic
                                                           direction, recommended policy, and
                          organizational adjustments. According to IHS, this advisory council will,
                          among other things, serve as a liaison among IHS leadership for issues
                          involving strategic direction and policy, as well as monitor and facilitate
                          related policy workgroups. However, IHS still does not have permanent
                          leadership—including a Director of IHS.

                          Capacity: partially met. Among other actions, IHS officials stated that
                          the agency is expanding the role of internal audit staff within its enterprise
                          risk management program to augment internal audits and complement
                          both the Department of Health and Human Services Inspector General
                          and our audits. In addition, IHS has developed a new Office of Quality,
                          which is expected to develop and monitor agency-wide quality of care
                          standards. However, according to IHS, there are still vacancies in several
                          key positions.

                          Action plan: partially met. IHS is in the final stages of developing a
                          strategic plan and a related work plan to address certain root causes of
                          management challenges and define solutions and corrective measures
                          for the agency. The draft strategic plan divides these challenges into
                          three categories: (1) access to care, (2) quality of care, and (3) program
                          management and operations. We will examine the final strategic plan and
                          related work plan to determine whether they contain the needed elements
                          of an action plan once issued.

                          Monitoring: partially met. IHS has taken some steps toward monitoring
                          the agency’s progress in addressing the root causes of their management
                          weaknesses. In addition to developing its new Office of Quality, IHS has
                          taken steps to develop a patient experience of care survey, as well as
                          standards for tracking patient wait times. These efforts should be



                          Page 130                                           GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 139 of 295

                               Improving Federal Management of Programs
                               that Serve Tribes and Their Members




                               reflected in the agency’s corrective plan, as part of an overall framework
                               for monitoring progress that includes goals and performance measures to
                               track their efforts and ultimately verify the effectiveness of their efforts.

                               Demonstrated progress: partially met. IHS has made progress in
                               implementing corrective actions related to the management of health care
                               programs. Specifically, since our 2017 High-Risk report, IHS implemented
                               four of our 13 open recommendations. For example, in response to our
                               April 2013 recommendation, to ensure that IHS’s payment rates for
                               contracted services do not impede patient access to physician and other
                               nonhospital care, IHS developed an online tool that enables the agency to
                               track providers that do not accept IHS’s payment rates. In addition, IHS
                               officials told us that they plan to complete the implementation of additional
                               recommendations in 2019.


What Remains to Be Done        We have identified several priority actions for IHS in its role of providing
                               accessible health care services to Indian tribes.

                           •   IHS needs to ensure stable, permanent leadership that can assign the
                               tasks needed to address weaknesses and hold individuals accountable
                               for progress.
                           •   IHS needs to continue to develop a corrective action plan that defines
                               root causes, identifies solutions, and provides for substantially completing
                               corrective measures.
                           •   IHS needs to set up goals and performance measures to monitor the
                               outcomes from its action plan.
                           •   IHS needs to continue to address our open recommendations in this
                               area, including (1) ensuring that agency-wide standards for the quality of
                               care are developed, that facility performance in meeting these standards
                               is systematically monitored over time, and that enhancements are made
                               to its adverse event reporting system, and (2) monitoring patient wait
                               times and ensuring corrective actions are taken when standards are not
                               met.
                               As of December 2018, 7 out of the 13 recommendations in our 2017
                               High-Risk report remain open, and we have added one additional
                               recommendation—for a total of 8 open recommendations related to this
                               high-risk area. IHS fully concurred with these 8 recommendations.


Congressional Actions Needed   We have an open matter for Congress to consider requiring IHS to
                               develop and use a new method to more equitably allocate
                               Purchased/Referred Care program funds—which allow patients to receive
                               care from external providers—across areas.




                               Page 131                                           GAO-19-157SP High-Risk Series
         Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 140 of 295

                            Improving Federal Management of Programs
                            that Serve Tribes and Their Members




                                                               BIA has partially met all five criteria to
Energy                                                         address the energy high-risk segment.

                                                              Leadership commitment: partially met.
                                                              In June 2018, a permanent Assistant
                                                              Secretary for Indian Affairs was confirmed.
                                                              This action provided an opportunity to
                                                              improve Indian Affairs’ oversight of federal
                                                              actions associated with energy
                                                              development. However, BIA does not
                                                              have a permanent Director, and BIA’s
                                                              Office of Trust Services—which has
                            significant responsibility over Indian energy activities—does not have a
                            permanent Director or Deputy Director.

                            Capacity: partially met. In November 2016, we recommended that BIA
                            establish a documented process for assessing the workforce at its agency
                            offices. BIA conducted a survey to identify workforce needs related to
                            energy development to support staffing decisions at the new Indian
                            Energy Service Center. However, BIA officials said the agency does not
                            have the staff or resources to implement a comprehensive workforce
                            planning system to ensure it has staff in place at its agency offices to
                            meet its organization needs.

                            Action plan: partially met. BIA officials met with us several times in
                            fiscal year 2018 to discuss actions and plans for implementing our
                            recommendations related to Indian energy resources. BIA officials told us
                            that they proposed several modifications to the bureau’s land records
                            data management system that will enable increased tracking and
                            monitoring of key documents that BIA must review prior to the
                            development of Indian energy resources. However, the agency does not
                            have a comprehensive plan in place to identify causes of long-standing
                            management weaknesses or an action plan to address the problems.

                            Monitoring: partially met. BIA has taken steps to improve monitoring by
                            holding frequent meetings assessing its progress in implementing our
                            recommendations. However, BIA has not taken steps to monitor its
                            progress addressing the root causes of management weaknesses.

                            Demonstrated progress: partially met. BIA has shown significant
                            progress developing data collection instruments and processes needed to
                            track and review response times for a number of different actions
                            associated with energy development. However, more needs to be done
                            to close open recommendations, as discussed below.




                            Page 132                                             GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 141 of 295

                           Improving Federal Management of Programs
                           that Serve Tribes and Their Members




What Remains to be Done    BIA needs to (1) provide decision makers with key information on
                           resources needed to assess the composition of its workforce and
                           implement a comprehensive workforce planning system, and (2) continue
                           to identify causes of weaknesses with the management of Indian energy
                           and mineral resources, and develop a plan to address these problems
                           with clear milestones, well-defined performance measures, and a
                           monitoring approach. As of December 2018, 12 of the 14
                           recommendations in our 2017 High-Risk report remain open. BIA fully
                           concurred with all 12 recommendations.


                           Indian Health Service: Agency Faces Ongoing Challenges Filling Provider
Related GAO                Vacancies. GAO-18-580. Washington, D.C.: August 15, 2018.
Products
                           High Risk: Agencies Need to Continue Efforts to Address Management
                           Weaknesses of Federal Programs Serving Indian Tribes. GAO-18-616T.
                           Washington, D.C.: June 13, 2018.

                           High Risk: Status of Prior Recommendations on Federal Management of
                           Programs Serving Indian Tribes. GAO-17-790T. Washington, D.C.:
                           September 13, 2017.

                           Indian Affairs: Further Actions Needed to Improve Oversight and
                           Accountability for School Safety Inspections. GAO-17-421. Washington,
                           D.C.: May 24, 2017.

                           Indian Affairs: Actions Needed to Better Manage Indian School
                           Construction Projects. GAO-17-447. Washington, D.C.: May 24, 2017.

                           Indian Health Service: Actions Needed to Improve Oversight of Quality of
                           Care. GAO-17-181. Washington, D.C.: January 9, 2017.

                           Indian Energy Development: Additional Actions by Federal Agencies Are
                           Needed to Overcome Factors Hindering Development. GAO-17-43.
                           Washington, D.C.: November 10, 2016.

                           Indian Health Service: Actions Needed to Improve Oversight of Patient
                           Wait Times. GAO-16-333. Washington, D.C.: March 29, 2016.




                           Page 133                                       GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 142 of 295


2020 Decennial Census
                                             2020 Decennial Census




For the 2020 Census, the U.S. Census Bureau (Bureau) plans to implement several innovations, including new
IT systems. The challenges associated with successfully implementing these innovations, along with other
challenges, puts the Bureau’s ability to conduct a cost-effective census at risk.

 Why Area Is High Risk                                                                The 2020 Decennial Census was
 The U.S. Census is mandated by the
                                                                                      first added in 2017 as a high-risk
 Constitution and provides vital data for                                             area. Since then, the Bureau has
 the nation. Census data are used,                                                    met the criterion for leadership
 among other purposes, to apportion the                                               commitment and made progress
 seats of the U.S. House of
 Representatives; redraw congressional                                                on the other four criteria.
 districts in each state; and allocate
 billions of dollars each year in federal                                            Leadership commitment: met.
 financial assistance. Further,                                                      The Bureau and the Department
 businesses use census data to market
 new services and products, and to tailor                                            of Commerce have strengthened
 existing ones to demographic changes.                                               this area with executive-level
 The Bureau is seeking to control the cost                                           oversight of the 2020 Census by
 of the census, which has been                                                       holding regular meetings on the
 escalating with each decade. The 2020                                               status of IT systems and other
 Census is now estimated to cost
 approximately $15.6 billion. Moreover,                                              risk areas. In addition, in 2017 the
 the average cost for counting a housing                                             Department of Commerce
 unit increased from about $16 in 1970 to    designated a team to assist senior Bureau management with cost
 around $92 in 2010 (in 2020 constant        estimation challenges. Moreover, on January 2, 2019, a new Director of
 dollars), in part because the nation’s
 population is more difficult to count.      the Census Bureau took office, a position that had been vacant since
 The Bureau is also implementing several     June 2017; and in June 2018 the once-vacant Deputy Director position
 new innovations that require managing       was filled.
 the processes of acquiring and
 developing new and modified IT              Capacity: partially met. To enhance the capacity of its Decennial
 systems. In addition, because the 2020
 Census involves collecting personal         Directorate, the Bureau brought in new leadership in October 2017 with
 information from over a hundred million     significant experience in program execution. The Bureau also improved
 households, it will be important that the   the cost estimation process of the decennial when it established guidance
 Bureau addresses system security            including:
 weaknesses in a timely manner, and that
 risks are at an acceptable level before
 systems are deployed.                       •   roles and responsibilities for oversight and approval of cost estimation
 Contact Information                             processes,
 For additional information about this       •   procedures requiring a detailed description of the steps taken to
 high-risk area, contact Robert Goldenkoff
 at 202-512-2757 or
                                                 produce a high-quality cost estimate, and
 goldenkoffr@gao.gov, or Nick Marinos at     •   a process for updating the cost estimate and associated documents
 202-512-9342 or marinosn@gao.gov.
                                                 over the life of a project.
                                             However, the Bureau continues to experience skills gaps in the
                                             government program management office overseeing the $886 million
                                             contract for integrating the IT systems needed to conduct the 2020
                                             Census. Specifically, as of November 2018, 21 of 44 positions in this
                                             office were vacant. These vacant positions add risk that the office may
                                             not be able to provide adequate oversight of contractor cost, schedule,
                                             and performance.



                                             Page 134                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 143 of 295

                   2020 Decennial Census




                   Action plan: partially met. In December 2018, the Bureau issued an
                   updated operational plan for the 2020 Census that laid out risks,
                   decisions made, issues to be resolved, and related milestones for each of
                   its major operations. However, the 2020 Census schedule lacks a risk
                   assessment and certain other best scheduling practices, which affects its
                   overall reliability. In addition, during the 2018 End-to-End Test we found
                   the Bureau’s data management reporting system did not always provide
                   accurate information because of a software issue. As a result, Bureau
                   staff had to rely on multiple systems to manage field operations, making
                   monitoring inefficient.

                   Monitoring: partially met. The Department of Commerce holds biweekly
                   meetings with Bureau leadership to discuss the status of 2020 Census
                   operations, including our open recommendations. To track performance
                   of decennial census operations, the Bureau relied on reports to track
                   progress against pre-set goals for a test conducted in 2018. According to
                   the Bureau, these same reports will be used in 2020 to track progress.

                   The Bureau has also taken steps to improve its cost estimation process
                   for 2020; however, it needs to implement a system to track and report
                   variances between actual and expected cost elements. Further, the
                   Bureau’s schedule for developing IT systems during the 2018 End-to-End
                   Test experienced delays that compressed the time available for system
                   testing, integration testing, and security assessments. These schedule
                   delays contributed to systems experiencing problems after deployment,
                   as well as cybersecurity challenges. For example, as of December 2018,
                   the Bureau had identified nearly 1,100 system security weaknesses that
                   needed to be addressed.

                   Demonstrated progress: partially met. According to Department of
                   Commerce officials, in the summer of 2018, the Bureau began conducting
                   an analysis of oversight recommendations, including ours, to determine
                   the root cause of shortfalls and set a timeline for addressing those
                   recommendations and related root causes. We have standing quarterly
                   meetings with Senior Bureau officials to discuss the status and expected
                   actions for our open recommendations related to the 2020 Census. We
                   also periodically meet with the Under Secretary for Economic Affairs to
                   discuss the Department of Commerce’s oversight of the decennial
                   census.

                   The Bureau is also using the cost estimate as a management tool for
                   making decisions and assessing tradeoffs. For example, the cost
                   estimate served as the basis for the fiscal year 2019 funding request
                   developed by the Bureau. The Bureau also said it used the 2020 Census
                   cost estimate to establish cost controls during budget formulation
                   activities and to monitor spending levels for fiscal year 2019 activities.




                   Page 135                                         GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 144 of 295

                               2020 Decennial Census




                               While these actions and others are important steps forward, we found that
                               the Bureau scaled back testing of new innovations in 2017 and 2018.
                               Specifically, the Bureau cancelled the field portion of the 2017 test and
                               then conducted a full operational test in only one site—Providence
                               County, Rhode Island—instead of three test sites as originally planned.
                               Moreover, the Bureau did not test all 2020 Census systems and IT
                               capabilities during its operational test. Not fully testing innovations and IT
                               systems as designed, increases the risk that innovations and IT systems
                               will not function as intended during the 2020 Census.


What Remains to Be Done        As of January 2019, we have made 97 recommendations related to the
                               2020 Census. The Bureau has implemented 67 of these
                               recommendations and 30 remain open. The Department of Commerce
                               generally agreed with our recommendations and is taking steps to
                               implement them. Moreover, in our April 2018 priority recommendation
                               letter to the Department of Commerce we identified 15 recommendations
                               as priority—seven of which have been closed as implemented over the
                               past year. To make continued progress, the Bureau needs to ensure its
                               approach to strategic planning, IT management, cybersecurity, human
                               capital management, internal collaboration, knowledge sharing, as well as
                               risk and change management are aligned toward delivering more cost-
                               effective outcomes. Specifically the Bureau needs to:

                           •   fill vacant positions in its government program management office as
                               needed to oversee the IT integration contractor;
                           •   implement best practices for scheduling the thousands of activities that
                               make up the 2020 Census;
                           •   improve the management and oversight of its IT systems in order to meet
                               milestones for system development and testing, and be ready for the
                               major operations of the 2020 Census;
                           •   address cybersecurity weaknesses in a timely manner and ensure that
                               risks are at an acceptable level before systems are deployed;
                           •   implement cost estimation best practices including a system to track and
                               report variances between actual and expected costs for its 2020 Census
                               cost estimate;
                           •   resolve implementation issues that have arisen during testing, prior to the
                               2020 Census; and
                           •   continue to address our recommendations, especially those designated
                               priority recommendations.

Congressional Actions Needed   In 2017 and 2018, we testified in five congressional hearings focused on
                               the progress of the Bureau’s preparations for the decennial census.
                               Going forward, continued congressional oversight will be needed to
                               ensure decennial efforts stay on track, the Bureau has needed resources,



                               Page 136                                           GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 145 of 295

                         2020 Decennial Census




                         and Bureau officials are held accountable for implementing the
                         enumeration as planned.


                         2020 Census: Additional Steps Needed to Finalize Readiness for Peak
Related GAO              Field Operations, GAO-19-140. Washington, D.C.: December 10, 2018.
Products
                         2020 Census: Continued Management Attention Needed to Address
                         Challenges and Risks with Developing, Testing, and Securing IT
                         Systems, GAO-18-655. Washington, D.C.: August 30, 2018.

                         2020 Census: Census Bureau Improved the Quality of Its Cost Estimation
                         but Additional Steps Are Needed to Ensure Reliability, GAO-18-635.
                         Washington, D.C.: August 17, 2018.

                         2020 Census: Bureau Has Made Progress with Its Scheduling, but
                         Further Improvement Will Help Inform Management Decisions,
                         GAO-18-589. Washington, D.C.: July 26, 2018.

                         2020 Census: Actions Needed to Address Challenges to Enumerating
                         Hard-to-Count Groups, GAO-18-599. Washington, D.C.: July 26, 2018.

                         2020 Census: Actions Needed to Improve In-Field Address Canvassing
                         Operation, GAO-18-414. Washington, D.C.: June 14, 2018.

                         2020 Census: Actions Needed to Mitigate Key Risks Jeopardizing a Cost-
                         Effective and Secure Enumeration, GAO-18-543T. Washington, D.C.:
                         May 8, 2018.

                         2020 Census: Continued Management Attention Needed to Mitigate Key
                         Risks Jeopardizing a Cost-Effective and Secure Enumeration,
                         GAO-18-416T. Washington, D.C.: April 18, 2018.

                         2020 Census: Actions Needed to Mitigate Key Risks Jeopardizing a Cost-
                         Effective Enumeration, GAO-18-215T. Washington, D.C.: October 31,
                         2017.

                         2020 Census: Continued Management Attention Needed to Oversee
                         Innovations, Develop and Secure IT Systems, and Improve Cost
                         Estimation, GAO-18-141T. Washington, D.C.: October 12, 2017.

                         2020 Census: Bureau Is Taking Steps to Address Limitations of
                         Administrative Records, GAO-17-664. Washington, D.C.: July 26, 2017.




                         Page 137                                       GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 146 of 295


U.S. Government’s Environmental Liability
                                                U.S. Government’s Environmental Liability




The federal government’s environmental liability is vast and growing, and the Departments of Energy (DOE)
and Defense (DOD), which bear the bulk of this liability, need to take steps to address the environmental risks
and to monitor, report on, and better understand this liability.

 Why Area Is High Risk                                                                      The U.S. Government’s
 The federal government's environmental
                                                                                            Environmental Liability was first
 liability has been growing for the past 20                                                 added in 2017 as a high-risk area.
 years and this rise is likely to continue                                                  Since then, DOD and DOE have
 even as billions are spent each year on                                                    partially met the leadership
 cleanup efforts. For fiscal year 2017, the
 federal government's estimated
                                                                                            commitment criteria, but have not
 environmental liability was $465 billion—                                                  met any of the other criteria.
 up from $212 billion since fiscal year
 1997. We added this area to our High-                                                   Leadership commitment:
 Risk List in 2017.
                                                                                         partially met. Officials at both
 DOE is responsible for the largest share
 of the liability ($384 billion or about 83
                                                                                         DOE and DOD have taken steps
 percent) related primarily to retrieving,                                               to focus more attention on the
 treating, and disposing of nuclear and                                                  environmental liabilities of their
 hazardous waste. DOD is responsible for                                                 respective agencies. For
 the second-largest share ($68 billion or
 about 15 percent), related primarily to                                                 example, in July 2017, DOE’s
 environmental cleanup and restoration                                                   Office of Environmental
 activities at its installations. The           Management (DOE-EM) issued a new cleanup policy that established
 remaining liability is shared among other      requirements for DOE’s environmental management cleanup program. In
 agencies, including the Departments of
 Transportation, Veterans Affairs, Interior,    addition, the Assistant Secretary for Environmental Management
 and Agriculture.                               acknowledged in September 2018 that additional work needs to be done
 DOE’s liability grew by $110 billion (to       to address DOE’s growing environmental liabilities and announced plans
 $494 billion) in fiscal year 2018, primarily   to develop a strategic plan, as well as specific plans for each of its sites.
 due to an increase in the estimated cost
 of the cleanup at the Hanford Site in
 Washington State. (The total liability for     DOD established an Environmental Liabilities Working Group in 2014 that
 the rest of the federal government in          is co-chaired by senior DOD officials and provides a forum for DOD and
 fiscal year 2018 was not available at the      its components to share liability estimating methodologies, best practices,
 time this report was published.) Even          and lessons learned. In November 2018, as part of a department-wide
 with the increase, however, DOE’s
 cleanup responsibilities may be                audit conducted by the DOD Inspector General, DOD’s environmental
 underestimated because under federal           liabilities were audited by an independent public accounting firm for the
 accounting standards, environmental            first time. The Inspector General issued a disclaimer of opinion on the
 liability estimates do not include cost        department-wide financial statements, with environmental liabilities
 estimates for work for which reasonable
 estimates cannot currently be generated.       identified as one of the material weaknesses.
 Contact Information
 For additional information about this          Capacity: not met. Both DOE and DOD have significant gaps in their
 high-risk area, contact David Trimble at       ability to effectively address their portions of the environmental liability.
 202-512-3841 or trimbled@gao.gov.              For instance, DOE-EM does not collect or maintain reliable cost,
                                                schedule, or milestone data on its projects. Therefore, it lacks the
                                                information needed to evaluate overall project and program performance,
                                                and assess whether it has sufficient staff—or the staff with the right
                                                skills—to carry out the cleanup mission. In addition, DOE’s budget
                                                requests do not disclose the future funding it anticipates needing to meet
                                                its schedule milestones for cleanup of legacy defense waste.



                                                Page 138                                            GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 147 of 295

                   U.S. Government’s Environmental Liability




                   The recent audit of DOD’s environmental liabilities found that DOD did not
                   consistently design, document, and implement controls over its
                   environmental and disposal liabilities and did not appropriately prepare
                   cost estimates for certain types of environmental liabilities. For example,
                   auditors found that in developing its environmental liabilities cost
                   estimates, DOD did not (1) include all required cost elements, (2) adjust
                   the estimates to reflect current dollars, (3) use current data and the
                   correct inputs, and (4) ensure estimates were reviewed by an estimator
                   with the appropriate training.

                   Action plan: not met. Neither DOE nor DOD has fully identified the
                   causes of their growing environmental liability or developed a formal plan
                   to address it.

                   DOE has made at least two attempts recently to prioritize cleanup
                   activities but neither has been fully implemented. First, in August 2017,
                   DOE-EM instituted a 45-day review to gather input from sites regarding
                   cleanup activities that could be completed quickly. However, this effort
                   stalled with no action plan or report issued. Second, officials
                   acknowledged they have not analyzed in detail the root causes of the
                   growth in its environmental liability, and in August 2018, DOE-EM asked
                   the sites to identify the key obstacles each faced in carrying out its
                   cleanup mission. Senior DOE-EM leaders stated that they are developing
                   corrective actions based on this information.

                   This effort may provide some insights into challenges at each site, but it is
                   not comprehensive enough to reveal why, each year, DOE’s
                   environmental liabilities are increasing faster than DOE’s spending on
                   cleanup efforts. Without a comprehensive effort that incorporates prior
                   DOE efforts to conduct root cause studies regarding contract and project
                   management issues, it is not clear that DOE will have the information to
                   develop an action plan to effectively address its environmental liabilities.

                   At DOD, officials acknowledged that the agency will likely incur costs for
                   restoration initiatives in conjunction with base closures and with returning
                   overseas DOD facilities to host nations. However, DOD reported that it is
                   unable to provide a reasonable estimate of those costs because the
                   extent of required restoration is unknown. Specifically, DOD has not 1)
                   fully estimated costs for all its liabilities because the cost to clean up
                   some known sites is not yet estimable, 2) fully inventoried all sites and
                   general property, plant, and equipment needing cleanup, and 3)
                   established a consistent methodology to adequately gather data and
                   develop estimates.

                   Monitoring: not met. DOE and DOD do not have the information needed
                   to monitor the effectiveness of their actions to address the environmental
                   liabilities facing their departments. In February 2019, we found that DOE’s
                   performance measures for cleanup activities do not provide a clear



                   Page 139                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 148 of 295

                           U.S. Government’s Environmental Liability




                           picture of overall performance. Specifically, the systems used by DOE
                           and its contractors to track cleanup progress do not follow project
                           management best practices and do not link performance to cost and
                           schedule. In April 2018, we found that DOE-EM does not have adequate
                           quality control processes in place at Hanford’s Waste Treatment and
                           Immobilization Plant—the largest project in DOE’s cleanup program—to
                           monitor engineering and construction deficiencies. As a result, some
                           problems have recurred, causing cost increases and schedule delays.

                           DOD continues to face challenges in developing reliable information on its
                           environmental liabilities. In April 2018, DOD provided guidance on a
                           department-wide audit strategy and methodology for the military services
                           and its components to use in developing auditable environmental liability
                           estimates that would standardize the business practices for reporting
                           environmental liabilities department-wide. However, in November 2018,
                           the DOD Inspector General identified deficiencies within DOD’s
                           environmental liabilities audit approach, specifically related to DOD’s
                           ability to substantiate the completeness and amount of its environmental
                           liability estimate. As a result, the Inspector General identified DOD’s
                           environmental liability as a material weakness.

                           Demonstrated progress: not met. DOE has made proposals to address
                           some waste and legal challenges, but Congress may need to take action
                           to provide more clarity on DOE’s authority in this area for it to
                           demonstrate progress, as we noted in May 2017. DOE has begun to
                           explore a less expensive waste treatment alternative—grouting waste
                           rather than turning it into glass—aimed at reducing the overall cost of the
                           cleanup at one of its largest and most expensive cleanup site at Hanford
                           in Washington State. However, DOE’s effort to demonstrate alternative
                           technologies for treating waste was not funded in the fiscal year 2019
                           budget.

                           Overall, DOE’s environmental liability continues to grow: In the past two
                           fiscal years, DOE has spent over $12 billion on cleanup activities while
                           the reported liability has grown by $122 billion. Similarly, DOD’s liability
                           has remained largely unchanged in recent years despite billions spent on
                           environmental cleanup projects. More remains to be done by DOE and
                           DOD to demonstrate progress toward fully understanding, disclosing, and
                           reducing their environmental liability.


What Remains to Be Done    Both DOE and DOD have open recommendations that, if implemented,
                           would improve the quality of the environmental liability estimates and
                           begin to address the growing liability. Among these are the following key
                           recommendations.




                           Page 140                                          GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 149 of 295

                               U.S. Government’s Environmental Liability




                               DOE should:

                           •   develop a program-wide strategy that outlines how DOE will direct
                               available resources to address human health and environmental risks
                               across and within sites;
                           •   include information on annual growth in environmental liability estimates
                               by site and the causes of that growth in DOE-EM’s Future Years Defense
                               Environmental Management Plan, as well as an explanation of significant
                               differences between lifecycle cost estimates in DOE-EM’s annual budget
                               submission with the environmental liability estimates; and
                           •   disclose the funding needed to meet all of its enforceable cleanup
                               milestones in, for example, supplemental reports or the annual Future-
                               Years Defense Environmental Management Plan.
                               DOD should:

                           •   effectively implement its program for financial management review,
                               approval, assessment, and monitoring of the estimation and reporting
                               processes for environmental liabilities;
                           •   improve compliance with federal accounting standards and Financial
                               Management Regulations guidance;
                           •   design a process and controls at the department level to reconcile
                               installation-level environmental records to installation property records
                               and then using the corrected site inventories to determine that all sites
                               with cleanup or corrective action costs are included in its financial reports
                               of environmental liabilities; and
                           •   report all costs required to complete environmental cleanup at each base
                               realignment and closure installation.
                               In addition to taking the actions listed above, attention to open
                               recommendations will be key to making progress to address this high-risk
                               area. As of December 2018, 29 of our recommendations related to this
                               high-risk area had not been implemented, 17 of which were made since
                               we last reported on this high-risk area in 2017.

Congressional Actions Needed   Congress should consider clarifying, in a manner that does not impair the
                               regulatory authorities of EPA and the state of Washington and in
                               consultation with the Nuclear Regulatory Commission, DOE’s authority at
                               Hanford to determine whether portions of the supplemental low activity
                               waste can be managed as other high-level waste. Providing clear
                               authority to DOE may allow it to use alternative waste treatment
                               approaches to treat Hanford’s supplemental low activity waste, which
                               could reduce certain risks by neutralizing the waste faster and save tens
                               of billions of dollars.




                               Page 141                                          GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 150 of 295

                         U.S. Government’s Environmental Liability




                         Nuclear Waste Cleanup: DOE Could Improve Program and Project
Related GAO              Management by Better Classifying Work and Following Leading
Products                 Practices. GAO-19-223. Washington, D.C.: February 19, 2019.

                         Department of Energy: Program-Wide Strategy and Better Reporting
                         Needed to Address Growing Environmental Cleanup Liability.
                         GAO-19-28. Washington, D.C.: January 29, 2019.

                         Hanford Waste Treatment Plant: DOE Needs to Take Further Actions to
                         Address Weaknesses in Its Quality Assurance Program. GAO-18-241.
                         Washington, D.C.: April 24, 2018.

                         Department of Energy: Continued Actions Needed to Modernize Nuclear
                         Infrastructure and Address Management Challenges. GAO-18-374T.
                         Washington, D.C.: Feb. 6, 2018.

                         Drinking Water: DOD Has Acted on Some Emerging Contaminants but
                         Should Improve Internal Reporting on Regulatory Compliance.
                         GAO-18-78. Washington, D.C.: Oct. 18, 2017.

                         Nuclear Waste: Opportunities Exist to Reduce Risks and Costs by
                         Evaluating Different Waste Treatment Approaches at Hanford.
                         GAO-17-306. Washington, D.C.: May 3, 2017.

                         Military Base Realignments and Closures: DOD Has Improved
                         Environmental Cleanup Reporting but Should Obtain and Share More
                         Information. GAO-17-151. Washington, D.C.: Jan. 19, 2017.

                         Military Base Closures: Opportunities Exist to Improve Environmental
                         Cleanup Cost Reporting and to Expedite Transfer of Unneeded Property.
                         GAO-07-166. Washington, D.C.: Jan. 30, 2007.

                         Environmental Liabilities: Long-Term Fiscal Planning Hampered by
                         Control Weaknesses and Uncertainties in the Federal Government’s
                         Estimates. GAO-06-427. Washington, D.C.: Mar. 31, 2006.




                         Page 142                                      GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 151 of 295


DOD Weapon Systems Acquisition
                                                DOD Weapon Systems Acquisition




The Department of Defense (DOD) can get better returns on its over one trillion dollar weapon system
investments by following knowledge-based practices and developing an action plan for performance measures.
                                                                                        Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                        our assessment of DOD’s
 In April 2018, we reported that the DOD
 expects to invest $1.66 trillion in total to                                           performance against our five
 develop and procure its portfolio of 86                                                criteria remains unchanged.
 major defense acquisition programs.
 Congress and DOD have long sought to                                                    Leadership commitment: met.
 improve how major weapon systems are
 acquired, yet many DOD programs                                                         DOD has implemented reforms in
 continue to fall short of cost, schedule,                                               its acquisition policies and
 and performance goals. Consequently,                                                    undertaken initiatives aimed at
 DOD often pays more than anticipated,                                                   improving program outcomes.
 buys less than expected, and, in some
 cases, delivers fewer capabilities to the                                               DOD’s reforms included a 2015
 warfighter. We added this area to our                                                   update of its acquisition
 High-Risk List in 1990.                                                                 instruction and a series of Better
 Given substantial defense modernization                                                 Buying Power initiatives
 and recapitalization needs, DOD must                                                    implemented between 2010 and
 get better returns on its weapon system
 investments and find ways to deliver                                                    2015. The Office of the Under
 capabilities to the warfighter on time and     Secretary of Defense for Acquisition, Technology and Logistics led these
 within budget.                                 efforts; however, in response to congressional direction, DOD dissolved
 Contact Information                            this office in February 2018. Since then, DOD has developed a new
 For additional information about this          organizational structure that refocuses the Office of the Secretary of
 high-risk area, contact Michael J.             Defense’s principal role from program oversight to one intended to ensure
 Sullivan, Director, Contracting and
 National Security Acquisitions at (202)        that major DOD investments produce integrated, technically superior
 512-4841 or sullivanm@gao.gov or               capability that consistently outpaces global threats.
 Shelby S. Oakley, Director, Contracting
 and National Security Acquisitions at          Within this structure, the new Under Secretary of Defense for Acquisition
 (202) 512-4841 or oakleys@gao.gov.
                                                and Sustainment has retained milestone decision authority over 11 major
                                                defense acquisition programs, including the F-35 Lightning II Joint Strike
                                                Fighter—DOD’s most expensive program. Service acquisition executives
                                                in each of the three military departments are authorized to make
                                                milestone decisions for all other current, major defense acquisition
                                                programs. Although DOD’s executives share a collective commitment to
                                                improve program performance, specifics about the new organizational
                                                structure have not been fully determined.

                                                Capacity: partially met. In February 2018, we reported that the military
                                                services aligned extensively with 4 of the 10 key practices leading
                                                organizations use to select, train, mentor, and retain program managers.
                                                We recommended that the military services improve practices that do not
                                                align extensively with leading practices, incorporate lessons learned from
                                                the Army’s experience with the Civilian Acquisition Workforce Personnel
                                                Demonstration Project, and make greater use of existing financial awards
                                                for good performance. DOD officials agreed with the recommendations
                                                and have identified its plans to implement them.




                                                Page 143                                         GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 152 of 295

                           DOD Weapon Systems Acquisition




                           Action plan: partially met. DOD reported to Congress in August 2017
                           that the department was at risk of not being able to acquire and sustain
                           major weapon systems at sufficient levels due to increasing costs. To
                           counter this risk, DOD’s new position of Under Secretary of Defense for
                           Acquisition and Sustainment is to focus on major defense acquisition
                           program performance and on reducing costs to free up resources for
                           further investment. Although DOD has not yet identified a plan with
                           specific goals or performance measures, its Better Buying Power
                           initiatives address several steps DOD can take across its acquisition
                           portfolio to achieve better results. These initiatives include measures such
                           as setting and enforcing affordability constraints, instituting a long-term
                           investment plan for portfolios of weapon systems, implementing “should
                           cost” management to control contract costs, and eliminating redundancies
                           within portfolios. The initiatives also emphasize the need to adequately
                           grow and train the acquisition workforce.

                           Monitoring: partially met. In December 2008, GAO, DOD, and the
                           Office of Management and Budget agreed on a set of metrics to measure
                           DOD program cost growth over time. We have reported on those metrics
                           since 2011; however, DOD no longer agrees with their use. In July 2018,
                           GAO and DOD initiated discussions, which will continue in 2019, to
                           develop a new set of metrics. DOD is also generally required under
                           statute to submit selected acquisition reports to Congress that detail the
                           cost, schedule, and performance status of individual major defense
                           acquisition programs. DOD generally prepares these reports annually in
                           conjunction with submission of the President’s Budget. Further, from 2013
                           to 2016, DOD assessed and reported publicly on performance across its
                           full portfolio of programs. DOD has not issued the portfolio reports since
                           2016, relying instead on its selected acquisition reports to provide
                           information to Congress.

                           Demonstrated progress: partially met. In fiscal year 2017, we analyzed
                           the cost growth of weapon systems in development since 2009, when
                           DOD began implementing major acquisition reforms. We compared that
                           to cost growth over the 10-years prior to acquisition reform and reported a
                           75 percent reduction in cost growth that totaled $36 billion. Similarly, we
                           reported in April 2018 that DOD programs initiated since 2010 had better
                           cost performance between 2016 and 2017 than the rest of the portfolio—
                           an estimated $5.6 billion decrease versus a $60.3 billion increase. At the
                           same time, we reported that most DOD programs continue to not fully
                           implement knowledge-based acquisition practices, which increases the
                           risk of undesirable cost and schedule outcomes.


What Remains to Be Done    Over the years since we added this area to our High-Risk List, we have
                           made numerous recommendations related to this high-risk issue. As of
                           November 2018, 88 recommendations remain open, 43 of which we
                           made since the last high-risk update in February 2017. To improve its



                           Page 144                                         GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 153 of 295

                          DOD Weapon Systems Acquisition




                          performance in the above areas, DOD should implement our
                          recommendations on (1) knowledge-based acquisition practices, (2)
                          defined cost and schedule goals, and (3) more extensive alignment with
                          commercial practices on hiring and retaining quality program managers.
                          Further, DOD should address our related open priority recommendations,
                          which call for DOD to:

                      •   Prepare cost and funding summaries for each individual ship in the Ford-
                          class aircraft carrier program (CVN 78) within Selected Acquisition
                          Reports.
                      •   Track the costs to correct defects after ship delivery to help determine
                          cases in which warranties could contribute to improvements in the cost
                          and quality of Navy ships.
                      •   Revise the Navy’s ship delivery policy to clarify what types of deficiencies
                          need to be corrected, what capabilities must be achieved, and when. The
                          Navy should also clearly define what constitutes a complete ship and
                          when that status should be achieved.
                      •   Require the Missile Defense Agency to make its cost estimates more
                          comprehensive, to stabilize its element and program baselines by better
                          understanding requirements before setting a baseline, and—once a
                          baseline is set—to track revisions to enable meaningful comparisons
                          over time.
                      •   Establish a pilot program involving several current or new major defense
                          acquisition programs to test, on a broad scale, different streamlined
                          approaches for providing decision makers with only the most essential
                          information needed to make decisions at each milestone throughout the
                          acquisition process.
                      •   Implement leading practices for managing science and technology
                          programs by defining the appropriate mix of innovative, breakthrough
                          technologies and more moderate, incremental technology
                          enhancements; assessing whether that mix is achieved; using existing
                          flexibilities to more quickly initiate or discontinue projects in response to
                          the rapid pace of innovation; incorporating acquisition stakeholders into
                          technology development programs; and promoting advanced prototyping
                          of breakthrough technologies.

                          Weapon Systems Cybersecurity: DOD Just Beginning to Grapple with
Related GAO               Scale of Vulnerabilities. GAO-19-128. Washington, D.C.: October 9,
Products                  2018.

                          F-35 Joint Strike Fighter: Development Is Nearly Complete, but
                          Deficiencies Found in Testing Need to Be Resolved. GAO-18-321.
                          Washington, D.C.: June 13, 2018.

                          Navy Shipbuilding: Past Performance Provides Valuable Lessons for
                          Future Investments. GAO-18-238SP. Washington, D.C.: June 6, 2018.



                          Page 145                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 154 of 295

                   DOD Weapon Systems Acquisition




                   Missile Defense: The Warfighter and Decision Makers Would Benefit from
                   Better Communication about the System's Capabilities and Limitations.
                   GAO-18-324. Washington, D.C.: May 30, 2018.

                   Weapon Systems Annual Assessment: Knowledge Gaps Pose Risks to
                   Sustaining Recent Positive Trends. GAO-18-360SP. Washington, D.C.:
                   April 25, 2018.

                   Defense Acquisition Workforce: Opportunities Exist to Improve Practices
                   for Developing Program Managers. GAO-18-217. Washington, D.C.:
                   February 15, 2018.

                   Columbia Class Submarine: Immature Technologies Present Risks to
                   Achieving Cost, Schedule, and Performance Goals. GAO-18-158.
                   Washington, D.C.: December 21, 2017.

                   Global Positioning System: Better Planning and Coordination Needed to
                   Improve Prospects for Fielding Modernized Capabilities. GAO-18-74.
                   Washington, D.C.: December 12, 2017.

                   Defense Science and Technology: Adopting Best Practices Can Improve
                   Innovation Investments and Management. GAO-17-499. Washington,
                   D.C.: June 29, 2017.

                   Ford-Class Aircraft Carrier: Follow-On Ships Need More Frequent and
                   Accurate Cost Estimates to Avoid Pitfalls of Lead Ship. GAO-17-575.
                   Washington, D.C.: June 13, 2017.




                   Page 146                                       GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 155 of 295


DOD Financial Management
                                              DOD Financial Management




The Department of Defense (DOD) needs to assure that leaders across the department continue to improve
their efforts to address long-standing financial management problems.

                                                                                      Since our previous High-Risk
 Why Area Is High Risk
                                                                                      Report, progress has been made
 DOD’s financial management continues
                                                                                      to meet the criterion of leadership
 to face long-standing issues—including
 its decentralized environment; cultural                                              commitment and partially meet the
 resistance to change; lack of skilled                                                criterion for monitoring. The other
 financial management staff; ineffective                                              three criteria remain unchanged.
 processes, systems, and controls;
 incomplete corrective action plans; and
 the need for more effective monitoring                                                Leadership commitment: met. In
 and reporting.                                                                        2018, DOD leadership met the goal
 DOD financial management was first                                                    of undergoing the first agency-wide
 added to our High-Risk List in 1995.                                                  financial statement audit and
 DOD remains one of the few federal
                                                                                       established a process to remediate
 entities that cannot accurately account
 for and report on its spending or assets.                                             any audit findings—ultimately to
 DOD’s discretionary spending makes up                                                 improve the quality of financial
 about half of the federal government’s                                                information that is most valuable in
 discretionary spending, and its assets
 represent more than 70 percent of the
                                                                                       managing the department’s day-to-
 federal government’s physical assets.        day operations. The audit effort aligns with the department’s new national
 Sound financial management practices         defense strategy which includes a priority to reform the department’s
 and reliable, useful, and timely financial   business practices. DOD’s fiscal year 2018 financial statement audit
 and performance information would help       resulted in a disclaimer of opinion—the auditors were unable to express
 ensure DOD’s accountability over its
 extensive resources and more efficient
                                              an opinion due to insufficient evidence. That said, according to a DOD
 management of its assets and budgets.        official, audit remediation efforts have produced benefits in certain
 Contact Information                          inventory processes that have led to operational improvements. We
 For additional information about this        support DOD’s efforts to improve its financial management and will
 high-risk area, contact Asif Khan, (202)     continue to oversee and monitor the financial statement audit results and
 512-9869, khana@gao.gov.                     provide constructive input through recommendations related to
                                              remediation efforts.

                                              DOD leadership also demonstrated its commitment to make needed
                                              improvements by developing a database that tracks hundreds of findings
                                              and recommendations that came out of the audit. In addition, senior
                                              leadership has been meeting bimonthly with military services’ leadership
                                              for updates on the status of corrective action plans to address audit
                                              findings and recommendations, and the Under Secretary of Defense
                                              (Comptroller) has been meeting frequently with the Secretary of Defense
                                              to review the plans. As a result of these actions, this criterion has moved
                                              from partially met in 2017 to met in 2019.

                                              Capacity: partially met. According to DOD Office of Inspector General
                                              (OIG) ineffective information technology systems’ controls hinder DOD’s
                                              ability to produce accurate, timely, and reliable financial information.
                                              DOD’s auditors issued more than 1,100 systems-related findings and
                                              recommendations during the fiscal year 2018 financial statement audit



                                              Page 147                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 156 of 295

                   DOD Financial Management




                   and the DOD OIG has reported multiple material financial systems that do
                   not comply with federal systems requirements. These weaknesses pose a
                   significant risk to DOD operations and could, for example, result in
                   payments and collections being lost, stolen, or duplicated. They may also
                   open the department up to other cyber threats across different networks
                   and systems.

                   To conduct audits and support remediation of findings, DOD allocated the
                   resources to complete its fiscal year 2018 financial statement audit,
                   undergo a 2019 audit, and initiate related remediation efforts. These
                   audits are expected to help guide DOD’s overall efforts to improve its
                   financial information which is needed to support operational readiness.
                   For example, the Navy expanded its use of automatic data feeds to
                   prepare for the audit and improve its efficiency and operations. As a
                   result, the Navy has avoided $65 million of charges for service provider
                   support that manual data entry would have required.

                   Action plan: partially met. In the past several years, the Army, Navy,
                   and Air Force have all undergone numerous audits, and have developed
                   corrective action plans in varying detail to address some of their audit
                   findings. DOD developed a centralized database to summarize
                   information about the audit findings, recommendations, and related
                   corrective action plans. The Financial Improvement and Audit
                   Remediation (FIAR) directorate plans to use this information to describe
                   specific actions that DOD plans to take to address audit findings.

                   Audit remediation efforts have already provided some operational
                   benefits. For example, according to a DOD official, during an initial audit,
                   the Army found 39 Blackhawk helicopters that had not been recorded in
                   the property system. Similarly, the Air Force identified 478 buildings and
                   structures at 12 installations that were not in the real property systems.
                   These benefits demonstrate how the department is leveraging audit
                   findings to support the National Defense Strategy effort to reform
                   business practices for greater performance and affordability.

                   That said, hundreds of the same problems were identified again in the
                   fiscal year 2018 audits, and hundreds of the same recommendations
                   were re-issued. In addition, the military services have been addressing
                   deficiencies in how they remediate audit findings and recommendations.
                   However, the Army and Air Force continued to have deficiencies in how
                   they identify, track, and prioritize financial management-related findings
                   and recommendations, and develop and monitor the status of corrective
                   action plans.

                   Monitoring: partially met. DOD’s centralized database will be used to
                   capture, prioritize, and assign responsibility for auditor findings and the
                   related corrective action plans—used to measure progress towards
                   achieving a clean audit opinion. A clean or unmodified opinion is the



                   Page 148                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 157 of 295

                    DOD Financial Management




                    opinion expressed by the auditor when the auditor concludes that the
                    financial statements are presented fairly, in all material respects, in
                    accordance with the applicable financial reporting framework. DOD
                    expects the database to improve its oversight and monitoring of pervasive
                    deficiencies as well as their related remediation efforts. However,
                    because the database is still being populated with findings and
                    recommendations, it is too early to assess whether DOD will be able to
                    successfully prioritize the findings and related corrective action plans, and
                    report information to stakeholders.

                    In addition, DOD leadership has held frequent meetings to discuss the
                    status of corrective action plans. DOD also established councils in certain
                    areas (e.g., financial reporting) to review the status of audit remediation
                    activities and challenges. The DOD OIG reported that corrective action
                    plans have not been developed for all long-standing material
                    weaknesses. Without such plans to monitor and measure progress, these
                    long-standing material weaknesses may continue to affect DOD’s ability
                    to improve its financial management and get to a clean audit opinion.

                    Demonstrated progress: not met. The DOD OIG’s disclaimer of opinion
                    on DOD’s fiscal year 2018 financial statement was partially based on the
                    disclaimers of opinion for the Army, Navy, Air Force, U.S. Marine Corps,
                    Defense Health Program, Defense Logistics Agency, U.S. Transportation
                    Command, and U.S. Special Operations Command. The DOD OIG also
                    reported 20 material weaknesses in internal control across the
                    department, contributing to its disclaimer of opinion. Some of these—such
                    as an inability to account for its property and equipment—are examples of
                    long-standing weaknesses that DOD has been unable to address.

                    In addition, the DOD OIG reported on several findings and
                    recommendations regarding inventory and related property that could
                    have operational impacts for DOD. For example, the auditor found:

                •   107 rotor blades for Blackhawk helicopters that could not be used but
                    remained on the inventory records,
                •   24 Gyro Electronics for military aircraft that should not be used but
                    remained in the inventory records,
                •   20 fuel injector assemblies for Blackhawk helicopters did not have
                    supporting documentation to demonstrate which military service owned
                    them.
                    The results of prior audits and examinations further show the extent and
                    complexity of improvements needed to provide reliable information for
                    financial reporting and operational readiness. For example, DOD has
                    multiple material financial management systems that do not comply with
                    federal systems requirements. Further complicating this issue, DOD lacks
                    internal controls over many of its financial systems which hinders its




                    Page 149                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 158 of 295

                            DOD Financial Management




                            ability to generate accurate, reliable, and timely financial and performance
                            information.

                            However, DOD has seen some early signs of progress. For example, in
                            preparing for and undergoing its first financial statement audit, Navy’s
                            Commander, U.S. Pacific Fleet, strengthened internal controls to improve
                            its operations. The initiative strengthened internal controls that resulted in
                            freeing up purchasing power to fund $4.4 million in ship repair costs.

                            Further, DOD reports that Army successfully implemented a materiality-
                            based physical inventory best practice to Army depot asset counts. This
                            process improvement ensures a more accurate inventory count and Army
                            avoids approximately $10 million of future cost annually.


What Remains to Be Done     Over the years, since we added this area to our High-Risk List, we have
                            made numerous recommendations related to this issue, 9 of which were
                            made since the last high-risk update in February 2017. As of December
                            2018, 53 recommendations are open. To address its complex array of
                            financial management challenges, DOD needs to take action in all areas
                            of concern, such as:

                        •   DOD should continue to develop and deploy enterprise resource planning
                            systems with appropriate functionality as a critical component of DOD’s
                            financial improvement. In addition, DOD should make changes to the
                            remaining legacy systems to satisfy audit requirements and improve data
                            used for day-to-day decision making.
                        •   DOD needs to continue building a workforce with the level of training and
                            experience needed to support and sustain sound financial management.
                        •   Army and Air Force should continue to follow the steps in OMB’s
                            guidance for addressing financial management related findings and
                            recommendations reported by external auditors, including steps to
                            identify, prioritize, and track them; develop effective action plans to
                            remediate them; and monitor the implementation status of the plans.
                        •   DOD leadership needs to work on its centralized monitoring and reporting
                            process by populating the database with all of the open financial
                            management related findings and recommendations as well as their
                            associated corrective action plans, and to prioritize them and track their
                            completion.
                        •   DOD will also need to continue to ensure that it has corrective action
                            plans to address all of its material weaknesses.

                            Foreign Military Sales: Financial Oversight of the Use of Overhead Funds
Related GAO                 Needs Strengthening. GAO-18-553. Washington, D.C.: July 30, 2018.
Products


                            Page 150                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 159 of 295

                   DOD Financial Management




                   DOD Financial Management: The Navy Needs to Improve Internal
                   Control over Its Buildings. GAO-18-289. Washington, D.C.: May 10, 2018.

                   DOD Financial Management: Additional Actions Needed to Complete the
                   Army’s Analyses of Unsupported Accounting Entries for Its General Fund.
                   GAO-18-27. Washington, D.C.: October 20, 2017.

                   DOD Financial Management: Significant Efforts Still Needed for
                   Remediating Audit Readiness Deficiencies. GAO-17-85. Washington,
                   D.C.: February 9, 2017.




                   Page 151                                      GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 160 of 295


DOD Business Systems Modernization
                                               DOD Business Systems Modernization




The Department of Defense (DOD) needs to improve management of its business system acquisitions,
improve management of its portfolio of business system investments, and leverage its federated business
enterprise architecture to identify and address potential duplication and overlap across systems.
                                                                                           Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                           DOD has made improvements in
 DOD spends billions of dollars each year
 to acquire modernized systems,
                                                                                           this high-risk area by moving from
 including ones that address key areas                                                     a not met rating on the action plan
 such as personnel, financial                                                              criterion to a partially met rating.
 management, health care, and logistics.                                                   The department accomplished this
 While DOD’s capacity for modernizing its
 business systems has improved over
                                                                                           by developing a plan for making
 time, significant challenges remain. We                                                   improvements to its business
 first added this area to our High-Risk List                                               enterprise architecture. However,
 in 1995.                                                                                  DOD lacks a plan to address both
 This high-risk area includes three critical                                               the business system acquisition
 challenges facing DOD: (1) improving
 business system acquisition
                                                                                           management and investment
 management, (2) improving business                                                        management process segments of
 system investment management, and (3)                                                     this high-risk area.
 leveraging DOD’s federated business
 enterprise architecture.
                                                                                    Our assessment of the leadership,
 Improving business system acquisition
 management would contribute to better
                                               capacity, monitoring, and demonstrated progress criteria remains partially
 cost, schedule, and performance               met.
 outcomes for DOD systems. Improving
 business system investment
 management would allow DOD to more            DOD’s Business System Acquisition
 effectively and efficiently manage its
 portfolios of business system                 Management
 investments. Enhanced use of its
 federated business enterprise
                                                                                    Ratings for this segment of the high-risk
 architecture would help DOD identify and
 address potential duplication and overlap                                          area remain unchanged since our
 across its business systems                                                        previous High-Risk Report in 2017, with
 environment.                                                                       DOD partially meeting three criteria
 Contact Information                                                                elements and not meeting the remaining
 For additional information about this                                              two.
 high-risk area, contact Carol C. Harris at
 (202) 512-4456 or harriscc@gao.gov.
                                                                                    Leadership commitment: partially met.
                                                                                    Since our 2017 High-Risk Report, DOD
                                                                                    has developed updated policy and
                                                                                    guidance for managing business system
                                                                                    investments that reflects changes called
                                                                                    for by the National Defense Authorization
                                               Act for Fiscal Year 2016.

                                               In addition, DOD’s April 2018 National Defense Business Operations Plan
                                               included a commitment that it would establish quantifiable measures for
                                               improvements to the business system environment by the end of fiscal
                                               year 2018, but DOD did not demonstrate that it established such metrics
                                               as planned. DOD has also faced frequent turnover in leadership positions
                                               associated with managing its business system investments and has not



                                               Page 152                                              GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 161 of 295

                   DOD Business Systems Modernization




                   yet demonstrated how it intends to implement legislative provisions
                   designating the chief management officer (CMO) as the chief information
                   officer (CIO) for all DOD business systems. Regarding the legislative
                   provisions, in November 2018, the acting CMO stated that she has a
                   collaborative relationship with the DOD CIO and they are working to
                   define their respective responsibilities.

                   Capacity: not met. The Office of the CMO, which establishes policy and
                   guidance for business system investments and oversees a subset of
                   business system investments, has not demonstrated that it has
                   conducted a human capital analysis, as we recommended in May 2013.
                   In addition, the Office of the CMO does not have a plan to analyze and
                   address skill gaps, thus limiting its capacity to lead improvement
                   initiatives in these areas.

                   In August 2018, we reported that the DOD CIO had only partially
                   addressed roles and responsibilities associated with its information
                   technology (IT) workforce, such as (1) annually assessing the extent to
                   which DOD personnel meet IT management knowledge and skill
                   requirements, and (2) developing strategies for hiring and training to
                   rectify any knowledge and skill deficiencies.

                   Action plan: not met. DOD continues to lack a plan that includes specific
                   actions and associated milestones to address what remains to be done
                   for this segment of the high-risk area. As a result, DOD does not have a
                   common baseline to document DOD-wide commitments and their
                   associated timeframes.

                   Monitoring: partially met. DOD has begun to leverage the federal IT
                   Dashboard to document progress in improving its business system
                   acquisition outcomes. However, without an approved action plan for
                   addressing gaps described in this segment of the high-risk area, DOD
                   lacks the means to monitor broader progress in making improvements to
                   its business system acquisition management efforts.

                   Demonstrated progress: partially met. Since our 2017 High-Risk
                   Report, DOD has had mixed success in delivering business system
                   investments that meet cost, schedule, and performance commitments.
                   For example, we reported in May 2018 that the Global Combat Support
                   System–Army met all six of its performance targets but was delayed by
                   10 months. We also reported that the Defense Enterprise Accounting and
                   Management System Increment 1 met three out of four performance
                   targets but increased in cost by 60 percent.

                   In addition, DOD has made progress in addressing certain of our
                   recommendations associated with making improvements in this area. For
                   example, since February 2017, DOD has implemented recommendations
                   aimed at addressing best practices in risk management, project



                   Page 153                                        GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 162 of 295

                            DOD Business Systems Modernization




                            monitoring, and IT acquisition for a subset of its business system
                            investments. DOD has also made progress in addressing
                            recommendations associated with implementing incremental
                            development.

                            However, DOD still needs to address our long-standing recommendations
                            associated with the establishment of timelines and issue monitoring that
                            impact efficient and effective use of other specific systems, and another
                            recommendation aimed at making further improvements associated with
                            its use of incremental development.


What Remains to Be Done     DOD needs to take various steps, including:

                        •   developing an action plan for addressing this high-risk area;
                        •   following through with its commitment to develop measures to
                            demonstrate improvements in its business systems environment;
                        •   demonstrating improved success in meeting business system cost,
                            schedule, and performance expectations; and
                        •   addressing our various open recommendations associated with this high-
                            risk area, including recommendations aimed at improving human capital
                            management, CIO oversight of IT, incremental development, and
                            recommendations associated with specific business systems.

                                                                 Ratings for this segment remain
DOD’s Business                                                   unchanged since our 2017 High-Risk
System Investment                                                Report, with DOD partially meeting three
                                                                 criteria and not meeting the remaining two.
Management Process
                                                                 Leadership commitment: partially met.
                                                                 DOD has made progress complying with
                                                                 legislative provisions for managing
                                                                 business system investments in the
                                                                 National Defense Authorization Act for
                                                                 Fiscal Year 2016, but more remains to be
                                                                 done.

                            In addition, DOD has faced frequent turnover in leadership positions
                            associated with managing its business system investments, and it has not
                            yet demonstrated how it intends to implement legislative provisions
                            designating the CMO as the CIO for all DOD business systems.

                            Capacity: partially met. DOD has established an investment review
                            board and guidance for overseeing its largest business system
                            investments. However, as we reported in April 2018, required guidance
                            has yet to be developed at all levels throughout the agency. In addition,



                            Page 154                                              GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 163 of 295

                            DOD Business Systems Modernization




                            the Office of the CMO has not demonstrated that it has conducted a
                            human capital analysis as we recommended in May 2013, and does not
                            have a plan to analyze and address skill gaps.

                            Action plan: not met. DOD continues to lack a plan with specific actions
                            and associated milestones to address what remains to be done for this
                            segment of the high-risk area. As a result, DOD does not have a common
                            baseline to document DOD-wide commitments and their associated
                            timeframes.

                            Monitoring: not met. Without an approved action plan for addressing
                            this segment of the high-risk area, DOD lacks a means to monitor
                            progress in making improvements to its business system investment
                            management process.

                            Demonstrated progress: partially met. Since our 2017 High-Risk
                            Report, DOD has taken steps to improve its business system investment
                            management process by addressing some associated recommendations.
                            For example, DOD has defined criteria for reviewing defense business
                            systems at an appropriate level based on factors such as cost and risk, in
                            support of the business system certification and approval process.
                            However, DOD needs to show continued progress in addressing our
                            remaining associated recommendations, such as developing improved
                            investment management guidance and functional strategies, including
                            measurable targets over the next 3 to 5 years.


What Remains to Be Done     DOD should implement our recommendations on improving its business
                            system investment management efforts, including:

                        •   taking a strategic approach to human capital management for the Office
                            of the CMO,
                        •   improving investment management policy and guidance at all levels of
                            the organization, and
                        •   ensuring that functional strategies include all of the critical elements
                            identified in DOD investment management guidance.

                                                            Ratings for this segment have improved for
DOD’s Federated                                             two of the five high-risk criteria elements
Business Enterprise                                         since our 2017 High-Risk Report.
Architecture                                                Leadership commitment: partially met.
                                                            Since our 2017 High-Risk Report, DOD’s
                                                            assistant deputy CMO approved an
                                                            improvement plan for DOD’s business
                                                            enterprise architecture (i.e., description of
                                                            DOD’s current and future business


                            Page 155                                             GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 164 of 295

                           DOD Business Systems Modernization




                           environment and plans for transitioning to the future environment).This
                           plan is intended to improve DOD’s ability to achieve architecture-related
                           outcomes, including identifying and reusing existing systems across the
                           department. The plan demonstrates that DOD leadership is committed to
                           making needed improvements. However, DOD has faced frequent
                           turnover in leadership positions associated with managing its business
                           system investments, and has not yet demonstrated how it will implement
                           legislative provisions designating the CMO as the CIO for all DOD
                           business systems.

                           Capacity: met. As reported in our 2017 High-Risk Report, DOD has met
                           the criterion for capacity. In particular, it has established tools and
                           processes that are intended to improve its efforts to identify potentially
                           duplicative systems.

                           Action plan: partially met. DOD has developed a project plan for how it
                           will make improvements to its business enterprise architecture. However,
                           it has not revised its plan to reflect updated milestones.

                           Monitoring: partially met. DOD has developed a plan for making
                           needed improvements to its business enterprise architecture and receives
                           monthly contractor status reports. However, monthly reports do not
                           discuss progress relative to the plan and the plan has not been revised to
                           reflect updated milestones.

                           Demonstrated progress: partially met. DOD has established the
                           capacity to identify potentially duplicative investments and has developed
                           a plan to further improve its capacity. DOD has also provided examples of
                           benefits attributed, at least in part, to its business enterprise architecture.
                           Nevertheless, DOD has not yet demonstrated that it is actively and
                           consistently using assessments of potential duplication and overlap to
                           eliminate duplicative systems. DOD’s business architecture improvement
                           plan acknowledges this gap and identifies steps it intends to take to
                           improve its ability to use the business enterprise architecture to achieve
                           its intended goals.


What Remains to be Done    Over the years since we added this area to our High-Risk List, we have
                           made numerous recommendations related to this high-risk issue, 10 of
                           which were made since the last high-risk update in February 2017. As of
                           December 2018, 27 recommendations are open. DOD needs to continue
                           to execute its plan for making needed improvements to its business
                           enterprise architecture and demonstrate that it is actively and consistently
                           using assessments of potential duplication and overlap to identify and
                           eliminate duplicative systems.




                           Page 156                                           GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 165 of 295

                         DOD Business Systems Modernization




                         Federal Chief Information Officers: Critical Actions Needed to Address
Related GAO              Shortcomings and Challenges in Implementing Responsibilities.
Products                 GAO-18-93. Washington, D.C.: August 2, 2018.

                         Defense Management: DOD Senior Leadership Has Not Fully
                         Implemented Statutory Requirements to Promote Department-Wide
                         Collaboration. GAO-18-513. Washington, D.C.: June 25, 2018.

                         DOD Major Automated Information Systems: Adherence to Best Practices
                         Is Needed to Better Manage and Oversee Business Programs.
                         GAO-18-326. Washington, D.C.: May 24, 2018.

                         Defense Business Systems: DOD Needs to Continue Improving
                         Guidance and Plans for Effectively Managing Investments. GAO-18-130.
                         Washington, D.C.: April 16, 2018.

                         DOD Major Automated Information Systems: Improvements Can Be
                         Made in Applying Leading Practices for Managing Risk and Testing.
                         GAO-17-322. Washington, D.C.: March 30, 2017.




                         Page 157                                        GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 166 of 295


DOD Support Infrastructure Management
                                                 DOD Support Infrastructure Management




The Department of Defense (DOD) needs to better align its infrastructure capacity with its force structure
needs and achieve efficiencies by reducing both excess infrastructure and base support costs, and maximizing
the use of its underutilized facilities.

 Why Area Is High Risk                                                                    Since our 2017 High-Risk Report,
 DOD manages a portfolio of real
                                                                                          DOD has made progress in two
 property assets that, as of fiscal year                                                  areas: meeting the criteria of
 2017, reportedly included about 586,000                                                  leadership commitment and action
 facilities—including barracks,                                                           plan. Our assessment of the other
 maintenance depots, commissaries, and
 office buildings. The combined
                                                                                          three criteria remains unchanged.
 replacement value of this portfolio is
 almost $1.2 trillion and includes about 27                                               Leadership commitment: met.
 million acres of land at nearly 4,800 sites                                              DOD has demonstrated leadership
 worldwide. This infrastructure is critical to
 maintaining military readiness, and the                                                  commitment by (1) agreeing to
 cost to build and maintain it represents a                                               improve certain cost estimating
 significant financial commitment.                                                        processes in future Base
 Since designating this area as high-risk                                                 Realignment and Closure (BRAC)
 in 1997, we have reported on various                                                     rounds by implementing, for
 long-term challenges DOD faces in
 managing its infrastructure. Specifically,                                               example, our recommendation to
 DOD has experienced obstacles                                                            better forecast initial BRAC costs
 reducing excess infrastructure, more            for military construction; (2) committing to improve its excess capacity
 efficiently using underutilized facilities,     estimating method by implementing, for example, our recommendation to
 and reducing base support costs.
                                                 use reasonable assumptions in estimating excess capacity; (3) pursuing
 DOD has used the BRAC process
 primarily to reduce excess infrastructure,      an effort to relocate from costly commercial leased space to nearby
 readjust bases to accommodate changes           installations when possible; and (4) highlighting its need to dispose of
 in the size and structure of DOD’s forces,      unneeded infrastructure by requesting and completing BRAC rounds. As
 and produce cost savings. Since 1988,           a result, the rating for the leadership commitment criteria for this high-risk
 Congress has authorized five BRAC
 rounds, most recently in 2005. Based on         area has improved from partially met in 2017 to met.
 our analysis of the 2005 BRAC round,
 we found that opportunities exist for           Between 2013 and 2017, DOD requested BRAC rounds to address
 DOD and the Congress to improve future          excess capacity, which Congress did not authorize. DOD did not request
 BRAC rounds.
                                                 a BRAC round in 2018. However, in the John S. McCain National
 Contact Information
                                                 Defense Authorization Act for Fiscal Year 2019, Congress provided DOD
 For additional information about this
 high-risk area, contact Brian J. Lepore at
                                                 with additional authority to realign or close certain military installations if
 202-512-4523 or leporeb@gao.gov.                the governor of the relevant state or entity (including the District of
                                                 Columbia, Puerto Rico, and Guam) recommends that the Secretary carry
                                                 out the military installation’s realignment or closure. This authority
                                                 includes several requirements, including statements of support for the
                                                 realignment or closure from the local government, a plan for reuse, and a
                                                 cost cap of $2.0 billion. DOD also has authority to close or realign
                                                 installations under other circumstances, subject to certain civilian
                                                 personnel thresholds and other statutory requirements. It will be important
                                                 for DOD and Congress to work together to determine infrastructure needs
                                                 in light of any force structure changes and to take action to dispose of
                                                 excess infrastructure, as appropriate.




                                                 Page 158                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 167 of 295

                   DOD Support Infrastructure Management




                   DOD officials have also stated that they intend to address key
                   recommendations we have made by, for example, (1) better forecasting
                   the initial BRAC costs for military construction, information technology,
                   and relocating military personnel and equipment; (2) better aligning
                   infrastructure to DOD force structure needs by, for example, improving
                   the accuracy and sufficiency of its excess capacity estimates; and (3)
                   pursuing an effort to consolidate and standardize leases, which includes
                   analyzing whether it is feasible to relocate functions from commercial
                   leased space to existing space on an installation, thereby reducing leases
                   and better utilizing excess space.

                   As the responsibilities of the Assistant Secretary of Defense for Energy,
                   Installations, and Environment are transferred to the recently established
                   Assistant Secretary of Defense for Sustainment, it will be important for
                   DOD to maintain its leadership commitment to aligning support
                   infrastructure with the needs of its forces and achieving efficiencies.

                   Capacity: partially met. In 2017, we reported that DOD had
                   demonstrated its capacity to align infrastructure with DOD force structure
                   needs by disposing of excess infrastructure during past BRAC rounds
                   and by consolidating some installation services at joint bases, among
                   other efforts. However, we also reported that DOD needed to improve the
                   accuracy of its real property data, including data on the utilization rates of
                   its facilities.

                   In November 2018, we reported that DOD’s Real Property Assets
                   Database contained inaccurate data and lacked completeness, although
                   certain data that we reviewed had improved in accuracy. We found that
                   the percentage of DOD facilities with missing utilization data improved in
                   fiscal year 2016 (14.4 percent) compared to fiscal year 2014 (23.3
                   percent). However, DOD continues to be missing utilization data for about
                   93,600 facilities. To address incomplete and inaccurate data in DOD’s
                   database, we recommended that the department fully monitor its data
                   recording processes, develop and implement corrective actions for
                   identified data discrepancies, and develop a strategy to address risk
                   associated with data quality. DOD generally concurred with these
                   recommendations and identified a series of steps the department would
                   take to implement them.

                   Action plan: met. We reported in 2017 that DOD had developed plans,
                   such as its Real Property Efficiency Plan, to better identify excess
                   infrastructure and thus be positioned to dispose of it. This plan includes
                   DOD’s goals for reducing the footprint of its real property inventory and
                   metrics to gauge progress. The plan is scheduled to be implemented by
                   the end of 2020. However, in 2018, the reduction numbers targeted for
                   DOD under the Office of Management and Budget’s Reduce the Footprint
                   Strategy could not be calculated because, according to Performance.gov
                   (which tracks the goals and objectives of the President’s Management



                   Page 159                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 168 of 295

                   DOD Support Infrastructure Management




                   Agenda), the data that DOD submitted was not of sufficient accuracy to
                   support the calculation of its Reduce the Footprint portfolio relative to its
                   baseline.

                   In October 2018, we reported that DOD had begun using
                   intergovernmental support agreements between military installations and
                   local governments to obtain installation services, such as waste removal,
                   grounds maintenance, and stray animal control. In our 2018 analysis of a
                   sample of these agreements, we found that DOD was achieving cost
                   savings and cost avoidances. DOD agreed to monitor whether
                   installations are evaluating opportunities to use these agreements, stating
                   that the military services will update their policies and procedures to
                   include a process for conducting such monitoring.

                   In June 2017, DOD also directed the joint bases to stop using the higher
                   cost joint base common standards for installation services and instead
                   use the standards of the military service in charge of providing services at
                   any given joint base. In March 2009, we had reported that joint base costs
                   were likely to increase because the services had not routinely funded
                   installation support at amounts needed to meet joint base common
                   standards. Since DOD directed the joint bases to stop using common
                   standards, these expected increased costs are less likely to occur. As a
                   result these actions, the rating for the action plan criteria for this high-risk
                   area has improved from partially met in 2017 to met.

                   Monitoring: partially met. We reported in 2017 that DOD had committed
                   to improve its monitoring of any future BRAC rounds and had
                   demonstrated some ability to monitor its efforts to achieve reductions and
                   efficiencies in infrastructure. In May 2018, we reported that DOD needed
                   to improve the accuracy of its excess capacity estimates. In response, the
                   department agreed to update the baseline used for such estimates;
                   clearly lay out any assumptions used and their rationale; and update
                   guidance, definitions, and implementing instructions and apply them in a
                   manner that ensures consistency, but with necessary flexibility.

                   We also reported in November 2018 that DOD still does not have fully
                   reliable data in its Real Property Assets Database to effectively monitor
                   its property needed for informed management decision-making. For
                   example, we found that over 22 percent of DOD’s facilities (about
                   125,000 facilities) did not have a physical inspection date in the last 5
                   years, as required for properties not designated as historic.

                   Additionally, DOD has not yet committed to implementing some related
                   prior recommendations for any future BRAC rounds. For example, DOD
                   has not agreed to limit the practice of bundling multiple stand-alone
                   realignments or closures into single BRAC recommendations. We
                   reported in 2013 that such bundling did not itemize the costs and savings
                   associated with each separate major action within the bundle, and thus



                   Page 160                                            GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 169 of 295

                            DOD Support Infrastructure Management




                            limited the visibility into the estimated costs and savings for individual
                            closures and realignments.

                            Demonstrated progress: partially met. DOD has demonstrated some
                            progress in aligning its infrastructure to its force structure needs by
                            reducing excess infrastructure through five BRAC rounds between 1988
                            and 2005, and by disposing of and demolishing excess facilities. DOD
                            has also begun taking other actions that could demonstrate progress in
                            more efficiently using underutilized facilities and reducing base support
                            costs. For example, as of March 2017, DOD and the General Services
                            Administration had begun sharing information about the potential use of
                            available space on DOD installations by other federal agencies.
                            Additionally, in December 2017, a DOD official told us that the
                            department had begun reviewing opportunities to relocate DOD
                            organizations currently in commercial leased space to nearby installations
                            with available space, thereby ending lease payments by the tenant
                            organizations. Finally, DOD has started to reduce some installation
                            support costs by using intergovernmental support agreements to obtain
                            installation services from local governments at lower costs.

                            However, DOD’s ability to demonstrate further progress continues to be
                            challenged by unreliable real property data, as we reported in November
                            2018. For example, as of fiscal year 2016, nearly half of the facilities that
                            have been identified as excess in DOD’s Real Property Assets Database
                            do not have a date for when that determination was made, and thus their
                            status cannot be verified as accurate.

                            Additionally, we found facilities that existed but were not recorded in the
                            military services’ data systems, as well as disposed facilities that no
                            longer existed but were still reflected as active in the database. DOD has
                            also not committed to setting targets for eliminating excess capacity in
                            any future BRAC rounds, which would help DOD measure its reduction of
                            excess infrastructure. As DOD examines and adjusts its force structure, it
                            is important that DOD also assess how its infrastructure capacity aligns
                            with its infrastructure needs, and work with Congress, as needed, to
                            reduce any excess infrastructure.


What Remains to Be Done     Over the years since we added this area to the High-Risk List, we have
                            made numerous recommendations related to this high-risk issue, 17 of
                            which were made since the last high-risk update in February 2017. As of
                            December 2018, 23 recommendations are open.

                            DOD needs to:

                        •   fully identify the cost requirements for military construction, information
                            technology, relocating personnel and equipment, and alternatively
                            financed projects for any future BRAC round;



                            Page 161                                           GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 170 of 295

                               DOD Support Infrastructure Management




                           •   limit the practice of bundling multiple stand-alone BRAC realignments or
                               closures into single recommendations;
                           •   establish targets for eliminating excess capacity for any future BRAC;
                           •   improve the accuracy of its excess capacity estimates by reliably
                               updating the baseline for estimating excess infrastructure capacity, using
                               reasonable assumptions in estimating excess capacity, and developing
                               guidance to improve its analysis and ensure consistency;
                           •   implement processes for monitoring the benefits from intergovernmental
                               support agreements and whether installations are evaluating
                               opportunities to use those agreements; and
                           •   improve the accuracy and completeness of its real property data by fully
                               monitoring its processes for recording all required real property
                               information, developing and implementing corrective actions for identified
                               data discrepancies, and developing a strategy to address risks
                               associated with data quality and information accessibility.
                               DOD should continue to assess its infrastructure needs in light of ongoing
                               changes in DOD force structure (including military service personnel
                               numbers) and work with Congress, as needed, to reduce any excess
                               infrastructure.

Congressional Actions Needed   If Congress were to authorize additional BRAC rounds, we have
                               suggested that it consider amending BRAC legislation to require the
                               Secretary of Defense to formally establish specific goals for a BRAC
                               process. Congress may also want to consider requiring DOD to
                               implement all our applicable recommendations related to BRAC.

                               We have also suggested that Congress consider directing DOD to
                               evaluate the purpose of the joint basing program to help ensure it
                               achieves its goals and leverages additional opportunities to reduce
                               duplication of effort.


                               Defense Real Property: DOD Needs to Take Additional Actions to
Related GAO                    Improve Management of Its Inventory Data. GAO-19-73. Washington,
Products                       D.C.: November 13, 2018.

                               DOD Installation Services: Use of Intergovernmental Support Agreements
                               Has Had Benefits, but Additional Information Would Inform Expansion.
                               GAO-19-4. Washington, D.C.: October 23, 2018.

                               Defense Infrastructure: DOD Needs to Improve the Accuracy of Its
                               Excess Capacity Estimates. GAO-18-230. Washington, D.C.: May 24,
                               2018.

                               Military Bases: Opportunities Exist to Improve Future Base Realignment
                               and Closure Rounds. GAO-13-149. Washington, D.C.: March 7, 2013.



                               Page 162                                        GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 171 of 295


DOD Approach to Business Transformation
                                              DOD Approach to Business Transformation




The Department of Defense (DOD) should accurately track efficiencies gained and costs reduced as it
transforms its business functions through a transition to shared services and other efficiency initiatives.

 Why Area Is High Risk                                                                  Since our 2017 High-Risk Report,
 DOD spends billions of dollars each year
                                                                                        DOD has met the action plan
 to maintain key business operations                                                    criteria. Ratings for the leadership
 intended to support the warfighter,                                                    commitment, monitoring, and
 including systems and processes related                                                demonstrated progress criteria
 to the management of contracts,
 finances, the supply chain, support
                                                                                        are unchanged at partially met,
 infrastructure, and weapon systems                                                     and the rating for capacity
 acquisition. Weaknesses in these areas                                                 declined to partially met.
 adversely affect DOD’s efficiency and
 effectiveness, and render its operations
 vulnerable to waste, fraud, and abuse.                                                 Leadership commitment:
 DOD’s approach to transforming these                                                   partially met. In February 2017,
 business operations is linked to DOD’s                                                 the Secretary of Defense
 ability to perform its overall mission,                                                announced that DOD would
 directly affecting the readiness and
 capabilities of U.S. military forces.                                                  undertake an effort to identify
 We added DOD’s overall approach to                                                     business services and tasks that
 managing business transformation as a                                                  no longer merit individual military
 high-risk area in 2005 because DOD had                                                 department approaches. In
 not taken the necessary steps to achieve     January 2018, DOD issued its National Defense Strategy, which included
 and sustain business reform on a broad,
 strategic, department-wide, and              reforming the department’s business practices for greater performance
 integrated basis. Further, DOD’s             and affordability. DOD has taken steps to achieve efficiencies in its
 historical approach to business              business services and to implement certain statutory requirements in the
 transformation has not proven effective      National Defense Authorization Acts (NDAA) for Fiscal Years 2017
 in achieving meaningful and sustainable
 progress in a timely manner. Also, DOD       through 2019. However, as we discuss in more detail below, the structure
 did not have an integrated plan for          and processes and the involvement of a key leader on DOD’s Reform
 business transformation with specific        Management Group (RMG) have changed and remain unclear.
 goals, measures, and accountability          Additionally, with the resignation of the Chief Management Officer (CMO),
 mechanisms to monitor progress and
 achieve improvements.                        the Deputy Chief Management Officer (DCMO) assumed the role of the
 Contact Information                          Acting CMO in December 2018. Given the importance of the CMO to
 For additional information about this        achieving business reform, these developments raise concerns about the
 high-risk area, contact Elizabeth Field at   extent to which the department will be successful in its approach to
 202-512-2775 or fielde1@gao.gov.             business transformation.

                                              Congress included a provision in the National Defense Authorization Act
                                              for Fiscal Year 2018 to create a CMO position that is distinct from the
                                              Deputy Secretary of Defense, eliminated the position of DCMO and
                                              provides a number of key responsibilities set forth in section 132a of title
                                              10 of the U.S. Code. In February 2018, the Secretary of Defense
                                              implemented the statutory provision to establish the CMO position and
                                              disestablished the position of DCMO. Among other responsibilities, the
                                              CMO is responsible for (1) managing DOD’s enterprise business
                                              operations and shared services and (2) directing the secretaries of the
                                              military departments, and the defense agencies and field activities



                                              Page 163                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 172 of 295

                   DOD Approach to Business Transformation




                   (DAFAs) that provide shared business services for the department or with
                   regard to other matters for which the CMO is responsible.

                   In February 2017, the Secretary of Defense also issued a memorandum
                   tasking the Deputy Secretary of Defense with leading an effort to identify
                   business services and tasks that no longer merit individual military
                   department approaches. In May 2018, DOD issued its National Defense
                   Business Operations Plan, outlining the department's strategic goals and
                   objectives for improving performance and reforming business operations.

                   These actions demonstrate a leadership commitment to business
                   transformation. However, it will be important for the department to sustain
                   its focus on this effort at the highest levels. In April 2005, we testified on
                   the importance of a full-time leadership position at the right level
                   dedicated to the planning, integration, and execution of business
                   transformation efforts. The longer this critical position is filled by someone
                   in an acting capacity, the greater the risk that DOD’s transformation
                   efforts could be impacted.

                   Capacity: partially met. We have downgraded the capacity criterion from
                   met in 2017 to partially met in 2019. In 2017, we reported that the DCMO
                   had taken several steps to improve its capacity to monitor DOD’s
                   business transformation efforts, including conducting a business process
                   and systems review. However, with the planned establishment of the
                   CMO position in February 2018, we reported that it would be critical that
                   the Office of the CMO (OCMO) have the personnel and other resources
                   needed to fulfill its significant responsibilities. While DOD has since
                   established the OCMO and taken some steps to build its capacity, such
                   as hiring a new Chief Data Officer and establishing plans to restructure
                   the OCMO around its enhanced responsibilities, the OCMO may not yet
                   have the capacity to perform certain key functions. For example, section
                   921 of the John S. McCain NDAA for Fiscal Year 2019 requires the CMO
                   to review the budgets of certain defense agencies and field activities,
                   beginning in fiscal year 2020. OCMO officials told us they are working to
                   develop a process for this review and to determine which DAFAs would
                   be subject to the review. Until the OCMO has developed the process and
                   determined how many DAFA budgets the review will include, it will not
                   know what, if any, resource implications this requirement has for the
                   office.

                   Data show that DOD’s budget request for OCMO has declined from fiscal
                   year 2017 to fiscal year 2019. At the same time, the CMO’s authorities
                   and responsibilities have expanded. For example, the NDAA for Fiscal
                   Year 2018 assigns the CMO the responsibility to serve as DOD’s Chief
                   Information Officer for defense business systems. According to OCMO
                   officials, DOD is still determining which responsibilities, if any, will transfer
                   from the CIO to the CMO and what the resource implications of that




                   Page 164                                             GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 173 of 295

                   DOD Approach to Business Transformation




                   transfer will be. Moving forward, we will closely monitor the OCMO’s
                   ability to assume these and other responsibilities.

                   Additionally, DOD established nine reform teams, led by senior-level
                   functional officials throughout the department who are charged with
                   identifying and implementing initiatives to consolidate the department’s
                   business operations. Our recent work indicates that some reform teams
                   have encountered challenges that could impede their progress. For
                   example, as we reported in January 2019, the OCMO did not request
                   funding for reform team initiatives, and reform teams reported that they
                   lack funding needed to implement some of their initiatives. OCMO officials
                   told us that the teams submitted nine requests for funding in fiscal year
                   2018, but OCMO did not have funding to support four of these requests
                   as of the end of fiscal year 2018.

                   Reform team membership relies on the military services’ and DAFAs’
                   continued willingness to provide members for each of the teams. Further,
                   DOD senior leaders told us they plan to move many of the teams out of
                   the OCMO to the components responsible for the functions they are trying
                   to reform. This development raises questions about whether the teams
                   will be fully empowered and sufficiently independent to drive change. We
                   will continue to closely monitor development of the OCMO and progress
                   of the reform teams to assess the extent to which they have the capacity
                   to achieve their goals.

                   Action plan: met. In our February 2017 High-Risk Report, we stated,
                   among other things, that DOD should refine its performance action plan
                   or develop a corrective action plan that identifies the processes, systems,
                   personnel, and other resources needed to implement reform initiatives.
                   As previously stated, in May 2018, DOD issued its National Defense
                   Business Operations Plan. This plan establishes a strategic goal of
                   reforming the department’s business practices for greater performance
                   and affordability. The strategic objectives supporting that goal are to: (1)
                   improve and strengthen business operations through a move to DOD-
                   enterprise or shared services, and reduce administrative and regulatory
                   burden; (2) optimize organizational structures; and (3) undergo an audit
                   and improve the quality of budgetary and financial information. As a result
                   of these actions, the rating for the action plan criteria for this high-risk
                   area has improved from partially met in 2017 to met.

                   DOD’s Fiscal Year 2019 DOD Annual Performance Plan identifies
                   performance goals and measures to achieve the strategic goals and
                   objectives described in the National Defense Business Operations Plan,
                   including the goal of reforming the department’s business practices. The
                   Performance Plan designates several business reform team leaders as
                   responsible for meeting performance goals and measures. For example,
                   the leader of the Information Technology and Business Systems Reform
                   Team is responsible for transforming how the department delivers secure,



                   Page 165                                         GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 174 of 295

                   DOD Approach to Business Transformation




                   stable, and resilient information technology infrastructure in support of
                   warfighter lethality. This goal is consistent with the team’s overarching
                   objective to plan and execute the transformation of all business systems
                   affecting support areas within the department. Moving forward, it will be
                   important for DOD to demonstrate that it is using its National Defense
                   Business Operations Plan to guide its reform efforts.

                   Monitoring: partially met. According to officials, DOD established a
                   Reform Management Group (RMG) in summer 2017; it was initially
                   chaired by the Deputy Secretary of Defense and co-chaired by the CMO
                   and the Director of Cost Assessment and Program Evaluation (CAPE), to
                   identify opportunities for reform and provide support to the nine reform
                   teams. The RMG was intended to (1) provide oversight and guidance, (2)
                   make decisions on reform team recommendations, and (3) monitor the
                   reform teams’ progress. However, according to officials, the structure and
                   processes of the group have changed over time and remain unclear. For
                   example, in October 2018, the Director of CAPE told us, and a senior
                   OCMO official later confirmed, he was no longer co-chairing the group.

                   In addition, OCMO officials are considering whether the RMG should
                   meet bi-weekly rather than weekly; and whether teams should meet with
                   the RMG only when a team is chartered and when it briefs the proposed
                   solution for its initiatives, rather than throughout implementation as has
                   been the case. It is unclear at this point what effect these and other
                   changes may have on oversight of the teams’ progress. DOD has also
                   developed a dashboard containing project milestones and metrics for
                   monitoring reform team progress. Although not completely populated in
                   September 2018, when we received a demonstration, the dashboard will
                   indicate whether each of the initiative’s project milestones and metrics are
                   on track.

                   While these steps demonstrate progress in the area of monitoring, we
                   remain concerned that the department has not clearly established reliable
                   baselines for measuring progress and verifying cost savings estimates. In
                   July 2017, we reported that DOD did not have a reliable estimate to
                   support the cost savings it had identified for its past efficiency initiatives.
                   As recently as May 2018, DOD provided a progress report to Congress
                   on past efficiencies that included inconsistent documentation, raising
                   questions about the accuracy of its prior cost savings estimates.
                   According to the John S. McCain NDAA for Fiscal Year 2019, the CMO is
                   required, by not later than January 2020, to develop a baseline of costs to
                   perform certain business activities, such as real estate management. We
                   will be reviewing this baseline to assess the extent to which it includes all
                   elements required under the NDAA and helps DOD track cost reductions
                   effectively.

                   DOD is also working to develop a cost management framework to
                   estimate cost savings for its reform efforts, but it is unclear what effect



                   Page 166                                           GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 175 of 295

                            DOD Approach to Business Transformation




                            this framework will have on improving the accuracy of the department’s
                            future cost savings estimates. Without a reliable cost estimate that
                            includes a cost baseline, DOD will be unable to determine and accurately
                            report actual savings achieved from its reform efforts. For example, we
                            reported in July 2017 that DOD’s projected cost savings estimates were
                            unreliable because DOD-provided documentation, when compared with
                            best practices for cost estimates, was not sufficiently detailed to support
                            the estimates.

                            Demonstrated progress: partially met. As noted above, DOD
                            established nine reform teams aligned to its functional lines of business in
                            February 2017 to achieve its goal of reforming business practices for
                            greater performance and affordability. These include functional lines such
                            as financial management, supply chain and logistics, human resources,
                            and information technology and business systems. Each of these reform
                            teams is to implement initiatives in its respective line of business that will
                            transform some aspect of the department’s business operations and free
                            up resources to reinvest in warfighter priorities.

                            However, it remains to be seen how effective these reform teams, or the
                            other reform initiatives in the department, will be. Notably, DOD has not
                            met many of its internal goals and milestones for business operation
                            reform, and the absence of a clear process for identifying and prioritizing
                            available funding for reform teams may impede their progress. In
                            November 2018, CMO officials told us they planned on narrowing the
                            scope of reform efforts to focus on four areas: 1) fourth estate, or those
                            organizations other than the military departments or combatant
                            commands, such as the Office of the Secretary of Defense, the Joint
                            Staff, the defense agencies, and DOD field activities; 2) information
                            technology; 3) health care; and 4) DOD’s approach to buying goods and
                            services more efficiently and cost effectively, called category
                            management. This reduction in scope raises questions about the extent
                            to which enterprise reform will be made in the areas that were
                            deemphasized, such as human resources.


What Remains to Be Done     Since we added this area to our High-Risk List, we have made numerous
                            recommendations related to this high-risk issue, including 9 since the last
                            high-risk update in February 2017. As of December 2018, all 9 remain
                            open.

                            In order to make progress in its approach to business transformation,
                            DOD should:

                        •   provide department-wide guidance on the CMO’s roles, responsibilities,
                            and authorities;




                            Page 167                                           GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 176 of 295

                          DOD Approach to Business Transformation




                      •   implement and communicate a process for providing resources to the
                          reform teams, including funding to implement reform initiatives, as
                          needed;
                      •   demonstrate that the National Defense Business Operations Plan is
                          being used and updated, as needed, to guide reform efforts;
                      •   ensure that the Reform Management Group continues to monitor and
                          oversee reform team progress;
                      •   fully populate and actively use the dashboard and the associated
                          milestones and metrics to gauge team success in identifying and
                          achieving efficiencies and cost savings;
                      •   establish the cost baseline required by section 921 of the John S.
                          McCain NDAA for Fiscal Year 2019 and use it to accurately estimate
                          savings anticipated within the business functions covered under the
                          NDAA;
                      •   develop additional cost baselines, modeled on the baseline created in
                          accordance with the NDAA for Fiscal Year 2019, to accurately track
                          actual savings resulting from implementation of reform initiatives in
                          additional business functions, such as health care management;
                      •   effectively consolidate key business functions in the department and
                          show cost savings from the consolidation; and
                      •   demonstrate progress in implementing reform efforts outlined in the
                          National Defense Business Operations Plan, including those not covered
                          by the reform teams.

                          Defense Management: DOD Needs to Implement Statutory Requirements
Related GAO               and Identify Resources for Its Cross-Functional Reform Teams,
Products                  GAO-19-165. Washington, D.C.: January 17, 2019.

                          Defense Efficiency Initiatives: Observations on DOD’s Reported
                          Reductions to Its Headquarters and Administrative Activities.
                          GAO-18-688R. Washington, D.C.: September 24, 2018.

                          Defense Management: DOD Needs to Address Inefficiencies and
                          Implement Reform across Its Defense Agencies and DOD Field Activities.
                          GAO-18-592. Washington, D.C.: September 6, 2018.

                          Defense Management: DOD Senior Leadership Has Not Fully
                          Implemented Statutory Requirements to Promote Department-Wide
                          Collaboration. GAO-18-513. Washington, D.C.: June 25, 2018.

                          Defense Management: DOD Needs to Take Additional Actions to
                          Promote Department-Wide Collaboration. GAO-18-194. Washington,
                          D.C.: February 28, 2018.




                          Page 168                                       GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 177 of 295

                   DOD Approach to Business Transformation




                   Defense Management: DOD Has Taken Initial Steps to Formulate an
                   Organizational Strategy, but These Efforts Are Not Complete.
                   GAO-17-523R. Washington, D.C.: June 23, 2017.




                   Page 169                                    GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 178 of 295


Government-wide Personnel Security
                                              Government-wide Personnel Security
                                              Clearance Process



Clearance Process
The government-wide personnel security clearance process continues to face challenges in the timely
processing of clearances, measuring the quality of investigations, and ensuring the security of related
information technology (IT) systems.

 Why Area Is High Risk                                                                  Since we added the government-
 We placed the government-wide
                                                                                        wide personnel security clearance
 personnel security clearance process on                                                process to our High-Risk List in
 the High-Risk List in January 2018                                                     January 2018, the executive
 because it faces significant challenges                                                branch has taken some action
 related to (1) the timely processing of
 clearances, (2) measuring investigation                                                and made some progress
 quality, and (3) ensuring IT security,                                                 addressing our criteria for
 among other things.                                                                    removal. The executive branch
 Timeliness. The executive branch has                                                   has met the criterion for
 been unable to process personnel                                                       leadership commitment, partially
 security clearances within established
 timeliness objectives, contributing to a
                                                                                        met the capacity, monitoring, and
 backlog that the NBIB reported to be                                                   demonstrated progress criteria,
 approximately 565,000 cases as of                                                      and has not met the action plan
 February 2019.                                                                         criterion. In addition, the
 Quality. A high-quality personnel                                                      administration proposed
 security clearance process minimizes the
 risks of unauthorized disclosures of
                                                                                        transferring the background
 classified information and helps ensure      investigation function from the Office of Personnel Management’s (OPM)
 that information about individuals with      National Background Investigations Bureau (NBIB) to the Department of
 criminal histories or other questionable     Defense (DOD) in June 2018, and plans to issue an Executive Order
 behavior is identified and assessed.
 While the executive branch has taken         regarding the transfer.
 some steps to address quality, it has not
 established measures to ensure the           Leadership commitment: met. The Security Clearance, Suitability, and
 quality of background investigations and     Credentialing Performance Accountability Council (PAC), chaired by the
 adjudications, and instead focused on
 reducing the backlog and redesigning         Deputy Director for Management of the Office of Management and
 the investigation process.                   Budget (OMB), is the government-wide entity responsible for driving the
 IT Security. DOD is building and             implementation of and overseeing security clearance reform, among other
 managing the development of the NBIS,        reform efforts. The chair of the PAC, who is concurrently serving as the
 but security concerns posed by DOD           Acting Director of OPM, stated that the security clearance reform process
 regarding OPM legacy IT systems may
 delay planned milestones for the new         is one of her top three government-wide priorities. Further, according to
 system. OPM did not effectively monitor      officials, the PAC assembled teams of stakeholders who meet regularly to
 actions taken to remediate identified        focus on developing solutions to specific problems within the security
 weaknesses in its IT systems to ensure       clearance process. OPM and the Office of the Director of National
 that key security controls are in place
 and operating as intended.                   Intelligence (ODNI) also issued a memo in June 2018 containing
 Contact Information                          measures to reduce the backlog of background investigations. While the
 For additional information about this
                                              PAC has prioritized the prompt reduction of the backlog, it has not
 high-risk area, contact Brenda S. Farrell,   finalized a plan to reduce it to a manageable level or prioritized improving
 202-512-3604, or farrellb@gao.gov.           the timeliness of investigations.

                                              Senior DOD officials expressed commitment to the administration’s June
                                              2018 transfer proposal and have planning efforts underway related to the
                                              transfer and the modernization of the personnel vetting process.
                                              Continued and coordinated leadership by the PAC will be important as it



                                              Page 170                                         GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 179 of 295

                   Government-wide Personnel Security
                   Clearance Process




                   works to complete other long-standing key reform initiatives, including the
                   government-wide implementation of continuous evaluation. Focused
                   leadership will also be critical throughout the transition of background
                   investigative functions from OPM to DOD, as proposed by the
                   administration, particularly during senior leadership changes at OPM and
                   DOD.

                   Capacity: partially met. NBIB officials reported that NBIB has increased
                   its workforce to approximately 8,700 federal and contract investigators to
                   help address the investigations backlog. However, NBIB has not reported
                   goals for increasing total investigator capacity or completed the
                   development and implementation of a comprehensive strategic workforce
                   plan, as we have recommended. Completing the workforce plan would
                   better position the bureau to meet current and future demands for its
                   services.

                   In addition, in August 2017, DOD submitted to the congressional defense
                   committees a plan for the transfer of certain DOD background
                   investigations from OPM’s NBIB to DOD. This plan included estimates of
                   the number of full-time equivalent employees necessary to execute the
                   transfer. However, officials told us in November 2018 that the department
                   is no longer using the plan because it was overcome by the
                   administration’s June 2018 organizational reform proposal for the
                   complete transfer of the NBIB background investigation program from
                   OPM to DOD. According to officials, DOD is now preparing for the
                   transfer of all NBIB investigative functions by developing a new plan
                   which is based on the total inventory of OPM’s background investigations.
                   In preparation for the transfer, DOD should consider our recommendation
                   to the Director of NBIB to develop a strategic workforce plan as it
                   assumes these responsibilities.

                   Executive Order 13467, as amended, which establishes the PAC, among
                   other things, assigns the Secretary of Defense the role of developing and
                   securely operating IT systems that support all background investigation
                   processes conducted by NBIB (Exec. Order No. 13467, § 2.6(b), as
                   amended through Exec. Order No. 13764, 82 Fed. Reg. 8115, 8126 (Jan.
                   17, 2017). In addition, the National Defense Authorization Act (NDAA) for
                   Fiscal Year 2018 included a provision that DOD conduct a review of the
                   National Background Investigation Services (NBIS), the IT system it is
                   developing to support background investigations, to determine whether
                   certain enhancements are necessary (see Pub. L. No. 115-91, § 925(f)
                   (2017)). According to officials, DOD has in place the resources needed
                   for the development of NBIS, is actively identifying necessary system
                   capabilities, and has begun small preliminary pilots of its services.
                   However, according to officials, the necessary resources for full
                   implementation of NBIS and the administration’s transfer proposal remain
                   unclear.



                   Page 171                                         GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 180 of 295

                   Government-wide Personnel Security
                   Clearance Process




                   Action plan: not met. The leaders of the reform effort have developed
                   various plans for more than a decade to improve the process. Most
                   recently, in March 2018, the Director of National Intelligence (DNI) issued
                   implementation guidelines for continuous evaluation—a process to review
                   the background of clearance holders and individuals in sensitive positions
                   at any time during the eligibility period. Further, DOD has begun
                   reorganizing certain entities within the department that will enable DOD to
                   begin the transfer of investigative functions from OPM’s NBIB. While the
                   DNI and OPM have issued a joint Executive Correspondence that
                   contains measures clarifying and adjusting certain elements of
                   investigation requirements, the PAC lacks plans, including goals and
                   milestones, to (1) reduce the backlog to a manageable level; (2) meet
                   timeliness objectives for security clearance investigations and
                   adjudications; and (3) assess and address the potential effects of
                   continuous evaluation on agency resources.

                   Officials from ODNI, DOD, and the PAC told us they are working on an
                   initiative called Trusted Workforce 2.0, an effort to transform the
                   fundamental approach to workforce vetting, and supporting policies that
                   will also overhaul business processes and modernize the IT architecture.
                   According to officials, this effort is an expansion of reform since our
                   January 2018 high-risk designation that will consider both risk and trust.
                   PAC and ODNI officials said Trusted Workforce 2.0 will focus on
                   timeliness and quality goals in a future phase, after reducing the
                   clearance backlog to a manageable level. The DNI and former Director of
                   OPM committed to issuing this new policy framework and plans to
                   transform vetting for the Executive Branch by the end of 2018. Officials
                   told us in early 2019 that the issuance of related policies is expected
                   throughout the calendar year.

                   Monitoring: partially met. The NDAA for Fiscal Year 2018 required the
                   DNI, in coordination with the other PAC principals, to annually report for
                   the prior fiscal year on the timeliness of initiations, investigations, and
                   adjudications, by clearance level. This report is to cover both initial
                   investigations and periodic reinvestigations for government and contractor
                   employees (see Pub. L. No. 115-91, § 925(k)(1)). In November 2018, the
                   DNI informed executive branch agencies that it intends to fulfill this and
                   other legislative reporting requirements through a consolidated data call.

                   In September 2018, NBIB reported to Congress, for each clearance level,
                   (1) the size of the investigation backlog, (2) the average length of time to
                   conduct an initial investigation and a periodic reinvestigation, and (3) a
                   discussion of the factors contributing to investigation timeliness. The PAC
                   is also reporting publicly on the progress of key reforms through
                   www.performance.gov, where OMB began tracking security clearance
                   and suitability reform as a cross-agency priority goal in March 2014. For
                   fiscal year 2018, www.performance.gov contains quarterly action plans



                   Page 172                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 181 of 295

                   Government-wide Personnel Security
                   Clearance Process




                   and progress updates, which present figures on the average timeliness of
                   initial investigations and periodic reinvestigations for the executive branch
                   as a whole, investigation workload and backlog, and investigator
                   headcounts.

                   Our analysis of the latest available timeliness data showed that the
                   number of executive branch agencies meeting investigative and
                   adjudicative objectives decreased from fiscal years 2012 through 2018.
                   Furthermore, the PAC has not implemented our December 2017
                   recommendation to conduct an evidence-based review of the
                   investigation and adjudication timeliness objectives for completing the
                   fastest 90 percent of initial secret and initial top secret security
                   clearances. In addition, the PAC has not yet established performance
                   measures to monitor investigation and adjudication quality, continuous
                   evaluation implementation, and government-wide reciprocity.

                   Demonstrated progress: partially met. The PAC has demonstrated
                   progress in some areas, specifically related to a reduction in the backlog
                   of background investigations. NBIB officials report that the backlog
                   decreased from almost 715,000 cases in January 2018—when we added
                   the process to our High-Risk List—to approximately 565,000 cases in
                   February 2019. Those officials credit an Executive Memorandum—issued
                   jointly in June 2018 by the DNI and the Director of OPM and containing
                   measures to reduce the investigation backlog—as a driver in backlog
                   reduction. The measures adjust investigative requirements by, for
                   example, temporarily allowing for video or telephone interviews in certain
                   circumstances. We will continue to monitor the backlog and efforts to
                   reduce it.

                   While members of the PAC have taken positive steps to improve
                   continuous evaluation and reciprocity, including the DNI’s March 2018
                   continuous evaluation implementation guidelines and November 2018
                   guidance providing requirements for reciprocity, the PAC has not
                   demonstrated sustained progress to address other weaknesses we have
                   identified. For example, PAC leaders have not completed the
                   development of quality measures for investigations, and PAC officials told
                   us they had not made plans to report quality to Congress.

                   Further, the PAC has not demonstrated measurable improvements with
                   regards to the timeliness of background investigations and adjudications.
                   In fiscal year 2018, the percent of agencies meeting the timeliness
                   objectives in which the fastest 90 percent are to be completed within a
                   specified number of days are presented in Table 9 below.




                   Page 173                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 182 of 295

                           Government-wide Personnel Security
                           Clearance Process




                           Table 9: Percent of Executive Branch Agencies Meeting Security Clearance
                           Processing Timeliness Objectives in Fiscal Year 2018

                            Phase                  Type                                   Objective            Percentage Meeting Objective
                            Investigation          Initial Secret                            40 days                                3 percent
                                                   Initial Top Secret                        80 days                               13 percent
                                                   Periodic                                150 days                                13 percent
                                                   reinvestigations
                            Adjudication           Initial Secret                            20 days                               44 percent
                                                   Initial Top Secret                        20 days                               44 percent
                                                   Periodic                                  30 days                               65 percent
                                                   reinvestigations
                           Source: GAO analysis of Office of the Director of National Intelligence data. | GAO-19-157SP



                           Agencies without delegated authority rely on OPM to conduct their
                           background investigations, while agencies with delegated authority have
                           been authorized to conduct their own background investigations. As such,
                           investigative phase timeliness data for agencies without delegated
                           authority is generally a reflection of OPM’s timeliness. While the data
                           ODNI provided shows that timeliness continues to decline, OPM officials
                           stated that NBIB internal monitoring shows recent improvement in
                           investigation timeliness.


What Remains to Be Done    We have made numerous recommendations to PAC members to address
                           risks associated with the personnel security clearance process between
                           2011, when we removed DOD’s personnel security clearance program
                           from the High-Risk List and 2018, when we placed the government-wide
                           personnel security clearance process on the High-Risk List. We consider
                           27 of those recommendations key to addressing the high-risk designation.
                           Eight recommendations key to the high-risk designation have been
                           implemented, including three since January 2018. Most recently, those
                           recommendations implemented include ODNI formalizing plans and
                           guidance for continuous evaluation. As of December 2018, 19 of these
                           key recommendations remain open. Of the open recommendations, ODNI
                           stated that it did not concur with our December 2017 recommendations
                           on addressing investigation quality and timeliness, but did not provide
                           specific information to explain why it did not concur.

                           In addition, in March 2018, we outlined necessary actions and
                           outcomes—anchored in each of our five criteria for removal from the
                           High-Risk List—and our prior recommendations that need to be
                           addressed for this area to be removed. These actions and outcomes are
                           outlined below and should be considered by all four agencies, unless a
                           lead agency is indicated.




                           Page 174                                                                              GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 183 of 295

                    Government-wide Personnel Security
                    Clearance Process




                    To continue to meet the leadership commitment criterion, these agencies
                    should:

                •   continue to demonstrate that the PAC is prioritizing the (1) prompt
                    reduction of the government-wide investigative backlog to a manageable
                    level; (2) improvement of the timeliness of background investigations;
                    and (3) completion of long-standing, key reform initiatives;
                •   continue participating regularly in leadership meetings of the PAC
                    principals;
                •   provide the necessary oversight and support to PAC members to
                    effectively accomplish assigned reform initiatives, in accordance with the
                    roles and responsibilities outlined in Executive Order 13467 (as
                    amended), as Chair of the PAC (OMB); and
                •   oversee and support NBIB and DOD during the transition period while
                    DOD stands up background investigative functions, to include supporting
                    resource needs.
                    To make progress on meeting capacity, these agencies should:

                •   develop and implement a comprehensive strategic workforce plan that
                    identifies the workforce needed to meet the current and future demand
                    for its services, as well as reduce the current backlog to a manageable
                    level (OPM, DOD);
                •   coordinate with responsible executive branch agencies to identify the
                    resources needed to effectively implement personnel security clearance
                    reform effort initiatives within established timeframes (OMB, ODNI,
                    DOD); and
                •   develop long-term funding estimates for changes to the federal
                    government’s investigation practices resulting from the implementation of
                    the 2012 Federal Investigative Standards. These long-term funding
                    estimates should include, but not be limited to: (1) costs related to IT
                    adjustments to enable government-wide data sharing; (2) costs related to
                    implementing continuous evaluation; and (3) costs related to the changed
                    frequency of periodic reinvestigations (OMB).
                    To make progress on an action plan, these agencies should:

                •   develop a plan, including goals and milestones, for reducing the backlog
                    of background investigations to a manageable level;
                •   develop a government-wide plan, including goals and interim milestones,
                    to meet timeliness objectives for initial personnel security clearances,
                    periodic reinvestigations, and adjudications; and
                •   assess the potential effects of continuous evaluation on agency
                    resources and develop a plan to address those effects, such as
                    modifying the scope of periodic reinvestigations, changing the frequency




                    Page 175                                        GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 184 of 295

                               Government-wide Personnel Security
                               Clearance Process




                               of periodic reinvestigations, or replacing periodic reinvestigations for
                               certain clearance holders (ODNI).
                               To make progress on monitoring, these agencies should:

                           •   develop and report to Congress annually on government-wide, results-
                               oriented performance measures for the quality of security clearance
                               background investigations and adjudications (ODNI);
                           •   develop performance measures for continuous evaluation that agencies
                               must track and regularly report to ODNI;
                           •   develop metrics and government-wide baseline data for reciprocity
                               determinations to measure the extent of reciprocity within the executive
                               branch and report on those metrics to Congress (ODNI); and
                           •   monitor the implementation of remedial actions intended to resolve
                               known cybersecurity vulnerabilities, to include updating remedial action
                               plans to reflect expected completion dates, and improve the timeliness of
                               validating the effectiveness of actions taken to mitigate cybersecurity
                               vulnerabilities that exposed agency information to cybersecurity incidents
                               (OPM).
                               To improve on demonstrating progress, these agencies should:

                           •   develop government-wide performance measures for the quality of
                               background investigations and adjudications (OMB, ODNI);
                           •   conduct an evidence-based review of the investigation and adjudication
                               timeliness objectives for completing the fastest 90 percent of initial secret
                               and initial top secret security clearances, and take action to adjust the
                               objectives if appropriate;
                           •   conduct an evidence-based review of the timeliness goal of 195 days for
                               completing the fastest 90 percent of periodic reinvestigations and the
                               associated goals for the different phases of periodic reinvestigations, and
                               adjust the goal if appropriate; and
                           •   improve and secure personnel security clearance IT systems, including
                               implementing further security improvements to its IT environment,
                               including contractor-operated systems, to ensure that key security
                               controls are in place and operating as intended (OPM).
Congressional Actions Needed   The annual assessments of timeliness and quarterly briefings required by
                               the NDAA for Fiscal Year 2018 will serve as mechanisms for Congress
                               and the executive branch to monitor timeliness, costs, and continuous
                               evaluation, among other things.


                               Personnel Security Clearances: Additional Actions Needed to Implement
Related GAO                    Key Reforms and Improve Timely Processing of Investigations. GAO-18-
Products                       431T. Washington, D.C.: March 7, 2018.




                               Page 176                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 185 of 295

                   Government-wide Personnel Security
                   Clearance Process




                   Personnel Security Clearances: Additional Actions Needed to Ensure
                   Quality, Address Timeliness, and Reduce Investigation Backlog. GAO-18-
                   29. Washington, D.C.: December 12, 2017.

                   Personnel Security Clearances: Plans Needed to Fully Implement and
                   Oversee Continuous Evaluation of Clearance Holders. GAO-18-117.
                   Washington, D.C.: November 21, 2017.

                   Information Security: OPM Has Improved Controls, but Further Efforts Are
                   Needed. GAO-17-614. Washington, D.C: August 3, 2017.

                   Information Security: Agencies Need to Improve Controls over Selected
                   High-Impact Systems. GAO-16-501. Washington, D.C.: May 18, 2016.

                   Personnel Security Clearances: Funding Estimates and Government-wide
                   Metrics Are Needed to Implement Long-Standing Reform Efforts. GAO-
                   15-179SU. Washington, D.C.: April 23, 2015.




                   Page 177                                       GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 186 of 295


Ensuring the Cybersecurity of the Nation
                                                  Ensuring the Cybersecurity of the Nation




Federal agencies and other entities need to take urgent actions to implement a comprehensive cybersecurity
strategy, perform effective oversight, secure federal systems, and protect cyber critical infrastructure, privacy,
and sensitive data.
                                                                                             Since our previous 2017 High-
 Why Area Is High Risk
                                                                                             Risk Report, our assessment of
 Federal agencies and our nation’s critical
 infrastructures—such as energy,                                                             efforts to address all five criteria
 transportation systems, communications,                                                     remains unchanged.
 and financial services—are dependent
 on information technology (IT) systems                                                      Leadership commitment: met.
 and electronic data to carry out
 operations and to process, maintain, and                                                    In May 2017, the President
 report essential information. The security                                                  issued an executive order
 of these systems and data is vital to                                                       requiring federal agencies to take
 public confidence and national security,                                                    a variety of actions, including
 prosperity, and well-being.
                                                                                             better managing their
 Because many of these systems contain
 vast amounts of personally identifiable                                                     cybersecurity risks and
 information (PII), agencies must protect                                                    coordinating to meet reporting
 the confidentiality, integrity, and                                                         requirements related to
 availability of this information. In addition,                                              cybersecurity of federal networks
 they must effectively respond to data
 breaches and security incidents when                                                        and critical infrastructure.
 they occur.                                      Further, in December 2017, the President issued a National Security
 The risks to IT systems supporting the           Strategy citing cybersecurity as a national priority and identifying needed
 federal government and the nation’s              actions, such as identifying and prioritizing risk and building defensible
 critical infrastructure are increasing,          government networks.
 including insider threats from witting or
 unwitting employees, escalating and
 emerging threats from around the globe,          The administration further described its planned approach to
 and the emergence of new and more                cybersecurity with the release of a National Cyber Strategy in September
 destructive attacks.                             2018. This national strategy outlines activities such as securing critical
 We have designated information security          infrastructure, federal networks, and associated information, as well as
 as a government-wide high-risk area
 since 1997. We expanded this high-risk           developing the cybersecurity workforce. To lead the nation’s
 area in 2003 to include protection of            cybersecurity response activities, in November 2018, the President
 critical cyber infrastructure and, in 2015,      signed the Cybersecurity and Infrastructure Security Agency Act of 2018
 to include protecting the privacy of PII.        into law. Among other things, the law enables the Department of
 Contact Information:                             Homeland Security (DHS) to restructure the existing cybersecurity
 For additional information about this            components within the National Protection and Programs Directorate to
 high-risk area, contact Nick Marinos at
 (202) 512-9342 or marinosn@gao.gov,
                                                  create a new cyber-focused agency.
 Gregory C. Wilshusen at (202) 512-6244
 or wilshuseng@gao.gov, or Vijay                  Capacity: partially met. In June 2018, the administration issued a
 D'Souza at (202) 512-6240 or                     government-wide reform plan and reorganization recommendations that
 dsouzav@gao.gov.
                                                  included, among other things, proposals for solving the federal
                                                  cybersecurity workforce shortage. In particular, the plan notes the
                                                  administration’s intent to prioritize and accelerate ongoing efforts to
                                                  reform the way that the federal government recruits, evaluates, selects,
                                                  pays, and places cyber talent. The plan further states that, by the end of
                                                  the first quarter of fiscal year 2019, all 24 major federal agencies, in
                                                  coordination with DHS and the Office of Management and Budget (OMB),
                                                  are to develop a critical list of vacancies across their organizations.


                                                  Page 178                                            GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 187 of 295

                   Ensuring the Cybersecurity of the Nation




                   Nevertheless, the federal government continues to face challenges in
                   ensuring that the nation’s cybersecurity workforce has the appropriate
                   skills. For example, we have previously reported that DHS and the
                   Department of Defense had not fully addressed cybersecurity workforce
                   management requirements set forth in federal laws. Further, as of June
                   2018, most of the 24 major federal agencies had not fully implemented all
                   requirements associated with the Federal Cybersecurity Workforce
                   Assessment Act of 2015. For example, three agencies had not conducted
                   a baseline assessment to identify the extent to which their cybersecurity
                   employees held professional certifications. As a result, these agencies
                   may not be able to effectively gauge the competency of individuals who
                   are charged with ensuring the confidentiality, integrity, and availability of
                   federal information and information systems.

                   Action plan: partially met. In response to the May 2017 presidential
                   executive order, DHS issued a cybersecurity strategy in May 2018 that
                   articulated seven goals the department plans to accomplish in support of
                   its mission related to managing national cybersecurity risks over the next
                   5 years. Further, OMB issued the Federal Cybersecurity Risk
                   Assessment and Action Plan in August 2018. The assessment stated that
                   OMB and DHS examined the capabilities of 96 civilian agencies across
                   76 cybersecurity metrics and found that 71 agencies had cybersecurity
                   programs that were either at risk or at high risk. The assessment also
                   stated that agencies were not equipped to determine how malicious
                   actors seek to gain access to their information systems and data. The
                   assessment identified core actions to address cybersecurity risks across
                   the federal enterprise.

                   Additionally, the September 2018 National Cyber Strategy outlined the
                   administration’s approach to cybersecurity through a variety of priority
                   actions, such as centralizing management and oversight of federal civilian
                   cybersecurity. However, the strategy lacks key elements that we have
                   previously reported can enhance the usefulness of a national strategy,
                   including clearly defined roles and responsibilities, and information on the
                   resources needed to carry out the goals and objectives. Although the
                   strategy states that National Security Council staff are to coordinate with
                   departments, agencies, and OMB to determine the resources needed to
                   support the strategy’s implementation, it is unclear what official maintains
                   overall responsibility for coordinating these efforts, especially in light of
                   the elimination of the White House Cybersecurity Coordinator position in
                   May 2018. 1



                   1
                    The White House Cybersecurity Coordinator position was created in December 2009 to,
                   among other things, coordinate interagency cybersecurity policies and strategies, and to
                   develop a comprehensive national strategy to secure the nation’s digital infrastructure.




                   Page 179                                                  GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 188 of 295

                   Ensuring the Cybersecurity of the Nation




                   Going forward, it will be critical for the White House to clearly define the
                   roles and responsibilities of key agencies and officials in order to foster
                   effective coordination and hold agencies accountable for carrying out
                   planned activities to address the cybersecurity challenges facing the
                   nation. We have work underway examining federal roles and
                   responsibilities for protecting the nation against cyber threats, including
                   the implications of the decision to eliminate the cybersecurity coordinator
                   position. We expect to report on the results of our work by the end of
                   fiscal year 2019.

                   Monitoring: partially met. DHS has established the National
                   Cybersecurity and Communications Integration Center (NCCIC), which
                   functions as the 24/7 cyber monitoring, incident response, and
                   management center for the federal civilian government. The United
                   States Computer Emergency Readiness Team, one of several
                   subcomponents of the NCCIC, is responsible for operating the National
                   Cybersecurity Protection System. Operationally known as Einstein, this
                   system is intended to provide DHS with situational awareness related to
                   cybersecurity of entities across the federal government, through intrusion
                   detection and prevention capabilities.

                   Nevertheless, DHS has continued to be challenged in measuring how the
                   NCCIC is performing its functions in accordance with mandated
                   implementing principles. For example, NCCIC is to provide timely
                   technical assistance, risk management support, and incident response
                   capabilities to federal and nonfederal entities; however, as of December
                   2018, it had not established measures or other procedures for ensuring
                   the timeliness of these assessments, as we previously recommended.

                   We also continued to find persistent weaknesses in federal agencies’
                   monitoring of their information security programs. The Federal Information
                   Security Modernization Act of 2014 (and its predecessor the Federal
                   Information Security Management Act of 2002) requires federal agencies
                   in the executive branch to develop, document, and implement an
                   information security program and evaluate it for effectiveness. Our
                   numerous security control audits have identified hundreds of deficiencies
                   related to agencies’ implementation of effective security controls.

                   Demonstrated progress: partially met. Since 2010, we have made over
                   3,000 recommendations to agencies aimed at addressing cybersecurity
                   challenges facing the government—448 of which were made since the
                   last high-risk update in February 2017. Nevertheless, many agencies face
                   challenges in safeguarding their information systems and information, in
                   part because many of these recommendations have not been fully
                   implemented. Of the roughly 3,000 recommendations made since 2010,
                   nearly 700 had not been fully implemented as of December 2018. We
                   have also designated 35 as priority recommendations, meaning that we
                   believe these recommendations warrant priority attention from heads of



                   Page 180                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 189 of 295

                           Ensuring the Cybersecurity of the Nation




                           key departments and agencies. As of December 2018, 26 of our priority
                           recommendations had not been fully implemented.


What Remains to Be Done    Based on our prior work, we have identified four major cybersecurity
                           challenges: (1) establishing a comprehensive cybersecurity strategy and
                           performing effective oversight, (2) securing federal systems and
                           information, (3) protecting cyber critical infrastructure, and (4) protecting
                           privacy and sensitive data. To address these challenges, we have
                           identified 10 critical actions that the federal government and other entities
                           need to take (see figure 12).




                           Page 181                                          GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 190 of 295

                               Ensuring the Cybersecurity of the Nation




                               Figure 12: Ten Critical Actions Needed to Address Four Major Cybersecurity
                               Challenges




Congressional Actions Needed   We also have previously suggested that Congress consider amending
                               laws, such as the Privacy Act of 1974 and the E-Government Act of 2002,
                               because they may not consistently protect PII. Specifically, we found that
                               while these laws and guidance set minimum requirements for agencies,
                               they may not consistently protect PII in all circumstances of its collection
                               and use throughout the federal government, and may not fully adhere to



                               Page 182                                             GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 191 of 295

                         Ensuring the Cybersecurity of the Nation




                         key privacy principles. However, the relevant revisions to the Privacy Act
                         and the E-Government Act had not yet been enacted as of the date of this
                         report.

                         Further, we suggested that Congress consider strengthening the
                         consumer privacy framework and review issues such as the adequacy of
                         consumers’ ability to access, correct, and control their personal
                         information; and privacy controls related to new technologies such as web
                         tracking and mobile devices. However, these suggested changes had not
                         yet been enacted as of the date of this report.


                         Information Security: OPM Has Implemented Many of GAO’s 80
Related GAO              Recommendations, but Over One-Third Remain Open. GAO-19-143R.
Products                 Washington, D.C.: November 13, 2018.

                         Cybersecurity: Office of Federal Student Aid Should Take Additional
                         Steps to Oversee Non-School Partners’ Protection of Borrower
                         Information. GAO-18-518. Washington, D.C.: September 17, 2018.

                         High-Risk Series: Urgent Actions Are Needed to Address Cybersecurity
                         Challenges Facing the Nation. GAO-18-622. Washington, D.C.:
                         September 6, 2018.

                         Information Security: IRS Needs to Rectify Control Deficiencies That Limit
                         Its Effectiveness in Protecting Sensitive Financial and Taxpayer Data.
                         GAO-18-391. Washington, D.C.: July 31, 2018.

                         Data Protection: Actions Taken by Equifax and Federal Agencies in
                         Response to the 2017 Breach. GAO-18-559. Washington, D.C.: August
                         30, 2018.

                         High-Risk Series: Urgent Actions Are Needed to Address Cybersecurity
                         Challenges Facing the Nation. GAO-18-645T. Washington, D.C.: July 25,
                         2018.

                         Information Security: Supply Chain Risks Affecting Federal Agencies.
                         GAO-18-667T. Washington, D.C.: July 12, 2018.

                         Electronic Health Information: CMS Oversight of Medicare Beneficiary
                         Data Security Needs Improvement. GAO-18-210. Washington, D.C.:
                         March 6, 2018.

                         Critical Infrastructure Protection: Additional Actions Are Essential for
                         Assessing Cybersecurity Framework Adoption. GAO-18-211.
                         Washington, D.C.: February 15, 2018.




                         Page 183                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 192 of 295

                   Ensuring the Cybersecurity of the Nation




                   Cybersecurity Workforce: Urgent Need for DHS to Take Actions to
                   Identify Its Position and Critical Skill Requirements. GAO-18-175.
                   Washington, D.C.: February 6, 2018.




                   Page 184                                        GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 193 of 295


Strengthening Department of Homeland
                                              Strengthening Department of Homeland
                                              Security Management Functions



Security Management Functions
The Department of Homeland Security (DHS) needs to continue implementing its Integrated Strategy for High-
Risk Management with a particular focus on building its capacity in the areas of acquisition, information
technology (IT), and financial management.
                                                                                      Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                      ratings for all five criteria remain
 In 2003, we designated implementing
 and transforming DHS as high risk                                                    unchanged. DHS has continued
 because the department had to                                                        its efforts to strengthen and
 transform 22 agencies—several with                                                   integrate its acquisition,
 major management challenges—into one
                                                                                      information technology, financial,
 department. Given the significant effort
 required to build and integrate a                                                    and human capital management
 department as large and complex as                                                   functions. It has continued to
 DHS, our initial high-risk designation                                               meet three out of five criteria for
 addressed the department’s
 implementation and transformation
                                                                                      removal from the High-Risk List
 efforts to include associated                                                        (leadership commitment, action
 management and programmatic                                                          plan, and monitoring) and partially
 challenges. Failure to effectively address                                           meet the remaining two criteria
 these challenges could have serious
 consequences for U.S. national and
                                                                                      (capacity and demonstrated
 economic security.                                                                   progress).
 Since 2003, the focus of this high-risk
 area has evolved in tandem with DHS’s        Leadership commitment: met. DHS top leadership, including the
 maturation and evolution. In September       Secretary and Deputy Secretary of Homeland Security, has continued to
 2011, we reported in our assessment of
 DHS’s progress that the department had
                                              demonstrate exemplary commitment and support for addressing the
 implemented key homeland security            department’s management challenges. They have also taken actions to
 operations and achieved important goals      institutionalize this commitment to help ensure the long-term success of
 in many areas but continuing                 the department’s efforts. One such effort is the Under Secretary for
 weaknesses in DHS’s management
 functions had been a key theme
                                              Management’s Integrated Priorities initiative to strengthen the integration
 impacting the department’s                   of DHS’s business operations across the department. During monthly
 implementation efforts.                      leadership meetings with the Under Secretary for Management, the
 As a result, in our 2013 high-risk update,   department’s Chief Executive Officers have been providing status
 we narrowed the scope of the high-risk       updates on their respective actions to address this high-risk designation.
 area to strengthening and integrating
 DHS management functions (human
 capital, acquisition, information            Capacity: partially met. With regard to acquisition staffing, DHS has
 technology, and financial).                  analyzed components’ acquisition program staffing assessments but has
 Contact Information                          yet to conduct an in-depth analysis across components or develop a plan
 For additional information about this        to address any gaps.
 high-risk area, contact Chris Currie (404)
 679-1875 or curriec@gao.gov.
                                              With regard to IT staffing, DHS has not identified or reported to Congress
                                              or the Office of Personnel Management (OPM) on its department-wide
                                              cybersecurity specialty areas of critical needs, such as cybersecurity
                                              management or incident response, as required by law. In February 2018,
                                              we recommended that DHS take steps to ensure that (1) its cybersecurity
                                              workforce procedures identify position vacancies and responsibilities, (2)
                                              cybersecurity workforce data are complete and accurate, and (3) plans for
                                              reporting critical needs are developed. DHS concurred and stated it
                                              planned to provide further evidence addressing the recommendations by




                                              Page 185                                         GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 194 of 295

                   Strengthening Department of Homeland
                   Security Management Functions




                   the end of the first quarter of fiscal year 2019, which we will assess upon
                   receipt.

                   With regard to financial management capacity, DHS has continued its
                   efforts to identify and allocate resources for financial management but
                   additional progress is needed. For example, DHS’s financial statement
                   auditor has identified several capacity-related issues, including resource
                   limitations and inadequate management and staff training, as causes for
                   the material weaknesses reported.

                   Action plan: met. In January 2011, DHS produced its first Integrated
                   Strategy for High-Risk Management and has issued 14 updated versions,
                   most recently in September 2018. The September 2018 strategy
                   describes DHS’s progress to-date and planned corrective actions to
                   further strengthen its management functions. DHS’s strategy and
                   approach, if effectively implemented and sustained, provides a path for
                   DHS to be removed from our High-Risk List.

                   Monitoring: met. In the most recent September 2018 Integrated Strategy
                   for High-Risk Management, DHS included performance measures to
                   monitor key management initiatives. For example, DHS monitors the
                   percentage of components demonstrating effective internal controls for
                   significant business processes as a way of gauging progress toward
                   improving financial management. In addition, DHS is also better
                   positioned to monitor its financial system modernization projects since it
                   established a joint program management office in October 2017. This
                   office is to, among other things, centralize program governance and
                   streamline its decision-making processes, and provide DHS management
                   with regular updates on the department’s financial system modernization
                   efforts.

                   Demonstrated progress: partially met. In 2010, we identified, and DHS
                   agreed, that achieving 30 specific outcomes would be critical to
                   addressing the challenges within the department’s management areas.
                   As of September 2018, DHS has fully addressed 17 of the 30 needed
                   outcomes, mostly addressed 4, partially addressed 6, and initiated
                   actions to address the remaining 3. Since our 2017 High-Risk Report,
                   DHS has taken steps to fully address two human capital outcomes by
                   demonstrating that components are basing hiring decisions and
                   promotions on human capital competencies and strengthening employee
                   engagement efforts. In addition, DHS has fully addressed two IT
                   outcomes by (1) providing ongoing oversight and support to troubled IT
                   investments to help improve their cost, schedule, and performance; and
                   (2) demonstrating significant progress in implementing its IT strategic
                   workforce planning initiative.




                   Page 186                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 195 of 295

                    Strengthening Department of Homeland
                    Security Management Functions




                    Important progress and work remaining in key areas include:

                •   Acquisition management. DHS continues to face challenges in funding its
                    acquisition portfolio. In May 2018, we found that recent enhancements to
                    DHS’s acquisition management, resource allocation, and requirements
                    policies largely reflect key portfolio management practices. However, we
                    also found that of the 24 major acquisition programs we assessed with
                    approved schedule and cost goals, only 10 were on track to meet those
                    goals during 2017—a decrease from 2016.
                    In addition, we found that DHS’s portfolio of major acquisition programs is
                    not affordable from fiscal years 2018 to 2022. DHS has taken steps to
                    strengthen requirements development across the department, such as
                    reestablishing the Joint Requirements Council in June 2014. However,
                    opportunities remain to further strengthen DHS’s acquisition process by
                    using the Joint Requirements Council to impact DHS’s budget. The
                    council could better fulfill its mission by identifying overlapping or common
                    requirements, and by making recommendations to senior leadership to
                    help ensure that DHS uses its finite investment resources wisely, and
                    maintains a balanced portfolio of investments that combine near-term
                    operational improvements with long-term strategic planning.
                •   IT management. DHS has updated its approach for managing its
                    portfolios of IT investments across all components. As part of the revised
                    approach, the department is utilizing its capital planning and investment
                    control process and the Joint Requirements Council to assess IT
                    investments across the department on an ongoing basis. For example, as
                    part of its capital planning process for the fiscal year 2020 budget, the
                    Office of the Chief Information Officer worked with the components to
                    assess each major IT investment to ensure alignment with DHS’s
                    functional portfolios, and to identify opportunities to share capabilities
                    across components. This updated approach should enable DHS to
                    identify potentially duplicative investments and opportunities for
                    consolidating investments, as well as reduce component-specific
                    investments.
                    Additionally, DHS has continued to take steps to enhance its information
                    security program. In November 2018, the department’s financial
                    statement auditor reported that DHS had made progress in correcting its
                    prior year IT security weaknesses. However, for the 15th consecutive
                    year, the auditor designated deficiencies in IT systems controls as a
                    material weakness for financial reporting purposes. Work also remains in
                    implementing our six open recommendations concerning DHS’s
                    cybersecurity workforce assessment requirements.
                •   Financial management. DHS received a clean audit opinion on its
                    financial statements for 6 consecutive years—fiscal years 2013 to 2018.
                    However, its auditor reported two material weaknesses in the areas of
                    financial reporting and information technology controls and financial
                    systems, as well as instances of non-compliance with laws and
                    regulations. These deficiencies hamper DHS’s ability to provide


                    Page 187                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 196 of 295

                            Strengthening Department of Homeland
                            Security Management Functions




                            reasonable assurance that its financial reporting is reliable and the
                            department is in compliance with applicable laws and regulations. In
                            addition, much work remains to modernize components' financial
                            management systems and business processes.
                        •   Human capital management. DHS has continued to strengthen its
                            employee engagement efforts by implementing our 2012
                            recommendation to establish metrics of success within components’
                            action plans for addressing its employee satisfaction problems. Further,
                            DHS has conducted audits to better ensure components are basing hiring
                            decisions and promotions on human capital competencies. In addition,
                            OPM’s 2018 Federal Employee Viewpoint Survey data showed that in the
                            past 2 years, DHS’s score on the Employee Engagement Index (EEI)
                            increased by 4 points—from 56 in 2016 to 60 in 2018—which was 1 point
                            more than the government wide increase over the same period. While this
                            improvement is notable, DHS’s current EEI score is 1 point below its EEI
                            baseline score in 2010, suggesting that DHS is still working to regain lost
                            ground after an 8 point drop between 2010 and 2015. DHS has
                            considerable work ahead to improve its employee engagement as its
                            2018 EEI score ranked 20th among 20 large and very large federal
                            agencies.
                        •   Management integration. Since 2015, DHS has focused its efforts to
                            address crosscutting management challenges through the establishment
                            and monitoring of Integrated Priorities. The department updated these
                            priorities in September 2017. Each priority includes goals, objectives, and
                            measurable action plans that are monitored at monthly leadership
                            meetings led by senior DHS officials, including the Under Secretary for
                            Management. To achieve this outcome, DHS needs to continue to
                            demonstrate sustainable progress integrating its management functions
                            within and across the department, as well as fully address the other 13
                            outcomes it has not yet fully achieved.

What Remains to Be Done     Over the years, we have made hundreds of recommendations related to
                            DHS management functions and many have been implemented.
                            Continued progress for this high-risk area depends primarily on
                            addressing the remaining outcomes. In the coming years, DHS needs to
                            continue implementing its Integrated Strategy for High-Risk Management
                            to show measurable, sustainable progress in implementing corrective
                            actions and achieving outcomes. In doing so, it remains important for
                            DHS to

                        •   maintain its current level of top leadership support and sustained
                            commitment to ensure continued progress in executing its corrective
                            actions through completion;
                        •   continue to identify the people and resources necessary to make
                            progress towards achieving outcomes, work to mitigate shortfalls and




                            Page 188                                         GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 197 of 295

                          Strengthening Department of Homeland
                          Security Management Functions




                          prioritize initiatives as needed, and communicate to senior leadership
                          critical resource gaps;
                      •   continue to implement its plan for addressing this high-risk area and
                          periodically provide assessments of its progress to us and Congress;
                      •   closely track and independently validate the effectiveness and
                          sustainability of its corrective actions, and make midcourse adjustments
                          as needed; and
                      •   make continued progress in achieving the 13 outcomes it has not fully
                          addressed and demonstrate that systems, personnel, and policies are in
                          place to ensure that progress can be sustained over time.

                          DHS Acquisitions: Additional Practices Could Help Components Better
Related GAO               Develop Operational Requirements. GAO-18-550 Washington, D.C.:
Products                  August 8, 2018.

                          Homeland Security Acquisitions: Leveraging Programs’ Results Could
                          Further DHS’s Progress to Improve Portfolio Management.
                          GAO-18-339SP Washington, D.C.: May 17, 2018.

                          Cybersecurity Workforce: Urgent Need for DHS to Take Actions to
                          Identify Its Position and Critical Skill Requirements. GAO-18-175,
                          Washington, D.C.: February 6, 2018.

                          DHS Financial Management: Better Use of Best Practices Could Help
                          Manage System Modernization Project Risks. GAO-17-799 Washington,
                          D.C.: September 26, 2017.

                          Homeland Security: Progress Made to Implement IT Reform, but
                          Additional Chief Information Officer Involvement Needed. GAO-17-284
                          Washington, D.C.: May 18, 2017.

                          Homeland Security Acquisitions: Identifying All Non-Major Acquisitions
                          Would Advance Ongoing Efforts to Improve Management. GAO-17-396
                          Washington, D.C.: April 13, 2017.

                          Homeland Security Acquisitions: Earlier Requirements Definition and
                          Clear Documentation of Key Decisions Could Facilitate Ongoing
                          Progress. GAO-17-346SP Washington, D.C.: April 6, 2017.




                          Page 189                                         GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 198 of 295


Ensuring the Effective Protection of
                                              Ensuring the Effective Protection of
                                              Technologies Critical to U.S. National Security
                                              Interests


Technologies Critical to U.S. National
Security Interests
Agencies within this portfolio of programs have made some progress towards ensuring the effective protection
of technologies, but several areas remain unaddressed including improved interagency coordination.
                                                                                                Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                                ratings for all five criteria remain
 The Department of Defense spends
                                                                                                unchanged.
 billions of dollars each year to develop
 and acquire sophisticated technologies
 that provide an advantage for the                                                              Additional leadership commitment
 warfighter during combat or other                                                              is still needed to promote
 missions. Many of these technologies
 are also sold or transferred to promote
                                                                                                interagency collaboration across
 U.S. economic, foreign policy, and                                                             the portfolio of critical technology
 national security interests. These                                                             programs. Officials at both the
 technologies can also be acquired by                                                           multi-agency Committee on
 foreign entities through investment in the
 U.S. companies that develop or
                                                                                                Foreign Investment in the United
 manufacture them. In addition, they are                                                        States and the Department of
 targets for unauthorized transfer, such as                                                     Defense’s National Industrial
 theft, espionage, reverse engineering,                                                         Security Program need to take
 and illegal export.
                                                                                                action to clarify resource needs.
 To identify and protect technologies
 critical to U.S. interests, the U.S.
 government has a number of programs                                                   Additional efforts are also needed
 and activities. These include export         to implement recommendations we made in March 2012, May 2017, and
 controls—those developed to regulate         August 2017 to develop and track metrics to monitor program
 exports and ensure that items and
 information are transferred to foreign
                                              performance for both export controls and other programs. Over the years
 parties consistent with U.S. interests—as    since this area was added to the High-Risk List, we have made numerous
 well as other activities, including the      recommendations related to this high-risk issue, 16 of which were made
 Foreign Military Sales program, anti-        since the last high-risk update in February 2017. As of December 2018,
 tamper policies, the National Industrial
 Security Program, and the Committee on
                                              25 recommendations are open.
 Foreign Investment in the United States.
 These activities are administered by
 multiple federal agencies, including the     Export Controls
 Departments of Defense, Commerce,
 Homeland Security, Justice, State, and                                             Since our 2017 High-Risk Report, ratings
 the Treasury. We designated this area
 as high risk in 2007 because these                                                 for all five criteria remain unchanged.
 programs, established decades ago,
 were ill-equipped to address the evolving                                          Leadership commitment: met. An
 21st century challenge of balancing
                                                                                    interagency review to fundamentally reform
 national security concerns and economic
 interests.                                                                         the U.S. export control system—the Export
 Contact Information                                                                Control Reform Initiative—was established
 For additional information about this                                              in 2010, and it has demonstrated strong
 high-risk area, contact William T. Woods                                           leadership commitment. Many of the actions
 at (202) 512-4841 or woodsw@gao.gov.                                               under this initiative are complete, and
                                                                                    leaders at key federal agencies continue to
                                                                                    focus on remaining steps.




                                              Page 190                                                   GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 199 of 295

                   Ensuring the Effective Protection of
                   Technologies Critical to U.S. National Security
                   Interests




                   Capacity: partially met. The initial review of all 21 United States
                   Munitions List categories is nearing completion and the transition to a
                   single information technology system—USXPORTS—is complete.
                   However, the absence of key stakeholders’ participation has slowed
                   progress for other efforts. The 15 federal agencies that are part of the
                   Export Enforcement Coordination Center (E2C2) continue to coordinate
                   and exchange investigation-related information, but according to E2C2
                   officials, procedures for coordination between the investigative export
                   control enforcement agencies and the intelligence community have not
                   been finalized.

                   Action plan: met. While the Export Control Reform Initiative is no longer
                   formally active, leaders at key federal agencies told us they continue to
                   implement efforts under the initiative—with reforms to export control lists,
                   enforcement, and information technology.

                   Monitoring: partially met. We made four recommendations in March
                   2012 that departments with responsibilities for export control enforcement
                   take steps to more effectively monitor resources spent on export control
                   enforcements activities, and develop and implement metrics for
                   monitoring their effectiveness. Of the four recommendations, one remains
                   open: for Homeland Security to establish procedures to facilitate data
                   sharing between the enforcement agencies and the intelligence
                   community to measure illicit transshipment activity. Homeland Security
                   officials told us that the department has not yet formalized its planned
                   intelligence analytical unit and, as a result, is unable to establish baseline
                   and trend data analysis.

                   Demonstrated progress: partially met. Important steps have been
                   completed for improving the efficiency and effectiveness of the export
                   control process. For example, the export control licensing agencies have
                   reviewed all of the 21 United States Munitions List categories to
                   determine which items in those categories should remain under
                   Department of State control or move to Department of Commerce control.
                   According to State Department officials, the public comment period ended
                   in July 2018 for categories I-III (firearms, artillery, and ammunition,
                   respectively), and a final decision on transfer of these items is expected in
                   2019.

                   In March 2019, we expect to issue a report reviewing export controls of
                   firearms. Progress in export enforcement has stalled, however, because
                   the enforcement and intelligence communities have not yet formally
                   coordinated, and the E2C2 does not yet have a designated Intelligence
                   Community Liaison. This liaison was mandated by Executive Order
                   13558, which directed the establishment of the E2C2 and identified the
                   participating departments and agencies. Specifically, the E2C2 has not
                   yet implemented all seven of its standard operating procedures, including


                   Page 191                                           GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 200 of 295

                               Ensuring the Effective Protection of
                               Technologies Critical to U.S. National Security
                               Interests




                               collaboration with the intelligence agencies. According to Homeland
                               Security officials, currently the E2C2 is performing only de-confliction, a
                               forum for sharing information among multiple export enforcement
                               agencies and identifying and resolving conflicts between them.


What Remains to Be Done        The need for action remains in addressing Capacity, Monitoring, and
                               Demonstrated Progress. The E2C2 is performing a critical role in
                               coordinating export control enforcement activities, with participation
                               across a wide breadth of federal agencies. However, according to
                               Homeland Security officials, the E2C2 and the intelligence community’s
                               lack of formal coordination limits E2C2’s effectiveness, stalling its efforts
                               to develop standard operating procedures. Until this coordination occurs,
                               the E2C2 is limited in its ability to realize its full potential to facilitate
                               enhanced coordination and intelligence sharing.

Congressional Actions Needed   Key agencies have taken necessary steps to reconcile various definitions,
                               regulations, and policies for export controls. If the agencies choose to
                               proceed with consolidation activities initially planned under the 2010
                               Export Control Reform Initiative, Congressional action will be required.
                               For example, because there are currently separate statutory bases for the
                               Departments of State and Commerce to review and issue export licenses,
                               legislation would be required to consolidate the current system into a
                               single licensing agency.


                                                                     Since our 2017 High-Risk Report, ratings for
Other Programs                                                       all five criteria remain unchanged. This
                                                                     segment was previously referred to as non-
                                                                     export controls.

                                                             Leadership commitment: partially met.
                                                             Recent Congressional action may facilitate
                                                             forward movement in this area. The John S.
                                                             McCain National Defense Authorization Act
                                                             for Fiscal Year 2019 included a requirement
                                                             for the Department of Defense (DOD) to
                                                             develop and annually update a critical
                               technologies list, which has the potential to improve coordination among
                               the critical technology programs. The act also made changes related to
                               the Committee on Foreign Investment in the United States, an
                               interagency group that reviews certain foreign acquisitions, mergers, or
                               takeovers of U.S. businesses to determine their effects on U.S. national
                               security.

                               Capacity: partially met. In February 2018, we reported on capacity
                               concerns at the Committee on Foreign Investment in the United States,


                               Page 192                                                GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 201 of 295

                           Ensuring the Effective Protection of
                           Technologies Critical to U.S. National Security
                           Interests




                           noting that from 2011 to 2016, the number of transactions reviewed by
                           this committee grew by 55 percent, while the staff assigned to the reviews
                           increased by 11 percent. In the John S. McCain National Defense
                           Authorization Act for Fiscal Year 2019, Congress cited our findings and
                           provided for actions such as assessing whether adequate resources are
                           needed for the committee and its member agencies. Likewise, in May
                           2018, we reported that officials responsible for the National Industrial
                           Security Program—which safeguards federal government classified
                           information that current or prospective contractors may access—faced
                           resource challenges, including an inability to manage staff workloads and
                           complete necessary trainings. We recommended that they identify the
                           resources needed by the program, among other things, and DOD
                           concurred.

                           Action plan: partially met. In May 2018, we reported on Defense
                           Security Service plans to transition to a new approach for the National
                           Industrial Security Program. We cited challenges that the program is
                           beginning to address. Similarly, we reported in May 2017 that DOD has
                           issued policies and guidance that require planning for anti-tamper
                           protections—which help preserve U.S. technological superiority from
                           exploitation when weapon systems are lost on the battlefield or
                           exported—early in the weapon system acquisition process.

                           Monitoring: partially met. In May 2017, we reported that DOD lacked
                           metrics for tracking the effectiveness of changes to policies and
                           procedures supporting anti-tamper protections. DOD concurred with our
                           recommendation that it determine how to measure progress and develop
                           corresponding metrics but has not yet done so. Similarly, in August 2017,
                           we found that DOD had addressed most of our past recommendations on
                           the Foreign Military Sales program, but had not collected relevant data
                           necessary to measure program performance.

                           Demonstrated progress: partially met. We reported in 2015 that the
                           portfolio of critical technology programs is fragmented and poorly
                           coordinated across the government. Individual programs and
                           departments have taken steps to improve coordination individually within
                           their agency or program, but collective coordination across the critical
                           technologies portfolio still needs improvement and overall direction.


What Remains to Be Done    The need for action remains both at the individual program level and the
                           portfolio level. In February 2015, we made recommendations aimed at
                           improving coordination among the programs that are designed to protect
                           technologies critical to national security. While progress has been made,
                           challenges remain in several key areas. In particular, following up on
                           resource recommendations to the Committee on Foreign Investment in
                           the United States and the National Industrial Security Program could lead


                           Page 193                                          GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 202 of 295

                         Ensuring the Effective Protection of
                         Technologies Critical to U.S. National Security
                         Interests




                         to significant improvements in capacity. Similarly, following up on data
                         collection and tracking recommendations for the anti-tamper program and
                         the Foreign Military Sales program could better enable these programs to
                         monitor their efforts.


                         Committee on Foreign Investment in the United States: Action Needed to
Related GAO              Address Evolving National Security Concerns Facing the Department of
Products                 Defense. GAO-18-494. Washington, D.C.: July 10, 2018.

                         Defense Industrial Base: Integrating Existing Supplier Data and
                         Addressing Workforce Challenges Could Improve Risk Analysis.
                         GAO-18-435. Washington, D.C.: June 13, 2018.

                         Protecting Classified Information: Defense Security Service Should
                         Address Challenges as New Approach Is Piloted. GAO-18-407.
                         Washington, D.C.: May 14, 2018.

                         Committee on Foreign Investment in the United States: Treasury Should
                         Coordinate Assessments of Resources Needed to Address Increased
                         Workload. GAO-18-249. Washington, D.C.: February 14, 2018.

                         Foreign Military Sales: DOD Needs to Improve Its Use of Performance
                         Information to Manage the Program. GAO-17-703. Washington, D.C.:
                         August 22, 2017.

                         DOD Critical Technologies: Additional Actions Needed to Ensure
                         Consistent Protection of Weapon Systems. GAO-17-292SU. Washington,
                         D.C.: May 9, 2017.

                         Critical Technologies: Agency Initiatives Address Some Weaknesses, but
                         Additional Interagency Collaboration Is Needed. GAO-15-288.
                         Washington, D.C.: February 10, 2015.




                         Page 194                                          GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 203 of 295


Improving Federal Oversight of Food Safety
                                               Improving Federal Oversight of Food Safety




A government-wide approach is needed to address fragmentation in the federal food safety oversight system.

 Why Area Is High Risk                                                                      Since our 2017 High-Risk Report,
 The safety and quality of the U.S. food
                                                                                            ratings for all five criteria remain
 supply, both domestic and imported, are                                                    unchanged.
 governed by a highly complex system
 stemming from at least 30 federal laws                                                Leadership commitment:
 that are collectively administered by 15
 federal agencies. For more than four
                                                                                       partially met. The Department of
 decades, we have reported on the                                                      Health and Human Services (HHS)
 fragmented federal food safety oversight                                              demonstrated leadership by
 system, which has caused inconsistent                                                 updating its strategic and
 oversight, ineffective coordination, and
 inefficient use of resources. We added                                                performance-planning documents
 federal oversight of food safety to the                                               to better address crosscutting food
 High-Risk List in 2007. In recent years,                                              safety efforts, as we recommended
 moreover, we have made                                                                in December 2014. As of
 recommendations aimed at helping to
 reduce fragmentation in federal food                                                  November 2018, however, the U.S.
 safety oversight. As of November 2018,                                                Department of Agriculture (USDA)
 two of three recommendations related to                                               had not fully implemented our
 this high-risk area had not been              recommendation to update its strategic and planning documents,
 implemented.
                                               although it agreed with our recommendation and took some steps to
 A 2011 estimate by the Centers for
 Disease Control and Prevention (CDC)—         implement it. Moreover, in June 2018, the President proposed
 its most recent estimate—indicates that,      reorganizing USDA’s Food Safety and Inspection Service and the food
 as a result of foodborne illness, roughly 1   safety functions of HHS’s Food and Drug Administration into a single
 in 6 Americans (48 million people) gets       agency. While a reorganization could be a step toward addressing our
 sick each year, 128,000 are hospitalized,
 and 3,000 die. CDC data also show that        prior recommendations, additional information about the proposal, as well
 the number of reported multistate             as additional executive and legislative branch actions, would be needed
 foodborne illness outbreaks is                before such a proposal could be implemented.
 increasing. Although multistate
 outbreaks make up a small proportion of
 total outbreaks, they affect greater          Capacity: partially met. USDA has the capacity to more fully address
 numbers of people. CDC cites several          crosscutting food safety efforts in its individual strategic and performance
 potential contributors to the increase in     planning documents; however, Office of Management and Budget (OMB)
 reported multistate outbreaks, including      action would be needed to build on HHS and USDA documents to
 greater centralization of food processing
 practices, wider food distribution, and       develop a government-wide performance plan on food safety. Such action
 improved detection and investigation          could address our March 2011 recommendation for a government-wide
 methods.                                      plan and our December 2014 matter for congressional consideration for
 Contact Information                           government-wide planning. OMB has not taken action to develop such a
 For additional information about this         plan.
 high-risk area, contact Steve Morris at
 morriss@gao.gov or (202) 512-3841.
                                               Federal food safety agencies also have the capacity to participate in a
                                               centralized collaborative mechanism on food safety, such as the Food
                                               Safety Working Group (FSWG), which the President established in 2009
                                               to coordinate federal food safety efforts. This group, however, is no longer
                                               meeting. Congressional action would be required to formalize such a
                                               mechanism through statute.




                                               Page 195                                               GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 204 of 295

                   Improving Federal Oversight of Food Safety




                   Action plan: not met. Without a government-wide performance plan for
                   food safety, Congress, program managers, and other decision makers
                   are hampered in their ability to identify agencies and programs
                   addressing similar missions and to set priorities, allocate resources, and
                   restructure federal efforts, as needed, to achieve long-term goals.
                   Moreover, without a centralized collaborative mechanism—like the
                   FSWG—to address food safety, there is no forum for agencies to reach
                   agreement on a set of broad-based food safety goals and objectives that
                   could be articulated in a government-wide performance plan on food
                   safety.

                   Development of a national strategy for food safety could also fulfill these
                   government-wide planning and leadership needs. Such a strategy should,
                   among other things, have a clearly stated purpose, establish sustained
                   leadership, identify resource requirements, and describe how progress
                   will be monitored.

                   Monitoring: not met. Without a government-wide performance plan for
                   food safety, federal food safety efforts are not clear and transparent to the
                   public. Congress, program managers, other decision makers, and the
                   public must first understand what the federal government is currently
                   doing to ensure the safety of the food supply. To do so, they must access,
                   attempt to make sense of, and reconcile individual documents across the
                   many federal agencies responsible for administering the numerous
                   federal statutes governing food safety and quality. A government-wide
                   performance plan would also enable Congress and the agencies to
                   monitor the effectiveness of their food safety programs, particularly those
                   involving more than one agency, and call attention to areas needing
                   corrective measures. The need for government-wide monitoring could
                   also be addressed through a national strategy for food safety.

                   Demonstrated progress: partially met. In January 2018, USDA and
                   FDA signed an agreement to formalize ongoing coordination and
                   collaboration efforts in the areas of produce safety and regulation of
                   biotechnology products and other areas. This agreement is a positive
                   step. However, the development of a broader government-wide
                   performance plan or a national strategy for food safety is still needed and
                   could involve additional agencies, such as those that we have previously
                   identified as having a role in food safety. These other agencies include (1)
                   the Centers for Disease Control and Prevention, which is responsible for
                   preventing the transmission, dissemination, and spread of foodborne
                   illness to protect the public health; (2) the Department of Commerce’s
                   National Marine Fisheries Service, which provides voluntary fee-for-
                   service examinations of seafood for safety and quality; and (3) the
                   Department of Homeland Security’s Customs and Border Protection,
                   which, among other things, inspects imports, including food products,
                   plants, and live animals, for compliance with U.S. law and assists all
                   federal agencies in enforcing their regulations at the border. Such a



                   Page 196                                          GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 205 of 295

                               Improving Federal Oversight of Food Safety




                               document could also more comprehensively fulfill government-wide
                               planning and leadership needs and foster sustained progress in
                               addressing fragmentation in the federal food safety oversight system.


What Remains to Be Done        Actions are needed to address this high-risk area. Specifically:

                           •   As we recommended in January 2017, the appropriate entities within the
                               Executive Office of the President (EOP), in consultation with relevant
                               federal agencies and other stakeholders, should develop a national
                               strategy for food safety that, among other things, establishes sustained
                               leadership, identifies resource requirements, and describes how progress
                               will be monitored. The EOP did not provide comments on our
                               recommendation.
                           •   USDA should implement our priority recommendation to more fully
                               implement GPRA Modernization Act of 2010 requirements by providing in
                               its strategic and performance planning documents additional detail on
                               interagency food safety-related collaborations, as we recommended in
                               December 2014. USDA agreed with this recommendation.
Congressional Actions Needed   Congress should consider directing OMB to develop a government-wide
                               performance plan for food safety that includes results-oriented goals,
                               performance measures, and a discussion of strategies and resources.
                               Congress should also consider formalizing the Food Safety Working
                               Group through statute to help ensure sustained leadership across food
                               safety agencies over time. In addition, if weaknesses in the food safety
                               system persist over the next several years, Congress may wish to
                               consider commissioning a detailed analysis of alternative organizational
                               structures for food safety.


                               Food Safety: Federal Efforts to Manage the Risk of Arsenic in Rice.
Related GAO                    GAO-18-199. Washington, D.C.: March 16, 2018.
Products
                               Imported Seafood Safety: FDA and USDA Could Strengthen Efforts to
                               Prevent Unsafe Drug Residues. GAO-17-443. Washington, D.C.:
                               September 15, 2017.

                               Food Safety: A National Strategy Is Needed to Address Fragmentation in
                               Federal Oversight. GAO-17-74. Washington, D.C.: January 13, 2017.

                               Food Safety: FDA Coordinating with Stakeholders on New Rules but
                               Challenges Remain and Greater Tribal Consultation Needed.
                               GAO-16-425. Washington, D.C.: May 19, 2016.

                               Federal Food Safety Oversight: Additional Actions Needed to Improve
                               Planning and Collaboration. GAO-15-180. Washington, D.C.: December
                               18, 2014.



                               Page 197                                         GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 206 of 295


Protecting Public Health through Enhanced
                                               Protecting Public Health through Enhanced
                                               Oversight of Medical Products



Oversight of Medical Products
The Food and Drug Administration (FDA) needs to increase monitoring of medical products manufactured
overseas and improve planning for drug shortages.

 Why Area Is High Risk                                                                       Since our 2017 High-Risk Report,
 Millions of medical products—drugs,
                                                                                             our assessment of efforts to
 biologics, and medical devices—are                                                          address ratings for all five criteria
 used daily by Americans at home, in the                                                     remains unchanged. FDA
 hospital, and in other health care                                                          continues to demonstrate top
 settings. FDA has the vital mission of
 protecting the public health by                                                             leadership support for improving
 overseeing the safety and effectiveness                                                     its oversight of medical products
 of these products marketed in the United                                                    for both the globalization and
 States. The agency’s responsibilities                                                       drug availability segments.
 begin long before a product is brought to
 market and continue after FDA approves                                                      However, the agency has not fully
 a product, regardless of whether it is                                                      met the remaining criteria.
 manufactured in the United States or
 abroad.                                                                                While the overall rating has not
 In recent years, FDA has been                                                          changed, FDA has now met the
 confronted with multiple challenges,
 including (1) rapid changes in science                                                 capacity criterion for the
 and technology, (2) globalization as                                                   globalization segment, as FDA
 more products are manufactured abroad,        increased inspections of foreign manufacturers. However, FDA must
 (3) unpredictable public health crises, (4)   continue to take actions to monitor foreign establishments and its foreign
 an increasing workload, and (5) the
 continuing need to monitor the safety of      offices to meet the criterion for demonstrating progress.
 thousands of marketed medical
 products. The oversight of medical            In addition, while the overall rating has not changed, FDA now meets the
 products was added to our High-Risk List      monitoring criterion for the drug availability segment, as it has
 in 2009 because these obstacles
 threatened to compromise FDA’s ability        implemented and consistently used a new drug shortages information
 to protect public health. While progress      system and established procedures for using this system. FDA also now
 has been made, challenges remain              has a procedure to evaluate its response to drug shortages. However,
 related to FDA’s ability to respond to        FDA’s capacity and lack of an action plan to address drug availability
 globalization and to help ensure the
 availability of drugs.                        remains a challenge, including the agency not using its drug shortage
 Contact Information                           information system to also analyze trends and identify patterns to help
 For additional information about this         predict future shortages.
 high-risk area, contact Mary Denigan-
 Macauley or John E. Dicken at (202)
 512-7114 or                                   Response to Globalization
 deniganmacauleym@gao.gov or
 dickenj@gao.gov.                                                                  Since our 2017 High-Risk Report, ratings
                                                                                   for one criterion improved and four remain
                                                                                   unchanged. FDA continues to meet the
                                                                                   leadership commitment and action plan
                                                                                   criteria, and has now met the criterion for
                                                                                   capacity.

                                                                                   Leadership commitment: met. FDA met
                                                                                   this criterion in 2015. The agency has
                                                                                   demonstrated leadership commitment by
                                                                                   (1) creating an office dedicated to


                                               Page 198                                               GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 207 of 295

                           Protecting Public Health through Enhanced
                           Oversight of Medical Products




                           confronting the challenges of globalization and (2) identifying a goal of
                           expanding its regulatory presence and partnerships overseas.

                           Capacity: met. FDA’s recent actions have met this criterion. Since 2015,
                           FDA has consistently conducted an increased number of inspections of
                           foreign manufacturers and selected facilities for inspection based on risk.
                           In addition, FDA reported in 2018 that it reduced the number of foreign
                           drug establishments with no inspection history from approximately 1,000
                           to just over 100. Further, the agency has also improved the capacity of its
                           overseas offices. Overall vacancy rates for these offices have declined in
                           recent years, though significant gaps in staffing still remain at times, while
                           staff complete necessary processes to be stationed overseas. FDA also
                           signed mutual recognition agreements with many European countries that
                           have allowed it to gain capacity by using information from inspectors from
                           these countries.

                           Action plan: met. FDA met this criterion in 2015. The agency has
                           developed an action plan for building a stronger, more secure global
                           product safety net. It also developed a plan to partner with other foreign
                           regulatory authorities to leverage their resources. FDA has since
                           determined that 20 foreign regulators are capable of conducting
                           inspections that meet FDA’s requirements, and as of November 13, 2018,
                           had reviewed 50 inspections conducted by foreign regulators.

                           Monitoring: partially met. In December 2016, we reported that FDA took
                           steps to better monitor its program for inspecting foreign and domestic
                           establishments. Since then, FDA has taken steps to improve the accuracy
                           and completeness of information used for that program. Starting in 2017,
                           FDA began an effort to inspect, within 3 years, all establishments for
                           which it had no prior history of inspection. FDA has made progress in
                           inspecting these sites and expects to complete this task in fiscal year
                           2019. FDA has also made progress monitoring the contributions of its
                           overseas offices, though it has not fully developed measures that allow it
                           to systematically track how office activities contribute to drug safety
                           outcomes.

                           Demonstrated progress: partially met. FDA has taken a variety of
                           steps to respond to globalization, including improving the accuracy and
                           completeness of its information on foreign manufacturers, and deciding
                           that it will no longer allow more than 5 years to elapse between
                           inspections at a specific establishment. However, FDA must continue to
                           demonstrate that it can sustain its capacity to conduct more inspections.


What Remains to Be Done    Over the years since we added this area to our High-Risk List, we have
                           made numerous recommendations related to the agency’s response to
                           globalization. As of December 2018, two recommendations remain open.



                           Page 199                                           GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 208 of 295

                           Protecting Public Health through Enhanced
                           Oversight of Medical Products




                           FDA should implement our recommendations to (1) develop performance
                           measures and (2) assess the effectiveness of the foreign offices’
                           contributions by systematically tracking information to measure whether
                           the offices’ activities specifically contribute to drug safety-related
                           outcomes, such as inspecting facilities, issuing import alerts to block
                           potentially dangerous products, and sending warning letters to
                           manufacturers with significant regulatory violations. In addition to our two
                           open recommendations, FDA should complete its efforts to inspect all
                           establishments without an inspection history and ensure all
                           establishments continue to be inspected at an appropriate frequency.


                                                                Since our 2017 High-Risk Report, ratings
Drug Availability                                               for one criterion improved and four remain
                                                                unchanged. FDA continues to meet the
                                                                criteria of leadership commitment and has
                                                                now met the criterion for monitoring.

                                                            Leadership commitment: met. In the
                                                            2015 High-Risk Report, we recognized
                                                            FDA demonstrated leadership
                                                            commitment by issuing a strategic plan for
                                                            preventing and mitigating drug shortages,
                                                            and also by including the agency’s ability
                           to respond to drug shortages in its strategic priorities. FDA’s commitment
                           to addressing this public health concern continues to be strong, as
                           evidenced by its recent formation of a drug shortages task force. The task
                           force is charged with delving more deeply into the reasons for persistent
                           shortages and seeking solutions to address their underlying causes. FDA
                           also held a public meeting in November 2018 to obtain advice from
                           stakeholders on ways to avert drug shortages.

                           Capacity: partially met. As noted in prior years, FDA improved its
                           capacity to respond to drug shortages by increasing the number of
                           dedicated personnel devoted to responding to drug shortages and
                           prioritized its review of applications to market generic drugs. However,
                           with the median time to approve prioritized generic drug applications at
                           over a year, this approach is not an effective short-term solution.

                           While FDA is taking steps to address drug shortages, it is important to
                           recognize that FDA cannot resolve them alone. In the past 2 years,
                           several agency actions may help support industry’s capacity to prevent or
                           mitigate shortages related to manufacturing problems. First, using the
                           authority it was given in 2016 through the 21st Century Cures Act, FDA
                           has awarded research grants to several universities to study continuous
                           manufacturing. This approach has the potential to shorten production
                           times and improve the efficiency of manufacturing processes. Second,



                           Page 200                                             GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 209 of 295

                   Protecting Public Health through Enhanced
                   Oversight of Medical Products




                   FDA established its Emerging Technology Program to help encourage the
                   industry to develop new technologies that may improve manufacturing
                   and reduce the chance of supply disruptions. Through the program,
                   industry representatives can meet with FDA staff to discuss potential
                   concerns related to these new technologies, such as the development of
                   ultra-long-acting oral formulations, before seeking agency approval.

                   However, according to FDA officials, the agency may not have sufficient
                   resources available to ensure the availability of drugs more broadly.
                   Specifically, in 2017, FDA noted that its resources to conduct its over-the-
                   counter drug responsibilities were inadequate. A lengthy regulatory
                   process has hindered the availability of new drug ingredients to the U.S.
                   market, such as those included in sunscreen. Consequently, the agency
                   noted that it has not allowed the marketing of many new over-the-counter
                   drugs, or made timely changes to existing over-the-counter drugs based
                   on emerging safety issues or evolving science.

                   Action plan: partially met. FDA implemented a new data system in 2016
                   to track potential and existing drug shortages and manage its workload.
                   While it uses this system for monitoring, FDA has not made plans to use
                   these data to analyze trends or identify patterns to help predict future
                   shortages to assist with managing efforts. The formation of FDA’s new
                   drug shortages task force may provide the opportunity to plan future
                   actions strategically. According to FDA, the task force will evaluate the
                   reimbursement policies of the Centers for Medicare & Medicaid Services
                   and other payers that could be making it difficult for companies to
                   manufacture certain drugs profitably. It is also exploring ways to receive
                   more timely information about potential supply disruptions.

                   Nonetheless, FDA still needs to take actions to address shortcomings in
                   its broader strategic planning efforts related to its oversight of drugs and
                   other medical products. Also, in May 2016, we found weaknesses in the
                   agency’s lack of measurable goals for advancing regulatory science—the
                   science supporting its effort to assess the safety, efficacy, quality, and
                   performance of the products it regulates.

                   Monitoring: met. FDA has met this criterion through its recent actions. In
                   June 2017, we determined while following up on open recommendations
                   that FDA was consistently using its new drug shortage information system
                   to track potential and existing shortages. This system remains in use for
                   monitoring purposes. In addition, the agency established formal
                   procedures for using the system and performance measures to evaluate
                   its ability to respond when shortages occur. Also, in June 2018, FDA
                   issued its annual report on drug shortages. This report contained a full
                   year’s worth of data and provided policymakers with the ability to more
                   closely monitor shortage information and obtain a more realistic view of
                   this public health problem.



                   Page 201                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 210 of 295

                            Protecting Public Health through Enhanced
                            Oversight of Medical Products




                            Demonstrated progress: partially met. FDA has implemented some of
                            our recommendations, including consistently using its drug shortage
                            information system to improve its ability to respond to drug shortages.
                            However, drug shortages remain a public health concern and FDA has
                            not fully addressed the recommendations that we have made, such as
                            periodically analyzing its shortage data to proactively identify risk factors,
                            and better collecting, tracking, and analyzing data related to safety of
                            drugs after they are marketed.


What Remains to Be Done     Over the years since we added this area to our High-Risk List, we have
                            made numerous recommendations related to drug availability, 5 of which
                            were made since the last high-risk update in February 2017. As of
                            December 2018, 12 recommendations remain open. Although FDA alone
                            cannot guarantee drug availability, the agency can take important steps to
                            help ensure that safe and effective drugs are accessible to patients. FDA
                            should implement our recommendations, including to:

                        •   conduct periodic analyses to assess drug shortage information to
                            proactively identify risk factors for potential drug shortages;
                        •   develop comprehensive plans, including goals and time frames, to
                            correct problems with its data for monitoring safety after a product is on
                            the market, and ensure that these data can be easily used for oversight;
                        •   plan strategically to identify challenges that cut across FDA’s multiple
                            centers that oversee medical products, and document how the agency
                            will achieve measurable goals and objectives in these areas; and
                        •   develop and document measurable goals, such as targets and time
                            frames, for FDA’s regulatory science efforts so it can consistently assess
                            and report on the agency's progress in regulatory science efforts.

                            Generic Drugs: FDA Should Make Public Its Plans to Issue and Revise
Related GAO                 Guidance on Nonbiological Complex Drugs. GAO-18-80. Washington,
Products                    D.C.: December 14, 2017.

                            Sunscreen: FDA Reviewed Applications for Additional Active Ingredients
                            and Determined More Data Needed. GAO-18-61. Washington, D.C.:
                            November 15, 2017.

                            Investigational New Drugs: FDA Has Taken Steps to Improve the
                            Expanded Access Program but Should Further Clarify How Adverse
                            Events Data Are Used. GAO-17-564. Washington, D.C.: July 11, 2017.

                            Generic Drug User Fees: Application Review Times Declined, but FDA
                            Should Develop a Plan for Administering Its Unobligated User Fees.
                            GAO-17-452. Washington, D.C.: May 25, 2017.




                            Page 202                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 211 of 295

                   Protecting Public Health through Enhanced
                   Oversight of Medical Products




                   Antibiotics: FDA Has Encouraged Development, but Needs to Clarify the
                   Role of Draft Guidance and Develop Qualified Infectious Disease Product
                   Guidance. GAO-17-189. Washington, D.C.: January 31, 2017.

                   Drug Safety: FDA Has Improved Its Foreign Drug Inspection Program, but
                   Needs to Assess the Effectiveness and Staffing of Its Foreign Offices.
                   GAO-17-143. Washington, D.C.: December 16, 2016.

                   Drug Shortages: Public Health Threat Continues, Despite Efforts to Help
                   Ensure Product Availability. GAO-14-194. Washington, D.C.: February
                   10, 2014.




                   Page 203                                       GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 212 of 295


Transforming EPA’s Process for Assessing
                                              Transforming EPA’s Process for Assessing
                                              and Controlling Toxic Chemicals



and Controlling Toxic Chemicals
The Environmental Protection Agency (EPA) has taken steps to manage chemicals that pose risks to human
health and the environment, but leadership and implementation challenges remain.

 Why Area Is High Risk                                                                   Since our 2017 High-Risk Report,
 EPA’s ability to effectively implement its
                                                                                         four criteria remain unchanged.
 mission of protecting public health and                                                 However, the leadership
 the environment is dependent on                                                         commitment rating decreased from
 assessing the risks posed by chemicals                                                  met to partially met in 2019.
 in a credible and timely manner. Such
 assessments are the cornerstone of
 scientifically sound environmental                                                      For more information on EPA’s
 decisions, policies, and regulations                                                    recent progress toward producing
 under a variety of statutes, such as the                                                chemical assessments and
 Safe Drinking Water Act and the Clean
 Air Act. EPA prepares assessments of                                                    implementing TSCA, see our
 chemical hazards to human health under                                                  March 2019 chemical assessments
 its IRIS Program, among others. The                                                     report GAO-19-270.
 importance of IRIS has increased over
 time as EPA program offices and regions
 have relied on the program’s toxicity
 assessments in making environmental
 protection and risk management
 decisions.
 EPA is also authorized under TSCA to
 obtain information on the risks of           Integrated Risk Information System (IRIS)
 chemicals and to control chemicals the
 agency determines pose an
 unreasonable risk. This act was
                                                                                  Since our 2017 High-Risk Report, ratings
 amended in 2016 by the Frank R.                                                  for capacity, action plan, monitoring, and
 Lautenberg Chemical Safety for the 21st                                          demonstrated progress remain
 Century Act. The Lautenberg Act                                                  unchanged. However, the rating for
 provides EPA with greater authority to
 address chemical risks, but
                                                                                  leadership commitment declined to
 implementation will take years because                                           partially met.
 of the complexity and scope of the
 legislation.                                                                  Leadership commitment: partially met.
 Because EPA had not developed                                                 This rating has declined from met in 2017.
 sufficient chemical assessment
 information under these programs to limit
                                                                               In our 2017 High-Risk Report, we reported
 exposure to many chemicals that may                                           that the EPA Administrator demonstrated
 pose substantial health risks, we added                                       leadership commitment to the IRIS
 this issue to the High-Risk List in 2009     Program by identifying action on toxics and chemical safety as one of her
 as a government program in need of
 broad-based transformation.
                                              top seven priorities for the agency—priorities that included the IRIS
 Contact Information
                                              Program. However, current EPA leadership has not made a similar
                                              statement. While EPA released a document in late December 2018 called
 For additional information about this
 high-risk area, contact J. Alfredo Gómez     the IRIS Program Outlook, identifying ongoing chemical assessments,
 at (202) 512-3841 or gomezj@gao.gov .        EPA leadership also proposed significant cuts to the program’s budget.
                                              For the past two years, EPA’s budget justification for human health risk
                                              assessment work was reduced to about $22 million from its fiscal year
                                              2017 budget of $40.5 million, contributing to a lower rating than we gave
                                              in 2017. Congress did not support these reductions. Specifically,
                                              according to the joint explanatory statements accompanying the


                                              Page 204                                             GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 213 of 295

                   Transforming EPA’s Process for Assessing
                   and Controlling Toxic Chemicals




                   Consolidated Appropriations Act, 2018, and Consolidated Appropriations
                   Act, 2019, Congress has agreed to continue providing funding at fiscal
                   year 2017 enacted levels.

                   EPA leadership’s long-term accountability for actions has been limited, as
                   demonstrated by four IRIS assessments that were in the later stages of
                   development on the 2015 Multi-Year agenda but have not been released,
                   or included on the December 2018 list of assessments. EPA provided no
                   information on the status of these assessments or whether it plans to
                   discontinue working on them or restart them at another time. As we have
                   previously reported, an overarching factor that affects EPA’s ability to
                   complete IRIS assessments in a timely manner is that once a delay in the
                   assessment process occurs, work that has been completed can become
                   outdated, necessitating rework throughout some or all of the assessment
                   process. Thus, it remains to be seen when these assessments can be
                   expected to move to the next step in the IRIS process or be completed.

                   Capacity: partially met. As our March 2019 chemical assessments
                   report indicates, the IRIS program has made progress in addressing
                   some challenges to its assessment process, including adopting project
                   management principles, and new software; streamlining the peer review
                   process; implementing systematic review; and making changes to the
                   frequency and type of communication, among others. It will take
                   resources to implement all of these process improvements. We will
                   continue to monitor EPA’s efforts and assess the progress the agency is
                   making. Our previous work has shown that decision makers in the United
                   States and around the world rely on information from IRIS assessments.
                   Because of this key role, we are concerned that without adequate
                   funding, untimely implementation of IRIS assessments could have
                   profound impacts on chemical risk management activities.

                   Action plan: partially met. As we reported in our 2017 High-Risk Report,
                   EPA had not evaluated the demand for IRIS toxicity assessments with
                   input from users inside and outside EPA. EPA issued an IRIS Multi-Year
                   Agenda in December 2015. According to EPA, the purpose of the 2015
                   agenda was to: (1) identify IRIS assessments currently under way and
                   their status; (2) prioritize IRIS assessments that will be initiated over the
                   next few years; and (3) evaluate assessment needs and develop an
                   updated process for existing IRIS values. In December 2018, EPA issued
                   the IRIS Program Outlook, but it was missing some key information. The
                   Outlook identifies assessments currently underway and lists the next
                   anticipated step in the IRIS process. However, the Outlook fails to list the
                   projected date for most of the assessments and includes no information
                   regarding assessment prioritization—including how these assessments
                   will meet program and regional office needs. Moreover, we recommended
                   in May 2013 that EPA should develop an Action Plan or strategy, among
                   other things, to address the needs of EPA program offices and regions



                   Page 205                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 214 of 295

                            Transforming EPA’s Process for Assessing
                            and Controlling Toxic Chemicals




                            when IRIS toxicity assessments are not available; the agency is still
                            working to do so.

                            Monitoring: met. The IRIS Program produced a report to Congress,
                            which offered an overview of progress in January 2018, and took part in a
                            National Academies of Sciences (NAS) review of the program in February
                            2018, which offered a third-party assessment of the program’s efforts.
                            The resulting NAS report provided a supportive assessment of ongoing
                            transformations aimed at ensuring data quality, new systematic
                            approaches for data analysis and expanded stakeholder engagement
                            efforts, and increasing efficiency of assessments. According to the report,
                            NAS reviewers were impressed with the changes being instituted in the
                            IRIS Program since 2014, including substantive reforms by new IRIS
                            Program leadership, such as the development, implementation, and use
                            of systematic review methods to conduct IRIS assessments. For EPA to
                            sustain the rating for the monitoring criterion, the agency will need to
                            provide clear milestones and metrics for its action plan and monitor
                            progress toward them.

                            Demonstrated progress: partially met. EPA provided a list of chemicals
                            in the December 2018 IRIS Program Outlook. However, it is not clear
                            what data and priorities EPA used to establish its current priorities or
                            when it will assign time frames and future resources to ensure sustained
                            performance. For example, according to the 2015 IRIS Multi-Year
                            Agenda, the formaldehyde assessment was being revised to incorporate
                            elements of systematic review and was to be released for public comment
                            and external peer review. However, the December 2018 IRIS Program
                            Outlook does not list the formaldehyde assessment and provides no
                            explanation of why the assessment was not included. The IRIS Program
                            issued an assessment of Hexahydro-1,3,5-trinitro-1,3,5-triazine (RDX) in
                            August 2018, although it took almost 2 decades.


What Remains to Be Done     Since we added the IRIS Program to our High-Risk List in 2009, we have
                            made nine recommendations related to the IRIS segment of this high-risk
                            issue. As of mid-February 2019, six recommendations remain open. EPA
                            will need to implement these recommendations, along with meeting the
                            High-Risk criteria discussed above, to make progress. As noted in several
                            of our recommendations, EPA should, among other things:

                        •   Assess the feasibility and appropriateness of the established time frames
                            for each step in the IRIS assessment process, including whether different
                            time frames should be established for different types of IRIS
                            assessments.
                        •   Publish IRIS agendas on which chemicals EPA is actively assessing and
                            when it plans to start assessments of the other listed chemicals to
                            demonstrate progress.



                            Page 206                                         GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 215 of 295

                               Transforming EPA’s Process for Assessing
                               and Controlling Toxic Chemicals




                           •   Develop a strategy to address the needs of EPA Program Offices and
                               regions when IRIS toxicity assessments are not available.
                               In addition, our March 2019 chemical assessments report provides
                               information on what remains to be done to address challenges, (e.g.
                               producing assessments) in the IRIS Program.

Congressional Actions Needed   EPA and Congress should continue to ensure that the resources
                               dedicated to IRIS are sufficient to implement it and to maintain a viable
                               database of chemical assessments.


                                                                 Since our 2017 High-Risk Report, ratings for
Toxic Substances                                                 capacity, monitoring, and demonstrated
Control Act (TSCA)                                               progress progressed to partially met. The
                                                                 rating for leadership commitment remains
                                                                 unchanged at met and for action plan at
                                                                 partially met.

                                                              Leadership commitment: met. In January
                                                              2019, the Acting Administrator indicated his
                                                              commitment to fulfill EPA obligations under
                                                              TSCA. He stated that EPA had, among
                                                              other things, released guidance and policy
                               on confidential business information, a strategy to reduce animal testing,
                               and a final mercury reporting rule. In addition, EPA's First Year
                               Implementation Plan identified actions taken to meet the deadlines in the
                               new law, such as (1) identifying the initial 10 work plan chemicals to be
                               assessed under TSCA, (2) establishing a process and criteria for
                               identifying high-priority chemicals for risk evaluation under TSCA, and (3)
                               issuing a rule that establishes EPA’s process for evaluating risks from
                               high-priority chemicals under TSCA.

                               Further, as of December 2018, EPA had implemented two of our
                               recommendations made in 2013 regarding TSCA. As we elaborate in our
                               March 2019 chemical assessments report, EPA has encountered some
                               challenges in implementing the Lautenberg Act and as of mid-February
                               2019, several lawsuits were pending. In our chemical assessments
                               report, we discuss, for example, EPA's capacity to implement the
                               program, collect appropriate fees, and demonstrate progress. How EPA
                               addresses these matters will be key to continuing to meet the leadership
                               criterion in the future.

                               Capacity: partially met. The Lautenberg Act provides EPA with greater
                               authority to address chemical risks, but in turn increases both EPA’s
                               responsibility for regulating chemicals and its workload. EPA recently
                               issued a rule under the act to collect fees from certain companies to
                               defray a portion of TSCA implementation costs, but it is unclear whether



                               Page 207                                            GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 216 of 295

                           Transforming EPA’s Process for Assessing
                           and Controlling Toxic Chemicals




                           the fees collected will be sufficient to support relevant parts of the
                           program. According to EPA, the agency will be tracking its costs and use
                           that information to adjust future fees, if appropriate. As required by law,
                           EPA will evaluate and readjust, if necessary, the fees every 3 years.

                           Action plan: partially met. EPA’s strategic plan discusses general
                           approaches for meeting statutory requirements and mandatory deadlines
                           of TSCA. EPA issued a First Year Implementation Plan in June 2016
                           noting that this document is intended to be a roadmap of major activities
                           EPA will focus on during the initial year of implementation. As of mid-
                           February 2019, the plan had not been updated, although EPA had
                           indicated that the plan would be further developed over time.

                           Monitoring: partially met. The Lautenberg Act provided EPA with
                           significant new authorities to regulate chemicals, but EPA's full
                           implementation will take many years. EPA has partially met the criterion
                           for monitoring because it is too soon to determine whether EPA’s
                           approach to managing chemicals within the new TSCA authorities will
                           position the agency to achieve its goal of ensuring the safety of
                           chemicals. We will continue to monitor TSCA as the agency implements
                           this important legislation.

                           Demonstrated progress: partially met. As our chemical assessments
                           report describes, EPA has responded to many of the new provisions in
                           the Lautenberg Act. For example, EPA has issued rules governing the
                           prioritization and conduct of chemical assessments under TSCA. In
                           addition, EPA told us about efforts to engage EPA offices in a variety of
                           ways to obtain information necessary to conduct risk evaluations and to
                           leverage the expertise and experience of experts within the agency.
                           However, EPA did not provide us with documentation that these activities
                           have occurred. Moreover, EPA has additional Lautenberg Act
                           requirements to address in the years ahead.


What Remains to Be Done    Since we added TSCA implementation to our High-Risk List in 2009, we
                           have made three recommendations related to this high-risk issue. EPA
                           will need to implement one open recommendation, along with meeting the
                           high-risk criteria discussed above, to make progress. As noted in several
                           criteria above, EPA needs to maintain leadership commitment and ensure
                           that it has the resources and plans in place to facilitate progress. For
                           example, for the demonstrated progress criterion, EPA will need to
                           respond to provisions in the Lautenberg Act, such as having 20 ongoing
                           risk evaluations by December 2019 and making findings on the safety of
                           all new chemicals. In addition, our March 2019 chemical assessments
                           report discusses what remains to be done to address challenges (e.g.
                           process improvements) in implementing the Lautenberg Act.




                           Page 208                                         GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 217 of 295

                               Transforming EPA’s Process for Assessing
                               and Controlling Toxic Chemicals




Congressional Actions Needed   EPA and Congress should consider ensuring that the resources
                               dedicated to TSCA activities are sufficient to implement TSCA reform
                               activities.


                               Chemical Assessments: Status of EPA’s Efforts to Produce Assessments
Related GAO                    and Implement the Toxic Substances Control Act. GAO-19-270.
Products                       Washington, D.C.: March 4, 2019.

                               Chemical Innovation: Technologies to Make Processes and Products
                               More Sustainable. GAO-18-307. Washington, D.C.: February 8, 2018.

                               Chemicals Management: Observations on Human Health Risk
                               Assessment and Management by Selected Foreign Programs. GAO-16-
                               111R. Washington, D.C.: October 9, 2015.

                               Chemical Assessments: Agencies Coordinate Activities, but Additional
                               Action Could Enhance Efforts. GAO-14-763. Washington, D.C.:
                               September 29, 2014.

                               Chemical Regulation: Observations on the Toxic Substances Control Act
                               and EPA Implementation. GAO-13-696T. Washington, D.C.: June 13,
                               2013.

                               Chemical Assessments: An Agencywide Strategy May Help EPA Address
                               Unmet Needs for Integrated Risk Information System Assessments.
                               GAO-13-369. Washington, D.C.: May 10, 2013.

                               Toxic Substances: EPA Has Increased Efforts to Assess and Control
                               Chemicals but Could Strengthen Its Approach. GAO-13-249. Washington,
                               D.C.: March 22, 2013.

                               Chemical Assessments: Challenges Remain with EPA’s Integrated Risk
                               Information System Program. GAO-12-42. Washington, D.C.: December
                               9, 2011.

                               Chemical Assessments: Low Productivity and New Interagency Review
                               Process Limit the Usefulness and Credibility of EPA’s Integrated Risk
                               Information System. GAO-08-440. Washington D.C: March 7, 2008




                               Page 209                                       GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 218 of 295


VA Acquisition Management
                                                 VA Acquisition Management




The Department of Veterans Affairs (VA) Acquisition Management is a new high-risk area as VA must
demonstrate greater leadership commitment and strategic planning to ensure efficient use of its acquisition
funding and staffing resources.

 Why Area Is High Risk                                                                    We are adding VA Acquisition
 VA spends tens of billions of dollars to
                                                                                          Management as a new high-risk
 procure a wide range of goods and                                                        area in light of numerous
 services—including medical supplies and                                                  contracting challenges and given
 construction—to meet its mission of                                                      the significant investment in
 providing health care and other benefits
 to millions of veterans. In fiscal year                                                  resources to fulfill its critical
 2019, the VA received the largest                                                        mission of serving veterans. The
 discretionary budget in its history—$86.5                                                department needs to use these
 billion. About a third of VA’s discretionary                                             resources in the most efficient
 budget in fiscal year 2017, or $26 billion,
 has been used to contract for goods and                                                  manner possible when acquiring
 services. VA has one of the most                                                         goods and services to meet the
 significant acquisition functions in the                                                 needs of those who served our
 federal government, both in obligations                                                  country.
 and number of contract actions. VHA
 provides medical care to veterans and is
 VA’s largest administration.
 Since 2015, we have made 31
 recommendations (10 have been                   Outdated acquisition regulations and policies. VA’s procurement
 implemented; 21 remain open) to                 policies have historically been outdated, disjointed, and difficult for
 address challenges in VA’s acquisition
 management, including (1) outdated              contracting officers to use. In September 2016, we reported that (1) the
 acquisition regulations and policies; (2)       acquisition regulations contracting officers currently follow have not been
 lack of an effective medical supplies           fully updated since 2008 and (2) VA had been working on completing a
 procurement strategy; (3) inadequate            comprehensive revision of its acquisition regulations since 2011.
 acquisition training; (4) contracting officer
 workload challenges; (5) lack of reliable
 data systems; (6) limited contract              VA’s delay in updating this fundamental source of policy has impeded the
 oversight and incomplete contract file          ability of contracting officers to effectively carry out their duties. We
 documentation; and (7) leadership               recommended in September 2016 that VA identify measures to expedite
 instability. In light of these challenges
 and given the significant taxpayer              the revision of its acquisition regulations and clarify what policies are
 investment, it is imperative that VA use        currently in effect. VA concurred with this recommendation and has made
 its funding in the most efficient manner        some progress in updating its acquisition regulations and rescinding
 possible when acquiring goods and               outdated policies, but more work remains to be done over the next
 services. As such, we have added VA
 Acquisition Management as a new high-           several years.
 risk area in 2019.
 Contact Information                             Of the 41 parts in the new version of VA’s acquisition regulations, VA
 For additional information about this           reports that:
 high-risk area, contact Shelby S. Oakley
 at 202-512-4841 or oakleys@gao.gov.             •   14 have been published as final rules,
                                                 •   5 have completed the public comment process and VA is addressing
                                                     the comments received,
                                                 •   1 is undergoing further evaluation by the Office of Management and
                                                     Budget, and




                                                 Page 210                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 219 of 295

                   VA Acquisition Management




                   •   21 are at an earlier stage of the rulemaking process.
                   VA reported that it is unsure when all parts will be out for public comment
                   but the updated final version of its acquisition regulations will not be
                   complete until April 2021. VA has also reported that it has rescinded
                   many irrelevant policy documents and updated those that remain
                   relevant. Officials said they plan to rescind or update the few remaining
                   outdated policy documents in January 2019.

                   Lack of an effective medical supplies procurement strategy. VA’s
                   program for purchasing medical supplies has not been effectively
                   executed, nor is it in line with practices at leading hospitals. To support
                   more efficient purchasing of medical supplies for its 172 medical centers
                   that serve the needs of about 9 million veterans, VA launched the Medical
                   Surgical Prime Vendor-Next Generation (MSPV-NG) program in
                   December 2016. MSPV-NG was part of its overall effort to transform its
                   supply chain and achieve $150 million in cost avoidance.

                   In November 2017, we reported that VA’s approach to developing its
                   catalog of supplies was rushed, lacked key stakeholder involvement and
                   buy-in, and relied on establishing non-competitive blanket purchase
                   agreements for the overwhelming majority of products, resulting in low
                   utilization by medical centers. VA had set a target that medical centers
                   would order 40 percent of their supplies from the MSPV-NG catalog, but
                   utilization rates were below this target with a nationwide average
                   utilization rate across medical centers of about 24 percent as of May
                   2017. This low utilization adversely affected VA’s ability to achieve its cost
                   avoidance goal. We recommended in November 2017 that VA develop,
                   document, and communicate to stakeholders an overarching strategy for
                   the program. VA concurred with this recommendation and reported that it
                   would develop and communicate a new medical supplies procurement
                   strategy to clinical and logistics staff. This strategy was originally planned
                   to be completed by December 2017 but has now been delayed to March
                   2019.

                   Inadequate acquisition training. VA acquisition training, at times, has
                   not been comprehensive nor provided to staff that could benefit from it. A
                   2006 statute required, and a 2016 Supreme Court decision
                   (Kingdomware Technologies, Inc. v. United States) reaffirmed, that VA is
                   to give preference to veteran-owned small businesses when competitively
                   awarding contracts—a program known as Veterans First. In September
                   2018, we reported that training on VA’s Veterans First policy did not
                   address some of its more challenging aspects. For example, many of the
                   contracting officers we interviewed were uncertain about how to balance
                   the preference for veteran-owned small businesses with fair and
                   reasonable price determinations when lower prices might be found on the
                   open market.




                   Page 211                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 220 of 295

                   VA Acquisition Management




                   In addition, VA provided several installments of online training sessions
                   on the Veterans First policy to contracting officers but did not make them
                   mandatory. As a result, only 52 percent of VA contacting officers
                   completed the follow-up training by the spring of 2018. We recommended
                   in September 2018 that VA provide more targeted training to contracting
                   officers on how to implement the Veterans First policy, particularly in the
                   area of making fair and reasonable price determinations, and assess
                   whether this training should be designated as mandatory. VA concurred
                   with these recommendations and stated that it is taking steps to
                   implement them.

                   Contracting officer workload challenges. The majority of our reviews
                   since 2015 have highlighted workload as a contributing factor to the
                   challenges that contracting officers face. Most recently, in September
                   2018, we reported that about 54 percent of surveyed VA contracting
                   officers said their workload was not reasonable and found that workload
                   stresses have exacerbated the struggles that they face implementing the
                   department’s Veterans First policy.

                   In addition, in September 2016, we reported that the contracting officers
                   at the Veterans Health Administration (VHA) processed a large number of
                   small dollar-value actions to support medical center operations, many of
                   which involve emergency procurements of routine items to support
                   immediate patient care. Contracting officers and the department’s Acting
                   Chief Acquisition Officer (CAO) told us that these frequent and urgent
                   small-dollar transactions reduce contracting officers’ efficiency and ability
                   to take a strategic view of VHA’s overarching procurement needs. We
                   reported in November 2017 that emergency procurements accounted for
                   approximately 20 percent—$1.9 billion—of VHA’s overall contract actions
                   in fiscal year 2016. Figure 13 shows the percent of VHA contract actions
                   designated as emergencies in fiscal year 2016 by each network
                   contracting office.




                   Page 212                                          GAO-19-157SP High-Risk Series
             Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 221 of 295

                                        VA Acquisition Management




Figure 13: Percent of VHA Contract Actions Designated as Emergencies, Fiscal Year 2016




                                        a
                                         Veterans Integrated Service Networks (VISNs), organizations that manage medical centers and
                                        associated clinics across a given geographic area, are served by a corresponding network
                                        contracting office. Some VISNs have been consolidated over time, and in fiscal year 2016, there were
                                        19 VISNs despite being numbered up to 23. As of fiscal year 2017, there are only 18 in total.


                                        We recommended in November 2017 that VHA network contracting
                                        offices work with medical centers to identify opportunities to more
                                        strategically purchase goods and services frequently purchased on an
                                        emergency basis. VA concurred with this recommendation and reported
                                        in December 2018 that it is utilizing a supply chain dashboard to track
                                        items purchased on an emergency basis and determine which of those
                                        items to include on the catalog. VA noted that it added 13,300 items to
                                        the catalog from June 2018 to December 2018, including items often
                                        purchased on an emergency basis. We requested documentation
                                        showing that items added to the catalog were previously purchased on an
                                        emergency basis, but as of January 2019, VA had not yet provided it. If
                                        implemented, this would allow for both greater contracting officer
                                        efficiency and cost savings. For example, based on a similar
                                        recommendation we made in 2012, VA reported about $10 billion in
                                        savings over a 5-year period.

                                        Lack of reliable data systems. The lack of accurate data has been a
                                        long-standing problem at VA. In September 2016, we reported that VA
                                        had not integrated its contract management and accounting systems,
                                        resulting in duplicative efforts on the part of contracting officers and
                                        increased risk of errors. We and VA’s Inspector General each
                                        recommended that VA perform data checks between the two systems. VA
                                        concurred with this recommendation and some VA contracting
                                        organizations have made efforts to address this risk. Further, VA reported



                                        Page 213                                                         GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 222 of 295

                   VA Acquisition Management




                   in December 2016 that it had selected the Department of Agriculture as
                   the service provider for a new integrated financial system, but told us in
                   June 2018 that the new system would not be piloted until fiscal year 2020.

                   In November 2017, we reported that the MSPV-NG program office relied
                   almost exclusively on flawed data to identify medical and surgical items to
                   be included in the catalog. The program office estimated that the items in
                   the initial release of the MSPV-NG catalog would meet 80 percent or
                   more of the medical centers’ needs. However, the contracting office
                   managing the program indicated that, as of June 2017, only a third of the
                   items in the initial MSPV-NG catalog would meet medical centers’ needs.
                   Senior VHA acquisition officials attributed this mismatch to shortcomings
                   with VA’s historical purchase data.

                   Limited contract oversight and incomplete contract file
                   documentation. VA has had difficulty ensuring that its contracts are
                   properly monitored and documented. In September 2018, we reported
                   that, although VA obligated $3.9 billion to veteran-owned small
                   businesses in fiscal year 2017, its contracting officers were not effectively
                   monitoring compliance with key aspects of the department’s Veterans
                   First policy, such as limits on subcontracting (which ensure that the goal
                   of the program—to promote opportunities for veteran-owned
                   businesses—is not undermined). In many cases, we found that clauses
                   requiring compliance were not included in the VA’s contracts and orders
                   with veteran businesses because the contracting officers either forgot to
                   include them or were unaware of the requirement.

                   The contracting officers we spoke with also said that they do not have
                   sufficient time or knowledge to conduct oversight. Through limited
                   reviews, VA has identified a number of violations that would warrant a
                   broader assessment of the fraud risks to the program. We recommended
                   in September 2018 that VA establish a mechanism to ensure that
                   mandatory subcontracting-related clauses be consistently incorporated
                   into set-aside contracts with veteran-owned businesses and that VA
                   conduct a fraud risk assessment for the Veterans First program. VA
                   concurred with these recommendations and is taking steps to implement
                   them.

                   We also reported in September 2016 that a number of VA contract files
                   we reviewed were missing key documents, increasing the risk that key
                   processes and regulations were not followed. We recommended that VA
                   focus its internal compliance reviews to ensure that required contract
                   documents are properly prepared and documented. VA concurred with
                   this recommendation and stated that it plans to hold quarterly reviews of
                   compliance review results in order to improve the quality of contract file
                   documentation.




                   Page 214                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 223 of 295

                            VA Acquisition Management




                            Leadership instability. We have previously reported, most recently in
                            September 2018, that procurement leadership instability has made it
                            difficult for the VA to execute and monitor the implementation of key
                            acquisition programs and policies. For example, changes in senior
                            procurement leadership, including the CAO and VHA’s Chief
                            Procurement and Logistics Officer, occurred during the implementation of
                            MSPV-NG and similar instability in leadership affected the MSPV-NG
                            program office itself. Overall, the MSPV-NG program office has had four
                            directors, two of whom served in an acting capacity, since its inception in
                            2014.

                            To address this instability, we recommended in November 2017 that VA
                            appoint a non-career employee as the CAO and prioritize the hiring of the
                            MSPV-NG program office’s director position on a permanent basis. VA
                            concurred with these recommendations and implemented them in 2018.
                            Stable leadership should help bring consistent and much needed
                            direction to the MSPV-NG program, but we recently identified other areas
                            within the VA where sustained leadership is also needed. For instance, in
                            September 2018, we reported there have been six Acting Directors within
                            the past two and a half years within an oversight office that helps assess
                            whether VA is in compliance with aspects of its Veterans First policy.


What Remains to Be Done     Since 2015, we have made 31 recommendations to improve VA
                            acquisition management. As of December 2018, VA has implemented 10
                            of these recommendations; 21 of them remain open including those listed
                            below. We have identified the following steps, among others, that VA
                            needs to take to demonstrate greater leadership commitment and
                            strategic planning to ensure efficient use of its acquisition funding and
                            staffing resources. VA should:

                        •   prioritize completion of the revision of its acquisition regulations, which
                            has been in process since 2011;
                        •   develop, document, and communicate to stakeholders a strategy for the
                            Medical Surgical Prime Vendor program to achieve overall program
                            goals;
                        •   provide targeted training for the more challenging aspects of
                            implementing the Veterans First policy;
                        •   identify opportunities to strategically purchase goods and services that
                            are frequently purchased on an emergency basis;
                        •   update its contract management system’s functionality; and
                        •   conduct a fraud risk assessment of its Veterans First program.




                            Page 215                                           GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 224 of 295

                         VA Acquisition Management




                         Veterans First Program: VA Needs to Address Implementation
Related GAO              Challenges and Strengthen Oversight of Subcontracting Limitations.
Products                 GAO-18-648. (Washington, D.C.: September 24, 2018).

                         Veterans Affairs Contracting: Improvements in Buying Medical and
                         Surgical Supplies Could Yield Cost Savings and Efficiency. GAO-18-34.
                         (Washington, D.C.: November 9, 2017).

                         Veterans Affairs Contracting: Improvements in Policies and Processes
                         Could Yield Cost Savings and Efficiency. GAO-16-810. (Washington,
                         D.C.: September 16, 2016).

                         Veterans Affairs Contracting: Improved Oversight Needed for Certain
                         Contractual Arrangements. GAO-15-581. (Washington, D.C.: July 2,
                         2015).

                         Strategic Sourcing: Improved and Expanded Use Could Save Billions in
                         Annual Procurement Costs. GAO-12-919. (Washington, D.C.: September
                         20, 2012).




                         Page 216                                       GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 225 of 295


DOE’s Contract and Project Management for
                                              DOE’s Contract and Project Management for
                                              the National Nuclear Security Administration
                                              and Office of Environmental Management


the National Nuclear Security Administration
and Office of Environmental Management
The National Nuclear Security Administration (NNSA) has made progress in a number of areas. However, the
Office of Environmental Management (EM) needs to take action to understand the root causes of its
challenges and incorporate program and project management best practices into its policies.

                                                                                             Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                             DOE has made progress in the
 The Department of Energy (DOE)
 oversees a broad range of programs
                                                                                             demonstrated progress criterion.
 related to nuclear security, science,                                                       Our assessment of the ratings for
 energy, and waste cleanup, among other                                                      the four other criteria remains
 areas. As the largest civilian contracting                                                  unchanged.
 agency in the federal government, DOE
 relies primarily on contractors to carry
 out its programs. DOE spends                                                       Leadership commitment: met. In
 approximately 90 percent of its annual                                             September 2018, the Deputy
 budget on contracts and acquiring                                                  Secretary of Energy issued a
 capital assets. In fiscal year 2018, DOE’s
 budget was $34.5 billion.                                                          memorandum laying out a series
 In 1990, we designated DOE’s contract
                                                                                    of reforms to improve the
 management—which has included both                                                 department’s management of
 contract administration as well as project                                         major contracts, including NNSA
 and program management—as a high-                                                  and EM. To ensure leadership
 risk area because DOE’s record of
 inadequate management and oversight
                                                                                    engagement on major contracts,
 of contractors left the department                                                 DOE plans to either expand the
 vulnerable to fraud, waste, abuse, and       scope of the Energy Systems Acquisition Advisory Board or establish a
 mismanagement.                               second board to review them. This effort is recent, and we will follow
 In January 2009, recognizing the             DOE’s progress in implementing these reforms.
 progress at DOE’s Office of Science, we
 narrowed the focus of DOE’s high-risk
 designation to two DOE program               In addition, in September 2017, NNSA agreed to implement our
 elements—NNSA and EM. In February            recommendation to strengthen its program management by applying life-
 2013, we further narrowed the focus of       cycle cost and schedule management to one of its major programs. One
 the high-risk designation to NNSA’s and
 EM’s contracts, as well as major             of NNSA’s core offices, the Office of Defense Programs, strengthened
 projects—those with an estimated cost of     program management by further implementing its Program Execution
 $750 million or greater—to acknowledge       Instruction, which applies to the management of billions of dollars of
 progress made in managing nonmajor           nuclear weapons science and production efforts.
 projects.
 Contact Information
                                              In July 2017, EM issued a new cleanup policy that requires EM senior
 For additional information about this
 high-risk area, contact David C. Trimble
                                              leadership approval of any contracts for $200 million or more. In
 at (202) 512-3841 or trimbled@gao.gov,       December 2017, DOE reorganized EM under the Office of Science—the
 or Allison B. Bawden at (202) 512-3841       third move for EM in 10 years. The Assistant Secretary for the Office of
 or bawdena@gao.gov.                          Environmental Management also announced an intention to develop a
                                              strategic plan to address EM’s large and growing environmental liabilities,
                                              as well as a new approach to contracting focused on accelerating the
                                              cleanup and closure of sites.

                                              Capacity: not met. In August 2018, a statutorily required internal review
                                              of NNSA’s capacity identified unmet critical staffing needs, especially



                                              Page 217                                                GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 226 of 295

                   DOE’s Contract and Project Management for
                   the National Nuclear Security Administration
                   and Office of Environmental Management




                   staffing to manage and oversee work on the agency’s uranium and
                   plutonium missions, which are expected to grow. In addition, in June
                   2018, an Office of Personnel Management (OPM) study found that the
                   agency was understaffed across all functions. The number of additional
                   staff that OPM recommended in the study would exceed the statutory cap
                   on NNSA’s full-time equivalent employees.

                   DOE revised its program and project management guidance in May 2016
                   to direct that capital asset acquisitions have adequate oversight staff. In
                   recent years, NNSA has increased the number of oversight staff in some
                   of its major project management offices, including for the Uranium
                   Processing Facility in Tennessee and the Mixed Oxide Fuel Fabrication
                   Facility in South Carolina. However, EM has not benefitted from this
                   change because it does not follow DOE’s program and project
                   management requirements for the majority of its cleanup activities. In
                   addition, EM’s July 2017 cleanup policy does not sufficiently address the
                   need for EM to have adequate staff for its work.

                   Action plan: partially met. The Deputy Secretary’s 2018 contract
                   management reform memorandum lists several areas for improvement—
                   including increasing capacity and improving performance measures—
                   which, if realized, will strengthen DOE’s management of major contracts.
                   After a comprehensive review of lessons learned from a multi-billion dollar
                   warhead life extension program, NNSA has also implemented
                   management reforms to support similar programs.

                   EM continues to need to identify the root causes of its contract and
                   project management problems. DOE has conducted multiple studies over
                   the years and closed many corrective actions plans as successful.
                   However, these plans were not comprehensive, and their results were not
                   linked to each other. In June 2017, EM initiated a 45-day review to
                   identify decision-making priorities at each site, but this study was never
                   finalized. In August 2018, EM initiated an ad-hoc root cause analysis—
                   DOE’s fourth since 2008. EM officials stated that they are working on a
                   continuous improvement plan based on the 2018 ad-hoc analysis, but this
                   effort did not connect to DOE’s previously identified problems or previous
                   corrective measures. Until EM takes steps to identify the root causes of
                   its problems, developing an effective action plan will be challenging.
                   Notably, EM’s 2017 cleanup policy does not direct EM to develop a root
                   cause analysis and corrective action plan at either a program or project
                   level when there is evidence that a cost or schedule baseline will not be
                   met or there are cost overruns.

                   Monitoring: partially met. NNSA continues to make progress, most
                   notably in managing contracts. For example, as it renews or recompetes
                   contracts, NNSA has taken steps to include new contract clauses that
                   strengthen management oversight and reporting of management


                   Page 218                                         GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 227 of 295

                   DOE’s Contract and Project Management for
                   the National Nuclear Security Administration
                   and Office of Environmental Management




                   information. NNSA has also taken steps to more actively monitor and
                   address contract performance that does not meet expectations, for
                   example, by recompeting one multibillion-dollar contract early after two
                   instances of poor performance. In addition, NNSA has taken steps to
                   implement our recommendation to re-establish a process for reviewing
                   the effectiveness of field offices' contractor oversight by conducting four
                   peer reviews as of October 2018, with more planned.

                   NNSA has also taken action to manage all contract documentation in a
                   central recordkeeping system, as we recommended in August 2018.
                   However, we reported in February 2019 that cost performance
                   information was not a significant performance measure in NNSA’s review
                   and monitoring of some types of contract evaluations. NNSA agreed with
                   our recommendation that it should include quality cost information in its
                   contractor performance evaluations to enable better performance
                   assessments.

                   In contrast to NNSA’s progress, EM’s monitoring continues to face
                   challenges. In February 2019, we found that EM’s 2017 cleanup policy
                   does not follow most selected best practices for program or project
                   management. For example, the policy does not require that DOE offices
                   outside EM conduct independent project reviews, as is the case for
                   capital asset projects over $50 million. We also found that the data and
                   metrics EM uses to monitor its work do not accurately reflect cleanup
                   performance, leaving decision makers without adequate information
                   about what EM is achieving with its funding. EM agreed with our
                   recommendations that it incorporate program and project management
                   leading practices—especially by directing independent monitoring and
                   oversight of its cleanup operations—into its 2017 cleanup policy, and
                   generally agreed that it should integrate its data and metrics to provide a
                   clear picture of performance.

                   DOE generally concurred with our March 2017 recommendation to
                   implement leading practices for managing its risk of fraud and other
                   improper payments but has not taken sufficient steps to implement it. The
                   Deputy Secretary’s 2018 contract management reform memorandum,
                   which commits DOE to using objective performance measures, including
                   cost controls, indicates that the agency plans to take steps to improve its
                   future monitoring.

                   Demonstrated progress: partially met. Through its Office of Cost
                   Estimating and Program Evaluation, NNSA has enhanced its capability to
                   estimate costs and schedules, and to assess alternatives, for programs
                   and projects, among other things. NNSA also made progress by
                   implementing best practices in several areas, such as those for
                   estimating costs and schedules in nuclear weapons refurbishment
                   activities and capital asset acquisitions. For example, we determined that


                   Page 219                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 228 of 295

                           DOE’s Contract and Project Management for
                           the National Nuclear Security Administration
                           and Office of Environmental Management




                           DOE’s revised cost estimate of $17.2 billion to construct a Mixed Oxide
                           Fuel Fabrication Facility to dispose of surplus, weapons-grade plutonium
                           substantially met best practices—providing assurance that the estimated
                           costs could be considered reliable. This finding contributed to DOE’s
                           reevaluation of the project and ultimate termination, in October 2018, in
                           favor of a potentially less costly disposal approach.

                           However, NNSA’s cost estimates for a new uranium enrichment
                           capability—an effort that could cost billions of dollars—did not fully meet
                           best practices. Also, while NNSA has taken steps to implement statutorily
                           required common financial reporting across the nuclear security
                           enterprise, we found in January 2019 that NNSA’s plan for this effort does
                           not follow leading project management practices—including having a
                           detailed schedule and budget for implementing the project. NNSA
                           generally agreed with our recommendations that it should follow leading
                           practices in its approach to planning and implementing common financial
                           reporting.

                           EM is close to completing one major cleanup project—the River Corridor
                           Closure Project in Washington. However, another major EM cleanup
                           project continues to face significant cost and schedule challenges. In
                           particular, construction of the Waste Treatment and Immobilization Plant
                           (WTP) at the Hanford site in Washington has faced persistent challenges,
                           including quality assurance problems that have delayed it by decades and
                           increased costs well beyond its last total program cost estimate of $17
                           billion. Six years after major nuclear safety and quality issues were
                           discovered, we found in April 2018 that the contractor has not fully
                           implemented all planned corrective measures.

                           Furthermore, EM has not ensured that all WTP quality assurance
                           problems—such as engineering errors and construction deficiencies—
                           have been identified and some previously identified problems are
                           recurring. DOE generally agreed with our recommendations that it require
                           the contractor to determine the extent of problems in WTP structures,
                           systems, and components, and order work stops when problems recur.
                           Even so, in December 2018, DOE announced that EM had increased its
                           estimate of the total costs to clean up the Hanford site by $82 billion—to a
                           total of $242 billion—with part of that increase attributed to WTP
                           construction and operating costs.


What Remains to Be Done    Fifty-one recommendations were open as of December 2018; 15
                           recommendations were made since the last high-risk update in February
                           2017. DOE, including NNSA and EM, should implement our
                           recommendations to use sound contract, program, and project
                           management practices to enhance oversight and reduce the risk of fraud,
                           waste, and abuse.


                           Page 220                                         GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 229 of 295

                               DOE’s Contract and Project Management for
                               the National Nuclear Security Administration
                               and Office of Environmental Management




Congressional Actions Needed   Congress should consider working with NNSA to ensure that the statutory
                               cap on staffing is re-examined and consistent with NNSA’s human capital
                               needs, as evaluated in two recent studies.


                               Department of Energy: Performance Evaluations Could Better Assess
Related GAO                    Management and Operating Contractor Costs. GAO-19-5. Washington,
Products                       D.C.: February 26, 2019.

                               Nuclear Waste Cleanup: DOE Could Improve Program and Project
                               Management by Better Classifying Work and Following Leading
                               Practices. GAO-19-223. Washington, D.C.: February 19, 2019.

                               National Nuclear Security Administration: Additional Actions Needed to
                               Collect Common Financial Data. GAO-19-101. Washington, D.C.:
                               January 31, 2019.

                               Project Management: DOE and NNSA Should Improve Their Lessons-
                               Learned Process for Capital Asset Projects. GAO-19-25. Washington,
                               D.C.: December 21, 2018.

                               Management Report: Actions Needed to Improve National Nuclear
                               Security Administration Contract Document Management. GAO-18-246R.
                               Washington, D.C.: August 1, 2018.

                               Hanford Waste Treatment Plant: DOE Needs to Take Further Actions to
                               Address Weaknesses in Its Quality Assurance Program. GAO-18-241.
                               Washington, D.C.: April 24, 2018.

                               Department of Energy: Continued Actions Needed to Address
                               Management Challenges. GAO-18-438T. Washington, D.C.: March 14,
                               2018.

                               Nuclear Nonproliferation: NNSA Needs to Improve Its Program
                               Management Policy and Practices. GAO-17-773. Washington, D.C.:
                               September 28, 2017.

                               Nuclear Waste: Opportunities Exist to Reduce Risks and Costs by
                               Evaluating Different Waste Treatment Approaches at Hanford.
                               GAO-17-306. Washington, D.C.: May 3, 2017.

                               Department of Energy: Use of Leading Practices Could Help Manage the
                               Risk of Fraud and Other Improper Payments. GAO-17-235. Washington,
                               D.C.: March 30, 2017.




                               Page 221                                       GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 230 of 295


NASA Acquisition Management
                                               NASA Acquisition Management




In light of deteriorating cost and schedule performance, the National Aeronautics and Space Administration
(NASA) needs to address management weaknesses and implement an action plan.
                                                                                        Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                        we have lowered two criteria
 NASA plans to invest billions of dollars in
 the coming years to explore space, and
                                                                                        ratings for NASA’s acquisition
 conduct aeronautics research, among                                                    management from met to partially
 other things. We designated NASA’s                                                     met—leadership commitment and
 acquisition management as high-risk in                                                 monitoring. Our assessment of
 1990 in view of NASA’s history of
 persistent cost growth and schedule
                                                                                        the other three criteria remains
 delays in the majority of its major                                                    the same. Capacity and
 projects. We have identified                                                           demonstrated progress remain
 management weaknesses that have                                                        partially met and corrective action
 exacerbated the inherent technical and
 engineering risks faced by NASA’s                                                      plan remains met.
 largest projects.
 In more recent years, we found that                                                    Leadership commitment:
 NASA had taken steps to improve its                                                    partially met. NASA is no longer
 management of its major projects—those                                                 fully meeting the criteria for
 projects and programs with an estimated
 life-cycle cost over $250 million.                                                     leadership commitment because
 However, we reported in May 2018 that                                                  of 1) a lack of transparency in
 the cost and schedule performance of          major project cost and schedules, especially for its human spaceflight
 NASA’s portfolio of major projects            programs, 2) a lack of information on long-term human exploration
 deteriorated. One of NASA’s largest
 projects, the James Webb Space                program costs, and 3) leadership approval of risky programmatic
 Telescope, has experienced delays of 81       decisions for complex major projects. When we determined that NASA
 months and cost growth of 95 percent          met the criteria in 2015, NASA’s senior leadership had implemented key
 since 2009.                                   components of the agency’s action plan, which had resulted in
 In 2018, we found that additional cost        improvements in the cost and schedule performance of its major projects
 and schedule growth is likely for the
 portfolio. Many major projects, including     for several years. Specifically, NASA is no longer meeting the criteria for
 some of the most expensive ones, are in       leadership commitment in 2019 for the following reasons:
 the phase of their life cycles when cost
 and schedule growth is most likely.           •   In our May 2018 assessment of major projects, we were unable to
 Further, NASA faces significant
 challenges largely driven by the need to
                                                   determine the cost performance for NASA’s portfolio of major projects
 improve the completeness and reliability          for the first time because NASA lacked a current cost estimate for its
 of its cost and schedule estimates,               Orion Multi-Purpose Crew Vehicle (Orion)—one of the largest projects
 update cost and schedule estimates as             in the portfolio. In addition, the approved cost estimate for the Space
 new risks emerge, and ensure that
                                                   Network Ground Segment Sustainment project underestimated the
 programmatic decisions are not
 increasing risks to projects.                     expected life-cycle cost because it did not include the full scope of the
 Contact Information                               project’s effort.
 For additional information about this             Further, we reported in July 2018 that the Commercial Crew Program
 high-risk area, contact Cristina T.               did not provide Congress with the results of its schedule analysis
 Chaplain at (202) 512-4841 or
 chaplainc@gao.gov.
                                                   showing a risk of schedule delays beyond what each of its two
                                                   contractors’ had previously provided. As a result, Congress does not
                                                   have complete information for decision-making regarding U.S. access
                                                   to the International Space Station.
                                               •   NASA has not taken action on several recommendations we made
                                                   related to understanding the long-term costs of its human exploration



                                               Page 222                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 231 of 295

                   NASA Acquisition Management




                       programs. For example, two human spaceflight programs—
                       Exploration Ground Systems (EGS) and Space Launch System
                       (SLS)—do not have a cost and schedule baseline that covers
                       activities beyond the first planned flight. In addition, the third
                       program—Orion—does not have a baseline beyond the second
                       planned flight. As a result, NASA is now committing itself to spend
                       billions of dollars for missions that do not have a cost and schedule
                       baseline against which to assess progress.
                   •   NASA leadership has approved programmatic decisions that
                       compounded technical challenges. These decisions included
                       establishing insufficient cost and schedule reserves, operating under
                       aggressive schedules, and not following best practices for
                       establishing reliable cost and schedule baselines for some of its most
                       expensive major projects, including Orion, SLS, and the James Webb
                       Space Telescope. As a result, these programs have been at risk of
                       cost growth and schedule delays since NASA approved their
                       baselines.
                       Further, the Mars 2020 project experienced cost growth stemming
                       from technical challenges on a technology demonstration instrument
                       designed to convert carbon dioxide to oxygen. NASA approved the
                       project to proceed through its preliminary design review without
                       maturing a critical technology for this instrument. In our prior work on
                       best practices for systems entering product development, we have
                       found that such decisions can increase risk for these systems.
                   Capacity: partially met. NASA has taken steps to build capacity to
                   reduce acquisition risk including updating tools aimed at improving cost
                   and schedule estimates but continues to experience challenges. For
                   example:

                   •   NASA has not always followed best practices in areas such as
                       estimating costs and schedules and earned value management, and
                       projects are reluctant to update their cost and schedule estimates as
                       new risks emerge. For example, NASA partially agreed with our July
                       2016 recommendation that the Orion program should update its joint
                       cost and schedule confidence analysis—a point-in-time estimate that,
                       among other things, includes all cost and schedule elements, and
                       incorporates and quantifies known risks that support each program’s
                       cost and schedule baseline. In January 2018, however, NASA officials
                       stated that they have no plans to update this analysis. An updated
                       analysis would be beneficial given numerous conditions and risks
                       have changed since the analysis was completed, including delays to
                       its first planned flight.
                   •   In our May 2018 assessment of major projects, we found that several
                       NASA major projects experienced workforce challenges, including not
                       having enough staff or staff with the right skills. NASA has also
                       identified capability gaps in areas such as scheduling, earned value




                   Page 223                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 232 of 295

                   NASA Acquisition Management




                       management, and cost estimating, and has efforts underway to try to
                       improve capacity in these areas.
                   Action plan: met. NASA is meeting the criteria for a corrective action
                   plan as the agency finalized a new plan in December 2018. NASA
                   determined that it was necessary to develop a new plan because several
                   of its highest-profile missions recently experienced cost and schedule
                   growth. The plan contains several initiatives that could help the agency
                   manage its acquisitions, if implemented. For example, NASA plans to
                   implement a training program to increase the agency’s programmatic
                   capabilities, including those related to cost and schedule estimation and
                   assessment. In addition, the agency plans to establish new requirements
                   for projects over $1 billion to conduct a joint cost and schedule confidence
                   level assessment at additional reviews throughout a project’s lifecycle, or
                   as required by the Associate Administrator. Further, the plan includes an
                   effort to improve portfolio analysis and planning for NASA human
                   spaceflight programs by enhancing cross-portfolio assessments. We plan
                   to follow up with NASA to better understand how this effort could help
                   improve outcomes for these programs and enhance transparency into
                   human exploration program costs.

                   Monitoring: partially met. NASA is no longer fully meeting the criteria for
                   monitoring because it will need to institute a program for monitoring and
                   independently validating the effectiveness and sustainability of corrective
                   action measures in conjunction with its new action plan. NASA has been
                   reporting metrics for its prior action plan to us on a semiannual basis;
                   however, the agency is not performing within some of the parameters
                   outlined in the plan—such as meeting metrics for cost and schedule
                   performance. In addition, NASA officials stated that they plan to revise
                   these metrics because they are outdated.

                   Demonstrated progress: partially met. We reported in May 2018 that
                   the cost and schedule performance of NASA’s portfolio of major projects
                   had deteriorated. The average launch delay increased from 7 months in
                   our May 2017 report to 12 months in our May 2018 report. As mentioned
                   above, we were not able to determine the extent of cost performance
                   deterioration because NASA lacked a current cost estimate for its Orion
                   crew capsule. Even without including expected Orion cost growth, the
                   overall development cost growth for the portfolio of 17 development
                   projects increased to 18.8 percent, up from 15.6 percent in 2017. We
                   found that the decline in cost and schedule performance was driven by
                   major projects encountering technical issues that were compounded by
                   risky program management decisions; technical challenges that resulted
                   in delays in the integration and test phase; and factors largely outside of
                   the projects’ control, such as delays related to their launch vehicles.

                   In addition, NASA approved new cost and schedule commitments for the
                   James Webb Space Telescope project in June 2018. As a result, the
                   project has experienced total schedule delays of 81 months and cost


                   Page 224                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 233 of 295

                            NASA Acquisition Management




                            growth of 95 percent since the project’s cost and schedule baseline was
                            first established in 2009. The project office updated its cost and schedule
                            estimates after experiencing a series of delays largely due to
                            complications with spacecraft element integration, and various technical
                            and workmanship issues. The project’s ability to execute to its new
                            schedule will continue to be tested through the remainder of its
                            challenging integration and test phase, which includes executing several
                            first-time activities such as integrating the spacecraft and telescope
                            elements.

                            Further, we reported in May 2018 that NASA’s portfolio of major projects
                            was at risk for continued cost growth and schedule delays as new, large,
                            and complex projects enter the portfolio and expensive projects remain in
                            the portfolio for longer than expected. For example, NASA expects to
                            begin development on a lunar Gateway—currently being discussed as a
                            platform in a lunar orbit to mature deep space exploration capabilities.


What Remains to Be Done     Since we initially designated this area as high-risk, we have made
                            numerous recommendations. As of December 2018, 15
                            recommendations related to this high-risk area remain open. Of the 9
                            recommendations we have made since the last high-risk update in
                            February 2017, 6 remain open.

                            NASA should take action in the following areas to reduce acquisition risk
                            to its portfolio of major projects and demonstrate progress.

                        •   Increase transparency of project costs and decline to approve cost and
                            schedule baselines or programmatic decisions that increase risk to
                            projects. This includes not approving project cost and schedule baselines
                            that do not meet best practices and that do not have adequate cost and
                            schedule reserves.
                        •   Implement recommendations related to the long-term costs of its human
                            exploration programs. This will be especially important for NASA to
                            determine the affordability of its portfolio, especially now that it plans to
                            begin developing other large, complex projects.
                        •   Build capacity by ensuring that NASA’s workforce has the right skills to
                            develop project cost and schedule estimates that meet best practices.
                        •   Ensure that NASA updates project cost and schedule estimates as risks
                            change.
                        •   Implement the new corrective action plan and track progress against it.
                            Continue to develop and refine outcome metrics for the human
                            spaceflight portfolio analysis and planning effort to provide better metrics
                            to assess improvements in program outcomes.




                            Page 225                                           GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 234 of 295

                               NASA Acquisition Management




                           •   In conjunction with its new corrective action plan, institute a program for
                               monitoring and independently validating the effectiveness and
                               sustainability of corrective measures.
Congressional Actions Needed   In October 2017, we raised a matter for Congressional consideration that
                               Congress should consider requiring the NASA Administrator to direct the
                               Exploration Systems Development organization within the Human
                               Exploration and Operations Mission Directorate to establish separate cost
                               and schedule baselines for work required to support Space Launch
                               System and Exploration Ground Systems for the second combined
                               exploration mission and establish separate cost and schedule baselines
                               for each additional capability that encompass all life-cycle costs, to
                               include operations and sustainment. We made this a matter for
                               Congressional consideration because NASA has not acted on our May
                               2014 recommendation to establish baselines for these programs or for
                               capabilities beyond NASA’s first test flight, and does not have plans to do
                               either.


                               NASA Commercial Crew Program: Plan Needed to Ensure Uninterrupted
Related GAO                    Access to the International Space Station. GAO-18-476. Washington,
Products                       D.C.: July 11, 2018.

                               NASA Major Projects: Portfolio Is at Risk for Continued Cost Growth and
                               Schedule Delays. GAO-18-576T. Washington, D.C.: June 14, 2018.

                               NASA: Assessments of Major Projects. GAO-18-280SP. Washington,
                               D.C.: May 1, 2018.

                               James Webb Space Telescope: Integration and Test Challenges Have
                               Delayed Launch and Threaten to Push Costs Over Cap. GAO-18-273.
                               Washington, D.C.: February 28, 2018.

                               NASA Commercial Crew Program: Continued Delays Pose Risks for
                               Uninterrupted Access to the International Space Station. GAO-18-317T.
                               Washington, D.C.: January 17, 2018.

                               NASA: Preliminary Observations on the Management of Space
                               Telescopes. GAO-18-277T. Washington, D.C.: December 6, 2017.

                               NASA Human Space Exploration: Integration Approach Presents
                               Challenges to Oversight and Independence. GAO-18-28. Washington,
                               D.C.: October 19, 2017.

                               NASA: Assessments of Major Projects. GAO-17-303SP. Washington,
                               D.C.: May 16, 2017.

                               NASA Human Space Exploration: Delay Likely for First Exploration
                               Mission. GAO-17-414. Washington, D.C.: April 27, 2017.


                               Page 226                                          GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 235 of 295


DOD Contract Management
                                                 DOD Contract Management




The Department of Defense (DOD) faces challenges in how it defines, strategically manages, and budgets for
its contracted services, which typically account for about half of the department’s $300 billion in annual contract
obligations.
                                                                                        Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                        our assessment of all five criteria
 DOD obligates hundreds of billions of
 dollars annually on contracts for goods
                                                                                        remains unchanged for DOD
 and services. We added DOD’s contract                                                  Contract Management. DOD
 management to our High-Risk List in                                                    continues to demonstrate top
 1992 and have identified three major                                                   leadership support for addressing
 areas of challenges: acquisition
 workforce, service acquisitions, and                                                   challenges in its (1) acquisition
 operational contract support.                                                          workforce, (2) service
 DOD reduced the size of its acquisition                                                acquisitions, and (3) operational
 workforce in the mid-1990s as defense                                                  contract support (OCS), which is
 budgets decreased. Amid concerns                                                       defined as planning for and
 about skill gaps and a growing reliance
 on contractors, DOD has been rebuilding                                                obtaining supplies, services, and
 its workforce since 2009. A skilled                                                    construction from commercial
 acquisition workforce is vital to                                                      sources in support of joint
 maintaining military readiness,                                                        operations.
 increasing DOD’s buying power, and
 achieving savings.
 DOD’s long-standing challenges in                                                         DOD has taken steps to improve
 managing service contracts are evident          its capacity, but continues to face challenges. DOD’s progress on the
 in its difficulties clearly defining            action plan criterion was mixed across the segments. While the
 requirements, a fragmented and                  monitoring criterion remains partially met overall, we saw significant
 uncoordinated approach to acquiring
 services, and limited information on what       improvement within the OCS segment as DOD changed its strategy for
 the department plans to spend on                addressing tasks that we previously found would be difficult to monitor.
 specific types of contracted services in        DOD continues to take action to meet the demonstrated progress
 its budget forecasts.                           criterion—with additional management attention needed for service
 DOD has spent billions of dollars on            acquisition.
 contractors to support military activities it
 conducts around the world. Since 2010,
 we have reported that DOD has faced             Over the years since we added this area to our High-Risk List, we have
 difficulties in identifying capability gaps,    made numerous recommendations related to this high-risk issue, 18 of
 developing guidance, and integrating            which were made since the last high-risk update in February 2017. As of
 operational contractor support into plans
 and training.                                   November 2018, 41 recommendations related to this high-risk area are
 Contact Information                             open.
 For additional information about this
 high-risk area, contact Timothy J.
 DiNapoli at (202) 512-4841 or
 dinapolit@gao.gov.




                                                 Page 227                                        GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 236 of 295

                          DOD Contract Management




                                                        Ratings for this segment remain unchanged
Acquisition Workforce                                   since our 2017 High-Risk Report, with DOD
                                                        meeting one criterion and making mixed
                                                        progress on the other four criteria.

                                                         Leadership commitment: met. DOD
                                                         continues to exhibit leadership commitment
                                                         to sustaining the size and improving the
                                                         professionalism of its acquisition workforce.
                                                         Specifically, DOD issued an updated
                                                         acquisition workforce strategic plan in
                                                         October 2016. Additionally, DOD issued a
                          workforce rationalization plan in September 2017, which reinforces the
                          need for the department to ensure that the civilian workforce is sized
                          appropriately to complement its military personnel and to avoid artificial
                          constraints on civilian workforce size and arbitrary reductions.

                          Capacity: partially met. DOD increased the size of its acquisition
                          workforce beyond its initial 2015 target of 147,000 to more than 169,000
                          as of the third quarter of fiscal year 2018. It has also taken steps to
                          ensure that the acquisition workforce has the requisite skills, tools, and
                          training to perform key tasks. For example, DOD is conducting follow-up
                          career field competency assessments to determine which skill gaps
                          identified in initial assessments have been addressed based on a
                          recommendation we made in December 2015.

                          However, other improvements need to be made. For example, while
                          DOD’s October 2016 strategic plan provides an overall framework for the
                          acquisition workforce, it does not identify time frames, metrics, or
                          projected budgetary requirements associated with key goals or strategic
                          priorities. Further, in a February 2018 report, we recommended ways the
                          military departments could improve how they train, mentor, retain, and
                          ultimately select program managers—a critical acquisition career field—
                          based upon practices used by leading organizations. The military
                          departments agreed with those recommendations but have not yet
                          identified a strategy for how they will be implemented.

                          Action plan: partially met. In October 2016, DOD issued an updated
                          acquisition workforce strategic plan which, among other things, assessed
                          its current capacity and capability, and identified risks that DOD needed
                          to manage to meet future needs. In addition, in September 2017, DOD
                          issued its workforce rationalization plan. However, neither the October
                          2016 strategic plan nor the September 2017 workforce rationalization
                          plan established specific targets.

                          Further, we reported in March 2018 that the military departments
                          generally had not developed plans to use an annual inventory of



                          Page 228                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 237 of 295

                            DOD Contract Management




                            contracted services for workforce and budget decisions, as statutorily
                            required. Using an annual inventory could help it make more strategic
                            decisions about the right workforce mix of military, civilian, and contractor
                            personnel, and better align resource needs through the budget process to
                            achieve that mix. DOD stated in its comments on that report that it is
                            committed to improving its inventory processes.

                            Monitoring: partially met. DOD continues to track workforce growth
                            metrics, as well as education and training metrics, on a quarterly basis.
                            DOD acknowledged that it will need to develop and implement other
                            metrics to track progress toward meeting the goals identified in its
                            October 2016 strategic workforce plan, including those related to shaping
                            the future acquisition workforce.

                            Demonstrated progress: partially met. Metrics tracked by DOD provide
                            evidence that DOD is sustaining the size of the acquisition workforce and
                            making progress in improving the workforce quality. DOD has not,
                            however, verified that the current composition of the workforce will meet
                            its future requirements. Until DOD develops metrics to track progress
                            associated with shaping the future acquisition workforce, such as
                            workforce targets as a whole or by specific career fields, it will not be able
                            to demonstrate that their strategic workforce planning efforts and
                            associated initiatives are successful.


What Remains to Be Done     As of November 2018, 14 recommendations related to this high-risk area
                            had not been implemented. To help ensure DOD’s acquisition workforce
                            has sufficient capacity and capability to meet future needs, DOD needs to

                        •   conduct follow-up competency assessments to assess whether identified
                            skill gaps have been closed, and
                        •   continue efforts to improve the utility of the inventory of contracted
                            services.

                                                           Ratings for this segment have not changed
Service Acquisitions                                       since our 2017 High-Risk Report. DOD has
                                                           met one criterion and made mixed progress
                                                           on the other four criteria.

                                                          Leadership commitment: met. DOD has
                                                          demonstrated sustained leadership
                                                          commitment through its ongoing efforts to
                                                          revise its January 2016 service acquisition
                                                          instruction. This instruction established
                                                          policy, assigned responsibilities, and
                                                          provided procedures for defining, assessing,
                            reviewing, and validating requirements for service acquisitions. The



                            Page 229                                           GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 238 of 295

                   DOD Contract Management




                   instruction formalized a hierarchical approach to more strategically
                   manage service acquisitions at both the DOD and the component level.
                   Our August 2017 report concluded that DOD’s efforts, simply stated, were
                   not successful, in part because it was met with strong cultural resistance
                   to changing DOD’s traditional decentralized approach to managing
                   services. Our prior work had cautioned that a top-down, one-size-fits-all
                   approach may not work.

                   Further, our August 2017 report showed that certain commands already
                   managed or awarded the majority of a particular service, and were more
                   closely aligned to the commanders that are responsible for executing the
                   mission. In turn, this finding suggested that these commands might be in
                   a better position to strategically manage specific service portfolios. A
                   DOD official stated that DOD expects to issue a revised instruction by
                   early to mid-2019. Further, DOD’s Chief Management Office is assessing
                   ways to improve how it manages service acquisitions, including aligning
                   its portfolios with those established under the Office of Management and
                   Budget’s (OMB’s) category management initiative.

                   Capacity: partially met. In 2013, DOD established leadership positions
                   in the Office of the Secretary of Defense (OSD) and at the military
                   departments that were intended to strategically manage service
                   acquisitions by portfolio. In August 2017 we reported, however, that
                   individuals in these positions had multiple responsibilities and limited
                   capacity to do so. We recommended DOD reassess the roles,
                   responsibilities, authorities, and organizational placement of these
                   positions. DOD concurred and is rewriting its 2016 service acquisition
                   instruction to address our recommendation, among other things.

                   Action plan: not met. DOD does not have a comprehensive action plan
                   but has or is undertaking a number of specific efforts to improve how it
                   acquires services. These efforts, however, have produced limited results.
                   For example, DOD’s January 2016 services acquisition instruction
                   required that OSD-level leaders for each portfolio of services develop
                   appropriate metrics to actively manage and report improvements in
                   service acquisition. Similarly, senior leaders at the component level were
                   to use portfolio metrics and data to effectively monitor cost and post-
                   award performance to improve the efficiency and effectiveness of the
                   contracted services. Further, the instruction developed a process to
                   implement Services Requirements Review Boards to prioritize and
                   approve services in a portfolio-based manner, but we found that they had
                   minimal effect on supporting trade-off decisions within and across service
                   portfolios or helping inform budgeting decisions. DOD is revising its
                   instruction, in part to address these issues, which it hopes to issue by
                   early- to mid-2019.

                   As part of its ongoing efforts, DOD intends to align its services portfolios
                   with OMB’s category management initiative, which is intended to



                   Page 230                                           GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 239 of 295

                            DOD Contract Management




                            streamline and manage entire categories of spending across the
                            government more like a single enterprise. DOD has established goals and
                            metrics associated with the use of OMB’s designated “best-in-class”
                            contracting vehicles (contracting vehicles recommended for agency use)
                            and the amount of services that it considers to be strategically managed.
                            DOD is also assessing ways to include its projected spending on services
                            in its future-years defense plan, which we recommended in 2016.
                            Relatedly, Congress has mandated that, effective October 2021, DOD
                            include certain information on amounts requested for services contracts in
                            the future-years defense program.

                            Monitoring: partially met. Because DOD lacks an action plan and
                            cannot determine how future budgetary requirements are affected by its
                            ongoing initiatives, it is not yet positioned to fully assess its progress in
                            improving service acquisition overall. DOD is monitoring, however, its use
                            of best-in-class vehicles and the amount of services it considers to be
                            strategically managed under the category management initiative.

                            Demonstrated progress: partially met. While DOD’s fiscal year 2018
                            performance results are not expected to be finalized until January 2019, a
                            DOD official reported that DOD expects that it will meet OMB’s target that
                            nearly $60 billion in DOD contract obligations would be considered to be
                            strategically managed, but will fall short of OMB’s target that about $12
                            billion would be obligated under OMB’s designated best-in-class vehicles.


What Remains to Be Done     As of November 2018, 10 recommendations related to this high-risk area
                            had not been implemented. To improve the acquisition of services, DOD
                            needs to

                        •   define desired outcomes for service acquisitions by establishing goals
                            and measures and obtaining data needed to measure progress;
                        •   ensure that components revise their requirements review processes so
                            that service acquisitions are prioritized and approved in a
                            comprehensive, portfolio-based manner;
                        •   reassess the roles, responsibilities, and organizational placement of key
                            leadership positions as it revises its January 2016 instruction; and
                        •   establish milestones to measure progress toward achieving the statutory
                            requirement to include projected spending on services in its future-years
                            defense program.




                            Page 231                                          GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 240 of 295

                          DOD Contract Management




                                                         For this segment, the monitoring criterion
Operational Contract                                     improved to met since our 2017 High-Risk
Support                                                  Report. The ratings for the other four criteria
                                                         remain unchanged.

                                                        Leadership commitment: met. DOD
                                                        continues to demonstrate sustained
                                                        commitment and strong leadership support
                                                        in addressing OCS issues. For example, in
                                                        August 2018, the Joint Requirements
                                                        Oversight Council issued an OCS
                                                        memorandum approving 15 critical actions
                          to institutionalize OCS across DOD, strengthen DOD’s ability to perform
                          OCS, and ensure OCS contributes to all phases and ranges of joint
                          military operations. DOD transitioned OCS responsibilities of the Deputy
                          Assistant Secretary of Defense (Program Support) to the newly
                          established Office of the Deputy Assistant Secretary of Defense
                          (Logistics) in the summer of 2018. DOD officials stated that this change
                          was due to the reorganization of the Office of the Under Secretary of
                          Defense (Acquisition, Technology, and Logistics).

                          Moving forward, it will be important for DOD to demonstrate that this
                          reorganization supports a continued commitment to OCS at the level of
                          senior leadership. DOD officials stated in November 2018 that the
                          Functional Capabilities Integration Board would still serve as the
                          governance forum for OCS issues. DOD is in the process of revising and
                          expanding the board’s charter, which it anticipates completing in 2019.

                          Capacity: partially met. DOD continues to face challenges in OCS
                          capability shortfalls that create risk to operational effectiveness, timelines,
                          and resource expenditures, and prevent DOD from reaching full OCS
                          capacity. However, efforts are underway to address these shortfalls. For
                          example, one of the 15 critical actions identified in the August 2018 Joint
                          Requirements Oversight Council memorandum is the development of a
                          functional competency model to capture OCS skill sets that according to
                          DOD will be used to inform DOD-wide budgeting and manpower
                          decisions.

                          Action plan: met. In September 2017, DOD issued its fifth OCS Action
                          Plan, which is organized around 10 capability gaps that needed to be
                          closed to institutionalize OCS capability. The action plan is DOD’s primary
                          mechanism for measuring progress toward closing the capability gaps.

                          Monitoring: met. DOD monitors and documents progress against the
                          OCS Action Plan’s identified tasks and goals. Because of these efforts,
                          DOD has now met the monitoring criterion. In addition, DOD adjusted
                          certain approaches to allow it to better gauge progress. For example, in



                          Page 232                                            GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 241 of 295

                            DOD Contract Management




                            our 2017 High-Risk Report, we reported that some of the subtasks in a
                            Joint Staff annex supplementing the 2016 OCS Action Plan were not
                            clearly defined and would be difficult to monitor. In response, the 2017
                            action plan noted that those efforts would be addressed directly under a
                            logistics working group that would track performance measures. To better
                            integrate OCS into guidance, the 2017 OCS Action Plan identified a new
                            effort to develop and implement procedures to analyze, update, and
                            create tools to support integration of OCS data into (1) planning and
                            deployment systems, and (2) training on accessing and using OCS data.

                            Demonstrated progress: partially met. DOD continues to make
                            progress in addressing recommendations we have previously identified
                            as high priority. For example, DOD issued a directive-type memorandum
                            in April 2018 that identified several key DOD offices to jointly develop
                            comprehensive, department-wide vendor vetting guidance, among other
                            things. A dedicated working group is developing the guidance.

                            Additionally, DOD is revising instructions detailing how OCS should be
                            integrated into plans and training, among other things. Senior DOD
                            officials expect to issue the instruction in 2019. Moreover, in response to
                            our recommendation that the military departments develop OCS
                            guidance, the Army, Air Force, Navy, and Marine Corps have done so.


What Remains to be Done     As of November 2018, 17 recommendations related to this high-risk area
                            had not been implemented. To enhance DOD’s ability to effectively
                            manage OCS for current and future operations, DOD needs to

                        •   address identified OCS capability shortfalls,
                        •   develop comprehensive vendor vetting guidance, and
                        •   integrate lessons learned into existing OCS guidance.

                            Operational Contract Support: Actions Needed to Strengthen DOD
Related GAO                 Vendor Vetting Efforts. GAO-19-37C. Washington, D.C.: December 20,
Products                    2018.

                            DOD Contracted Services: Long-Standing Issues Remain about Using
                            Inventory for Management Decisions. GAO-18-330. Washington, D.C.:
                            March 29, 2018.

                            Defense Acquisition Workforce: Opportunities Exist to Improve Practices
                            for Developing Program Managers. GAO-18-217. Washington, D.C.:
                            February 15, 2018.

                            Defense Contracted Services: DOD Needs to Reassess Key Leadership
                            Roles and Clarify Policies for Requirements Review Boards.
                            GAO-17-482. Washington, D.C.: August 31, 2017.


                            Page 233                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 242 of 295

                   DOD Contract Management




                   Operational Contract Support: Actions Needed to Enhance Capabilities in
                   the Pacific Region. GAO-17-428. Washington, D.C.: June 23, 2017.

                   Defense Acquisition Workforce: DOD Has Opportunities to Further
                   Enhance Use and Management of Development Fund. GAO-17-332.
                   Washington, D.C.: March 28, 2017.




                   Page 234                                      GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 243 of 295


Enforcement of Tax Laws
                                               Enforcement of Tax Laws




The Internal Revenue Service (IRS) needs to increase its capacity to implement new initiatives, improve
ongoing enforcement and taxpayer service programs, and combat identity theft refund fraud.
                                                                                     Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                     ratings for all five criteria remain
 This high-risk area, added to the list in
 1990, comprises two pressing
                                                                                     unchanged. IRS continues to
 challenges for IRS—addressing the tax                                               demonstrate top leadership
 gap and combatting IDT refund fraud. In                                             commitment for improving tax
 2016, IRS estimated that the average                                                compliance and has made strides
 annual net tax gap, the difference
 between taxes owed and taxes paid on
                                                                                     in improving tax gap data. The
 time, was $406 billion, on average, for                                             agency has also taken steps to
 tax years 2008-2010. IRS enforcement                                                address identity theft (IDT) refund
 of the tax laws helps fund the U.S.                                                 fraud through continued
 government by collecting revenue from
 noncompliant taxpayers and, perhaps                                                 development and deployment of
 more importantly, promoting voluntary                                               the Return Review Program
 compliance by giving taxpayers                                                      (RRP), a system which screens
 confidence that others are paying their                                             returns for potential IDT and other
 fair share.
                                                                                     refund fraud before IRS issues
 IDT refund fraud occurs when an identity
 thief files a fraudulent tax return using a
 legitimate taxpayer’s identifying             refunds.
 information and claims a refund. IRS
 estimates that at least $12.2 billion in
 individual IDT tax refund fraud was           However, IRS’s capacity to implement new initiatives, carry out ongoing
 attempted in 2016, of which it prevented      enforcement and taxpayer service programs, and combat IDT refund
 at least $10.5 billion (86 percent). Of the   fraud remains a challenge. IRS continues to take actions toward meeting
 amount attempted, IRS estimated that at       three other criteria for removal from our High-Risk List: developing a
 least $1.6 billion (14 percent) was paid.
                                               corrective action plan, monitoring, and demonstrating progress.
 Contact Information
 For additional information about this
 high-risk area, contact James R.
 McTigue, Jr. or Jessica Lucas-Judy at
 202-512-9110 or mctiguej@gao.gov or
                                               Addressing the Tax Gap
 lucasjudyj@gao.gov
                                                                            Ratings for this segment of the high-risk
                                                                            area remain unchanged since our previous
                                                                            High-Risk Report in 2017, with IRS meeting
                                                                            one criterion, partially meeting three, and
                                                                            not meeting one.

                                                                          Leadership commitment: met. IRS
                                                                          adopted a more strategic approach to
                                                                          identifying and selecting budget program
                                                                          priorities, among other steps. For instance,
                                                                          IRS’s fiscal year 2018-2022 strategic plan
                                                                          includes a goal to facilitate voluntary
                                               compliance and deter noncompliance that could help address the tax gap.

                                               Capacity: not met. IRS continues to face capacity challenges because it
                                               does not calculate return on investment estimates for each enforcement



                                               Page 235                                       GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 244 of 295

                            Enforcement of Tax Laws




                            program—information IRS could use to inform resource allocation
                            decisions. IRS has also not evaluated the costs and benefits of expanding
                            RRP to address more tax enforcement activities, such as underreporting
                            and noncompliance more broadly. Moreover, IRS still faces challenges for
                            implementing new initiatives and carrying out ongoing enforcement and
                            taxpayer service programs under an uncertain budgetary environment.

                            Action plan: partially met. IRS has a strategic plan that discusses
                            general approaches to make voluntary compliance easier for taxpayers
                            and to ensure taxes owed are paid. However, in some areas, the strategic
                            plan does not include specific efforts for improving compliance. In
                            addition, IRS has not documented a comprehensive strategy that shows
                            how it intends to use National Research Program (NRP) data to develop
                            or improve compliance strategies. IRS collects data through NRP audits
                            to measure and report tax compliance for different types of taxes and
                            taxpayers.

                            Monitoring: partially met. IRS continues to use tax gap data to study
                            compliance behaviors and update formulas designed to identify tax
                            returns with a high likelihood of noncompliance. In addition, the Large
                            Business and International division is implementing a new approach to
                            compliance that focuses on specific issues, such as partnerships that
                            underreport certain types of income. However, IRS does not adequately
                            measure the effect of some compliance programs, such as those used for
                            large partnerships, because it has not clearly defined them, tracked the
                            results from auditing such entities, or analyzed how to better use audit
                            resources for these types of returns.

                            Demonstrated progress: partially met. IRS implemented some
                            corrective measures to improve compliance and reduce the tax gap,
                            including its use of RRP to screen individual returns claiming refunds, but
                            more work remains to meet this criterion. IRS also lacks specific
                            quantitative goals to reduce the tax gap or improve voluntary compliance.
                            Without long-term, quantitative voluntary compliance goals and related
                            performance measures, it will be more difficult for IRS to determine the
                            success of its strategies.


What Remains to Be Done     Over the years since we added this area to our high-risk list, we have
                            made numerous recommendations related to this high-risk issue, 103 of
                            which were made since the last high-risk update in February 2017. As of
                            December 2018, 189 recommendations are open. IRS should implement
                            all of our recommendations on improving audit effectiveness and
                            resource investments, such as:

                        •   re-establishing goals for improving voluntary compliance and developing
                            and documenting a strategy that outlines how it will use its data to update
                            compliance strategies that could help address the tax gap,



                            Page 236                                         GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 245 of 295

                               Enforcement of Tax Laws




                           •   developing and documenting plans to assess the NRP employment tax
                               study results to estimate the current state of the employment tax gap,
                               and
                           •   evaluating the costs and benefits of expanding RRP to analyze individual
                               returns not claiming refunds to support other enforcement activities.
Congressional Actions Needed   Given that the tax gap has been a persistent issue, reducing the tax gap
                               will require targeted legislative actions, including additional third-party
                               information reporting, enhanced electronic filing, math error authority, and
                               paid preparer regulation. Specifically, Congress should consider:

                           •   expanding third-party information reporting to IRS, which could increase
                               voluntary tax compliance. For example, reporting could be required for
                               certain payments that rental real estate owners make to service
                               providers, such as contractors who perform repairs on their rental
                               properties, and for payments that businesses make to corporations for
                               services;
                           •   requiring additional taxpayers to electronically file tax and information
                               returns to help IRS improve compliance efficiency;
                           •   providing IRS with authority—with appropriate safeguards—to correct
                               math errors and to correct errors in cases where information provided by
                               the taxpayer does not match information in government databases,
                               among other things, could help IRS correct errors and avoid burdensome
                               audits and taxpayer penalties; and
                           •   establishing requirements for paid tax return preparers to help improve
                               the accuracy of the tax returns they prepare.

                                                             Ratings for this segment of the high-risk
Refund Fraud                                                 area remain unchanged since our previous
Related to Identify                                          High-Risk Report in 2017, with IRS meeting
                                                             two criteria and partially meeting the other
Theft                                                        three.

                                                          Leadership commitment: met. IRS has
                                                          demonstrated leadership commitment in
                                                          addressing IDT refund fraud. For example,
                                                          IRS has taken significant actions to facilitate
                                                          information sharing with states and industry
                                                          partners through the Identity Theft Tax
                               Refund Fraud Information Sharing and Analysis Center.

                               Capacity: partially met. In October 2016, IRS began operating RRP as
                               its primary pre-refund system for detecting IDT and other refund fraud,
                               automating some of IRS’s manual processes for screening returns, and
                               identifying fraud schemes. Although IRS can adjust RRP during the filing
                               season to respond to emerging threats or other concerns, IRS’s ability to
                               combat IDT fraud continues to be challenged as a result of large-scale


                               Page 237                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 246 of 295

                            Enforcement of Tax Laws




                            cyberattacks on various entities. However, identity theft refund fraud is an
                            evolving and costly problem, the risks of which have increased as more
                            personally identifiable information has become readily available.

                            Action plan: met. IRS has a strategic plan that identifies refund fraud
                            and IDT as major challenges facing the nation’s tax system over the next
                            several years. IRS has also identified several strategic objectives relevant
                            to its efforts to combat IDT. Further, IRS is using RRP to automatically
                            detect IDT and other refund fraud in individual returns, and is working to
                            expand RRP to detect fraud in business returns.

                            Monitoring: partially met. Following a security breach with the Get
                            Transcript program, IRS changed its authentication procedures for
                            affected taxpayers and has prevented a total of about $591 million in
                            fraudulent payments between fiscal years 2015 through 2017. In addition,
                            RRP prevented about $4.4 billion in invalid refunds during the 2017 filing
                            season. However, in July 2018 we found ways to improve and expand the
                            program—such as increasing the amount of data available, including
                            loading W-2 data into it more frequently and digitizing paper returns. As
                            we reported in June 2018, IRS also lacks internal controls to effectively
                            monitor telephone, in-person, and correspondence authentication.

                            Demonstrated progress: partially met. IRS has demonstrated some
                            progress by developing tools and programs to further detect and prevent
                            IDT refund fraud, such as RRP, which uses advanced analytic techniques
                            and business rules to compare taxpayer-reported information to W-2s.
                            IRS has also improved telephone authentication procedures and
                            enhanced its authentication efforts for some online services by requiring a
                            multi-factor process using the Secure Access platform. However, in June
                            2018 we reported that IRS could further demonstrate progress by
                            updating its authentication procedures to be in compliance with new
                            government standards. Further, IRS has not articulated priorities for its
                            foundational authentication initiatives or the resources it will require to
                            complete them, sufficiently assessed and monitored risks, or developed a
                            comprehensive process to evaluate potential new authentication
                            technologies and approaches. As a result, IRS may be missing an
                            opportunity to implement the most secure, robust technologies to protect
                            taxpayers.


What Remains to Be Done     IRS should implement all of our recommendations for addressing IDT
                            refund fraud, including:

                        •   finding ways to improve and expand RRP, such as increasing the
                            frequency at which incoming W-2 information is available to the program;
                        •   assessing the benefits and costs of additional uses and applications of
                            W-2 data for pre-refund compliance checks, such as other fraud or
                            noncompliance before issuing refunds;


                            Page 238                                          GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 247 of 295

                               Enforcement of Tax Laws




                           •   prioritizing foundational authentication initiatives and the resources
                               required to complete them; and
                           •   developing a comprehensive process to identify and evaluate alternative
                               options for improving taxpayer authentication.
Congressional Actions Needed   Given that IDT refund fraud has been an ongoing issue, combating it will
                               require targeted legislative actions, including:

                           •   requiring that returns prepared electronically but filed on paper include a
                               scannable code printed on the return to better leverage RRP’s
                               capabilities; and
                           •   providing the Secretary of the Treasury with the regulatory authority to
                               lower the threshold for electronic filing of W-2s from 250 returns annually
                               to between 5 to 10 returns, as appropriate.

                               Tax Fraud and Noncompliance: IRS Could Further Leverage the Return
Related GAO                    Review Program to Strengthen Tax Enforcement, GAO-18-544.
Products                       Washington, D.C.: July 24, 2018.

                               Identity Theft: IRS Needs to Strengthen Taxpayer Authentication Efforts,
                               GAO-18-418. Washington, D.C.: June 22, 2018.

                               Tax Fraud and Noncompliance: IRS Can Strengthen Pre-refund
                               Verification and Explore More Uses, GAO-18-224. Washington, D.C.:
                               January 30, 2018.

                               Identity Theft: Improved Collaboration Could Increase Success of IRS
                               Initiatives to Prevent Refund Fraud, GAO-18-20. Washington, D.C.:
                               November 28, 2017.

                               Tax Gap: IRS Needs Specific Goals and Strategies for Improving
                               Compliance, GAO-18-39. Washington, D.C.: October 31, 2017.

                               Employment Taxes: Timely Use of National Research Program Results
                               Would Help IRS Improve Compliance and Tax Gap Estimates,
                               GAO-17-371. Washington, D.C.: April 18, 2017.

                               IRS Return Selection: Improved Planning, Internal Controls, and Data
                               Would Enhance Large Business Division Efforts to Implement New
                               Compliance Approach, GAO-17-324. Washington, D.C.: March 28, 2017.

                               2016 Filing Season: IRS Improved Telephone Service but Needs to
                               Better Assist Identity Theft Victims and Prevent Release of Fraudulent
                               Returns, GAO-17-186. Washington, D.C.: January 31, 2017.




                               Page 239                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 248 of 295

                   Enforcement of Tax Laws




                   Tax Debt Collection: IRS Needs to Define Field Program Objectives and
                   Assess Risks in Case Selection, GAO-16-787. Washington, D.C.:
                   September 13, 2016.

                   IRS 2017 Budget: IRS Could Improve Presentation of Budget Data in Its
                   Congressional Justification, GAO-16-695. Washington, D.C.: July 21,
                   2016.




                   Page 240                                      GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 249 of 295


Medicare Program & Improper Payments
                                            Medicare Program & Improper Payments




The Centers for Medicare & Medicaid Services (CMS) made some progress reducing improper payments but
needs to take further action to address Medicare’s financial and oversight challenges.

 Why Area Is High Risk                                                                Since our 2017 High-Risk Report,
 In calendar year 2017, Medicare
                                                                                      Medicare program officials have
 financed $702 billion worth of health                                                continued to address challenges
 services for approximately 58 million                                                in managing the program better.
 elderly and disabled beneficiaries. This                                             First, CMS has made progress in
 represents approximately 17 percent of
 federal spending, and spending is
                                                                                      addressing improper payments.
 expected to increase significantly over                                              Specifically, CMS has
 the next ten years. Due to its size,                                                 demonstrated it is now meeting
 complexity, and susceptibility to                                                    the capacity criterion, has
 mismanagement and improper
 payments, we first designated Medicare                                               maintained its leadership
 as a high-risk program in 1990. Medicare                                             commitment to addressing
 continues to challenge the federal                                                   Medicare improper payments,
 government because of (1) its outsized                                               and partially meets the remaining
 impact on the federal budget and the
 health care sector as a whole, (2) the                                               three criteria.
 large number of beneficiaries it serves,
 and (3) the complexity of its                                                        The Medicare program has faced
 administration.                                                                      challenges in three additional
 Medicare also faces a significant risk     broad segments—(1) payments, provider incentives, and program
 with improper payments—payments that
 either were made in an incorrect amount    management under Medicare fee-for-service (FFS); (2) Medicare
 or should not have been made at all—       Advantage (MA) and other Medicare health plans; and (3) design and
 which reached an estimated $48 billion     oversight of the Medicare program and the effects on beneficiaries. We
 in fiscal year 2018. CMS—which             are not rating CMS’s progress against the high-risk criteria for the
 administers and oversees the Medicare
 program—should continue to take            remaining three segments for two main reasons. First, the Medicare
 actions to prevent and reduce improper     program is subject to frequent legislative updates to provider payments
 payments in the program.                   and other policies. This active congressional participation in the details of
 Contact Information                        the program means that many factors are outside of the agency’s control.
 For additional information about this      Second, the Medicare program is in a profound state of transition from a
 high-risk area, contact James Cosgrove     payment system that rewards providers based on the volume and
 or Jessica Farb at (202) 512-7114 or
 cosgrovej@gao.gov and farbj@gao.gov.       complexity of health care services they deliver to one that ties payments
                                            to the quality and efficiency of care. While this shift ultimately may save
                                            money and lead to beneficiaries receiving better care, it may be several
                                            years before we can judge the results.

                                            Since we added Medicare to our High-Risk List in 1990, we have made
                                            more than 700 recommendations related to this high-risk area, 28 of
                                            which were made since the last high-risk update in February 2017. As of
                                            December 2018, more than 80 recommendations remain open.




                                            Page 241                                          GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 250 of 295

                         Medicare Program & Improper Payments




                                                          Since our 2017 High-Risk Report, the
Improper Payments                                         capacity criterion has progressed from
                                                          partially met to met and ratings for the
                                                          remaining four criteria remain unchanged.

                                                        Leadership commitment: met. CMS has
                                                        continued to demonstrate leadership
                                                        commitment by naming a new Director for
                                                        the Center for Program Integrity (CPI)—
                                                        CMS’s centralized entity for Medicare and
                                                        Medicaid program integrity issues—and
                                                        implementing some of our
                         recommendations. In December 2017, we reported CMS has committed
                         to reducing fraud—one source of improper payments—by creating an
                         organizational culture and structure conducive to fraud risk management.

                         Capacity: met. CPI’s budget and resources have increased over time,
                         and the agency has established work groups and interagency
                         collaborations to extend its capacity. For example, CMS allocated
                         additional staff to CPI after Congress provided additional funding. CPI’s
                         full-time equivalent positions increased from 177 in 2011 to 419 in 2017.
                         In August 2017, we reported CMS’s Fraud Prevention System, which
                         analyzes claims to identify health care providers with suspect billing
                         patterns, has also helped speed up certain investigation processes.
                         Further, the Healthcare Fraud Prevention Partnership has helped improve
                         information sharing among payers inside and outside of the government.

                         Action plan: partially met. CMS continues to identify and report
                         progress on corrective actions related to Medicare improper payments. It
                         reported this progress in the Department of Health and Human Services’
                         (HHS) annual Agency Financial Report and started a Medicare FFS
                         action plan based on our suggestions. However, work remains to be done
                         to meet this criterion. As of October 2018, CMS’s action plan had yet to
                         include clear metrics and timeframes as we suggested, and does not
                         address MA—the private plan alternative to FFS, or Medicare Part D—the
                         outpatient prescription drug program. In addition, as we reported in
                         December 2017, CMS has neither conducted a complete fraud risk
                         assessment nor created a risk-based antifraud strategy for Medicare. This
                         strategy, if implemented, would allow the agency to better ensure it is
                         addressing the full portfolio of risks and strategically targeting the most
                         significant fraud.

                         Monitoring: partially met. CMS made progress to improve monitoring in
                         some areas, such as its oversight of Medicare provider education efforts.
                         However, to make further progress, CMS needs to implement our open
                         recommendations related to overseeing its enrollment screening process
                         and evaluating Medicare Administrative Contractor effectiveness in



                         Page 242                                           GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 251 of 295

                            Medicare Program & Improper Payments




                            preventing improper payments. CMS should also monitor metrics
                            developed for its improper payment action plan.

                            Demonstrated progress: partially met. Estimated improper payment
                            rates declined more than one percent from fiscal year 2016 to 2018 for all
                            parts of Medicare—to 8.12 percent, 8.10 percent, and 1.66 percent for
                            FFS, MA, and Medicare Part D, respectively. However, according to the
                            Office of Management and Budget, the rate and amount of improper
                            payments made in Medicare still represent some of the highest in the
                            government. Many of our recommendations that could further lower these
                            rates remain open. For example, CMS has not implemented
                            recommendations to improve MA improper payment recovery or sought
                            legislative authority to permit payment for recovery auditors to conduct
                            prepayment claims reviews. Reviewing Medicare claims before payment
                            can prevent improper payment. Further, CMS made some progress
                            implementing recommendations related to expanding the use of prior
                            authorizations based on our April 2018 report. However, CMS has yet to
                            fully implement prior authorization expansion to additional items and
                            services with high improper payment rates.


What Remains to Be Done     To better prevent, identify, and recover improper payments across all
                            parts of the Medicare program, CMS should fully implement our open
                            recommendations related to Medicare program integrity. CMS should:

                        •   seek legislative authority to allow the Recovery Auditors to conduct
                            prepayment reviews in addition to postpayment claims reviews;
                        •   provide Medicare Administrative Contractors—contractors that process
                            and pay Medicare claims—with written guidance on how to accurately
                            calculate and report savings from prepayment claim reviews;
                        •   improve the processes for selecting contracts to include in its risk
                            adjustment data validation audits—audits of MA organizations that help
                            CMS recover improper payments in cases where beneficiary diagnoses
                            are unsupported by medical records;
                        •   take steps, based on the results from evaluations, to continue prior
                            authorization, such as by resuming paused demonstrations, extending
                            demonstrations, or by identifying new opportunities to expand prior
                            authorization to additional items and services; and
                        •   provide and require fraud-awareness training to its employees, conduct
                            fraud risk assessments, and create an antifraud strategy for Medicare,
                            including an approach for evaluation.




                            Page 243                                        GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 252 of 295

                          Medicare Program & Improper Payments




                          As CMS progresses towards full implementation of its value-based
Payments, Provider        payment system, it will be important for the agency to use reliable quality
Incentives, and           and efficiency measures and methodological approaches that maximize
                          the number of physicians for whom value can be determined.
Program
Management under          We have not rated this segment because (1) the Medicare program is
                          subject to frequent legislative updates to provider payments and other
Medicare Fee-for-         policies and (2) the Medicare program is currently in a state of transition
service                   from a payment system that rewards providers based on volume and
                          complexity of health care services to one that ties payment to the quality
                          and efficiency of care.

                          Appeals process. In May 2016, we reported Medicare had seen
                          significant growth in the number of appeals submitted by providers,
                          beneficiaries, and others dissatisfied with the program’s decisions to deny
                          or reduce payments for claims. While CMS has implemented a more
                          efficient way to adjudicate repetitive claims as we had recommended,
                          other recommendations regarding the appeals process remain open, as
                          discussed later in this section.

                          Medicare program management. CMS has faced challenges managing
                          the Medicare program, including efforts to improve program efficiency and
                          provide better service to beneficiaries. For example, we reported in
                          September 2016 that implementation of the Durable Medical Equipment,
                          Prosthetics, Orthotics, and Supplies Competitive Bidding Program had
                          resulted in Medicare savings, and available evidence did not indicate
                          widespread effects on beneficiary access; however, stakeholders have
                          reported some specific access issues, such as difficulty locating contract
                          suppliers that will furnish certain items. CMS suspended its competitive
                          bidding program as of January 1, 2019, to further assess concerns raised
                          by stakeholders and to determine whether changes were needed to
                          improve the program’s overall effectiveness.

                          Hospital value-based purchasing program. The Hospital Value-Based
                          Purchasing program provides financial incentives to acute-care hospitals
                          to provide efficient, high-quality care to Medicare beneficiaries. In June
                          2017, we reported some hospitals with high efficiency scores received
                          bonuses despite having relatively low quality scores. This contradicts
                          CMS’s intention to reward high-quality care provided at a lower cost. We
                          have an open recommendation related to the hospital value-based
                          purchasing program, discussed later in this section.

                          Cancer hospitals. Unlike teaching hospitals paid under Medicare’s
                          prospective payment systems (PPS), the methodology for paying PPS-
                          exempt cancer hospitals (PCH) provides little incentive for efficiency. In
                          our February 2015 report, we recommended Congress consider requiring
                          Medicare to pay PCHs in the same manner it pays PPS teaching
                          hospitals, or provide the Secretary of HHS with the authority to otherwise



                          Page 244                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 253 of 295

                            Medicare Program & Improper Payments




                            modify how Medicare pays PCHs. We have an open matter related to
                            cancer hospitals, discussed later in this section.

                            Hospital-physician consolidation. Because Medicare often pays more
                            for services performed in a hospital outpatient department than a
                            physician’s office, hospitals may have an incentive to acquire physician
                            practices and hire physicians as salaried employees—a financial
                            arrangement known as vertical consolidation. In December 2015, we
                            reported that, from 2007 through 2013, the number of vertically
                            consolidated hospitals increased from about 1,400 to 1,700 and the
                            number of vertically consolidated physicians increased from 96,000 to
                            182,000. In our December 2015 report, we recommended Congress
                            direct the Secretary of HHS to equalize payment rates between hospital
                            outpatient departments and physician offices for evaluation and
                            management office visits, and other services as appropriate. We have an
                            open matter related to hospital-physician consolidation, discussed later in
                            this section.

                            While Congress enacted legislation to exclude services furnished by off-
                            campus hospital outpatient departments from higher payment, this
                            exclusion does not apply to services furnished by providers under
                            construction or billing as hospital outpatient departments prior to
                            November 2015, or to services provided by on-campus hospital outpatient
                            departments. However, CMS has taken some action. In November 2018,
                            CMS issued a final rule capping payment rates for certain services
                            furnished by off-campus hospital outpatient departments existing or under
                            construction in 2015 at the physician fee schedule rate. Since these
                            services furnished by these off-campus hospital outpatient departments
                            are currently paid under a higher rate, the payment cap would equalize
                            payment rates for clinical visits between settings. The application of the
                            payment cap will take place over 2 years. In 2019, 50 percent of the
                            payment reduction will be applied and in 2020 and subsequent years, 100
                            percent of the payment reduction will be applied. However, CMS’s
                            authority to implement this rule has been challenged in federal district
                            court.


What Remains to Be Done     We have recommended to the Secretary of HHS or CMS several actions,
                            including the following:

                        •   The Secretary of HHS should direct relevant agencies to modify the
                            various Medicare appeals data systems to collect consistent data,
                            including data on appeal categories and appeal decisions.
                        •   CMS should revise the formula for calculating a hospital’s total
                            performance score under the Hospital Value-Based Purchasing Program
                            or take other actions so the efficiency score does not have a
                            disproportionate effect on the total performance score.




                            Page 245                                         GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 254 of 295

                               Medicare Program & Improper Payments




Congressional Actions Needed   We have also identified areas that would require Congressional actions to
                               be addressed:

                           •   In our February 2015 report, we recommended that Congress consider
                               requiring Medicare to pay PCHs as it pays PPS teaching hospitals, or
                               provide the Secretary of HHS with the authority to otherwise modify how
                               Medicare pays PCHs. In doing so, Congress should provide that all
                               forgone outpatient payment adjustment amounts be returned to the
                               Supplementary Medical Insurance Trust Fund.
                           •   As mentioned above, Medicare pays for evaluation and management
                               services in all hospital outpatient departments regardless of whether they
                               are deemed on-campus or off-campus. Congress should consider
                               equalizing payment rates Medicare pays for certain health care services,
                               as we suggested in December 2015, between all hospital outpatient
                               settings, and return the associated savings to the Medicare program.

                               The MA program provides health care coverage to Medicare beneficiaries
Medicare Advantage             through private health plans. The number and percentage of Medicare
and Other Medicare             beneficiaries enrolled in MA has grown steadily over the past several
                               years, increasing from approximately 10 million (21 percent of all
Health Plans                   Medicare beneficiaries) in 2008 to about 19 million (32 percent of all
                               Medicare beneficiaries) in 2017. Similar to the FFS program, the MA
                               program has been in a period of transition. For example, in April 2018,
                               CMS finalized guidance for 2019 intended to provide more flexibility to
                               sponsors of MA plans in how they design plans, such as by expanding
                               the types of supplemental benefits plans can offer to include services that
                               compensate for physical impairments.

                               We have not rated this segment because (1) the Medicare program is
                               subject to frequent legislative updates to provider payments and other
                               policies and (2) the Medicare program is currently in a state of transition
                               from a payment system that rewards providers based on volume and
                               complexity of health care services to one that ties payment to the quality
                               and efficiency of care.

                               Network adequacy. In August 2015, we reported on shortcomings in
                               CMS’s criteria for determining network adequacy, how the agency
                               oversees MA organizations’ adherence to its requirements, and how it
                               ensures enrollees are properly notified about provider network changes.
                               We have an open recommendation related to network adequacy,
                               discussed later in this section.

                               MA plan payment adjustments. In January 2012 and 2013, we reported
                               that CMS’s adjustments to account for differences between FFS and MA
                               providers’ coding of medical diagnoses were too low, resulting in billions
                               of excess payments to MA plans. We have an open recommendation
                               related to MA plan payment adjustments, discussed later in this section.



                               Page 246                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 255 of 295

                            Medicare Program & Improper Payments




                            Encounter data. As we reported in January 2017, CMS has begun to use
                            encounter data—claims-like data collected from the sponsors of MA
                            plans—in its methodology for risk adjusting payments to MA plans. While
                            the encounter data were intended to improve the accuracy of risk
                            adjustment, the data have yet to be fully validated. We have an open
                            recommendation related to the encounter data, discussed later in this
                            section.


What Remains to be Done     We have recommended to CMS several actions, including to:

                        •   augment MA network adequacy criteria to address provider availability;
                        •   take steps to improve the accuracy of risk score adjustments by, for
                            example, accounting for additional beneficiary characteristics such as sex
                            and health status; and
                        •   (1) establish specific plans and time frames for using encounter data for
                            all purposes other than risk adjusting payments to MA organizations; and
                            (2) complete all the steps necessary to validate the data, including
                            performing statistical analyses, reviewing medical records, and providing
                            MA organizations with summary reports on findings.

                            The design and CMS’s oversight of the Medicare program affect both
Design and Oversight        beneficiaries’ out-of-pocket costs and the quality and safety of care they
of the Medicare             receive. Medicare FFS’s benefit design does not include a cap on the
                            maximum cost-sharing amount a beneficiary can be responsible for
Program and the             during a given year for covered services, which could leave beneficiaries
Effects on                  vulnerable to catastrophic costs, especially if they do not have
                            supplemental insurance. In addition, Medicare spending can affect the
Beneficiaries               premiums beneficiaries pay. In 2018, the Medicare Trustees estimated
                            Medicare spending will grow at a faster rate than workers’ earnings and
                            the economy overall, which will impose a significant burden on many
                            Medicare beneficiaries and the country. With regard to quality, CMS
                            reported that Medicare Quality Improvement Organizations provided
                            oversight that helped to prevent tens of thousands of beneficiaries from
                            being admitted or readmitted to hospitals, and reduced the number of
                            nursing home patients with pressure ulcers or who were restrained, from
                            fiscal years 2011 through 2014.

                            We have not rated this segment because (1) the Medicare program is
                            subject to frequent legislative updates to provider payments and other
                            policies and (2) the Medicare program is currently in a state of transition
                            from a payment system that rewards providers based on volume and
                            complexity of health care services to one that ties payment to the quality
                            and efficiency of care.

                            End-stage renal disease. In October 2015, we reported that only a small
                            fraction of Medicare patients had used the Kidney Disease Education


                            Page 247                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 256 of 295

                            Medicare Program & Improper Payments




                            benefit, which provides pre-dialysis education intended to inform
                            treatment decisions. Benefit utilization may be limited because of
                            statutory limitations on the types of providers who are permitted to furnish
                            the benefit and on the patients eligible to receive it. We have an open
                            recommendation related to the Kidney Disease Education benefit,
                            discussed later in this section.

                            Prescription Opioids. In October 2017, we reported that while CMS
                            oversees the prescribing of drugs at a high risk of abuse, it does not
                            analyze data specifically on opioids. We have three open
                            recommendations related to prescription opioids, one of which is
                            discussed later in this section.


What Remains to be Done     We have recommended to CMS several actions, including to:

                        •   examine the Kidney Disease Education benefit and, if appropriate, seek
                            legislation to revise provider and patient eligibility criteria for the benefit;
                            and
                        •   take three actions related to prescription opioids, including Identifying the
                            number of at-risk beneficiaries receiving high doses of opioids.

                            Medicare: CMS Should Take Actions to Continue Prior Authorization
Related GAO                 Efforts to Reduce Spending. GAO-18-341. Washington, D.C.: April 20,
Products                    2018.

                            Medicare and Medicaid: CMS Needs to Fully Align Its Antifraud Efforts
                            with the Fraud Risk Framework. GAO-18-88. Washington, D.C.:
                            December 5, 2017.

                            Prescription Opioids: Medicare Needs to Expand Oversight Efforts to
                            Reduce the Risk of Harm. GAO-18-15. Washington, D.C.: October 6,
                            2017.

                            Medicare: CMS Fraud Prevention System Uses Claims Analysis to
                            Address Fraud. GAO-17-710. Washington, D.C.: August 30, 2017.

                            Hospital Value-Based Purchasing: CMS Should Take Steps to Ensure
                            Lower Quality Hospitals Do Not Qualify for Bonuses. GAO-17-551.
                            Washington, D.C.: June 30, 2017.

                            Medicare Advantage: CMS Should Use Data on Disenrollment and
                            Beneficiary Health Status to Strengthen Oversight. GAO-17-393.
                            Washington, D.C.: April 28, 2017.




                            Page 248                                             GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 257 of 295

                   Medicare Program & Improper Payments




                   Medicare Provider Education: Oversight of Efforts to Reduce Improper
                   Billing Needs Improvement. GAO-17-290. Washington, D.C.: March 10,
                   2017.




                   Page 249                                      GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 258 of 295


Strengthening Medicaid Program Integrity
                                              Strengthening Medicaid Program Integrity




The Centers for Medicare & Medicaid Services (CMS) has taken steps, but further efforts are needed to reduce
improper payments, ensure the appropriate use of program dollars, and improve program data.

 Why Area Is High Risk                                                                     Since our 2017 High-Risk Report,
 The size, growth, and diversity of the
                                                                                           CMS has taken important steps to
 joint federal-state Medicaid program                                                      strengthen Medicaid program
 present oversight challenges and we                                                       integrity. Further, leadership has
 designated Medicaid a high-risk program                                                   demonstrated a commitment to
 in 2003. Since then, we have made more
 than 270 recommendations related to
                                                                                           continuing these efforts by
 the program.                                                                              outlining a high-level program
 In fiscal year 2018, Medicaid covered an                                                  integrity strategy. Still, work
 estimated 75 million low-income and                                                       remains to fully “meet” all of the
 medically needy individuals at a cost of                                                  high-risk criteria.
 $629 billion, of which $393 billion was
 financed by the federal government.
 Services are increasingly delivered                                                   As of November 2018, more than
 through managed care, under which                                                     70 of our recommendations
 organizations are paid a set amount per                                               related to Medicaid remain open,
 beneficiary for care.
                                                                                       and several major steps remain to
 Our recent work highlights oversight
 challenges in three areas: improper
                                                                                       improve Medicaid program
 payments, appropriate use of program         integrity. For example, more efforts are needed to mitigate the risks not
 dollars, and data. First, Medicaid           captured in CMS’s improper payment estimate—particularly for managed
 improper payments represented about          care. CMS can also do more to target risk in overseeing the use of
 9.8 percent of federal program
 spending—$36.2 billion—in fiscal year        program dollars and to expedite the use of improved Medicaid data in
 2018. Second, CMS can waive certain          program oversight. For this report, we are rating three segments of the
 Medicaid requirements and authorize          Medicaid program, all of which are priority areas identified by CMS. CMS
 states to incur new types of expenditures    has met our criteria for leadership commitment for improper payments,
 through demonstrations; as of November
 2016, CMS had done so for nearly three-      the one segment we rated in 2017, and the other four criteria remain
 quarters of states. Supplemental             partially implemented. For the remaining two segments—the appropriate
 payments—made to providers, such as          use of Medicaid dollars and Medicaid data—CMS partially meets nearly
 local government hospitals and not           all criteria.
 linked to specific beneficiary services—
 grew to over $48 billion in 2016, the most
 recent year for which data are available.
 Third, CMS’s oversight of Medicaid often
                                              Improper Payments
 relies on state-reported expenditure and
 utilization data. Incomplete and                                                  Since our 2017 High-Risk Report, we have
 inconsistent state data complicate                                                increased one of the five criteria.
 program oversight.
 Contact Information
                                                                                   Leadership commitment: met. CMS has
 For additional information about this
                                                                                   shown an increased commitment to
 high-risk area, contact Carolyn L. Yocom
 at (202) 512-7114 or yocomc@gao.gov.                                              oversight of improper payments. In June
                                                                                   2018, CMS communicated the agency’s
                                                                                   strategy for improving program integrity,
                                                                                   including plans for a number of new and
                                                                                   enhanced efforts to detect and respond to
                                                                                   improper payments. For example, the
                                                                                   strategy highlighted a commitment to



                                              Page 250                                             GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 259 of 295

                   Strengthening Medicaid Program Integrity




                   enhanced auditing efforts and monitoring compliance with new managed
                   care rules established in 2016. Further, CMS has taken important steps
                   towards coordinating oversight with state auditors as a means of
                   expanding its oversight of improper payments.

                   Capacity: partially met. CMS has taken actions to enhance the
                   resources and guidance available to states for program integrity
                   purposes. Based on its reviews of states’ program integrity activities,
                   CMS has targeted high-risk areas in each state, including managed care,
                   and expanded federal-state collaborative audits to include Medicaid
                   managed care organizations (MCO). In 2018, CMS reported working to
                   improve federal-state collaborative audits, such as by meeting with all
                   states to discuss how operational audit issues will be handled moving
                   forward, including planning for new collaborative audits. However, efforts
                   to date do not ensure CMS can estimate an improper payment rate for
                   managed care that reflects all program risks. Additionally, as we reported
                   in July 2018, impediments to conducting audits of managed care—such
                   as a focus on states with certain provisions around overpayments in MCO
                   contracts—continue.

                   Action plan: partially met. In June 2018, CMS outlined a strategy to
                   reduce Medicaid improper payments, including plans to check the
                   accuracy of MCO’s financial statements, assist states with screening
                   Medicaid providers, and initiate audits of certain state beneficiary
                   eligibility determinations. If fully implemented, these steps could address
                   some of the concerns we raised in January 2017 and May 2018.
                   However, CMS has not detailed the scope and timing of this strategy. For
                   example, the strategy does not include how many states will be part of
                   the targeted audits for MCO financial statements nor does it specify
                   implementation dates.

                   Monitoring: partially met. Our work has detailed concerns related to the
                   accuracy of provider eligibility and beneficiary enrollment, both of which
                   can have an impact on CMS’s ability to monitor improper payments. To
                   improve the effectiveness of managed care provider screening, CMS
                   analyzed 22 databases used by MCOs and formally incorporated 6 into
                   the agency’s provider screening process. However, efforts to enhance
                   screening are ongoing and the agency does not require states to report
                   MCO overpayments. Gaps also remain in CMS’s efforts to ensure that
                   only eligible individuals are enrolled and expenditures for enrollees,
                   mainly those eligible through the Patient Protection and Affordable Care
                   Act expansion, are matched appropriately by the federal government.

                   Demonstrated progress: partially met. CMS’s overall estimated
                   Medicaid improper payment rate declined from 10.5 percent in fiscal year
                   2016 to 9.8 percent in fiscal year 2018. This rate is comprised of three
                   components: (1) fee-for-service (FFS) payments to providers, (2)
                   payments to MCOs, and (3) the accuracy of beneficiary eligibility



                   Page 251                                         GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 260 of 295

                            Strengthening Medicaid Program Integrity




                            determinations. The FFS component of the error rate is 14.3 percent,
                            primarily due to state’s non-compliance with provider screening,
                            enrollment, and identification requirements. The reduction in the overall
                            error rate occurred as spending shifted from FFS to managed care, where
                            estimates of improper payments—at 0.22 percent in 2018—do not
                            account for all program risks. In particular, CMS’s estimates of MCO
                            improper payments do not include a medical review of services or reviews
                            of MCO records or data, which likely minimizes the appearance of
                            program risks in Medicaid managed care. The beneficiary eligibility
                            component of the error rate is 3.1 percent, a rate that CMS has not
                            updated since 2014, raising further questions regarding the accuracy of
                            the overall rate. CMS plans to resume eligibility component measurement
                            in 2019.


What Remains to Be Done     Since designating Medicaid as a high-risk area in 2003, we have made at
                            least 45 recommendations related to improper payments, 17 of which
                            were open as of November 2018. To reduce improper payments, CMS
                            needs to:

                        •   mitigate program risks not measured through its estimate of MCO
                            improper payments, such as overpayments and unallowable costs—such
                            efforts could include actions such as revising the payment error rate
                            methodology or focusing additional audit resources on managed care;
                        •   expedite the issuance of planned guidance on MCO program integrity,
                            address impediments to MCO audits, and ensure states account for
                            overpayments when setting future payment rates; and
                        •   review federal determinations of Medicaid eligibility for accuracy, use the
                            information obtained from the eligibility reviews to inform expenditure
                            reviews, and increase assurances that expenditures for different eligibility
                            groups are correctly reported and appropriately matched.

                                                               We are rating this segment for the first time.
Appropriate Use of                                             CMS has taken important steps—such as
Medicaid Dollars                                               improved reporting of payments and steps to
                                                               mitigate federal financial exposure—to better
                                                               ensure the appropriate use of Medicaid
                                                               dollars. Our work has identified risks—and
                                                               potential actions to mitigate these risks—
                                                               related to oversight of demonstration
                                                               spending under section 1115 of the Social
                                                               Security Act, supplemental payments, and
                                                               Medicaid expenditures more broadly.

                            Leadership commitment: partially met. With respect to demonstrations,
                            CMS began implementing a policy in 2016 that significantly improves
                            efforts to assure demonstrations are budget neutral—that is, that the



                            Page 252                                              GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 261 of 295

                   Strengthening Medicaid Program Integrity




                   demonstration does not increase federal costs. Further, as we previously
                   recommended in June 2013 and April 2017, the agency issued guidance
                   to states in August 2018 articulating the agency’s budget neutrality policy,
                   which improves transparency in how CMS approves demonstration
                   spending limits and consistency in oversight of demonstration spending.
                   However, additional policy changes are needed to address other
                   questionable methods—particularly relying on hypothetical rather than
                   actual expenditures—used to set spending limits and to provide
                   policymakers with timely findings from evaluations of demonstrations.

                   With regard to supplemental payments—payments made to providers
                   such as local government hospitals and other providers in addition to
                   claims-based payments—CMS anticipates issuing a proposed rule in
                   early 2019 designed to increase transparency by establishing new
                   requirements for states. However, until CMS issues a final rule, its
                   potential effect on program integrity efforts will remain unclear.

                   Capacity: partially met. With regard to demonstrations, CMS actions
                   show promise, but are, to date, incomplete. As of November 2018, CMS
                   had developed a standard reporting tool to ensure that states consistently
                   report the data elements needed for CMS to assess compliance with
                   demonstration spending limits and was beginning to test this tool. The
                   agency also was developing procedures for CMS staff to consistently
                   track spending compared with spending limits. Until these procedures are
                   fully implemented, the impact on oversight of demonstrations remains
                   unclear.

                   With regard to supplemental payments, as of November 2018, CMS had
                   issued letters to some states clarifying that the distribution of
                   supplemental payments must be linked to the provision of Medicaid-
                   covered services. Because supplemental payments are not linked directly
                   to services for beneficiaries, there is risk that they may not be made for
                   Medicaid activities or services. CMS has not taken action on our
                   recommendation that the agency issue guidance on the appropriate
                   distribution of supplemental payments to all states, nor has it issued other
                   needed guidance, including criteria to assure that payments meet
                   statutory requirements.

                   With regard to oversight of states’ reported expenditures and in response
                   to our findings, CMS plans to conduct a national assessment of whether
                   oversight resources are adequate and target areas of greatest risk. This
                   is critical, as the complexity of expenditure reporting has increased while
                   staff resources used to review states’ expenditures has decreased, thus
                   hindering CMS’s ability to target risk and protect federal and state dollars.

                   Action plan: partially met. With respect to demonstrations, the agency
                   has issued guidance to states in 2017 and 2018 with the intent to improve
                   efforts to ensure demonstrations are budget neutral and effectively



                   Page 253                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 262 of 295

                            Strengthening Medicaid Program Integrity




                            evaluated. However, this guidance addresses some, but not all, of the
                            concerns we raised in January 2018 about how CMS sets spending limits
                            and evaluates demonstrations. For example, CMS has not yet
                            implemented its plan to establish written procedures for all states to
                            submit a final evaluation report at the end of each demonstration cycle,
                            nor has it established criteria for when the agency will allow limited
                            evaluations. Further, CMS has not made progress with regard to an
                            action plan for improving its oversight of supplemental payments.

                            Monitoring: partially met. For demonstrations, CMS has begun
                            assessing the effect of its new budget neutrality policy with the renewal of
                            each demonstration. Agency officials told us that CMS has developed a
                            reporting tool for states that will allow for monitoring of the policy over
                            time. Until CMS implements the tool, it will lack the data it needs to
                            effectively monitor this new policy.

                            For supplemental payments, CMS has taken action when we and others
                            identified questionable payments (payments where the appropriateness
                            of the amounts or use of funds were questionable). CMS reviewed
                            excessive payments we identified in April 2015 in New York and made
                            retroactive payment reductions totaling more than $1.5 billion, of which
                            the federal share was about $771 million. However, CMS continues to
                            lack a strategy for systematically identifying questionable payments.

                            Demonstrated progress: partially met. CMS has not made significant
                            progress towards improving its oversight of supplemental payments, for
                            which reporting remains incomplete. With regard to oversight of
                            demonstration spending, CMS estimated its budget neutrality policy
                            reduced total demonstration spending limits by $109 billion for 2016
                            through 2018, the federal share of which is $62.9 billion. Another
                            component of that policy does not take effect until 2021 and will be
                            implemented as demonstrations come up for renewal—which should
                            further reduce federal liabilities.


What Remains to Be Done     Since designating Medicaid as a high-risk area in 2003, we have made at
                            least 55 recommendations related to the appropriate use of program
                            dollars, 18 of which were open as of November 2018. CMS needs to take
                            the following steps to better assure the appropriate use of Medicaid
                            dollars:

                        •   address questionable methods—particularly relying on hypothetical
                            rather than actual expenditures—used to set demonstration spending
                            limits, develop and document standard operating procedures for
                            monitoring spending under demonstrations, assure timely state
                            evaluation of demonstrations, and develop a policy for publicly releasing
                            findings from federal evaluations of demonstrations;




                            Page 254                                          GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 263 of 295

                               Strengthening Medicaid Program Integrity




                           •   ensure complete and accurate reporting on supplemental payments
                               made to individual hospitals and institutional providers, as well as the
                               sources of funds states use to finance their share of Medicaid payments;
                               outline clear criteria, data, and a review process to ensure supplemental
                               payments are economical and efficient; and write guidance clarifying its
                               policy that requires a link between the distribution of supplemental
                               payments and Medicaid-covered services; and
                           •   complete a risk assessment and take steps, as needed, to assure that
                               resources to oversee expenditures reported by states are adequate and
                               allocated according to risk.
Congressional Actions Needed   Congressional action could improve oversight of Medicaid expenditures,
                               particularly related to supplemental payments and demonstrations:

                           •   Congress should consider establishing statutory requirements for the
                               Secretary of the Department of Health and Human Services to improve
                               the demonstration review process to more clearly outline the methods
                               used to demonstrate budget neutrality, and
                           •   Congress should consider broadening supplemental payment
                               requirements around reporting and auditing to include all types of
                               supplemental payments.



                                                                 We are rating the Medicaid data segment
Medicaid Data                                                    for the first time. CMS has taken steps to
                                                                 improve data quality across the Medicaid
                                                                 program, primarily through a re-
                                                                 envisioning of states’ data reporting.
                                                                 However, CMS needs to take additional
                                                                 steps to ensure data quality and specify
                                                                 how and when it will use improved data
                                                                 for oversight. Accurate and complete data
                                                                 on beneficiary access and use of services
                                                                 and the costs of providing such services
                                                                 are critical to effectively managing and
                               overseeing this multibillion dollar program.

                               Leadership commitment: partially met. CMS has made progress in
                               improving Medicaid data through the ongoing implementation of the
                               Transformed Medicaid Statistical Information System (T-MSIS). As of
                               June 2018, all states, the District of Columbia, and Puerto Rico were
                               submitting at least some T-MSIS data. However, we reported in
                               December 2017 that these data were not complete, nor were they
                               comparable across states. We recommended CMS take steps to expedite
                               the use of T-MSIS data for oversight. CMS noted in July 2018 that its
                               primary goal is to improve data quality, and more work is needed before it
                               can use these data for oversight.



                               Page 255                                          GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 264 of 295

                           Strengthening Medicaid Program Integrity




                           Capacity: partially met. The 2016 managed care final rule includes
                           several requirements that could improve the reliability of state-collected
                           MCO utilization data, known as encounter data. These requirements
                           include requiring states to conduct an independent audit of the encounter
                           data reported by each MCO, providing CMS with an annual assessment
                           of these data, and validating data reliability. However, it remains unclear
                           whether state efforts to validate encounter data will be sufficient, in part
                           because CMS has not provided minimum standards to states for doing
                           so.

                           Action plan: not met. CMS needs to develop an action plan for using
                           quality program data for program oversight. In December 2017, we
                           recommended CMS articulate a plan and associated time frames for
                           using T-MSIS data for oversight. The agency concurred, but has yet to
                           specify such a plan. It notes the use of these data for oversight is
                           contingent upon ongoing CMS and state efforts to ensure their quality.
                           Similarly, in January 2017, we recommended CMS develop a plan for
                           using data on personal care services (PCS)—assistance with activities of
                           daily living such as bathing, dressing, and toileting, for beneficiaries with
                           limited ability to care for themselves—to inform oversight efforts. CMS
                           has yet to develop this plan.

                           Monitoring: partially met. In February 2018, CMS issued guidance on
                           Medicaid PCS reported by states, which suggests that states include key
                           data elements in PCS claims reported through T-MSIS and could address
                           information gaps we identified. T-MSIS also includes data elements for
                           states to report provider-specific supplemental payments, which CMS did
                           not previously collect. However, we reported in December 2017 that
                           several selected states were not reporting all these data elements.
                           Without complete information, CMS’s oversight of PCS and supplemental
                           payments will be limited.

                           Demonstrated progress: partially met. The ongoing implementation of
                           T-MSIS has been a significant, multi-year effort. With all states now
                           reporting at least some T-MSIS data, CMS is focused on assessing and
                           improving data quality. CMS identified 12 top priority items and issued a
                           State Health Official letter in August 2018 that informed states they are
                           expected to resolve data quality issues related to these priority items
                           within 6 months. CMS stated that it will request states that do not meet
                           this time frame to submit a corrective action plan. CMS also noted that it
                           intends to expand data reviews beyond the 12 top priority items, but has
                           not specified a time frame for completing this and other data quality
                           efforts or its plans for using these data for oversight.


What Remains to be Done    Since designating Medicaid as a high-risk area in 2003, we have made
                           over 35 recommendations related to Medicaid data, 13 of which were




                           Page 256                                           GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 265 of 295

                          Strengthening Medicaid Program Integrity




                          open as of November 2018. To improve the quality of Medicaid data for
                          use in program oversight, CMS needs to:

                      •   provide states with guidance that includes minimum standards for
                          encounter data validation procedures;
                      •   provide states with information on scope and methodology requirements
                          for MCO encounter data audits, required content of the annual
                          assessment report, and circumstances for deferring or disallowing
                          matching funds in response to noncompliant encounter data
                          submissions; and
                      •   continue efforts to assess and improve T-MSIS data, such as refining the
                          overall data priority areas to identify those variables most critical for
                          reducing improper payments, and articulate specific plans and associated
                          timeframes for using T-MSIS data.

                          Medicaid Managed Care: Additional CMS Actions Needed to Help Ensure
Related GAO               Data Reliability. GAO-19-10. Washington, D.C.: October 19, 2018
Products
                          Medicaid: CMS Needs to Better Target Risks To Improve Oversight of
                          Expenditures. GAO-18-564. Washington, D.C.: August 6, 2018.

                          Medicaid Managed Care: Improvements Needed to Better Oversee
                          Payment Risks. GAO-18-528. Washington, D.C.: July 26, 2018.

                          Medicaid Demonstrations: Evaluations Yielded Limited Results,
                          Underscoring Need for Changes to Federal Policies and Procedures.
                          GAO-18-220. Washington, D.C.: January 19, 2018.

                          Medicaid: Further Action Needed to Expedite Use of National Data for
                          Program Oversight. GAO-18-70. Washington, D.C.: December 8, 2017.

                          Medicaid Demonstrations: Federal Action Needed to Improve Oversight
                          of Spending. GAO-17-312. Washington, D.C.: April 3, 2017.

                          Medicaid: Program Oversight Hampered by Data Challenges,
                          Underscoring Need for Continued Improvements. GAO-17-173.
                          Washington, D.C.: January 6, 2017.

                          Medicaid: Federal Guidance Needed to Address Concerns About
                          Distribution of Supplemental Payments. GAO-16-108. Washington, D.C.:
                          February 5, 2016.

                          Medicaid: Additional Efforts Needed to Ensure that State Spending is
                          Appropriately Matched with Federal Funds. GAO-16-53. Washington,
                          D.C.: October 16, 2015.




                          Page 257                                       GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 266 of 295

                   Strengthening Medicaid Program Integrity




                   Medicaid: CMS Oversight of Provider Payments is Hampered by Limited
                   Data and Unclear Policy. GAO-15-322. Washington, D.C.: April 10, 2015.

                   Medicaid: More Transparency of and Accountability for Supplemental
                   Payments Are Needed. GAO-13-48. Washington, D.C.: November 26,
                   2012.

                   Medicaid Demonstration Waivers: Recent HHS Approvals Continue to
                   Raise Cost and Oversight Concerns. GAO-08-87. Washington, D.C.:
                   January 31, 2008.




                   Page 258                                      GAO-19-157SP High-Risk Series
               Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 267 of 295


Improving and Modernizing Federal
                                                Improving and Modernizing Federal Disability
                                                Programs



Disability Programs
Management attention and efforts are needed across the government to ensure that disability programs
provide benefits in a timely manner, reflect current ideas about disability, and achieve positive employment
outcomes.

 Why Area Is High Risk                                                                         Since our 2017 High-Risk Report,
 An estimated one in six working-age
                                                                                               our assessment of ratings for all
 Americans reported a disability in 2010.                                                      five criteria remains unchanged.
 Many of these Americans need help
 finding or retaining employment, or rely                                              Both the Social Security
 on cash benefits if they cannot work.
 However, federal disability programs                                                  Administration (SSA) and the
 struggle to meet their needs.                                                         Department of Veterans Affairs
 Three of the largest federal disability                                               (VA) made mixed progress in
 programs—two managed by SSA and                                                       addressing their claims
 one by VA—dispensed about $270                                                        workloads. Leadership of both
 billion in cash benefits to 21 million
 people with disabilities in fiscal year
                                                                                       agencies demonstrated
 2017. Both agencies struggle to manage                                                commitment to reducing backlogs
 their workloads, specifically appealed                                                in their appeals workloads.
 claims.                                                                               However, these backlogs remain
 In addition, when determining whether                                                 large, and persistent
 individuals qualify for disability benefits,
 SSA and VA rely on outdated criteria.
                                                                                       shortcomings in agency plans
 While both agencies have efforts               and capacity challenges could hinder progress.
 underway to update medical or
 occupational information used to make          Both SSA and VA demonstrated leadership commitment toward updating
 eligibility decisions, they continue to rely
 on information that can be decades old.        the criteria on which their disability determinations are made. However,
 In addition to the aforementioned cash
                                                action plans for both lack details on some necessary tasks that could
 benefit programs, we previously                result in delays in updating disability criteria now and in the future.
 identified over 40 programs managed by
 nine different agencies that provide a         The Office of Management and Budget (OMB) reported that the
 patchwork of employment support for
 people with disabilities. We reported in
                                                administration is pursuing additional legislative and administrative
 2012 that these programs lacked a              changes and demonstration projects to increase workforce participation
 unified vision, strategy, or set of goals to   for people with disabilities. However, many efforts are still underway, and
 guide their outcomes.                          OMB continues to lack a larger vision for coordinating disability programs,
 We designated improving and                    which includes creating appropriate, government-wide goals and
 modernizing federal disability programs
 as high risk in 2003.
                                                strategies.
 Contact Information
 For additional information about this
 high-risk area, contact Elizabeth H.
 Curda at (202) 512-7215 or
 curdae@gao.gov.




                                                Page 259                                               GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 268 of 295

                          Improving and Modernizing Federal Disability
                          Programs




                                                               Since our 2017 High-Risk Report, our
Managing Disability                                            assessment of ratings for all five criteria
Claims Workloads                                               remains unchanged.
(SSA)                                                          Leadership commitment: met. SSA
                                                               leadership set a goal to process appeals
                                                               within 270 days by fiscal year 2022, and
                                                               made reducing its disability appeals
                                                               backlog a key initiative in its fiscal year
                                                               2019 annual performance plan.

                                                         Capacity: partially met. SSA continues to
                          face capacity challenges in addressing its disability appeals backlog.
                          SSA’s 2017 disability appeals plan called for increased hiring and other
                          measures to reduce disability appeals backlogs and improve timeliness.
                          SSA has also transferred appeals cases between offices to better utilize
                          its capacity to make decisions. However, we reported in July 2018 that
                          SSA lacks metrics to assess the effect of transfers on timeliness, and
                          SSA agreed with our recommendation to implement such metrics. We
                          also reported that SSA hiring freezes could affect its capacity.

                          Action plan: partially met. SSA’s 2017 appeals plan addresses large
                          disability appeals workloads through improvements in information
                          technology and business processes, and through increased hiring.
                          However, it is too early to determine the extent to which this plan will
                          allow SSA to achieve its goal of processing claims within 270 days. More
                          broadly, SSA’s Vision 2025 strategic plan recognizes the need to provide
                          a number of different service delivery methods, including online.
                          However, in 2017 we reported that that SSA had not developed
                          performance measures for or analyzed common issues with online
                          services. SSA agreed with our recommendations to do so, but had not
                          completed its efforts as of January 2019.

                          Monitoring: met. SSA continues to monitor and report on the timeliness
                          of processing its initial disability claims and appeals workloads.

                          Demonstrated progress: partially met. While SSA has seen a decline
                          in applications for benefits in recent years, SSA’s inventory of initial
                          disability claims increased somewhat from 523,000 at the end of fiscal
                          year 2017 to 565,000 at the end of fiscal year 2018. The number of
                          pending appeals declined from approximately 1.1 million at the end of
                          fiscal year 2017 to 858,000 in fiscal year 2018, and average processing
                          times improved from 605 days to 595 days during this same period.
                          However, additional progress is needed if SSA is to meet its goal of
                          processing appeals within 270 days by the end of fiscal year 2022.




                          Page 260                                                GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 269 of 295

                            Improving and Modernizing Federal Disability
                            Programs




What Remains to Be Done     Since 2003, we have made 35 recommendations related to this high-risk
                            segment. As of December 2018, 10 remain open.

                            SSA should continue to make and implement plans for managing its
                            workloads. This includes continuing to:

                        •   refine and implement plans to address its disability appeals backlog, and
                        •   operationalize its long-term strategic plan to ensure that the agency is
                            well positioned to serve its customers in the future.

                                                                Since our 2017 High-Risk Report, our
Managing Disability                                             assessment of ratings for all five criteria
Claims Workloads                                                remains unchanged.
(VA)                                                            Leadership commitment: met. VA has
                                                                maintained leadership focus on managing
                                                                initial disability claims and appeals
                                                                workloads through various initiatives to
                                                                improve benefits processing and reduce
                                                                backlogs. Enhancing and modernizing VA’s
                                                                disability claims and appeals processes are
                                                                goals in its 2018–2024 strategic plan.

                            Capacity: partially met. VA has continued building the capacity to
                            process initial disability claims, such as using an electronic system to
                            distribute claims ready for decisions to available staff. On appeals, VA is
                            reforming its process, onboarding hundreds of new staff, and
                            implementing new technology. However, as we reported in March 2018,
                            VA’s appeals planning does not provide reasonable assurance that it will
                            have the capacity to implement the new process and manage risks. VA
                            agreed with our recommendation to better assess risks associated with
                            appeals reform.

                            Action plan: partially met. VA continues to implement plans to reduce
                            the initial disability claims backlog. For appeals reform, VA submitted its
                            appeals plan in November 2017 and provided several progress reports
                            throughout 2018. In December 2018, we reported that while VA had taken
                            steps, it had not fully addressed our recommendations on planning the
                            new appeals process and assessing its efficacy. As of December 2018,
                            VA officials said they continue to address our recommendations.

                            Monitoring: partially met. VA monitors the timeliness of initial disability
                            claims and legacy appeals, and has set timeliness goals for three of five
                            appeal options under the new process. VA’s plans also signal how it
                            intends to monitor the allocation of staff for concurrent workloads in its



                            Page 261                                                GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 270 of 295

                            Improving and Modernizing Federal Disability
                            Programs




                            legacy and new appeals processes. However, as of December 2018, VA
                            had not established complete metrics and interim goals for all appeal
                            options, and it was unclear how and when VA will monitor implementation
                            and efficacy of the new appeal process.

                            Demonstrated progress: partially met. VA reported it reduced the
                            backlog of initial disability claims from 611,000 in March 2013 to just over
                            85,000 in August 2018. However, VA’s Office of Inspector General
                            reported in September 2018 that VA overstated its performance by only
                            reporting about 79 percent of the backlog. For appeals, VA addressed
                            some gaps in its plan for implementing appeals reform, in accordance
                            with our 2017 and 2018 recommendations, and has prioritized processing
                            of legacy appeals. However, as of August 2018, VA still had a backlog of
                            over 400,000 appeals.


What Remains to Be Done     Since 2003, we have made 65 recommendations related to managing VA
                            workloads. As of December 2018, 13 remain open.

                            VA should continue updating and implementing plans to address its initial
                            disability claims and appeals workloads at both levels. This includes:

                        •   maintaining focus on initial claims and appeals processing,
                        •   ensuring VA has detailed plans for creating capacity and reforming its
                            appeals process, including modifications to information technology
                            systems, and
                        •   determining how well the new process is performing relative to the legacy
                            process.

                                                                Since our 2017 High-Risk Report, ratings for
Updating Disability                                             the action plan criterion regressed while the
Benefit Eligibility                                             other four remain unchanged.
Criteria (SSA)                                                  Leadership commitment: met. SSA has
                                                                maintained leadership focus on updating
                                                                both the medical and occupational criteria
                                                                used to determine eligibility for Social
                                                                Security disability benefits.

                                                          Capacity: met. Consistent with our past
                                                          recommendations in June 2012, SSA
                            continues to leverage the Bureau of Labor Statistics to develop an
                            occupational information system (OIS) to replace SSA’s outdated
                            Dictionary of Occupational Titles to assist in making disability
                            determination decisions.




                            Page 262                                               GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 271 of 295

                            Improving and Modernizing Federal Disability
                            Programs




                            Action plan: partially met. SSA has developed project plans to guide
                            the completion of OIS and update its medical criteria now and in the
                            future. However, we are lowering SSA’s prior rating of met to partially
                            met. Since our 2017 high-risk update, SSA told us that it began work on
                            its Vocational Regulations Modernization (VRM) initiative—an effort SSA
                            says will update its vocational rules to reflect labor market changes—but
                            has not released a plan or any supporting documentation related to VRM.

                            Monitoring: met. SSA continues to monitor progress toward updating its
                            medical criteria and has a timetable against which to monitor OIS
                            development.

                            Demonstrated progress: partially met. A September 2018 status report
                            from SSA stated that the agency promulgated final regulations for 13 of
                            the 14 body systems (listings of diseases and disorders in each part of
                            the body) and proposed a rule for comprehensively updating the last body
                            system. SSA also reported that, once the final rule is complete, it will
                            begin targeting updates to body systems per its plans to review and
                            update them every 3 to 5 years. For OIS, SSA reported it planned to
                            complete its final year of occupational data collection in 2018, and
                            expects to start using it in deciding disability claims in calendar year 2020.


What Remains to be Done     Since 2003, we have made seven recommendations related to this high-
                            risk segment, all of which were implemented.

                            SSA should continue to develop and implement plans to update its
                            disability criteria. Specifically, SSA should:

                        •   develop an action plan for implementing its VRM initiative that addresses
                            when and how updates to its vocational rules will align with
                            implementation of OIS, and
                        •   finalize its comprehensive updates of medical criteria and begin using
                            occupational data collected through its OIS.

                                                                Since our 2017 High-Risk Report, ratings for
Updating Disability                                             the action plan and monitoring criteria
Benefit Eligibility                                             regressed while the other three remain
                                                                unchanged.
Criteria (VA)
                                                                Leadership commitment: met. VA has
                                                                sustained leadership focus on updating its
                                                                Veterans Affairs Schedule for Rating
                                                                Disabilities (VASRD)—used to assign
                                                                degree of disability and compensation levels
                                                                for veterans with military service-connected



                            Page 263                                              GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 272 of 295

                           Improving and Modernizing Federal Disability
                           Programs




                           injuries or conditions—to reflect advances in medicine and labor market
                           changes.

                           Capacity: partially met. In August 2017, VA officials told us that it had
                           taken actions to hire more staff for the regulations updates and leverage
                           outside researchers to evaluate veterans’ loss of earnings in the current
                           economy. However, as of September 2018, the agency was still working
                           to hire these staff. Moreover, VA’s current earnings loss study covers only
                           8 of over 900 diagnostic codes and 2 of 15 body systems. VA needs to
                           continue its current hiring and earnings loss planning efforts to ensure it
                           has the capacity to comprehensively update the VASRD.

                           Action plan: partially met. As of August 2018, VA’s efforts to update the
                           VASRD included new plans to conduct earnings loss studies for eight
                           diagnostic codes under two body systems. The agency intends to
                           determine whether its current approach for evaluating earnings loss is
                           applicable to updating other diagnostic codes. However, we are lowering
                           VA’s prior rating of met to partially met because its August 2018 updated
                           plan, issued since our 2017 high-risk update, provides limited detail on
                           key planned activities. For example, VA’s plans do not indicate how and
                           when VA will assess the applicability of its current approach, and does
                           not include plans for updating earnings loss information for the remaining
                           diagnostic codes and body systems.

                           Monitoring: partially met. According to VA officials, VA continues to
                           track its progress toward finishing the medical updates by fiscal year 2020
                           and has updated its project plan to reflect delayed timeframes. However,
                           we are lowering VA’s prior rating for this criterion from met to partially met
                           because VA’s plans have changed since our last update, and although it
                           is conducting a study to update earnings loss information for some
                           diagnostic codes and body systems, its plan does not include timetables
                           for monitoring these or future updates to earnings loss information.

                           Demonstrated progress: partially met. VA reported that as of
                           December 2018, it promulgated final regulations for 6 of 15 body
                           systems, proposed regulations for 2, and is reviewing draft regulations for
                           the remaining 7. However, VA has fallen about 4 years behind in its
                           efforts to fully update the VASRD and has not completed earnings loss
                           updates.


What Remains to be Done    Since 2003, we have made three recommendations related to
                           modernizing disability criteria, all of which were implemented.

                           VA should continue to develop and implement plans for updating medical
                           criteria and earnings loss information. This includes:




                           Page 264                                           GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 273 of 295

                           Improving and Modernizing Federal Disability
                           Programs




                       •   ensuring sufficient resources are dedicated to this effort,
                       •   developing a viable plan for monitoring progress in updating earnings
                           loss information, and
                       •   refining plans to revisit criteria at least once every 10 years.



                                                               Since our 2017 High-Risk Report, our
Programs with Unified                                          assessment of ratings for all five criteria
Strategies and Goals                                           remains unchanged.
(OMB)                                                      Leadership commitment: partially met. In
                                                           September 2018, OMB reported that the
                                                           administration is pursuing several legislative
                                                           changes, administrative actions, and
                                                           demonstration projects intended to either
                                                           improve collaboration across multiple federal
                                                           agencies or address the relatively low levels
                                                           of employment of people with disabilities.
                           However, OMB continues to lack a larger vision for coordinating over 40
                           programs that support employment of people with disabilities, and
                           establishing overarching goals to improve employment of people with
                           disabilities in both federal and non-federal sectors.

                           Capacity: partially met. According to OMB, the administration has
                           proposed continued funding for several interagency demonstration
                           projects that have potential to inform the development of reasonable
                           goals and measures for federal programs that support employment for
                           people with disabilities. However, it is too early to conclude whether these
                           demonstrations will inform government-wide goals and measures, and
                           OMB has not indicated that it will build capacity for establishing
                           government-wide goals and improving agency coordination.

                           Action plan: not met. OMB has yet to establish government-wide goals
                           and associated plans for the employment of people with disabilities
                           outside of the federal sector.

                           Monitoring: partially met. Since 2017, some progress has been made
                           toward monitoring the hiring of individuals with disabilities in the federal
                           sector. For example, in 2018, OMB reported that it would have sufficient
                           data by the end of the year to assess progress toward a goal the
                           Department of Labor set in 2013 that individuals with disabilities should
                           comprise 7 percent of the workforce for federal contractors and
                           subcontractors.

                           Demonstrated progress: partially met. While progress has been made
                           on previous goals related to federal-sector hiring, OMB has yet to develop



                           Page 265                                                GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 274 of 295

                           Improving and Modernizing Federal Disability
                           Programs




                           government-wide goals for all federal programs that support employment
                           of people with disabilities across all sectors.


What Remains to be Done    As of December 2018, two actions related to this high-risk segment had
                           not been fully addressed from our 2012 annual report on opportunities to
                           reduce fragmentation, overlap, and duplication for the federal
                           government.

                           Moving forward, OMB should develop a set of unifying government-wide
                           goals for employment of people with disabilities. OMB’s efforts to this end
                           might benefit from an action plan. In general, agencies can make
                           progress in addressing high-risk areas by developing action plans that
                           identify and analyze the root causes of problems, and identify critical
                           actions and outcomes to address those root causes.


                           VA Disability Benefits: Some Progress, but Further Steps Needed to
Related GAO                Improve Appeals Reform Planning. GAO-18-661T. Washington, D.C.:
Products                   July 24, 2018.

                           Social Security Disability: Better Timeliness Metrics Needed to Assess
                           Transfers of Appeals Work. GAO-18-501. Washington, D.C.: July 19,
                           2018.

                           VA Disability Benefits: Improved Planning Practices Would Better Ensure
                           Successful Appeals Reform. GAO-18-352. Washington, D.C.: March 22,
                           2018.

                           Social Security Disability: Additional Measures and Evaluation Needed to
                           Enhance Accuracy and Consistency of Hearings Decisions. GAO-18-37.
                           Washington, D.C.: December 7, 2017.

                           Social Security Administration: Improvements Needed in Facilities
                           Planning and Service Delivery Evaluation. GAO-17-597. Washington,
                           D.C.: July 25, 2017.

                           VA Disability Benefits: Additional Planning Would Enhance Efforts to
                           Improve the Timeliness of Appeals Decisions. GAO-17-234. Washington,
                           D.C.: March 23, 2017.




                           Page 266                                         GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 275 of 295


Pension Benefit Guaranty Corporation
                                              Pension Benefit Guaranty Corporation
                                              Insurance Programs



Insurance Programs
The financial stability of the Pension Benefit Guaranty Corporation’s (PBGC) single- and multiemployer
programs faces many structural challenges that require congressional action.

 Why Area Is High Risk                                                                As with our last High-Risk Report
 With over $112 billion in assets, PBGC’s
                                                                                      in 2017, we are not rating this
 portfolio is one of the largest of any                                               high-risk area because
 federal government corporation. Through                                              addressing the identified issues
 its single-employer and multiemployer                                                primarily involves congressional
 insurance programs, PBGC insures the
 pension benefits of nearly 37 million
                                                                                      action.
 American workers and retirees who
 participate in about 24,800 private-sector                                            While PBGC faces a long-term
 defined benefit plans. PBGC’s financial                                               challenge with its single-employer
 future remains uncertain, due in part to a
 long-term decline in the number of                                                    program, it faces an immediate
 traditional defined benefit plans and the                                             and critical challenge with its
 collective financial risk of the many                                                 multiemployer program. In a
 underfunded pension plans PBGC                                                        March 2013 report on PBGC’s
 insures. We designated the single-
 employer program as high risk in 2003                                                 multiemployer program, we
 and the multiemployer program in 2009.                                                recommended that Congress
 Since fiscal year 2013, PBGC’s financial                                              consider comprehensive and
 deficit has increased by nearly 45           balanced structural reforms to reinforce and stabilize the multiemployer
 percent. At the end of fiscal year 2018,     system.
 PBGC’s net accumulated financial deficit
 was over $51 billion—an increase of
 about $16 billion since 2013. The single-    In 2014, Congress took action to address this growing crisis by passing
 employer program, composed of about          the Multiemployer Pension Reform Act (MPRA) that enacted several
 23,400 plans, accounted for a surplus of     reforms responsive to our report. Specifically, MPRA provided severely
 $2.4 billion—an improvement of about
 $30 billion since 2013. The                  underfunded plans, under certain conditions and only with the approval of
 multiemployer program, composed of           federal regulators, the option to reduce the retirement benefits of current
 about 1,400 plans, accounted for a           retirees to avoid plan insolvency. The act also expanded PBGC’s ability to
 deficit of about $54 billion. In addition,   intervene when plans are in financial distress. In addition, MPRA more
 PBGC estimated that its exposure to
 potential future losses for underfunded      than doubled the flat-rate, or per participant, premiums paid by
 plans in both the single- and                multiemployer plans (from $12 per participant in plan year 2014 to $26
 multiemployer programs was nearly            per participant in plan year 2015) and provided for future increases
 $185 billion. According to past PBGC         indexed to inflation. For plan year 2019, the per participant, flat-rate
 projections, it is nearly certain that the
 multiemployer program does not have          premium is $29.
 the needed resources to satisfy the
 agency's long-term obligations.              Even though these reforms were intended to improve the program’s
 Contact Information                          financial condition, PBGC's projections suggest that the insolvency of the
 For additional information about this        multiemployer program remains highly likely within the next 6 years.
 high-risk area, contact Charles A.           Since 2013, the agency’s net financial deficit for the multiemployer
 Jeszeck at (202) 512-7215 or
 jeszeckc@gao.gov.                            program has grown nearly sixfold (see figure 14). Prior to passage of
                                              MPRA, PBGC estimated that the multiemployer insurance fund would
                                              likely be exhausted by 2022 as a result of current and projected plan
                                              insolvencies. In February 2017, we reported that PBGC officials said that
                                              the act did not fully address the crisis in the multiemployer program.
                                              Officials predicted the act's changes would only forestall insolvency by
                                              about an additional 3 years. As of year-end 2018, 25 multiemployer plans



                                              Page 267                                         GAO-19-157SP High-Risk Series
             Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 276 of 295

                                        Pension Benefit Guaranty Corporation
                                        Insurance Programs




                                        submitted, under MPRA, 34 applications to suspend previously accrued
                                        and protected benefits. Of the applications submitted for Treasury review,
                                        10 have been approved, 5 have been denied, 12 have been withdrawn,
                                        and 7 are pending review or awaiting determination.

Figure 14: Pension Benefit Guaranty Corporation’s (PBGC) Net Financial Position of the Single-Employer and Multiemployer
Programs Combined, Fiscal Years 1990 through 2018




                                        While changes were made with passage of MPRA, PBGC's projections of
                                        the multiemployer program's pending insolvency have become more
                                        concerning since 2017. Based on fiscal year 2017 projections, PBGC
                                        officials believe there is an over 40 percent chance that the multiemployer
                                        program will be insolvent by the year 2024. After that, the risk of
                                        insolvency rises rapidly—reaching over 90 percent by 2025 and 99
                                        percent by 2026. If the multiemployer program becomes insolvent,
                                        participants in insolvent pension plans that receive financial assistance
                                        from PBGC will receive a small fraction of current statutory guarantees.
                                        Though guaranteed benefits depend on the years of service a participant
                                        earned through qualifying work, the maximum guarantee is currently
                                        $12,870 per year for a retiring participant that had 30 years of service.
                                        PBGC estimates that under its projection, most participants would receive
                                        less than $2,000 per year and in many cases, much less.




                                        Page 268                                             GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 277 of 295

                   Pension Benefit Guaranty Corporation
                   Insurance Programs




                   The Bipartisan Budget Act of 2018 established a Joint Select Committee
                   on Solvency of Multiemployer Pension Plans. The goal of the joint
                   committee is to improve the solvency of multiemployer pension plans and
                   PBGC. The joint committee held five hearings on the multiemployer
                   system and PBGC as well as how stakeholders—particularly current
                   workers, retirees, and employers—are likely to be affected by potential
                   insolvencies. The act tasked the joint committee, which by law was set to
                   terminate by December 31, 2018, with voting on a report that includes
                   any findings, conclusions and recommendations—as well as proposed
                   legislative language to carry out any recommendations—by November
                   30, 2018. However, the co-chairmen of the joint committee released a
                   statement committing to working to solve the multiemployer pension crisis
                   past the November 30th deadline. On January 9, 2019 the chairman of
                   the House Ways and Means Committee introduced legislation with bi-
                   partisan co-sponsorship that would establish a new agency within
                   Treasury that would be tasked with providing and overseeing loans to
                   certain troubled multiemployer plans.

                   Although the net deficit for the single-employer program has improved
                   significantly since we last reported, PBGC continues to face long-
                   standing, structural funding challenges due to an overall decline in the
                   defined benefit pension system. While tens of thousands of companies
                   continue to offer traditional defined benefit plans, the number of single-
                   and multiemployer plans and participants have declined significantly.
                   Since 1985, there has been a 78 percent decline in the number of plans
                   insured by PBGC—from about 114,400 plans to about 24,800 plans in
                   2018. In addition, nearly 13 million fewer workers are actively participating
                   in these plans.

                   While the PBGC's single-employer program currently is in surplus, it is not
                   certain that the program will remain in surplus into the future. Further,
                   PBGC's net financial position is highly sensitive to prevailing economic
                   conditions. PBGC's past experience with large claims shows that the
                   single-employer program’s condition can change quickly and
                   precipitously. For example, the spate of plan terminations in the airline
                   and steel industries from 2001 through 2006 resulted in more than $20
                   billion of net claims. The possibility for large, future claims persists as
                   underfunded plans sponsored by companies with credit ratings below
                   investment grade represent $175 billion in potential exposure as of fiscal
                   year-end 2018.

                   The structure of PBGC’s premium rates—a key component of its
                   funding—has long been another area of concern. Despite periodic
                   increases in premium rates, which are set according to statute, the
                   premiums do not align with the multiplicity of risks PBGC insures against.
                   Currently, plan underfunding is the only risk factor currently considered in
                   determining a sponsor’s premium rate. Under the current premium



                   Page 269                                          GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 278 of 295

                               Pension Benefit Guaranty Corporation
                               Insurance Programs




                               structure for its single-employer program, PBGC collects from sponsors a
                               per-participant flat-rate premium and a variable-rate premium that is
                               based on a plan’s level of underfunding. To date, no legislation
                               incorporating additional risk factors, such as company financial health or
                               plan investment mix, into PBGC’s premium structure has been enacted.

                               PBGC’s governance structure is another area of weakness noted in
                               several of our past reports. In particular, we have long recommended that
                               PBGC’s board—currently composed of the Secretary of the Treasury, the
                               Secretary of Labor, and the Secretary of Commerce—be expanded to
                               include additional members who possess diverse knowledge and
                               expertise useful to PBGC’s mission. In addition, the National Academy of
                               Public Administration recommended in a 2013 report to Congress that
                               PBGC's board be expanded if PBGC is provided greater responsibility
                               over its policies. We have long emphasized that PBGC requires strong
                               and stable leadership to ensure it can meet its future financial challenges.


What Remains to Be Done        Although Congress and PBGC have taken significant and positive steps
                               to strengthen the agency over the past 5 years since the passage of
                               MPRA, concerns are becoming increasingly urgent with particular respect
                               to the multiemployer program and PBGC’s overall funding structure and
                               governance. Also, the premium structure for PBGC’s single-employer
                               program continues to result in rates that do not align with the risk the
                               agency insures against. Absent additional steps to improve PBGC’s
                               finances, the long-term financial stability of the agency remains uncertain
                               and the retirement benefits of millions of American workers and retirees
                               could be at risk of dramatic reductions.

Congressional Actions Needed   As we have previously recommended over the years since we added
                               PBGC to the High-Risk List, Congress should consider improving the
                               long-term financial stability of both of PBGC’s insurance programs by:

                           •   authorizing a redesign of PBGC’s single-employer program premium
                               structure to better align premium rates with sponsor risk;
                           •   adopting additional changes to PBGC’s governance structure—in
                               particular, expanding the composition of its board of directors;
                           •   strengthening funding requirements for plan sponsors, as appropriate
                               given national economic conditions;
                           •   working with PBGC to develop a strategy for funding PBGC claims over
                               the long term as the defined benefit pension system continues to decline;
                               and
                           •   enacting additional structural reforms to reinforce and stabilize the
                               multiemployer system, and balance the needs and potential sacrifices of
                               contributing employers, participants, and the federal government.




                               Page 270                                          GAO-19-157SP High-Risk Series
      Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 279 of 295

                         Pension Benefit Guaranty Corporation
                         Insurance Programs




                         Central States Pension Fund: Investment Policy Decisions and
Related GAO              Challenges Facing the Plan. GAO-18-106. Washington, D.C.: June 4,
Products                 2018.

                         Pension Plan Valuation: Views on Using Multiple Measures to Offer a
                         More Complete Financial Picture. GAO-14-264. Washington, D.C.:
                         September 30, 2014.

                         Private Pensions: Timely Action Needed to Address Impending
                         Multiemployer Plan Insolvencies. GAO-13-240. Washington, D.C.: March
                         28, 2013.

                         Private Pensions: Multiemployer Plans and PBGC Face Urgent
                         Challenges. GAO-13-428T. Washington, D.C.: March 5, 2013.

                         Pension Benefit Guaranty Corporation: Redesigned Premium Structure
                         Could Better Align Rates with Risk from Plan Sponsors. GAO-13-58.
                         Washington, D.C.: November 7, 2012.

                         Pension Benefit Guaranty Corporation: Asset Management Needs Better
                         Stewardship. GAO-11-271. Washington, D.C.: June 30, 2011.

                         Pension Benefit Guaranty Corporation: Improvements Needed to
                         Strengthen Governance Structure and Strategic Management. GAO-11-
                         182T. Washington, D.C.: December 1, 2010.

                         Private Pensions: Changes Needed to Better Protect Multiemployer
                         Pension Benefits. GAO-11-79. Washington, D.C.: October 18, 2010.




                         Page 271                                      GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 280 of 295


National Flood Insurance Program
                                              National Flood Insurance Program




Congress should consider comprehensive reform of the National Flood Insurance Program (NFIP) to improve
the program’s solvency and enhance the nation’s resilience to floods. The Federal Emergency Management
Agency (FEMA) should also take steps to complete the implementation of improvements to its rate-setting
methods and compensation of insurance companies, among other actions.
                                                                                      Since our 2017 High-Risk Report,
 Why Area Is High Risk
                                                                                      there have been no changes to
 NFIP has experienced significant
                                                                                      the five criteria ratings because
 challenges because FEMA is tasked with
 two competing goals—keeping flood                                                    action on open recommendations
 insurance affordable and keeping the                                                 has not yet been completed by
 program fiscally solvent. Emphasizing                                                FEMA, and comprehensive
 affordability has led to premium rates
 that in many cases do not reflect the full
                                                                                      reform of the program has not yet
 risk of loss and produce insufficient                                                been enacted by Congress.
 premiums to pay for claims. In turn, this
 has transferred some of the financial                                                 Leadership commitment:
 burden of flood risk from individual
 property owners to taxpayers as a whole.
                                                                                       partially met. FEMA leadership
 Accordingly, we added this area to our                                                continues to show a commitment
 High-Risk List in 2006.                                                               to implementing our
 NFIP has had to borrow from the                                                       recommendations, for example,
 Department of the Treasury to pay                                                     by eliminating some potential
 claims from major natural disasters. As
 of September 2018, FEMA’s debt stood
                                                                                       barriers to the private flood
 at $20.5 billion despite Congress having                                              insurance market. FEMA also
 canceled $16 billion in debt in October      took steps to protect the program’s financial stability such as purchasing
 2017. Without reforms, the financial         reinsurance. However, Congress has yet to enact comprehensive
 condition of NFIP could continue to
 worsen.
                                              program reforms.
 Contact Information
                                              Capacity: partially met. FEMA’s capacity remains strained as it deals
 For additional information about this
 high-risk area, contact Alicia Puente        with multiple challenges, including responding to multiple natural
 Cackley at 202-512-8678 or                   disasters and implementing provisions of recent legislation and leadership
 cackleya@gao.gov.                            changes in the flood insurance program.

                                              Action plan: partially met. FEMA identified actions to address our
                                              recommendations and tracks outstanding recommendations through an
                                              internal controls program to guide its own efforts and provide us with
                                              status updates. For example, they track and provide us with regular
                                              updates on their efforts to update their methodology for calculating
                                              premium rates. However, FEMA lacks a comprehensive plan to address
                                              the issues that placed NFIP on our High-Risk List. Such a plan could help
                                              FEMA define causes and identify effective solutions.

                                              Monitoring: partially met. FEMA has a process to monitor progress in
                                              implementing our recommendations, including regular discussions at
                                              FEMA and the Department of Homeland Security. However, FEMA lacks
                                              a process to evaluate the effectiveness of those actions. Additional
                                              monitoring would help ensure appropriate corrective actions are taken.

                                              Demonstrated progress: partially met. FEMA has taken steps to
                                              implement many of our recommendations, for example, by addressing a



                                              Page 272                                         GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 281 of 295

                               National Flood Insurance Program




                               potential challenge to consumers who wish to purchase private flood
                               insurance. However, FEMA’s efforts to address our recommendations in
                               other areas are in progress or could take years to complete. For example,
                               FEMA is in the process of updating its premium rate-setting methodology,
                               but these changes will not begin until 2020. Congress held hearings on
                               reforming NFIP and passed several short-term reauthorizations.
                               However, Congress has yet to enact reforms related to the six areas we
                               identified in April 2017 (program debt, full-risk-rates, affordability,
                               consumer participation, private-sector involvement, and flood mitigation).


What Remains to Be Done        Over the years since we added this area to our High-Risk List, we have
                               made numerous recommendations related to this high-risk issue. As of
                               December 2018, 13 recommendations are open. The flood insurance
                               program has improved in a number of areas, but to demonstrate
                               progress, FEMA should:

                           •   complete implementation of the Biggert-Waters Flood Insurance Reform
                               Act of 2012 and Homeowner Flood Insurance Affordability Act of 2014,
                           •   develop a comprehensive plan for removing NFIP from the High-Risk
                               List,
                           •   initiate broader monitoring of the effectiveness and sustainability of
                               actions to implement our recommendations,
                           •   continue ongoing efforts to improve NFIP rate-setting methods and
                               evaluate approaches to obtain flood risk information needed to determine
                               full-risk rates for properties with previously subsidized rates, and
                           •   complete efforts to establish a new information technology system for
                               NFIP.
Congressional Actions Needed   We have an open matter for Congress to consider from our April 2017
                               report that examined actions Congress and FEMA could take to reduce
                               federal fiscal exposure and improve resilience to floods. We stated that
                               Congress should consider comprehensive reform, which could include
                               actions in six areas: (1) addressing the current debt, (2) removing existing
                               legislative barriers to FEMA’s ability to revise premium rates to reflect the
                               full risk of loss, (3) addressing affordability, (4) increasing consumer
                               participation, (5) removing barriers to private-sector involvement, and (6)
                               protecting NFIP flood resilience efforts.


                               Flood Insurance: Comprehensive Reform Could Improve Solvency and
Related GAO                    Enhance Resilience. GAO-17-425. Washington, D.C.: April 27, 2017.
Products
                               Flood Insurance: FEMA Needs to Address Data Quality and Consider
                               Company Characteristics When Revising Its Compensation Methodology.
                               GAO-17-36. Washington, D.C.: December 8, 2016.




                               Page 273                                          GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 282 of 295

                   National Flood Insurance Program




                   Flood Insurance: Potential Barriers Cited to Increased Use of Private
                   Insurance. GAO-16-611. Washington, D.C.: July 14, 2016.

                   National Flood Insurance Program: Continued Progress Needed to Fully
                   Address Prior GAO Recommendations on Rate-Setting Methods.
                   GAO-16-59. Washington, D.C.: March 17, 2016.

                   National Flood Insurance Program: Options for Providing Affordability
                   Assistance. GAO-16-190. Washington, D.C.: February 10, 2016.




                   Page 274                                        GAO-19-157SP High-Risk Series
              Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 283 of 295


Managing Risks and Improving VA Health
                                              Managing Risks and Improving VA Health Care




Care
The Department of Veterans Affairs (VA) has taken steps to maintain its leadership commitment and develop
its action plan, but still needs to demonstrate capacity and establish metrics to monitor and demonstrate
progress addressing VA health care concerns.

 Why Area Is High Risk                                                                      Since our 2017 High-Risk Report,
 The VA operates one of the largest
                                                                                            ratings for all five criteria remain
 health care delivery systems in the                                                        unchanged.
 nation, providing health care to more
 than 9 million veterans. Since we                                                    Specifically, the leadership
 designated VA health care as a high-risk
 area in 2015, VA has begun to address                                                commitment and action plan
 each of the identified five areas of                                                 criteria remain partially met.
 concern: (1) ambiguous policies and                                                  Although VA has experienced
 inconsistent processes; (2) inadequate                                               leadership instability over the past
 oversight and accountability; (3)
 information technology challenges; (4)                                               2 years in several senior positions,
 inadequate training for VA staff; and (5)                                            a new Secretary was confirmed in
 unclear resource needs and allocation                                                July 2018. Secretary Robert Wilkie
 priorities.                                                                          has demonstrated his commitment
 Since we issued our 2017 High-Risk                                                   to addressing the department’s
 Report, VA has undergone significant
 transition. Prior to Secretary Wilkie’s                                              high-risk designation by, among
 confirmation in July 2018, VA’s                                                      other things, creating an office to
 leadership was in a state of flux with       direct an integrated, focused high-risk approach and communicating to
 numerous senior-level vacancies,             VA leaders the importance of addressing our recommendations. The
 including the Secretary, Under Secretary
 for Health, Chief Financial Officer, Chief   Secretary’s actions, to date, have allowed the department to maintain its
 Information Officer, and the Deputy          leadership commitment rating. The action plan criterion also remains
 Under Secretary for Health for               partially met. In March 2018, VA submitted an action plan to address the
 Community Care positions. During this        underlying causes of its high-risk designation, but the plan did not clearly
 period of leadership instability, VA began
 implementing several major                   link actions to stated outcomes and goals or establish a framework to
 modernization initiatives. It is             assess VA’s progress. VA officials have indicated that they are currently
 transitioning to the same electronic         working to revise their action plan, and that the January 2019 draft VHA
 health record system the Department of       Plan for Modernization is intended, among other things, to address our
 Defense is currently deploying, and VA’s
 community care program has undergone         long-standing concerns.
 major structural change and received
 significant funding increases.               The monitoring, demonstrated progress, and capacity criteria remain
 Contact Information                          unmet since our 2017 High-Risk Report. In order to address the
 For additional information about this        monitoring and demonstrated progress criteria, VA’s ongoing revisions to
 high-risk area, contact Debra A. Draper      its action plan need to include the addition of certain essential
 at (202) 512-7114 or draperd@gao.gov,
 or Sharon Silas at (202) 512-7114 or         components, including metrics, milestones, and mechanisms for
 silass@gao.gov.                              monitoring and demonstrating progress in addressing the high-risk areas
                                              of concern. VA’s capacity rating also remains not met. Though the
                                              department took steps to establish offices, workgroups, and initiatives to
                                              address its high-risk designation, many of these efforts are either in the
                                              initial stages of development or resources have not been allocated.

                                              We have made 353 recommendations related to VA health care since
                                              2010, 175 of which were made after VA health care was put on the High-
                                              Risk List in 2015. As of December 2018, the department has



                                              Page 275                                                GAO-19-157SP High-Risk Series
       Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 284 of 295

                          Managing Risks and Improving VA Health Care




                          implemented nearly 60 percent of the recommendations related to VA
                          health care made since January 2010.


                                                            Since our 2017 High-Risk Report, ratings for
Ambiguous Policies                                          all five criteria remain unchanged.
and Inconsistent
                                                            Leadership commitment: partially met.
Processes                                                   VA has implemented a structure for
                                                            leadership input into the policy process,
                                                            such as at the Veterans Health
                                                            Administration (VHA) Chief of Staff level.
                                                            However, senior leadership has lacked the
                                                            stability needed to ensure issued policy
                                                            meets agency goals.

                          Capacity: not met. Since 2017, VA has issued an updated directive on
                          policy management, and put in place procedures to train staff and obtain
                          input from all levels on policy development. However, VA continues to
                          face challenges in this area because it is reliant on contracts and
                          information technology (IT) resources, which if delayed, can impede
                          progress toward meeting goals.

                          Action plan: partially met. Since 2017, VA has further refined its root
                          cause analysis for this area of concern. VA relied on these root causes as
                          the foundational drivers for a January 2019 draft of the VHA Plan for
                          Modernization. However, VA has not used the root cause analysis to
                          develop and prioritize appropriate milestones and metrics in the action
                          plan. Additionally, VA’s action plan did not include all goals and
                          substantive actions taken. For example, in its March 2018 action plan, VA
                          described its future plans to determine the roles of national and local
                          policy in agency operations. However, VA’s action plan did not reflect the
                          October 2017 establishment of an inventory of approximately 55,000 local
                          policies, which set a baseline for understanding policy burden, or explain
                          how it will use that inventory to inform the pilot process for national policy
                          development that is mentioned in the action plan.

                          Monitoring: not met. Since the March 2018 action plan lacked specific
                          metrics and mechanisms for assessing and reporting progress, it is not
                          clear how VA is monitoring its progress.

                          Demonstrated progress: not met. Our work continues to indicate VA is
                          not yet able to demonstrate progress in this area. Since its 2015 high-risk
                          designation, we have made 48 new recommendations in this area of
                          concern, 30 of which were made since our 2017 report was issued. For
                          example, in September 2017, we found that VHA does not have a
                          process to systematically ensure that local policies align with national
                          policies. Without such a process, VHA may be unable to ensure that its



                          Page 276                                             GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 285 of 295

                           Managing Risks and Improving VA Health Care




                           facilities consistently implement national policies as intended to ensure
                           timely, high-quality care for the nation’s veterans. As a result, we
                           recommended that VHA establish a standard process to periodically
                           monitor that local policies align with national policies. VA concurred with
                           this recommendation, which remains open.


What Remains to Be Done    We have made 90 recommendations related to this area of concern since
                           2010. As of December 2018, 35 recommendations remain open. In
                           addition to implementing those recommendations, VA should improve its
                           policies and processes by building capacity and finalizing its action plan.


                                                             Since our 2017 High-Risk Report, ratings for
Inadequate Oversight                                         one criterion improved and four remain
and Accountability                                           unchanged.

                                                          Leadership commitment: partially met.
                                                          Since this area of concern’s 2015
                                                          designation, VA has made organizational
                                                          changes, including establishing the Office of
                                                          Integrity, to standardize and streamline the
                                                          agency’s oversight of its programs and
                                                          personnel. However, since 2017, the lack of
                                                          stability in the Under Secretary for Health
                           position has hindered its ability to demonstrate sustained commitment to
                           improving this area of concern.

                           Capacity: not met. VA has begun to implement capacity-building
                           initiatives directed at improving oversight and accountability. For example,
                           VHA’s Office of Internal Audit and Risk Assessment, a key component of
                           the department’s oversight and accountability model, began conducting
                           audits in 2018. However, according to VA’s action plan, the department
                           has yet to allocate resources for this office, such as sufficient staff to carry
                           out its activities.

                           Action plan: partially met. In 2018, VA conducted an analysis of the root
                           causes contributing to findings of inadequate oversight and accountability,
                           an important step in identifying the underlying factors contributing to this
                           area of concern. However, the resulting action plan lacked key elements,
                           including clear metrics to monitor and assess progress.

                           Monitoring: not met. The March 2018 action plan lacked specific metrics
                           and mechanisms for assessing and reporting progress in this area.

                           Demonstrated progress: not met. Our work continues to indicate VA is
                           not demonstrating progress in this area. Since its 2015 designation, we
                           made 85 new recommendations in this area of concern, 50 of which were



                           Page 277                                             GAO-19-157SP High-Risk Series
          Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 286 of 295

                               Managing Risks and Improving VA Health Care




                               made since our 2017 report was issued. For example, in June 2018, we
                               reported that VHA could not systematically monitor the timeliness of
                               veterans’ access to Veterans Choice Program care because it lacked
                               complete, reliable data to do so. As a result, we recommended that VA
                               take steps to improve its oversight of the future consolidated community
                               care program that will replace the Veterans Choice Program when
                               authority sunsets on June 6, 2019. VA concurred with this
                               recommendation, which remains open.


What Remains to Be Done        We have made 148 recommendations related to this area of concern
                               since 2010. As of December 2018, 59 recommendations remain open. In
                               addition to implementing those recommendations, VA should
                               demonstrate commitment to oversight and accountability by building
                               capacity and finalizing its action plan.

Congressional Actions Needed   Congress should consider continuing to hold hearings and receive
                               periodic updates from VA, through which it can examine and address VA
                               health care challenges and bring increased visibility to VA’s progress in
                               addressing its high-risk designation.


                                                                 Since our 2017 High-Risk Report, ratings for
Information                                                      one criterion regressed, one improved, and
Technology                                                       three remain unchanged.
Challenges                                                       Leadership commitment: not met. In
                                                                 January 2019, the Senate confirmed a new
                                                                 VA Chief Information Officer. This is the
                                                                 fourth official to lead VA’s IT organization
                                                                 since our 2017 High-Risk Report, and the
                                                                 frequent turnover in this position raises
                                                                 concerns about VA’s ability to address the
                                                                 department’s IT challenges.

                               Capacity: not met. In May 2018, VA awarded a contract to acquire the
                               same commercial electronic health record system as the Department of
                               Defense (DOD). However, VA is early in the transition and its actions are
                               ongoing. Additionally, VA has developed a strategy for decommissioning
                               its legacy IT systems, which are tying up funds that could be reallocated
                               for new technology to enable improved veteran care, but has made
                               limited progress in implementing this effort.

                               Action plan: partially met. In 2018, VA conducted an analysis to identify
                               the root causes of IT challenges, which informed the goals in its action
                               plan. However, VA’s action plan contained significant information gaps,
                               including missing interim milestone dates. These information gaps raise




                               Page 278                                             GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 287 of 295

                           Managing Risks and Improving VA Health Care




                           questions about VA’s commitment to addressing IT-related root causes
                           and need to be addressed before we can consider this criterion met.

                           Monitoring: not met. The March 2018 action plan lacked specific metrics
                           and mechanisms for assessing and reporting progress.

                           Demonstrating progress: not met. Our work continues to indicate VA is
                           not yet able to demonstrate progress in this area. Since its 2015 high-risk
                           designation, we have made 14 new recommendations in this area, 12 of
                           which were made since our 2017 report was issued. For example, in June
                           2017, to address deficiencies we found related to VA’s pharmacy system,
                           we recommended that VA take 6 actions to provide clinicians and
                           pharmacists with improved tools to support pharmacy services to
                           veterans and reduce risks to patient safety, including assessing the extent
                           to which the interoperability of VA and DOD’s pharmacy systems impacts
                           transitioning service members. VA generally concurred with these
                           recommendations, all of which remain open.


What Remains to be Done    We have made 25 recommendations related to this area of concern since
                           2010. As of December 2018, 15 recommendations remain open. In
                           addition to implementing those recommendations, VA should
                           demonstrate commitment to addressing its IT challenges by stabilizing
                           senior leadership, building capacity, and finalizing its action plan.


                                                             Since our 2017 High-Risk Report, ratings for
Inadequate Training                                          one criterion improved and four remain
for VA Staff                                                 unchanged.

                                                         Leadership commitment: not met. VA
                                                         officials have reported progress in
                                                         establishing a process to develop an
                                                         enterprise-wide annual training plan to
                                                         better ensure that VA staff are adequately
                                                         trained to provide high-quality care to
                                                         veterans. However, the actions necessary to
                                                         complete and implement this training plan
                           are not reflected in VA’s March 2018 action plan for the training area of
                           concern, raising questions about the process through which it will be
                           developed. The lack of progress in setting clear goals for improving
                           training demonstrates that VA lacks leadership commitment to address
                           our concerns in this area.

                           Capacity: not met. VA has created working groups and task forces—
                           such as the Learning Organization Transformation Subcommittee in the
                           National Leadership Council—with specific responsibilities. However,
                           VA’s ability to demonstrate capacity is limited because, according to VA’s



                           Page 279                                            GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 288 of 295

                           Managing Risks and Improving VA Health Care




                           March 2018 action plan, the department relies on external contractor
                           support services to meet training goals, and that funding has not been
                           allocated.

                           Action plan: partially met. VA completed a root cause analysis for
                           training deficiencies, which informed the goals underlying its action plan,
                           resulting in an increased rating. However, the action plan continues to
                           have deficiencies identified in 2017. For example, not all goal descriptions
                           correspond to planned actions and the action plan lacks detail about how
                           and which data will be collected to assess progress.

                           Monitoring: not met. The March 2018 action plan lacked specific metrics
                           and mechanisms for assessing and reporting progress.

                           Demonstrated progress: not met. Our work continues to indicate that
                           VA is not yet able to demonstrate progress in this area. Since its 2015
                           designation, we have made 10 new recommendations in this area of
                           concern, 2 of which were made since our 2017 report was issued. For
                           example, in April 2018 we reported that, while the department has
                           recommended training for patient advocates—staff members who receive
                           and document feedback from veterans or their representatives—it has not
                           developed an approach to routinely assess their training needs or
                           monitored training completion. The failure to conduct these activities
                           increases VA’s risk that staff may not be adequately trained to advocate
                           on behalf of veterans. As a result, we recommended VHA develop an
                           approach to routinely assess training needs and monitor training
                           completion. VA concurred with our recommendations, which remain open.


What Remains to be Done    We have made 16 recommendations related to this area of concern since
                           2010. As of December 2018, 3 recommendations remain open. In
                           addition to implementing those recommendations, VA should improve
                           training by stabilizing senior leadership, finalizing its action plan, and
                           allocating necessary resources.


                                                             Since our 2017 High-Risk Report, ratings for
Unclear Resource                                             one criterion improved and four remain
Needs and Allocation                                         unchanged.
Priorities                                                   Leadership commitment: partially met. In
                                                             December 2017, a VA Chief Financial
                                                             Officer (CFO) was confirmed after the
                                                             department spent over 2.5 years under an
                                                             interim CFO. In addition, VA is in the
                                                             process of establishing a new office to
                                                             estimate workforce resource requirements.




                           Page 280                                            GAO-19-157SP High-Risk Series
        Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 289 of 295

                           Managing Risks and Improving VA Health Care




                           Capacity: not met. VA has established functions intended to inform cost
                           analyses of major VA initiatives, including a new financial management
                           process to replace its outdated financial systems. However, it is unclear in
                           its action plan the extent to which VA has identified the resources needed
                           to establish and maintain these functions.

                           Action plan: partially met. Since our 2017 High-Risk Report, VA
                           conducted a root cause analysis of this area of concern. However, VA’s
                           action plan lacks metrics for monitoring progress and does not include all
                           of VA’s ongoing actions, such as efforts to assess current and future
                           regional demand for veterans’ health care services.

                           Monitoring: not met. Since VA’s action plan lacks specific metrics and
                           mechanisms for assessing and reporting progress, it is not clear how VA
                           is monitoring its progress.

                           Demonstrating progress: not met. Our work continues to indicate VA is
                           not yet able to demonstrate progress in this area. Since its 2015
                           designation, we have made 16 new recommendations in this area of
                           concern, 10 of which were made since our 2017 report. For example, in
                           May 2017, we reported identifying several limitations with VA’s clinical
                           productivity metrics and statistical models for tracking clinical efficiency
                           that limit VA’s ability to assess whether resources are being used
                           effectively to serve veterans. We recommended VA establish an ongoing
                           process to systematically review its medical centers’ plans for addressing
                           low clinical productivity and inefficiency, and ensure that the plans are
                           being successfully implemented. VA concurred with this recommendation,
                           which remains open.


What Remains to be Done    We have made 64 recommendations related to this area of concern since
                           2010. As of December 2018, 13 recommendations remain open. In
                           addition to implementing those recommendations, VA should improve
                           resource allocation by building capacity, identifying and allocating needed
                           staff and funds, and finalizing its action plan.


                           VA Health Care: Improvements Needed in Suicide Prevention Media
Related GAO                Outreach Campaign Oversight and Evaluation. GAO-19-66. Washington,
Products                   D.C.: November 15, 2018.

                           Veterans Choice Program: Improvements Needed to Address Access-
                           Related Challenges as VA Plans Consolidation of its Community Care
                           Programs. GAO-18-281. Washington, D.C.: June 4, 2018.

                           VA Health Care: Actions Needed to Improve Oversight of Community-
                           Based Outpatient Clinics. GAO-18-375. Washington, D.C.: April 12, 2018.




                           Page 281                                         GAO-19-157SP High-Risk Series
Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 290 of 295

                   Managing Risks and Improving VA Health Care




                   VA Health Care: Improved Guidance and Oversight Needed for the
                   Patient Advocacy Program. GAO-18-356. Washington, D.C.: April 12,
                   2018.

                   VA Health Care: Improved Policies and Oversight Needed for Reviewing
                   and Reporting Providers for Quality and Safety Concerns. GAO-18-63.
                   Washington, D.C.: November 15, 2017.

                   Veterans Health Administration: Better Data and Evaluation Could Help
                   Improve Physician Staffing, Recruitment, and Retention Strategies.
                   GAO-18-124. Washington, D.C.: October 19, 2017.

                   Veterans Health Care: Additional Actions Could Further Improve Policy
                   Management. GAO-17-748. Washington, D.C.: September 22, 2017.

                   VA Health Care: Improvements Needed in Data and Monitoring of Clinical
                   Productivity and Efficiency. GAO-17-480. Washington, D.C.: May 24,
                   2017.

                   VA Health Care: Actions Needed to Ensure Medical Facility Controlled
                   Substance Inspection Programs Meet Agency Requirements.
                   GAO-17-242. Washington, D.C.: February 15, 2017.




                   Page 282                                       GAO-19-157SP High-Risk Series
             Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 291 of 295


Appendix III: GAO’s 2019 High-Risk List
                                         Appendix III: GAO’s 2019 High-Risk List




Table 10: GAO’s 2019 High-Risk List


Strengthening the Foundation for Efficiency and Effectiveness
•   Strategic Human Capital Management
•   Managing Federal Real Property
•   Funding the Nation’s Surface Transportation Systema
•   Modernizing the U.S. Financial Regulatory Systema
•   Resolving the Federal Role in Housing Financea
•
    USPS Financial Viabilitya
•   Management of Federal Oil and Gas Resources
•   Limiting the Federal Government’s Fiscal Exposure by Better Managing Climate Change Risksa
•   Improving the Management of IT Acquisitions and Operations
•   Improving Federal Management of Programs That Serve Tribes and Their Membersa
•   2020 Decennial Censusa
•   U.S. Government Environmental Liabilitya
Transforming DOD Program Management
•   DOD Weapon Systems Acquisition
•   DOD Financial Management
•   DOD Business Systems Modernization
•   DOD Support Infrastructure Managementa
•   DOD Approach to Business Transformation
Ensuring Public Safety and Security
•  Government-wide Personnel Security Clearance Process (new)a
•  Ensuring the Cybersecurity of the Nationa
•  Strengthening Department of Homeland Security Management Functions
•  Ensuring the Effective Protection of Technologies Critical to U.S. National Security Interestsa
•
   Improving Federal Oversight of Food Safetya
•  Protecting Public Health through Enhanced Oversight of Medical Products
•  Transforming Environmental Protection Agency’s Processes for Assessing and Controlling Toxic Chemicalsa
Managing Federal Contracting More Effectively
•  VA Acquisition Management (new)
•  DOE’s Contract Management for the National Nuclear Security Administration and Office of Environmental Managementa
•  NASA Acquisition Managementa
•  DOD Contract Management
Assessing the Efficiency and Effectiveness of Tax Law Administration
•  Enforcement of Tax Lawsa




                                         Page 283                                                GAO-19-157SP High-Risk Series
                  Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 292 of 295

                                      Appendix III: GAO’s 2019 High-Risk List




Modernizing and Safeguarding Insurance and Benefit Programs
•  Medicare Program & Improper Paymentsa
•  Strengthening Medicaid Program Integritya
•  Improving and Modernizing Federal Disability Programs
•  Pension Benefit Guaranty Corporation Insurance Programsa
•  National Flood Insurance Programa
•  Managing Risks and Improving VA Health Carea
Source: GAO. | GAO-19-157SP
                                      a
                                      Legislation is likely to be necessary in order to effectively address this area.




                                      Page 284                                                             GAO-19-157SP High-Risk Series
           Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 293 of 295


GAO Related Products
                              GAO Related Products




                              The following GAO reports reflect our High-Risk Series reports issued
                              since 2000. For additional GAO related products issued specific to each
                              of the 35 high-risk areas on our updated list, see our High-Risk List
                              website, http://www.gao.gov/highrisk/.

                              High-Risk Series: Progress on Many High-Risk Areas, While Substantial
                              Efforts Needed on Others. GAO-17-317. Washington, D.C.: February 15,
                              2017.

                              High-Risk Series: Key Actions to Make Progress Addressing High-Risk
                              Issues. GAO-16-480R. Washington, D.C.: April 25, 2016.

                              High-Risk Series: An Update. GAO-15-290. Washington, D.C.: February
                              11, 2015.

                              High-Risk Series: An Update. GAO-13-283. Washington, D.C.: February
                              14, 2013.

                              High-Risk Series: An Update. GAO-11-278. Washington, D.C.: February
                              16, 2011.

                              High-Risk Series: An Update. GAO-09-271. Washington, D.C.: January
                              22, 2009.

                              High-Risk Series: An Update. GAO-07-310. Washington, D.C.: January
                              31, 2007.

                              High-Risk Series: An Update. GAO-05-207. Washington, D.C.: January 1,
                              2005.

                              High-Risk Series: An Update. GAO-03-119. Washington, D.C.: January 1,
                              2003.

                              High-Risk Series: An Update. GAO-01-263. Washington, D.C.: January 1,
                              2001.

                              Determining Performance and Accountability Challenges and High Risks.
                              GAO-01-159SP. Washington, D.C.: November 1, 2000.




(102080)
                              Page 285                                       GAO-19-157SP High-Risk Series
         Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 294 of 295




                            The Government Accountability Office, the audit, evaluation, and investigative
GAO’s Mission               arm of Congress, exists to support Congress in meeting its constitutional
                            responsibilities and to help improve the performance and accountability of the
                            federal government for the American people. GAO examines the use of public
                            funds; evaluates federal programs and policies; and provides analyses,
                            recommendations, and other assistance to help Congress make informed
                            oversight, policy, and funding decisions. GAO’s commitment to good government
                            is reflected in its core values of accountability, integrity, and reliability.

                            The fastest and easiest way to obtain copies of GAO documents at no cost is
Obtaining Copies of         through GAO’s website (https://www.gao.gov). Each weekday afternoon, GAO
GAO Reports and             posts on its website newly released reports, testimony, and correspondence. To
                            have GAO e-mail you a list of newly posted products, go to https://www.gao.gov
Testimony                   and select “E-mail Updates.”

Order by Phone              The price of each GAO publication reflects GAO’s actual cost of production and
                            distribution and depends on the number of pages in the publication and whether
                            the publication is printed in color or black and white. Pricing and ordering
                            information is posted on GAO’s website, https://www.gao.gov/ordering.htm.
                            Place orders by calling (202) 512-6000, toll free (866) 801-7077, or
                            TDD (202) 512-2537.
                            Orders may be paid for using American Express, Discover Card, MasterCard,
                            Visa, check, or money order. Call for additional information.

                            Connect with GAO on Facebook, Flickr, Twitter, and YouTube.
Connect with GAO            Subscribe to our RSS Feeds or E-mail Updates. Listen to our Podcasts.
                            Visit GAO on the web at https://www.gao.gov.

                            Contact FraudNet:
To Report Fraud,
                            Website: https://www.gao.gov/fraudnet/fraudnet.htm
Waste, and Abuse in
                            Automated answering system: (800) 424-5454 or (202) 512-7700
Federal Programs
                            Orice Williams Brown, Managing Director, WilliamsO@gao.gov, (202) 512-4400,
Congressional               U.S. Government Accountability Office, 441 G Street NW, Room 7125,
Relations                   Washington, DC 20548

                            Chuck Young, Managing Director, youngc1@gao.gov, (202) 512-4800
Public Affairs              U.S. Government Accountability Office, 441 G Street NW, Room 7149
                            Washington, DC 20548

                            James-Christian Blockwood, Managing Director, spel@gao.gov, (202) 512-4707
Strategic Planning and      U.S. Government Accountability Office, 441 G Street NW, Room 7814,
External Liaison            Washington, DC 20548




                               Please Print on Recycled Paper.
           Case 4:18-cv-05712-YGR Document 110-4 Filed 06/20/19 Page 295 of 295



 1                                          CERTIFICATE OF SERVICE
 2               At the time of service, I was over 18 years of age and not a party to this action. I am
 3 employed in the County of San Francisco, State of California. My business address is 396 Hayes
 4 Street, San Francisco, California 94102.
 5               I hereby certify that on this 20th day of June, 2019, I electronically filed the foregoing
 6 EXHIBIT A TO DECLARATION OF MARLENE DEHLINGER IN SUPPORT OF
 7 MEMBERS OF CONGRESS’S REQUEST FOR JUDICIAL NOTICE with the Clerk of the
 8 Court using the CM/ECF system.
 9
10                                                           /s/ Patricia Larkin
                                                             Patricia Larkin
11
     1132636.1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Exhibit A to Declaration of Marlene Dehlinger in Support of Members of Congress’s Request for Judicial Notice
     Case No. 4:18-cv-05712-YGR
